



Exhibit 10.1


$2,500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Originally dated as of May 16, 2016, as amended and restated as of May 26, 2017
and as further amended and restated as of March 7, 2018

among

CABLE & WIRELESS LIMITED,
as the Company,


SABLE INTERNATIONAL FINANCE LIMITED


and


CORAL-US CO-BORROWER LLC,
as the Initial Borrowers,


THE BANK OF NOVA SCOTIA,
as Administrative Agent,

THE BANK OF NOVA SCOTIA,
as L/C Issuer and Swing Line Lender,


FIRSTCARIBBEAN INTERNATIONAL BANK (BAHAMAS) LIMITED,
BNP PARIBAS FORTIS SA/NV,
ROYAL BANK OF CANADA, and
THE BANK OF NOVA SCOTIA,
as Alternative L/C Issuers




THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,


and


J.P. MORGAN SECURITIES PLC
JPMORGAN CHASE BANK, N.A.
BNP PARIBAS FORTIS SA/NV
BNP PARIBAS FORTIS SA/NV
THE BANK OF NOVA SCOTIA
THE BANK OF NOVA SCOTIA
CITIGROUP GLOBAL MARKETS LIMITED
CITIBANK N.A., NEW YORK BRANCH
CREDIT SUISSE SECURITIES (USA) LLC
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH
SOCIÉTÉ GÉNÉRALE, LONDON BRANCH
FIRSTCARIBBEAN INTERNATIONAL BANK (BAHAMAS) LIMITED
 
SOCIÉTÉ GÉNÉRALE, LONDON BRANCH



as Arrangers                         as Bookrunners



--------------------------------------------------------------------------------







1





--------------------------------------------------------------------------------








ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.Defined Terms    6
Section 1.02.Other Interpretive Provisions    41
Section 1.03.Accounting Terms    42
Section 1.04.Rounding.    42
Section 1.05.References to Agreements, Laws, Etc.    42
Section 1.06.Times of Day    42
Section 1.07.Timing of Payment of Performance    42
Section 1.08.Letters of Credit and Alternative Letters of Credit    42
Section 1.09.Cashless Roll    42
Section 1.10.Existing Intercreditor Agreement    43
Section 1.11.Permitted Affiliate Parent; Affiliate Subsidiary    43
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.The Loans    43
Section 2.02.Borrowings, Conversions and Continuations of Loans    44
Section 2.03.Letters of Credit and Alternative Letters of Credit    46
Section 2.04.Swing Line Loans    56
Section 2.05.Prepayments    59
Section 2.06.Termination or Reduction of Commitments.    67
Section 2.07.Repayment of Loans.    68
Section 2.08.Interest.    69
Section 2.09.Fees    69
Section 2.10.Computation of Interest and Fees.    70
Section 2.11.Evidence of Indebtedness.    70
Section 2.12.Payments Generally.    71
Section 2.13.Sharing of Payments    72
Section 2.14.Additional Facilities    73
Section 2.15.Refinancing Amendments    76
Section 2.16.Extension of Term Loans; Extension of Revolving Credit Loans    77
Section 2.17.Defaulting Lenders    80
Section 2.18.General limitation on each Borrower’s Obligation    81
Section 2.19.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    81
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.Taxes    82
Section 3.02.Irish & U.K. Taxes    84
Section 3.03.Belgian Taxes    85
Section 3.04.Lender Tax Status    86
Section 3.05.Value Added Tax    90
Section 3.06.Tax Credits    91
Section 3.07.Illegality    91
Section 3.08.Inability to Determine Rates    92
Section 3.09.Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves    92
Section 3.10.Funding Losses    93
Section 3.11.Matters Applicable to All Requests for Compensation    93
Section 3.12.Replacement of Lenders under Certain Circumstances    94
Section 3.13.Survival    96
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.[Reserved].    96
Section 4.02.[Reserved].    96


1





--------------------------------------------------------------------------------





Section 4.03.Conditions to all Credit Extensions.    96
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01.Existence, Qualification and Power; Compliance with Laws    97
Section 5.02.Authorization; No Contravention    97
Section 5.03.Governmental Authorization; Other Consents    97
Section 5.04.Binding Effect    98
Section 5.05.Financial Statements; No Material Adverse Effect    98
Section 5.06.Litigation    98
Section 5.07.Ownership of Property; Liens    98
Section 5.08.Environmental Matters    98
Section 5.09.Taxes    99
Section 5.10.ERISA Compliance    99
Section 5.11.Pensions.    99
Section 5.12.Margin Regulations; Investment Company Act    99
Section 5.13.Disclosure    100
Section 5.14.Labor Matters    100
Section 5.15.Intellectual Property; Etc.    100
Section 5.16.Solvency    100
Section 5.17.[Reserved]    100
Section 5.18.USA Patriot Act, Anti-Corruption Laws and Sanctions    100
Section 5.19.Collateral Documents    101
Section 5.20.Telecommunications, Cable and Broadcasting Laws    101
ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01.Company Materials    102
Section 6.02.Compliance Certificates and other Information    102
Section 6.03.Notices    103
Section 6.04.Payment of Taxes    103
Section 6.05.Preservation of Existence, Etc.    103
Section 6.06.Maintenance of Properties    103
Section 6.07.Maintenance of Insurance    104
Section 6.08.Compliance with Laws    104
Section 6.09.Books and Records    104
Section 6.10.Inspection Rights    104
Section 6.11.Additional Collateral; Additional Guarantors    104
Section 6.12.Compliance with Environmental Laws    104
Section 6.13.Further Assurances    105
Section 6.14.Designation of Subsidiaries    105
Section 6.15.Use of Proceeds    105
Section 6.16.Post-Closing Actions    105
Section 6.17.Actions in connection with the Group Refinancing
Transactions.    106
Section 6.18.Subordinated Shareholder Loans.    106
Section 6.19.Maintenance of Intellectual Property    106
Section 6.20.Change in Accounting Practices.    106
Section 6.21.Maintenance of Ratings    108
Section 6.22.“Know Your Client” Checks.    108
ARTICLE VII
NEGATIVE COVENANTS
Section 7.01.Annex II    109
Section 7.02.Financial Covenant    109
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.Events of Default    109


2





--------------------------------------------------------------------------------





Section 8.02.Remedies Upon Event of Default    112
Section 8.03.Application of Funds    113
Section 8.04.Borrowers’ Right to Cure    114
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.Appointment and Authority    115
Section 9.02.Rights as a Lender    115
Section 9.03.Exculpatory Provisions    115
Section 9.04.Reliance by Administrative Agent    116
Section 9.05.Delegation of Duties    116
Section 9.06.Resignation of Administrative Agent    116
Section 9.07.Non-Reliance on Administrative Agent and Other Lenders    117
Section 9.08.No Other Duties, Etc.    118
Section 9.09.Administrative Agent May File Proofs of Claim; Credit
Bidding    118
Section 9.10.Collateral Matters    119
Section 9.11.Secured Cash Management Agreements and Secured Hedge
Agreements    120
Section 9.12.Withholding Tax Indemnity    120
Section 9.13.Intercreditor Agreements    120
ARTICLE X
MISCELLANEOUS
Section 10.01.Amendments, Etc.    121
Section 10.02.Notices and Other Communications; Facsimile Copies    124
Section 10.03.No Waiver; Cumulative Remedies    126
Section 10.04.Attorney Costs and Expenses    126
Section 10.05.Indemnification by the Borrower    127
Section 10.06.Payments Set Aside    128
Section 10.07.Successors and Assigns    128
Section 10.08.Confidentiality    135
Section 10.09.Setoff    136
Section 10.10.Interest Rate Limitation    136
Section 10.11.Counterparts; Electronic Execution of Assignments and Certain
Other Documents    136
Section 10.12.Integration; Termination    137
Section 10.13.Survival of Representations and Warranties    137
Section 10.14.Severability    137
Section 10.15.GOVERNING LAW; FORUM; PROCESS AGENT    138
Section 10.16.WAIVER OF RIGHT TO TRIAL BY JURY    138
Section 10.17.Binding Effect    139
Section 10.18.USA Patriot Act    139
Section 10.19.No Advisory or Fiduciary Responsibility    139
Section 10.20.INTERCREDITOR AGREEMENTS    139
Section 10.21.Additional Parties    140
Section 10.22.Resignation of a Borrower or Guarantor    142
Section 10.23.Judgment Currency    143
Section 10.24.Continuing Obligations.    143
ARTICLE XI
GUARANTEE
Section 11.01.The Guarantee    143
Section 11.02.Obligations Unconditional    144
Section 11.03.Reinstatement    145
Section 11.04.Subrogation; Subordination    145
Section 11.05.Remedies    145
Section 11.06.Instrument for the Payment of Money    145
Section 11.07.Continuing Guarantee    145
Section 11.08.General Limitation on Guarantee Obligations    145
Section 11.09.Release of Guarantors    146


3





--------------------------------------------------------------------------------





Section 11.10.Right of Contribution    147
Section 11.11.Keepwell    147
Section 11.12.No Marshaling    147
Section 11.13.Election of Remedies    147
Section 11.14.Agent’s Duties    148


ANNEXES


I    Additional Definitions
II    Covenants


SCHEDULES


I    Guarantors
II    List of Documents to be Re-confirmed
III    Lender Tax Status
1.01A    Revolving Credit Commitments
1.01B    Existing Letters of Credit
6.16    Post-Closing Actions
6.17    Actions in connection with the Group Refinancing Transactions
10.02    Administrative Agent’s Office, Certain Addresses for Notices
10.21    Additional Parties Documents


EXHIBITS



Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C 1    Term B-4 Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Affiliated Lender Notice
F    Pledge Agreement
G    New Intercreditor Agreement
H    United States Tax Compliance Certificate
I    Affiliated Lender Assignment and Assumption
J    Letter of Credit Report
K    Additional Facility Joinder Agreement
L    Increase Confirmation
M    Discount Range Prepayment Notice
N    Discount Range Prepayment Offer
O
Solicited Discounted Prepayment Notice

P
Acceptance and Prepayment Notice

Q
Specified Discount Prepayment Notice

R
Solicited Discounted Prepayment Offer

S
Specified Discount Prepayment Response









4





--------------------------------------------------------------------------------






CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT, originally dated as of May 16, 2016,
as amended and restated as of May 26, 2017, and as further amended and restated
as of March 7, 2018 among CABLE & WIRELESS LIMITED, a private limited liability
company incorporated under the laws of England and Wales, as the Company (as
defined below), SABLE INTERNATIONAL FINANCE LIMITED, an exempted company
incorporated under the laws of the Cayman Islands (the “Original Borrower”), and
CORAL-US CO-BORROWER LLC, a limited liability company organized under the laws
of Delaware (the “Original Co-Borrower” and, together with the Original
Borrower, the “Initial Borrowers”), the guarantors party hereto from time to
time, THE BANK OF NOVA SCOTIA, as Administrative Agent, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
The Bank of Nova Scotia, as L/C Issuer and Swing Line Lender, and FirstCaribbean
International Bank (Bahamas) Limited, BNP Paribas Fortis SA/NV, Royal Bank of
Canada and The Bank of Nova Scotia, as Alternative L/C Issuers.


PRELIMINARY STATEMENTS
The Lenders have agreed to extend credit (i) to the Original Co-Borrower in the
form of Term B-4 Loans made available pursuant to the terms hereof in an
aggregate principal amount equal to $1,875,000,000, and (ii) to the Initial
Borrowers in the form of Revolving Credit Commitments in an aggregate principal
amount equal to $625,000,000. The Revolving Credit Commitments permit the
issuance of one or more Letters of Credit and Alternative Letters of Credit from
time to time and the making of one or more Swing Line Loans from time to time.
The applicable Lenders have indicated their willingness to lend and each of the
L/C Issuer and the Alternative L/C Issuers has indicated its willingness to
issue Letters of Credit or Alternative Letters of Credit, as applicable, in each
case, on the terms and subject to the conditions set forth herein.
The capitalized terms used in these preliminary statements are defined in
Section 1.01 below.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




5





--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Defined Terms.
(a)    Capitalized terms used in this Agreement and not defined in Section
1.01(b) below have the meanings set forth in Annex I to this Agreement.
(b)    As used in this Agreement, the following terms shall have the meanings
set forth below:
“2016 Credit Agreement” means the credit agreement dated as of May 16, 2016, as
amended and restated as of the First Amendment Effective Date (as further
amended, restated, supplemented or otherwise modified from time to time prior to
February 7, 2018) between, among others, the Initial Borrowers and The Bank of
Nova Scotia, as administrative agent.
“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the applicable Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit P.
“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(2).
“Additional Borrower” means a member of the Restricted Group which has complied
with the requirements of Section 10.21(b).
“Additional Facility” means an additional facility (term or revolver) referred
to in Section 2.14 and “Additional Facilities” means all or any such Additional
Facilities.
“Additional Facility Available Amount” means:
(a)    an amount equal to the sum of:
(i)
without double counting, any amounts of Indebtedness available to be Incurred
pursuant to Sections 4.09(b)(1), 4.09(b)(18) and 4.09(b)(25) of Annex II; plus

(ii)
without double counting, any amounts of Indebtedness available to be Incurred
pursuant to Section 4.09(b)(14) of Annex II; plus

(b)    (i) in the case of an Additional Facility that serves to effectively
extend the maturity of the Term Loans and/or Revolving Credit Loans, an amount
equal to the reductions in the Term Loans and/or Revolving Credit Loans (and
accompanied by a corresponding permanent reduction of the Revolving Credit
Commitments) to be replaced with such Additional Facility and (ii) in the case
of an Additional Revolving Facility that effectively replaces any Revolving
Credit Commitments terminated under Section 2.06, an amount equal to the portion
of the relevant terminated Revolving Credit Commitments; plus
(c)    the aggregate amount of any voluntary prepayment of Term Loans that are
secured on a pari passu basis with the Initial Term Loans (including any
Refinancing Term Loans or Extended Term Loans) or Revolving Credit Loans (to the
extent accompanied by a corresponding permanent reduction of the Revolving
Credit Commitments) to the extent the relevant prepayment or reduction (i) is
not funded or effected with any long-term Indebtedness (including Indebtedness
in the form of a bridge or other interim credit facility intended to be
Refinanced with long-term Indebtedness) and (ii) does not include any prepayment
that is funded with the proceeds of an Additional Facility Incurred in reliance
on clause (b); plus
(d)    if the proceeds of an Additional Facility are being used to refinance
existing Indebtedness that ranks pari passu or senior in right of security to
the Obligations, (i) an amount equal to the accrued interest and


6



--------------------------------------------------------------------------------





premiums on such existing Indebtedness, (ii) other amounts owing or paid
relating to such existing Indebtedness, and (iii) fees and expenses reasonably
incurred in connection with the foregoing; plus
(e)    an unlimited amount so long as, in the case of this clause (e), (i) if
such Indebtedness incurred under an Additional Facility is Senior Secured
Indebtedness, the Consolidated Senior Secured Net Leverage Ratio would not
exceed 4.00 to 1.00, and (ii) the Consolidated Net Leverage Ratio would not
exceed 5.00 to 1.00, in each case, calculated as of the most recently ended Test
Period on a pro forma basis after giving effect to the incurrence of such
Additional Facility, including the application of proceeds thereof and, if
applicable, any permitted acquisition or Permitted Investment, and (A) in the
case of any Additional Revolving Facility, assuming a full drawing of such
Additional Revolving Facility and (B) without netting the cash proceeds of any
Borrowing under such Additional Facility;
provided that, it is understood that (i) any Additional Facility may be Incurred
under any of clauses (a), (b), (c), (d), or (e) as selected by the Company in
its sole discretion, (ii) the Company may elect to Incur Additional Facilities
under clause (e) prior to using amounts available under clauses (a), (b), (c) or
(d), and (iii) without duplication, amounts Incurred pursuant to clauses (a),
(b), (c) or (d) substantially concurrently with amounts Incurred pursuant to
clause (e) will not count as Indebtedness for purposes of calculating the
Consolidated Net Leverage Ratio; and provided further that any portion of any
Additional Facilities or Additional Facility Loans may be divided and
reclassified in accordance with Section 4.09(e)(1) of Annex II.
“Additional Facility Availability Period” in relation to an Additional Facility
means the availability period specified in the Additional Facility Joinder
Agreement for that Additional Facility.
“Additional Facility Borrower” means any Borrower which becomes a Borrower under
any Additional Facility.
“Additional Facility Borrowing” means an Additional Facility Loan or a group of
Additional Facility Loans of the same Class and Type made (including through a
conversion or continuation) by the applicable Additional Facility Lenders.
“Additional Facility Commencement Date” means, in relation to an Additional
Facility, the effective date of that Additional Facility which shall be the
later of:
(a)    the date specified in the relevant Additional Facility Joinder Agreement;
and
(b)    the date on which the conditions set out in Section 2.14 are satisfied.
“Additional Facility Commitment” means in relation to an Initial Additional
Facility Lender the amount set out as the Additional Facility Commitment of a
Lender in the relevant Additional Facility Joinder Agreement and the amount of
any other Additional Facility Commitment transferred to it under this Agreement,
to the extent not cancelled, reduced or transferred by it in accordance with
this Agreement.
“Additional Facility Joinder Agreement” means a document substantially in the
form of Exhibit K (Form of Additional Facility Joinder Agreement), with such
amendments as the Administrative Agent or the relevant Lenders and the
applicable Borrower under such Additional Facility Joinder Agreement may approve
or reasonably require.
“Additional Facility Lender” means, with respect to an Additional Facility or an
Increase Confirmation, an Initial Additional Facility Lender and any Person that
becomes a new lender under such Additional Facility in accordance with Section
10.07.
“Additional Facility Loan” means a loan and/or advance made or to be made under
the Additional Facility.
“Additional Guarantor” means any member of the Restricted Group which has
complied with the requirements of Section 10.21(c).
“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide any portion of any (a) Additional Facility in accordance with
Section 2.14, (b) other Loans pursuant to a Refinancing


7



--------------------------------------------------------------------------------





Amendment in accordance with Section 2.15, or (c) Replacement Term Loans
pursuant to Section 10.01; provided that each Additional Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, in each case solely to the extent
that any such consent would be required from the Administrative Agent under
Section 10.07(b)(i)(B) for an assignment of Loans to such Additional Lender, and
in the case of Additional Revolving Facility and Other Revolving Credit
Commitments, the Swing Line Lender and the applicable L/C Issuer, such approval
not to be unreasonably withheld, conditioned or delayed, in each case solely to
the extent such consent would be required for any assignment to such Additional
Lender under Section 10.07(b)(i)(C) or Section 10.07(b)(i)(D).
“Additional Refinancing Lender” has the meaning set forth in ‎Section 2.15(a).
“Additional Revolving Facility” means any Additional Facility permitted under
Section 2.14 that is a revolving facility.
“Administrative Agent” means The Bank of Nova Scotia, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify each Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliated Lender” means a Lender that is Liberty Latin America or an Affiliate
thereof (other than (a) the Company, any Permitted Affiliate Parent, any
Subsidiary of the Company, any Subsidiary of any Permitted Affiliate Parent, or
any Affiliate Subsidiary, or (b) any trust, fund, partnership, person or other
entity that issues any notes, bonds or other securities for the purpose of
on-lending the proceeds of such issuance under a Facility to a Borrower under
this Agreement).
“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).
“Affiliate Subsidiary” has the meaning set forth in Annex I.
“Agent Parties” has the meaning specified in Section 10.02(b).
“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, or such Distressed Agent-Related Person is
subject to a forced liquidation or makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Agent-Related Person
to be, insolvent or bankrupt; provided that an Agent-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Equity Interests in the Administrative Agent or any Person
that directly or indirectly Controls the Administrative Agent by a Governmental
Authority or an instrumentality thereof, provided further that such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement including the annexes, schedules and
exhibits hereto, as the same may be amended, supplemented or otherwise modified
from time to time.


8



--------------------------------------------------------------------------------





“Agreement Currency” has the meaning set forth in Section 10.23.
“All-In Yield” means, as to any Indebtedness, the yield thereof (as determined
in the reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices), whether in the form of interest rate, margin,
OID, upfront fees, a Eurocurrency Rate or Base Rate floor, or otherwise, in each
case, incurred or payable by a Borrower generally to all lenders of such
Indebtedness; provided that OID and upfront fees shall be equated to an interest
rate assuming the shorter of (i) the weighted average life to maturity of such
Indebtedness and (ii) a four year average life to maturity (e.g., 100 basis
points of original issue discount equals 25 basis points of interest rate margin
for a four year average life to maturity); and provided, further, that “All-In
Yield” shall not include amendment fees, consent fees, arrangement fees,
structuring fees, ticking fees, unused line fees, commitment fees, underwriting
fees, placement fees, advisory fees, success fees, and similar fees or other
fees not paid or payable in the primary syndication of such Indebtedness or fees
not paid or payable generally to all lenders.
“Alternative L/C Borrowing” means an extension of credit resulting from a
drawing under any Alternative Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Revolving Credit Borrowing.
“Alternative L/C Issuer” means each of the Existing L/C Issuers and any other
Revolving Credit Lender that becomes an Alternative L/C Issuer in accordance
with Section 2.03(k) or 10.07(j), in each case, in its capacity as an issuer of
Alternative Letters of Credit hereunder, or any successor issuer of Alternative
Letters of Credit hereunder.
“Alternative Letter of Credit” means each of the Existing Letters of Credit and
any other letter of credit issued hereunder in respect of one or more Classes of
Revolving Credit Commitments in accordance with Section 2.03(b) that is
designated as an Alternative Letter of Credit at the time of delivery of the
related Letter of Credit Application to the Administrative Agent and the
relevant Alternative L/C Issuer under Section 2.03(b). An Alternative Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.
“Amendment and Restatement Agreement” means the amendment and restatement
agreement dated March 7, 2018, between, among others, the Company, the Initial
Borrowers and the Facility Agent.
“Amendment Effective Date” means March 7, 2018.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to each Loan Party and each of its Subsidiaries by virtue of such
Person being organized or operating in such jurisdiction.
“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(2).
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term Loans, (i) for Eurocurrency Rate Loans, 3.25% and
(ii) for Base Rate Loans, 2.25%;
(b)    with respect to Revolving Credit Loans made pursuant to the Class A
Revolving Credit Commitments, unused Class A Revolving Credit Commitments and
Letter of Credit fees payable to Participating Revolving Credit Lenders in
respect of Class A Revolving Credit Commitments, (i) for Eurocurrency Rate Loans
and such Letter of Credit fees, 3.50%, (ii) for Base Rate Loans, 2.50% and (iii)
for unused commitment fees, 0.50%; and
(c)    with respect to Revolving Credit Loans made pursuant to the Class B
Revolving Credit Commitments, unused Class B Revolving Credit Commitments and
Letter of Credit fees payable to Participating Revolving Credit Lenders in
respect of Class B Revolving Credit Commitments, (i) for Eurocurrency Rate Loans
and such Letter of Credit fees, 3.25%, (ii) for Base Rate Loans, 2.25% and (iii)
for unused commitment fees, 0.50%.


9



--------------------------------------------------------------------------------





The Applicable Rate for any Additional Facility that is in the form of a term
loan made pursuant to Section 2.14 shall be as set forth in the relevant
Additional Facility Joinder Agreement.
The Applicable Rate for any Additional Revolving Facility made pursuant to
Section 2.14 shall be as set forth in the relevant Additional Facility Joinder
Agreement.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class of Loans, (b) with respect to Letters of Credit, (i)
the relevant L/C Issuer and (ii) the Revolving Credit Lenders, (c) with respect
to Alternative Letters of Credit, the relevant Alternative L/C Issuer and (d)
with respect to Swing Line Loans, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
“Approved Fund” means any fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means each of J.P. Morgan Securities plc, BNP Paribas Fortis SA/NV,
The Bank of Nova Scotia, Citigroup Global Markets Limited, Credit Suisse
Securities (USA) LLC and Société Générale, London Branch, each in its capacity
as an arranger under this Agreement.
“Assignees” has the meaning set forth in Section 10.07(b)(i).
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent,
substantially in the form of Exhibit E‑1 hereto.
“Assignment Taxes” has the meaning set forth in Section 3.01(b).
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrowers (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrowers shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided further that neither the Borrowers nor any of their
Affiliates may act as the Auction Agent.
“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).
“Available Currency” means Dollars, Euros and Sterling, and any other currency
as the relevant Borrower, the relevant Revolving Credit Lenders and the
Administrative Agent may agree to from time to time.
“Available Term B-4 Loan Commitment” means, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Term B-4 Loan Commitment over
(b) the sum of the aggregate principal amount of all Term B-4 Loans funded
hereunder prior to such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Levy” means the bank levy which is imposed under section 73 of, and
schedule 19 to, the Finance Act 2011 (the “UK Bank Levy”) and any levy or Tax of
an equivalent nature imposed in any jurisdiction in a similar context or for a
similar reason to that in and/or which the UK Bank Levy has been imposed by
reference to the equity and liability of a financial institution or other person
carrying out financial transactions.


10



--------------------------------------------------------------------------------





“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) 1.00% plus LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day; provided that, solely for purposes of this clause (c), if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in Same Day Funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by the Administrative Agent’s London
branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Belgian Borrower” means any Borrower which is incorporated in Belgium.
“Belgian Qualifying Lender” means in respect of any interest payment made by a
Belgian Borrower, a Lender which is beneficially entitled to it and which is:
(a) a professional investor within the meaning of Article 105, 3° of the Royal
Decree implementing the Belgian Income Tax Code (the “RD/BITC”), which is a
company resident for tax purposes in Belgium or which is acting through a
permanent establishment in Belgium with which the Loan is effectively connected;
(b) a credit institution within the meaning of article 105, 1°, a) of the
RC/BITC, which is a resident for tax purposes in Belgium or which is acting
through a permanent establishment in Belgium; (c) a credit institution within
the meaning of article 107, §2, 5, a), second dash of the RD/BITC, that is
acting through its head office and is resident for tax purposes in a country
with which Belgium has entered into a double taxation agreement that is in force
(irrespective of whether or not the double taxation agreement makes provision
for exemption from tax imposed by Belgium) or in a country which is a member
state of the European Economic Area; (d) a credit institution within the meaning
of article 107, §2, 5, a), second dash of the RD/BITC, that is acting through a
permanent establishment which (i) itself qualifies as a credit institution
within the meaning of the aforementioned article 107, §2, 5, a) second dash and
(ii) is located in a country with which Belgium has entered into a double
taxation agreement that is in force (irrespective of whether or not the double
taxation agreement makes provision for exemption from tax imposed by Belgium) or
in a country which is a member state of the European Economic Area; or (e) a
Belgian Treaty Lender.
“Belgian Treaty Lender” means a Lender that: (a) is a resident (as defined in
the appropriate double taxation agreement) in a country with which Belgium has a
double taxation agreement giving residents of that country exemption from
Belgian taxation on interest; and (b) does not carry on a business in Belgium
through a permanent establishment with which the payment is effectively
connected.
“Big Boy Letter” means a letter from a Lender (i) acknowledging that (1) an
Affiliated Lender may have information regarding the Company and its
Subsidiaries that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to an Affiliated Lender pursuant to Section 10.07(k) notwithstanding its
lack of knowledge of the Excluded Information and (4) such Lender waives and
releases any claims it may have against the Administrative Agent, such
Affiliated Lender, the Company and its Subsidiaries with respect to the
nondisclosure of the Excluded Information; or (ii) otherwise in form and
substance reasonably satisfactory to the Administrative Agent, such Affiliated
Lender and the assigning Lender.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Bookrunner” means each of JPMorgan Chase Bank, N.A., BNP Paribas Fortis SA/NV,
The Bank of Nova Scotia, Citibank N.A., New York Branch, Credit Suisse AG,
Cayman Islands Branch, FirstCaribbean International Bank (Bahamas) Limited and
Société Générale, London Branch, each in its capacity as a bookrunner.


11



--------------------------------------------------------------------------------





“Borrower Offer of Specified Discount Prepayment” means any offer by any
Borrower Party to make a voluntary prepayment of Loans at a specified discount
to par pursuant to Section 2.05(a)(v)(B).
“Borrower Party” means a member of the Restricted Group.
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(a)(v)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).
“Borrowers” means the Initial Borrowers and any Additional Borrower unless it
has ceased to be a Borrower in accordance with Section 10.22, and “Borrower”
means any of them.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
B-4 Borrowing, or any other borrowing of a Term Loan, as the context may
require.
“Business” means:
(a)    the business carried out by the Restricted Group on the First Amendment
Effective Date;
(b)    the provision of Content;
(c)    being a Holding Company of one or more persons engaged in the provision
of services described in (a) or (b) above;
(d)    the business and provision of services substantially the same or similar
to those provided by any member of the Wider Group on the First Amendment
Effective Date; and
(e)    any related ancillary or complementary business to that described in (a),
(b) or (d) above,
and references to “business” shall be similarly construed.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, Amsterdam or London and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a blocked account at the Administrative Agent
(or another commercial bank selected by the Administrative Agent) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent, or another account designated as a
cash collateral account and reasonably satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. It is
understood and agreed that (i) the Dodd–Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all
interpretations and applications thereof and any request, rule, guideline or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel


12



--------------------------------------------------------------------------------





III, shall, in each case, for the purposes of this Agreement, be deemed to be
adopted and taking effect subsequent to the date of this Agreement; provided
that a Lender shall be entitled to compensation with respect to any such
adoption taking effect, making or issuance becoming effective after the date of
the this Agreement only if it is the applicable Lender’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.
“Change in Tax Law” means the introduction, implementation, repeal, withdrawal
or change in, or in the interpretation, administration or application of any Law
or any published practice or published concession of any relevant taxation
authority relating to taxation (a) in the case of a participation in a Loan by a
Lender named in the Register as at the Amendment Effective Date or (b) in the
case of a participation in a Loan by any other Lender, after the date upon which
such Lender becomes a party to this Agreement in accordance with the provisions
of Section 10.07.
“Class” means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Company and Lenders
holding such Commitments or Loans as a separate Class from other Commitments or
Loans that have the same terms and conditions and (ii) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.
“Class A Revolving Credit Commitments” means the Initial Revolving Credit
Commitments of the Revolving Credit Lenders set forth in Schedule 1.01A under
the caption “Class A Revolving Credit Commitment”. The aggregate amount of Class
A Revolving Credit Commitments as of the First Amendment Effective Date is
$0.00.
“Class B Revolving Credit Commitments” means the Initial Revolving Credit
Commitments of the Revolving Credit Lenders set forth in Schedule 1.01A under
the caption “Class B Revolving Credit Commitment. The aggregate amount of Class
B Revolving Credit Commitments as of the First Amendment Effective Date is
$625,000,000.
“Clean-Up Period” means in respect of any permitted acquisition or Permitted
Investment by any member of the Restricted Group, the period commencing on the
date of completion of such permitted acquisition or Permitted Investment and
ending on the date that is 120 days after such date.
“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.
“Collateral” means
(a)     (1) prior to the Group Refinancing Effective Date, share pledges or
equitable mortgages, as applicable, of all of the capital stock or share
capital, as applicable, of the Initial Borrowers, Sable Holding Limited,
CWIGroup Limited, Cable and Wireless (West Indies) Limited, CWC Cayman Finance
Limited and Columbus International, and (2) following the Group Refinancing
Effective Date, share pledges or equitable mortgages, as applicable, of all of
the capital stock or share capital, as applicable, of the New Intermediate
Holdco, the Initial Borrowers, Sable Holding Limited, CWIGroup Limited, Cable
and Wireless (West Indies) Limited, and Columbus International;
(b)    a pledge of rights of the relevant creditors in relation to each
Subordinated Shareholder Loan; and
(c)    any other assets in which a security interest has been or will be granted
pursuant to any Collateral Document to secure the obligations under the
Facilities.
“Collateral and Guarantee Requirement” means the requirement that:
(a)    all Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations) shall have been unconditionally guaranteed (i) initially,
within the time periods specified in Schedule 6.16, by each


13



--------------------------------------------------------------------------------





member of the Restricted Group listed on Part A of Schedule I hereto (each, a
“Guarantor”); and (ii) following the Group Refinancing Effective Date, within
the time periods specified in Schedule 6.17, by each member of the Restricted
Group listed on Part B of Schedule I hereto;
(b)    the Obligations and the Guaranty shall have been secured by (i)
initially, within the time periods specified in Schedule 6.16, by a perfected
first priority security interest (subject to Permitted Liens) in all outstanding
shares of each of:  Sable Holding Limited, Sable International Finance Limited,
Coral-US Co-Borrower LLC, CWIGroup Limited, Cable and Wireless (West Indies)
Limited, CWC Cayman Finance Limited and Columbus International; (ii) following
the Group Refinancing Effective Date, within the time periods specified in
Schedule 6.17, by a perfected first priority security interests (subject to
Permitted Liens) in all outstanding shares of each of: the New Intermediate
Holdco, Sable Holding Limited, Sable International Finance Limited, Coral-US
Co-Borrower LLC, CWIGroup Limited, Cable and Wireless (West Indies) Limited, and
Columbus International; (iii) within 60 Business Days of any member of the
Restricted Group becoming an Additional Borrower or an Additional Guarantor, a
perfected first priority security interest (subject to Permitted Liens) in all
outstanding shares of such Additional Borrower or Additional Guarantor (other
than the Company) and (iv) at the time of any Affiliate Subsidiary or Permitted
Affiliate Parent becoming an Additional Borrower or Additional Guarantor, as
applicable, a perfected first priority security interest (subject to Permitted
Liens) in all outstanding shares of each such Affiliate Subsidiary or Permitted
Affiliate Parent;
(c)    the Obligations and the Guaranty shall have been secured, within the time
period specified in Section 6.16 or Section 6.17, as applicable, by a perfected
first priority security interest (subject to Permitted Liens) over any
Subordinated Shareholder Loan Incurred by any member of the Restricted Group;
and
(d)    the Administrative Agent and/or the Security Trustee (as applicable)
shall have received each Collateral Document required to be delivered (i)
pursuant to Section 6.16, Section 6.17 and Section 6.18 (as applicable) and (ii)
at such time as may be designated therein, pursuant to the Collateral Documents,
Section 6.11 or Section 6.13, subject, in each case, to the limitations and
exceptions of this Agreement and the Collateral Documents, duly executed by each
Loan Party thereto.
The Administrative Agent and/or the Security Trustee, as applicable, may grant
extensions of time for the perfection of security interests in, and the delivery
of any certificated Equity Interests of the Borrowers and Guarantors required to
be pledged pursuant to the provisions of clause (c) of this definition of
“Collateral and Guarantee Requirement” where it reasonably determines, in
consultation with the Company, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.
For the avoidance of doubt, the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, the creation,
perfection or maintenance of pledges of, or security interests in, or taking
other actions under the Collateral Documents with respect to, any Excluded
Assets.
“Collateral Documents” means, collectively, any Pledge Agreement, any related
supplements or reconfirmations or other similar agreements delivered to the
Administrative Agent and/or the Security Trustee pursuant to Section 6.11,
Section 6.13, Section 6.16, Section 6.17 or Section 6.18 (as applicable), the
applicable Intercreditor Agreement, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent and/or the Security Trustee (as applicable) for the
benefit of the Secured Parties.
“Columbus International” means Columbus International Inc., an international
business company incorporated under the laws of Barbados, and any and all
successors thereto.
“Commitment” means a Revolving Credit Commitment or Term Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


14



--------------------------------------------------------------------------------





“Common Holding Company” has the meaning given to such term in Section
10.21(a)(iv).
“Company” means (i) prior to the Group Refinancing Effective Date, Cable &
Wireless Limited, and (ii) following the Group Refinancing Effective Date, the
New Intermediate Holdco, and any and all successors thereto.
“Company Materials” means the materials and/or information provided by or on
behalf of the Company hereunder.
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Compliance Date” means the last day of any Test Period if on such day the
Revolving Credit Exposure exceeds 33.33% of the aggregate Revolving Credit
Commitments then in effect, excluding, for purposes of calculating such
Revolving Credit Exposure, (a) L/C Obligations in respect of Cash Collateralized
Letters of Credit and Alternative Letters of Credit and (b) L/C Obligations in
respect of undrawn Letters of Credit and Alternative Letters of Credit.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control”, “Controlled” and “Controlling” have the meaning specified in the
definition of “Affiliate” as set forth in Annex I.
“CTA” means the United Kingdom Corporation Tax Act 2009.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness Incurred by a Borrower
pursuant to a Refinancing Amendment, in each such case, issued, Incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance (“Refinanced”), in whole or part, any existing Term Loans,
Revolving Credit Loans (or Revolving Credit Commitments) or Additional Facility
Loans or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) [Reserved], (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt (including any existing
unutilized commitments thereunder) plus accrued interest, fees, premiums
(including tender premiums), penalties and similar amounts thereon and fees and
expenses (including original issue discount, upfront fees or similar fees)
associated with such Credit Agreement Refinancing Indebtedness and such
refinancing, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clauses (i) and (ii) above and with respect to pricing,
premiums, fees, rate floors and optional prepayment or redemption terms) either,
at the option of the applicable Borrower, (x) reflect market terms and
conditions (taken as a whole) at the time of Incurrence or issuance (as
determined by the applicable Borrower in good faith); or (y) are substantially
identical to, or (taken as a whole) are not materially more restrictive (as
determined by the applicable Borrower in good faith) to the Company, any
Permitted Affiliate Parents and the Restricted Subsidiaries, than those
applicable to the Refinanced Debt being Refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of Incurrence of such Credit Agreement Refinancing Indebtedness and it
being understood that for purposes of this clause (y), to the extent any
financial maintenance covenant is added for the benefit of such Credit Agreement
Refinancing Indebtedness in the form of term loans or notes, no consent shall be
required from the Administrative Agent or any of the Lenders to the extent that
such financial maintenance covenant is also added for the benefit of each
Facility remaining outstanding after the Incurrence or issuance of such Credit
Agreement Refinancing Indebtedness, and (iv) and if such Credit Agreement
Refinancing Indebtedness is secured, it shall be secured on the same or lesser
priority basis as the Refinanced Debt in respect thereof or shall be unsecured
or, if the Refinanced Debt is unsecured, the Credit Agreement Refinancing
Indebtedness in respect thereof shall also be unsecured; provided, further, that
“Credit Agreement Refinancing Indebtedness” may be Incurred in the form of a
bridge or other interim credit facility intended to be Refinanced with long term
indebtedness.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


15



--------------------------------------------------------------------------------





“Cure Amount” has the meaning set forth in Section 8.04(a).
“Cure Expiration Date” has the meaning set forth in Section 8.04(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, winding up,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Debt Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security trustee or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, Incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).
“Deemed Transfer Notice” has the meaning specified in Section 10.07(c)(i).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder (to the extent it is
contractually obliged to), including in respect of its Loans or participations
in respect of L/C Obligations relating to Letters of Credit or Swing Line Loans
(unless such Lender has notified the Administrative Agent and the Company in
writing that such failure is the result of the such Lender’s determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing)), which refusal or failure is not cured
within two Business Days after the date of such refusal or failure, (b) has
failed to pay to the Administrative Agent, any L/C Issuer or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, (c) has notified the Company or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect (unless such Lender has notified the Administrative
Agent and Company in writing that such failure is the result of the such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing)) with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (d) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (e) has, or has a direct or indirect parent company that has,
after the date of this Agreement, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section


16



--------------------------------------------------------------------------------





2.17(b)) upon delivery of written notice of such determination to the Company,
the L/C Issuers, the Swing Line Lender and each Lender.
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(a)(v)(B)(2).
“Discount Prepayment Participating Lender” has the meaning specified in
Section 2.05(a)(v)(C)(2).
“Discount Prepayment Qualifying Lender” has the meaning specified in Section
2.05(a)(v)(D)(3).
“Discount Range” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C)(1) substantially in the form of Exhibit M.
“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit N, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(a)(v)(C)(1).
“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(3).
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(a)(v)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B),
Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), respectively, unless a shorter
period is agreed to between a Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.05(a)(v)(A).
“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Company to the Administrative Agent prior to the First Amendment Effective Date,
(ii) competitors of the Company and its Subsidiaries (other than bona fide fixed
income investors or debt funds) that are identified in writing by the Company
from time to time or (iii) Affiliates of such Persons set forth in clauses (i)
and (ii) above (in the case of Affiliates of such Persons set forth in clause
(ii) above, other than bona fide fixed income investors or debt funds) that are
either (a) identified in writing by the Company from time to time or (b) clearly
identifiable on the basis of such Affiliate’s name; provided, that, to the
extent Persons are identified as Disqualified Institutions in writing by the
Company to the Administrative Agent after the Amendment Effective Date pursuant
to clauses (ii) or (iii)(a), the inclusion of such Persons as Disqualified
Institutions shall not retroactively apply to prior assignments or
participations in respect of any Loan under this Agreement.  Until the
disclosure of the identity of a Disqualified Institution to the Lenders
generally by the Administrative Agent, such Person shall not constitute a
Disqualified Institution for purposes of a sale of a participation in a Loan (as
opposed to an assignment of a Loan) by a Lender; provided, that no disclosure of
the Disqualified Institutions List (or the identity of any Person that
constitutes a Disqualified Institution) to the Lenders shall be made by the
Administrative Agent without the prior written consent of the Company.
Notwithstanding the foregoing, the Company, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.


17



--------------------------------------------------------------------------------





“Disqualified Institutions List” has the meaning as set forth in the definition
of Disqualified Institutions.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Company or of a Permitted
Affiliate Parent that, in each case, is organized under the Laws of the United
States, any state thereof or the District of Columbia.
“Double Taxation Treaty” means in relation to a payment of interest on a Loan,
any convention or agreement between the government of the United Kingdom and any
other government for the avoidance of double taxation with respect to taxes on
income and capital gains which makes provision for exemption from tax imposed by
the United Kingdom on interest.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i). For the
avoidance of doubt, “Eligible Assignee” shall not include any Disqualified
Institution.
“Enforcement Sale” means (1) any sale or disposition (including by way of public
auction) pursuant to an enforcement action taken by the Security Trustee in
accordance with the provisions of the applicable Intercreditor Agreement to the
extent such sale or disposition is effected in compliance with the provisions of
the applicable Intercreditor Agreement, or (2) any sale or disposition pursuant
to the enforcement of security in favor of other Indebtedness of a Loan Party
which complies with the terms of an Additional Intercreditor Agreement (or if
there is no such intercreditor agreement, would substantially comply with the
requirements of clause (1) hereof).
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).


18



--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party within the meaning of Section 414(b)
or (c) of the Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or written notification that a Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA) or insolvent (within the meaning
of Section 4245 of ERISA) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) a written
determination that any Pension Plan is in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (e) the filing of a notice
of intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for, and that could reasonably be expected to result in,
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 and 430 of the Code or
Section 302 of ERISA, whether or not waived; (h) the occurrence of a non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party; or (i)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the ICE Benchmark
Administration LIBOR rate or such other rate per annum as is widely recognized
as the successor thereto if the ICE Benchmark Administration is no longer making
a LIBOR rate available (“LIBOR”), as published by Bloomberg (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two (2) London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
published rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period;
provided that, the Eurocurrency Rate with respect to Term Loans shall not be
less than 0.00% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Euros” and “EUR” denote the single currency of the Participating Member States.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Assets” means (i) any property or assets for which the creation or
perfection of pledges of, or security interests in, pursuant to the Collateral
Documents would result in material adverse tax consequences to any Borrower or
its Subsidiaries, as reasonably determined by the Company in consultation with
the Administrative Agent and (ii) assets in circumstances where the cost of
obtaining a security interest in such assets would be excessive in light of the
practical benefit to the Lenders afforded thereby as reasonably determined by
the Borrowers and the Administrative Agent; provided, however, that Excluded
Assets shall not include any proceeds, substitutions or replacements of any
Excluded Assets referred to in clause (i) and (ii) (unless such proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) and (ii)).


19



--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (ii) in the case
of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Existing Intercreditor Agreement” means that intercreditor agreement dated
January 13, 2010 among the Borrowers and BNP Paribas as RCF Agent and Security
Trustee, JPMorgan Chase Bank, N.A. as Secured Bridge Agent, certain other banks
and financial institutions acting as RCF Lenders, the Secured Bridge Lender, the
Original Notes Trustee and the Notes Issuer (in each case, as each such
capitalized term is defined therein), as amended and restated as of March 31,
2015 and as may be further amended from time to time prior to the New
Intercreditor Agreement Effective Date.
“Existing L/C Issuer” means each bank which has issued an Existing Letter of
Credit.
“Existing Letters of Credit” means the letters of credit originally issued and
outstanding under the 2016 Credit Agreement and listed on Schedule 1.01B.
“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).
“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).
“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).
“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).
“Extended Term Loans” has the meaning provided in Section 2.16(a).
“Extending Lender” means any Extending Revolving Credit Lender and any Extending
Term Lender.
“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).
“Extending Term Lender” has the meaning provided in Section 2.16(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.
“Extension Amendment” has the meaning provided in Section 2.16(d).
“Extension Election” has the meaning provided in Section 2.16(c).
“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the sole discretion of the applicable Borrower) of any or all
applicable Classes be submitted for Extension.
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.


20



--------------------------------------------------------------------------------





“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
“Facility” means a given Class of Term Loans or Revolving Credit Commitments, as
the context may require.
“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Company in good
faith.
“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version thereof that is
substantively comparable) or any current or future Treasury regulations or other
administrative guidance promulgated thereunder, any official interpretations
thereof and any agreement entered into pursuant thereto, including any
intergovernmental agreements and any rules or guidance implementing such
intergovernmental agreements.
“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.
“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means each of (i) the fee letter dated as of January 31, 2018
between Sable Holding Limited and J.P. Morgan Securities plc, BNP Paribas Fortis
SA/NV, The Bank of Nova Scotia, Citigroup Global Markets Limited, Credit Suisse
Securities (USA) LLC and Société Générale, London Branch, as mandated lead
arrangers and JPMorgan Chase Bank, N.A., BNP Paribas Fortis SA/NV, The Bank of
Nova Scotia, Citibank N.A., New York Branch, Credit Suisse AG, Cayman Islands
Branch, FirstCaribbean International Bank (Bahamas) Limited and Société
Générale, London Branch as bookrunners and underwriters in respect of the
Additional Term B-4 Facility (as defined therein); (ii) the fee letter dated as
of May 15, 2017 between the Company, the Original Borrower and Bank of America,
N.A., Barclays Bank plc, BNP Paribas Fortis SA/NV, Citigroup Global Markets
Limited, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, ING Capital
LLC, J.P. Morgan Limited, RBC Capital Markets , Société Générale, London Branch
and The Bank of Nova Scotia, as mandated lead arrangers and Bank of America,
N.A., Barclays Bank plc, BNP Paribas Fortis SA/NV, Citibank, N.A., London
Branch, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, ING
Capital LLC, JPMorgan Chase Bank, N.A. – London Branch, RBC Capital Markets,
Société Générale, London Branch and The Bank of Nova Scotia, as underwriters in
respect of the Refinancing Revolving Credit Commitments (as defined therein);
(iii) the fee letter dated as of May 19, 2017 between the Company, the Original
Borrower and FirstCaribbean International Bank (Bahamas) Limited as mandated
lead arranger and underwriter in respect of the Refinancing Revolving Credit
Commitments (as defined therein); and (iv) any fee letter between the
Administrative Agent and the Company in relation to the role of the
Administrative Agent under this Agreement.
“Finance Parties” means the Administrative Agent, the Arrangers, the
Bookrunners, and the Lenders, and “Finance Party” means any of them.
“Financial Covenant” has the meaning specified in Section 7.02.
“Financial Covenant Revolving Credit Commitments” means (i) the Initial
Revolving Credit Commitments and (ii) any other Revolving Credit Commitments
which are designated in an Additional Facility Joinder Agreement or otherwise by
the Company by notice in writing to the Administrative Agent at any time to have
the benefit of Section 7.02 of this Agreement.
“First Amendment Effective Date” shall mean May 26, 2017.


21



--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company, or
of a Permitted Affiliate Parent, in each case, which is not a Domestic
Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the outstanding L/C
Obligations relating to Letters of Credit other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share or other applicable share provided under this Agreement of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11 and each member of the
Restricted Group, each Affiliate Subsidiary and each Permitted Affiliate Parent
that shall have become a Guarantor pursuant to Section 10.21(c). For avoidance
of doubt, the Company in its sole discretion may cause any Restricted Subsidiary
that is not a Guarantor to guarantee the Obligations by causing such Restricted
Subsidiary to execute a joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, and any such Restricted
Subsidiary shall be a Guarantor and Loan Party hereunder for all purposes. For
the avoidance of doubt, each Initial Borrower is a Guarantor in respect of
Secured Hedge Agreements and Treasury Services Agreements to which that Initial
Borrower is not party (other than in respect of Excluded Swap Obligations).
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.
“Hedge Bank” means any Person which is a party to a Secured Hedge Agreement or a
Treasury Services Agreement and that, in the case of a Secured Hedge Agreement
is designated a “Hedge Bank” with respect to such Secured Hedge Agreement in
writing from the Borrowers to the Administrative Agent, and (other than a Person
already party hereto as a Lender) that (a) delivers to the Administrative Agent
a letter agreement reasonably satisfactory to it (i) appointing the
Administrative Agent as its agent under the applicable Loan Documents and (ii)
agreeing to be bound by Sections 10.05, 10.15 and 10.16 and Article IX as if it
were a Lender, and (b) is or has become party to (1) the Existing Intercreditor
Agreement as a Hedging Bank (as defined in the Existing Intercreditor Agreement)
in accordance with the provisions of the Existing Intercreditor Agreement or (2)
the New Intercreditor Agreement as a Hedge Counterparty (as defined in the New
Intercreditor Agreement) in accordance with the provisions of the New
Intercreditor Agreement.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“Identified Discount Prepayment Participating Lenders” has the meaning specified
in Section 2.05(a)(v)(C)(3).


22



--------------------------------------------------------------------------------





“Identified Discount Prepayment Qualifying Lenders” has the meaning specified in
Section 2.05(a)(v)(D)(3).
“IFRS” means the accounting standards issued by the International Accounting
Standards Board and its predecessors, as in effect as of the First Amendment
Effective Date or, for purposes of Section 4.03 of Annex II, as in effect from
time to time; provided that at any date after the First Amendment Effective Date
the Company may make an election to establish that “IFRS” shall mean IFRS as in
effect on a date that is on or prior to the date of such election. Except as
otherwise expressly provided below or in this Agreement, all ratios and
calculations based on IFRS contained in this Agreement shall be computed in
conformity with IFRS. At any time after the First Amendment Effective Date, the
Company may elect to apply for all purposes of this Agreement, in lieu of IFRS,
GAAP and, upon such election, references to IFRS herein will be construed to
mean GAAP as in effect on the First Amendment Effective Date; provided that (1)
all financial statements and reports to be provided, after such election,
pursuant to this Agreement shall be prepared on the basis of GAAP as in effect
from time to time (including that, upon first reporting its fiscal year results
under GAAP, the financial statements of the Reporting Entity shall be restated
on the basis of GAAP for the year ending immediately prior to the first fiscal
year for which financial statements have been prepared on the basis of GAAP),
and (2) from and after such election, all ratios, computations and other
determinations based on IFRS contained in this Agreement shall, at the Company’s
option (a) continue to be computed in conformity with IFRS (provided that,
following such election, the annual, semi-annual and quarterly information
required by Section 4.03(a)(1), Section 4.03(a)(2) and Section 4.03(a)(3) of
Annex II shall include a reconciliation, either in the footnotes thereto or in a
separate report delivered therewith, of such IFRS presentation to the
corresponding GAAP presentation of such financial information), or (b) be
computed in conformity with GAAP with retroactive effect being given thereto
assuming that such election had been made on the First Amendment Effective Date.
Thereafter, the Company may, at its option, elect to apply IFRS or GAAP and
compute all ratios, computations and other determinations based on IFRS or GAAP,
as applicable, all on the basis of the foregoing provisions of this definition
of IFRS.
“Increase” has the meaning set forth in Section 2.14(q).
“Increase Confirmation” means an Increase Confirmation in substantially the form
of Exhibit L.
“Indemnified Taxes” means, with respect to the Administrative Agent or any
Lender, all Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document, other than
(i) any Taxes imposed on or measured by its net income, however denominated, and
franchise (and similar) Taxes imposed on it in each case, imposed by a
jurisdiction (or political subdivision thereof) as a result of such recipient
being organized in or having its principal office or applicable lending office
in such jurisdiction, or as a result of any other connection between the
Administrative Agent or such Lender and such jurisdiction other than any
connections arising solely from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes
attributable to the failure by such Agent or Lender to comply with
Section 3.01(d), (iii) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction described in (i), (iv) in the case of a Lender (other than an
assignee pursuant to a request by the Company under Section 3.12), any U.S.
federal Tax that is, or would be required to be withheld imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a Law in effect on the date (which,
for the avoidance of doubt, is no earlier than the date hereof) on which such
Lender (a) acquires such interest in the applicable Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date such Lender acquires its interest in such Loan or (b) or designates a new
Lending Office, except in each case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or to such Lender immediately before it designated a new
Lending Office, (v) any Taxes imposed under FATCA, (vi) U.S. backup withholding
Taxes, (vii) Taxes resulting from the gross negligence or willful misconduct of
the Administrative Agent or Lender, (viii) any Tax which is compensated by a Tax
Payment under Section 3.02 or Section 3.03, or would have been so compensated
but for one of the exclusions in Section 3.02 or Section 3.03 and (x) for the
avoidance of doubt, interest, penalties, and additions to tax on the amounts
described in clauses (i) through (viii) hereof.
“Indemnitees” has the meaning set forth in Section 10.05.
“Information” has the meaning set forth in Section 10.08.


23



--------------------------------------------------------------------------------





“Initial Additional Facility Lender” means a person which becomes a Lender under
an Additional Facility or an Increase pursuant to Section 2.14.
“Initial Borrowers” has the meaning specified in the preliminary statements to
this Agreement.
“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its Revolving Credit Commitment as of the First Amendment Effective Date,
including the Class A Revolving Credit Commitments and the Class B Revolving
Credit Commitments, as may be increased from time to time pursuant to an
Increase Confirmation or an Additional Revolving Facility.  The aggregate amount
of Initial Revolving Credit Commitments is $625,000,000.
“Initial Term Loans” means, individually or collectively, the Term B-4 Loans
that are made (or committed) prior to the Amendment Effective Date.
“Intellectual Property” means patents, patent applications, trademarks, trade
names, service marks, copyrights, technology, trade secrets, proprietary
information, domain names, know-how and processes necessary for the conduct of
the business of the Loan Parties as currently conducted.
“Intercreditor Agreement” means (i) prior to the New Intercreditor Effective
Date, the Existing Intercreditor Agreement, (ii) following the New Intercreditor
Effective Date, the New Intercreditor Agreement and (iii) any Additional
Intercreditor Agreement (in each case to the extent in effect).
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made, provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made; provided
that, in relation to the first Interest Period for any Base Rate Loan that is a
Term Loan, the Interest Payment Date may be a day other than the last Business
Day of each March, June, September and December, as agreed by the relevant
Borrower and the Administrative Agent.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or less than one month with respect to Revolving
Credit Loans) or such other period, as selected by the relevant Borrower in its
Committed Loan Notice and agreed by the Administrative Agent (without requiring
any further consent or instructions from the Lenders); provided that, any
Interest Period that would otherwise end during the month preceding or extend
beyond a scheduled repayment date relating to the relevant Term Loan shall be of
such duration that it shall end on that repayment date if necessary to ensure
that there are Term Loans under the relevant Facility with Interest Periods
ending on the relevant repayment date in a sufficient aggregate amount to make
the repayment due on that repayment date; provided further that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the applicable Maturity Date.
“IP Rights” has the meaning set forth in Section 5.15.
“Ireland” means the Republic of Ireland.
“IRS” means the U.S. Internal Revenue Service.


24



--------------------------------------------------------------------------------





“Irish Borrower” means any Borrower which is resident in Ireland for tax
purposes or whose payments under a Loan would otherwise be treated as having an
Irish source for Irish tax purposes.
“Irish Bank Lender” mean an Irish Qualifying Lender under paragraphs (a) and (b)
of the definition of Irish Qualifying Lender.
“Irish Non-Bank Lender” mean an Irish Qualifying Lender under paragraphs (c) to
(i) of the definition of Irish Qualifying Lender.
“Irish Qualifying Lender” means in relation to a payment of interest on a
participation in a Loan, a person who is beneficially entitled to the interest
payable to that Lender and is:
(a)    a bank which is carrying on a bona fide banking business in Ireland (for
the purposes of Section 246(3)(a) of the TCA) and whose Lending Office is
located in Ireland; or
(b)    an authorised credit institution under the terms of Directive 2013/36/EU
and has duly established a branch in Ireland having made all necessary
notifications to its home state competent authorities required thereunder in
relation to its intention to carry on banking business in Ireland and such
credit institution is recognised by the Revenue Commissioners in Ireland as
carrying on a bona fide banking business in Ireland (for the purposes of Section
246(3) of the TCA); or
(c)    a body corporate within the meaning of Section 246 of the TCA:
(i)
which is resident for tax purposes in a Relevant Territory (for these purposes
residence is to be determined in accordance with the laws of the Relevant
Territory of which the Lender claims to be resident) where that Relevant
Territory imposes a tax that generally applies to interest receivable in that
Relevant Territory by bodies corporate from sources outside that Relevant
Territory; or

(ii)
which:

(A)
is exempted from the charge to income tax on the interest payable under a Loan
under a Treaty in force between Ireland and the country in which the Lender is
resident for tax purposes; or

(B)
would be exempted from the charge to income tax on the interest payable under a
Loan under a Treaty signed between Ireland and the country in which the Lender
is resident if such Treaty had the force of law; or

(d)    a U.S. corporation which is subject to tax in the U.S. on its worldwide
income; or
(e)    a U.S. LLC, provided the ultimate recipients of the interest payable to
it are Irish Qualifying Lenders within paragraphs (c), (d) or (f) of this
definition and the business conducted through the U.S. LLC is so structured for
market reasons and not for tax avoidance purposes; or
(f)    (in cases only where the interest is paid by an obligor which is a
qualifying company within the meaning of Section 110 of the TCA), a Lender
(other than a U.S. corporation or U.S. LLC) which is resident for tax purposes
in a Relevant Territory under the laws of that territory; or
provided in each case at (c), (d), (e) or (f) the Lender is not carrying on a
trade or business in Ireland through an agency or branch with which the interest
payment is connected; or
(g)    a qualifying company (within the meaning of Section 110 of the TCA) and
whose Lending Office is located in Ireland; or
(h)    an investment undertaking (within the meaning of Section 739B of the TCA)
and whose Lending Office is located in Ireland; or


25



--------------------------------------------------------------------------------





(i)    an exempt approved scheme within the meaning of Section 774 of the TCA
and whose Lending Office is located in Ireland; or
(j)    a company which is resident in Ireland for Irish corporate income tax
purposes and whose Lending Office is located in Ireland and which: (i) advances
money in the ordinary course of a trade which includes the lending of money;
(ii) in whose hands any interest payable in respect of money so advanced,
including any interest or discount in respect of any Funding Amounts advanced by
it, is or will be taken into account in computing its trading income; and (iii)
which has complied with all of the provisions of Section 246(5)(a) of the TCA,
as amended, including making the appropriate notifications thereunder; or
(k)    an Irish Treaty Lender.
“Irish Treaty Lender” means a Lender which is treated as a resident of an Irish
Treaty State for the purposes of the Treaty, does not carry on a business in
Ireland through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected and meets all other conditions in the
relevant Treaty for full exemption from tax imposed by Ireland on interest
(assuming the completion of any necessary procedural formalities).
“Irish Treaty State” means a jurisdiction having a double tax treaty with
Ireland (a “Treaty”) which makes provision for full exemption from tax imposed
by Ireland on interest or income from debt claims.
“ISP” means, with respect to any Letter of Credit or Alternative Letter of
Credit, the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).
“Issuer Documents” means with respect to any Letter of Credit or Alternative
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the L/C Issuer or the relevant
Alternative L/C Issuer, as applicable, and the relevant Borrower (or any
Subsidiary) or in favor of the L/C Issuer or the relevant Alternative L/C
Issuer, as applicable, and relating to such Letter of Credit or Alternative
Letter of Credit, as applicable.
“ITA” means the United Kingdom Income Tax Act 2007.
“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, Extended Term Loan, any Extended Revolving Credit Commitment, any
Additional Facility Loan, or any Other Revolving Credit Commitments, in each
case as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender in respect of
a Letter of Credit, such Lender’s funding of its participation in any L/C
Borrowing in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit or
Alternative Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof.


26



--------------------------------------------------------------------------------





“L/C Issuer” means The Bank of Nova Scotia, and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit and Alternative
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings and the aggregate of all Drawn Amounts including all Alternative
L/C Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit or Alternative Letter of Credit, the amount of such Letter
of Credit or Alternative Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit or Alternative Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit or Alternative Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement (and includes, for avoidance of doubt, each Term B-4 Lender) and, as
the context requires, includes an L/C Issuer, an Alternative L/C Issuer, the
Swing Line Lender, any Initial Additional Facility Lender, any assignee which
becomes a Lender under an Additional Facility pursuant to an Assignment and
Assumption and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.” For the avoidance of doubt,
each Additional Lender is a Lender to the extent any such Person has executed
and delivered a Refinancing Amendment, Additional Facility Joinder Agreement or
an amendment in respect of Replacement Term Loans, as the case may be, and to
the extent such Refinancing Amendment, Additional Facility Joinder Agreement or
amendment in respect of Replacement Term Loans shall have become effective in
accordance with the terms hereof and thereof, and each Extending Lender shall
continue to be a Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder in respect of one
or more Classes of Revolving Credit Commitments, other than an Alternative
Letter of Credit. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit; provided, however, that any commercial letter of
credit issued hereunder shall provide solely for cash payment upon presentation
of a sight draft.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit or Alternative Letter of Credit in
the form from time to time in use by the relevant L/C Issuer or Alternative L/C
Issuer, as applicable.
“Letter of Credit Expiration Date” means, with respect to any Letter of Credit
or Alternative Letter of Credit, the day that is five (5) Business Days prior to
the scheduled Latest Maturity Date then in effect for the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
conditional Participating Revolving Credit Commitment that will automatically go
into effect on or prior to such Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day)).
“Letter of Credit Sublimit” means, (a) in respect of the Class A Revolving
Credit Commitments, an amount equal to the lesser of (i) $10,000,000 (or such
greater amount as may be agreed between a Borrower and an L/C Issuer) and (ii)
the aggregate amount of the Participating Revolving Credit Commitments in
respect of the Class A Revolving Credit Commitments; (b) in respect of the Class
B Revolving Credit Commitments, an amount equal to the lesser of (i)
£150,000,000 (or its Dollar Equivalent) (or such greater amount as may be agreed
between a Borrower and an L/C Issuer) and (ii) the aggregate amount of the
Participating Revolving Credit Commitments in respect of the Class B Revolving
Credit Commitments. Each applicable Letter of Credit Sublimit is part of, and
not in addition to, the applicable Participating Revolving Credit Commitments.
“Liberty Global” means Liberty Global plc, and any and all successors thereto.
“Liberty Latin America” means Liberty Latin America Ltd., and any and all
successors thereto.


27



--------------------------------------------------------------------------------





“LIBOR” has the meaning set forth in clause (i) of the definition of
“Eurocurrency Rate”.
“Loan” means an extension of credit by a Lender (x) to a Borrower in the form of
a Term Loan, and (y) to a Borrower in the form of a Revolving Credit Loan or a
Swing Line Loan (including any Additional Facility Loan and any extension of
credit under any Revolving Credit Commitment Increase).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Refinancing Amendment, Extension Amendment,
or Incremental Amendment, (v) each Letter of Credit Application, (vi) any
Additional Facility Joinder Agreement, (vii) each Fee Letter and (viii) any
other document designated as a Loan Document by the Company and the
Administrative Agent.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means any event or circumstance that has a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their payment obligations under any Loan Document to which the Company or any of
the Loan Parties is a party.
“Material Subsidiary” means, as of any date of determination, any Restricted
Subsidiary that accounts for more than 5% on an unconsolidated basis of
Consolidated EBITDA for the most recent Test Period.
“Maturity Date” means (i) with respect to the Initial Term Loans, January 31,
2025, (ii) with respect to the Class A Revolving Credit Commitments, July 31,
2021, (iii) with respect to the Class B Revolving Credit Commitments, June 30,
2023, (iv) with respect to any Class of Extended Term Loans or Extended
Revolving Credit Commitments, the final maturity date as specified in the
applicable Extension Request accepted by the respective Lender or Lenders, (v)
with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date as specified in the applicable Refinancing
Amendment and (vi) with respect to any Additional Facility Loan, the final
maturity date as specified in the applicable Additional Facility Joinder
Agreement; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.
“Maximum Rate” has the meaning specified in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which a Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding six plan years, has made or been obligated to make
contributions.
“New Intercreditor Agreement” means the New Intercreditor Agreement
substantially in the form of Exhibit G.
“New Intercreditor Effective Date” means the date as notified in writing by the
Company or a Permitted Affiliate Parent to the Administrative Agent on which the
New Intercreditor Agreement has become or will become effective (which, for the
avoidance of doubt, shall occur concurrently with or after the refinancing in
full of the Existing Senior Notes).
“New Intermediate Holdco” means, following the Group Refinancing Effective Date,
to the extent that (1) the Transferred Entities (as defined in the definition of
Group Refinancing Transactions) have been contributed or otherwise transferred
to the New Senior Debt Obligor or (2) Cable & Wireless Limited or C&W
Communications has been designated the New Senior Debt Obligor, the direct
Subsidiary of such New Senior Debt Obligor, and in each case, any and all
successors thereto; provided that, where the Transferred Entities have been
contributed or otherwise transferred to a direct or indirect Subsidiary of the
New Senior Debt Obligor, the direct Holding Company


28



--------------------------------------------------------------------------------





of Sable Holding, and in each case, any and all successors thereto; provided
further that, the New Intermediate Holdco shall be an entity organized under the
laws of an Approved Key Jurisdiction.
“Non-Consenting Lender” has the meaning set forth in Section 3.12.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).
“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of the Company other than the United States (or any state thereof) or the
District of Columbia.
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Alternative Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding and (y) obligations of any Loan Party
arising under any Secured Hedge Agreement or any Treasury Services Agreement.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit or Alternative Letter
of Credit fees, reimbursement obligations, charges, expenses, fees, Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party. Notwithstanding the
foregoing, (a) unless otherwise agreed to by the Borrower and any applicable
Hedge Bank or Cash Management Bank, the obligations under any Secured Hedge
Agreement and under any Treasury Services Agreement shall be secured and
guaranteed pursuant to the Collateral Documents and the Guaranty only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement and any other Loan Document shall not require
the consent of any Hedge Bank under Secured Hedge Agreements or Treasury
Services Agreements.
“Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(1).
“Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(1).
“OID” means original issue discount.
“Organization Documents” means (a) with respect to any corporation or exempted
company, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association (or equivalent or comparable constitutive
documents with respect to any Non-U.S. Jurisdiction); (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Applicable Indebtedness” has the meaning specified in Section 2.05(b)(i).
“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.


29



--------------------------------------------------------------------------------





“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing and any refinancings of outstanding Drawn Amounts
under Alternative Letters of Credit as a Revolving Credit Borrowing) and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the outstanding Dollar Equivalent thereof on
such date after giving effect to any related L/C Credit Extension occurring on
such date and any other changes thereto as of such date, including as a result
of any reimbursements of (i) outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) and (ii) outstanding Drawn Amounts under related Alternative
Letters of Credit (including any refinancing of outstanding Drawn Amounts under
related Alternative Letters of Credit or related L/C Credit Extensions as a
Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under related Letters of Credit or Alternative Letters of Credit
taking effect on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent, an L/C Issuer or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation (b) with respect to any amount denominated in any Available
Currency other than Dollars, the rate of interest per annum at which overnight
deposits in such Available Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent or the L/C Issuer,
as applicable, in the applicable offshore interbank market for such Available
Currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participating Revolving Credit Commitments” means:
(I) with respect to Letters of Credit: (a) in respect of the Class A Revolving
Credit Commitments, (i) the Class A Revolving Credit Commitments (including any
Extended Revolving Credit Commitments in respect thereof) and (ii) those
additional Revolving Credit Commitments (and both (x) Additional Revolving
Facilities to such Class and (y) Extended Revolving Credit Commitments in
respect thereof) established pursuant to a Refinancing Amendment for which an
election has been made to include such Commitments for purposes of the issuance
of Letters of Credit; provided that, with respect to clause (ii), the
effectiveness of such election may be made conditional upon the maturity of one
or more other Participating Revolving Credit Commitments; and (b) in respect of
the Class B Revolving Credit Commitments, (i) the Class B Revolving Credit
Commitments (including any Extended Revolving Credit Commitments in respect
thereof) and (ii) those additional Revolving Credit Commitments (and both (x)
Additional Revolving Facilities to such Class and (y) Extended Revolving Credit
Commitments in respect thereof) established pursuant to a Refinancing Amendment
for which an election has been made to include such Commitments for purposes of
the issuance of Letters of Credit; provided that, with respect to clause (ii),
the effectiveness of such election may be made conditional upon the maturity of
one or more other Participating Revolving Credit Commitments; and
(II) with respect to Swing Line Loans, (i) the Initial Revolving Credit
Commitments (including any Extended Revolving Credit Commitments in respect
thereof) and (ii) those additional Revolving Credit Commitments (and both (x)
Additional Revolving Facilities to such Class and (y) Extended Revolving Credit
Commitments in respect thereof) established pursuant to a Refinancing Amendment
for which an election has been made to include such Commitments for purposes of
the making of Swing Line Loans; provided that, with respect


30



--------------------------------------------------------------------------------





to clause (ii), the effectiveness of such election may be made conditional upon
the maturity of one or more other Participating Revolving Credit Commitments.
At any time at which there is more than one Class of Participating Revolving
Credit Commitments outstanding, the mechanics and arrangements with respect to
the allocation of Letters of Credit and Swing Line Loans among such Classes will
be subject to procedures agreed to by the Company and the Administrative Agent
“Participating Revolving Credit Lender” means any Lender holding a Participating
Revolving Credit Commitment.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Loan Party or any ERISA Affiliate or to which any Loan Party
or any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five (5)
plan years.
“Permitted Affiliate Group Designation Date” means any date on which the
Administrative Agent provides confirmation to the Company that the conditions
set out in Section 10.21(a) are satisfied.
“Permitted Affiliate Parent” has the meaning specified in Section 10.21(a).
“Permitted Earlier Maturity Indebtedness Exception” means, with respect to any
Extended Term Loans permitted to be Incurred hereunder, that up to $250,000,000
in aggregate principal amount of such Indebtedness may have a maturity date that
is earlier than and a Weighted Average Life to Maturity that is shorter than,
with respect to Extended Term Loans, the Weighted Average Life to Maturity of
the Existing Term Loan Tranche from which such Extended Term Loans are amended.
“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
Incurred by a Borrower in the form of one or more series of senior secured
notes, bonds or debentures or first lien secured loans; provided that (i) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a
basis that is equal in priority to the Liens on the Collateral securing the
Obligations under this Agreement (but without regard to the control of remedies)
and is not secured by any property or assets of the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary other than the Collateral, (ii)
such Indebtedness satisfies the applicable requirements set forth in the
provisos to the definition of “Credit Agreement Refinancing Indebtedness,” (iii)
the only obligors in respect of such Indebtedness shall be Loan Parties and (iv)
the applicable Loan Parties, the holders of such Indebtedness (and/or their Debt
Representative, as applicable) and the Administrative Agent and/or the Security
Trustee shall be party to the applicable Intercreditor Agreement providing that
the Liens on the Collateral securing such obligations shall rank equal in
priority to the Liens on the Collateral securing the Obligations under this
Agreement (but without regard to the control of remedies).
“Permitted Junior Lien Refinancing Debt” means Indebtedness constituting secured
Indebtedness Incurred by a Borrower and/or a Guarantor in the form of one or
more series of junior lien secured notes or junior lien secured loans (including
in the form of one or more tranches of loans under this Agreement); provided
that (i) such Indebtedness is secured by the Collateral on a junior priority
basis to the Liens securing the Obligations under this Agreement and is not
secured by any property or assets of the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary other than the Collateral, (ii) the only obligors
in respect of such Indebtedness shall be Loan Parties, (iii) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent and/or
the Security Trustee), (iv) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness” and (v) the holders of such Indebtedness (and/or their
Debt Representative, as applicable) and the Administrative Agent and/or the
Security Trustee shall be party to the applicable Intercreditor Agreement
providing that the Liens on Collateral securing such obligations shall rank
junior to the Liens on Collateral securing the Obligations under this Agreement.


31



--------------------------------------------------------------------------------





“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness Incurred by
any of the Borrowers and/or the Guarantors in the form of one or more series of
senior unsecured notes, bonds or debentures or unsecured loans (including in the
form of one or more tranches of loans under this Agreement); provided that (i)
such Indebtedness satisfies the applicable requirements set forth in Section
4.09(c)(2) of Annex II of this Agreement and the provisos in the definition of
“Credit Agreement Refinancing Indebtedness” and (ii) the only obligors in
respect of such Indebtedness shall be Loan Parties.
“Platform” means IntraLinks, SyndTrak or another similar electronic system where
Company Materials are made available.
“Pledge Agreement” means (i) each share charge and each related confirmation
listed on Schedule II and Schedule 6.17, (ii) any pledge agreement entered into
in connection with a Subordinated Shareholder Loan in favor of the Security
Trustee for the benefit of the Secured Parties, (iii) the Sable Intercompany
Loan Pledge, and (iv) any other pledge agreements made by any other Loan Party
in favor of the Security Trustee for the benefit of the Secured Parties.
“Proceeding” has the meaning set forth in Section 10.05.
“Proposed Affiliate Subsidiary” has the meaning specified in Section 10.21(c).
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Commitments of any Class, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; and provided further
that, if any Lender has issued an Alternative Letter of Credit in respect of any
Class of Revolving Credit Commitments, such Lender’s relevant Revolving Credit
Commitment shall be reduced by the aggregate face amount of such Alternative
Letter of Credit for so long as such Alternative Letter of Credit is outstanding
(subject to subclause (2) of Section 2.03(c)(B)(ii)).
“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.
“Qualifying Assignment” means any assignment of a Loan to an Affiliated Lender
in connection with an Additional Facility and where following such assignment,
the Affiliated Lender assigns the relevant Loans under the Additional Facility
to other Lenders that are not Affiliated Lenders within 15 Business Days of the
initial assignment to the Affiliate Lender, provided that no Default of Event of
Default has occurred and is continuing.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.


32



--------------------------------------------------------------------------------





“Refinancing Amendment” means an amendment to this Agreement executed by (a) the
applicable Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Credit Commitments or Other Revolving
Credit Loans Incurred pursuant thereto, in accordance with ‎Section 2.15.
“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.
“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).
“Related Indemnified Person” of an Agent, Lender, Arranger or Bookrunner means
(i) any controlling Person or controlled Affiliate of such Person, (ii) the
respective directors, officers, or employees of such Person or any of its
controlling Persons or controlled Affiliates and (iii) the respective agents or
representatives of such Person or any of its controlling Persons or controlled
Affiliates, in the case of this clause (iii), acting on behalf of or at the
instructions of such Person, controlling person or such controlled Affiliate;
provided that each reference to a controlled Affiliate, director, officer or
employee in this definition pertains to a controlled Affiliate, director,
officer or employee involved in the negotiation or syndication of this Agreement
and the Facilities.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.
“Relevant Territory” means:
(a)    a member state of the European Communities (other than Ireland); or
(b)    to the extent not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of section 826(1) of the TCA or which will
have the force of law on completion of the procedures set out in section 826(1)
of the TCA.
“Replaced Term Loans” has the meaning specified in Section 10.01.


33



--------------------------------------------------------------------------------





“Replacement Term Loans” has the meaning specified in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.
“Repricing Transaction” means (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans with
the proceeds of, or any conversion of Initial Term Loans into, any new or
replacement tranche of secured, long-term term loans the primary purpose of
which is to reduce the All-In Yield applicable to such Initial Term Loans or (b)
any amendment, amendment and restatement or other modification to this
Agreement, the primary purpose of which is to reduce the All-In Yield applicable
to the Initial Term Loans; provided that any refinancing or repricing of the
Initial Term Loans shall not constitute a Repricing Transaction if such
refinancing or repricing is in connection with a transaction that would result
in a Change of Control.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Class Lenders” means, as of any date of determination, with respect to
one or more Facilities, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility or Facilities (with the aggregate Dollar
Equivalent of each Lender’s risk participation and funded participation in L/C
Obligations relating to Letters of Credit and Swing Line Loans, as applicable,
as calculated by the Administrative Agent, under such Facility or Facilities
being deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held, or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Class Lenders;
provided, further, that, the Loans of any Affiliated Lender shall be excluded
for purposes of making a determination of Required Class Lenders as set forth in
Section 10.07(m); provided, further¸ that any Commitments or Loans in relation
to which a cancellation or prepayment notice (as applicable) has been delivered
in accordance with Section 2.05(a) (to the extent such notice is unconditional)
or Section 2.05(b) (to the extent the applicable Lenders have not declined the
proceeds from such prepayment pursuant to Section 2.05(b)(vii)) shall be
excluded for purposes of making a determination of Required Class Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Equivalent of each Lender’s risk participation and funded participation in L/C
Obligations relating to Letters of Credit and Swing Line Loans, as calculated by
the Administrative Agent, being deemed “held” by such Lender for purposes of
this definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, the Loans
of any Affiliated Lender shall be excluded for purposes of making a
determination of Required Lenders as set forth in Section 10.07(m); provided,
further¸ that any Commitments or Loans in relation to which a cancellation or
prepayment notice (as applicable) has been delivered in accordance with Section
2.05(a) (to the extent such notice is unconditional) or Section 2.05(b) (to the
extent the applicable Lenders have not declined the proceeds from such
prepayment pursuant to Section 2.05(b)(vii)) shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders under the Initial Revolving Credit Commitments
(including, for purposes of this definition of “Required Revolving Credit
Lenders” (x) any Extended Revolving Credit Commitments in respect thereof and
(y) any Other Revolving Credit Commitments in respect thereof and (z) Lenders
under Additional Revolving Facilities that are entitled to vote with respect to
the relevant matter) holding more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation (in respect of
Letters of Credit) and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) under
the Initial Revolving Credit Commitments and (b) aggregate unused Initial
Revolving Credit Commitments; provided that unused Revolving Credit Commitments
of, and the portion of the Outstanding Amount of all Revolving Credit Loans,
Swing Line Loans and all L/C Obligations held, or deemed held by, any Defaulting
Lender shall be excluded for purposes of


34



--------------------------------------------------------------------------------





making a determination of Required Revolving Credit Lenders; provided, further,
that any Commitments or Loans in relation to which a cancellation or prepayment
notice (as applicable) has been delivered in accordance with Section 2.05(a) (to
the extent such notice is unconditional) or Section 2.05(b) (to the extent the
applicable Lenders have not declined the proceeds from such prepayment pursuant
to Section 2.05(b)(vii)) shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders; and provided, further, that
any Commitments or Loans in respect of any Revolving Credit Commitments that are
not designated by the Company as Financial Covenant Revolving Credit Commitments
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders .
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of a
Loan Party (including pursuant to powers granted to such person under power of
attorney). Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Group” means the Company, any Permitted Affiliate Parent and any
Subsidiary of the Company or of a Permitted Affiliate Parent (including any
Borrower), together with any Affiliate Subsidiaries from time to time, but in
each case excluding any Unrestricted Subsidiary; provided that, for the
avoidance of doubt, the New Senior Debt Obligor shall not be a member of the
Restricted Group.
“Revolver Extension Request” has the meaning provided in Section 2.16(b).
“Revolver Extension Series” has the meaning provided in Section 2.16(b).
“Revolving Credit Availability Period” means (i) with respect to the Class A
Revolving Credit Commitments, the period from and including the First Amendment
Effective Date to and including the date falling thirty (30) days prior to the
Maturity Date of the Class A Revolving Credit Commitments (ii) with respect to
the Class B Revolving Credit Commitments the period from and including the First
Amendment Effective Date to and including the date falling thirty (30) days
prior to the Maturity Date of the Class B Revolving Credit Commitments.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) (other than Revolving Credit Loans made
pursuant to Section 2.14).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, as such commitment may be (a)
reduced from time to time pursuant to Section 2.06, and (b) reduced or increased
from time to time pursuant to (i) assignments by or to such Revolving Credit
Lender pursuant to an Assignment and Assumption, (ii) a Refinancing Amendment,
(iii) an Extension or (iv) an Additional Facility Commitment.  The amount of
each Revolving Credit Lender’s Commitment is set forth in Schedule 1.01A under
the caption “Revolving Credit Commitment” and the Register or in the Assignment
and Assumption, in each case, as may be amended pursuant to any Increase
Confirmation, Extension Amendment, Refinancing Amendment or Additional Facility
Joinder Agreement pursuant to which such Lender shall have assumed, increased or
decreased its Revolving Credit Commitment, as the case may be.
“Revolving Credit Commitment Increase” has the meaning provided in Section
2.14(a).
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans, the Outstanding Amount of all L/C Obligations of such
Revolving Credit Lender under Alternative Letters of Credit issued by such
Revolving Credit Lender and its Pro Rata Share or other applicable share
provided for under this Agreement of the Dollar Equivalent of the L/C
Obligations in respect of Letters of Credit and the Swing Line Obligations, as
calculated by the Administrative Agent, at such time.


35



--------------------------------------------------------------------------------





“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” means any loan made pursuant to the Initial Revolving
Credit Commitments, any Additional Revolving Facility, any Other Revolving
Credit Loan or any loan under any Extended Revolving Credit Commitments, as the
context may require.
“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C‑2 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to such Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sable Holding Equitable Share Charge” means the English law-governed Equitable
Charge over Shares dated January 29, 2010 and made between Cable and Wireless
Plc (now known as Cable & Wireless Limited) as Company and BNP Paribas as
Security Trustee in respect of the shares of Sable Holding Limited.
“Sable Holding Share Security Agreement” means English law-governed Security
Agreement over Shares dated March 31, 2015 and made between Cable & Wireless
Limited as Chargor and BNP Paribas as Security Trustee in respect of the shares
of Sable Holding Limited.
“Sable Holding Share Security Confirmation” means the English law-governed
Security Confirmation Deed dated January 26, 2012 and made between Cable &
Wireless Limited (formerly known as Cable and Wireless Plc), Sable Holding
Limited and CWIGroup Limited as Confirming Parties and BNP Paribas as Security
Trustee in respect of (a) an English law-governed Equitable Charge over Shares
dated January 29, 2010 and made between Cable & Wireless Limited (formerly Cable
& Wireless Plc) as Company and BNP Paribas as Security Trustee in respect of the
shares of Sable Holding Limited, (b) an English law-governed Equitable Charge
over Shares dated January 29, 2010 and made between Sable Holding Limited as
Company and BNP Paribas as Security Trustee in respect of the shares of CWIGroup
Limited and (c) an English law-governed Equitable Charge over Shares dated
January 29, 2010 and made between CWIGroup Limited as Company and BNP Paribas as
Security Trustee in respect of the shares of Cable and Wireless (West Indies)
Limited.
“Sable Holding Share Security Documents” means, collectively, the Sable Holding
Share Security Agreement, the Sable Holding Equitable Share Charge and the Sable
Holding Share Security Confirmation.
“Sable Intercompany Loan Pledge” means the English law governed security
agreement dated May 23, 2017, and made between Cable & Wireless Limited as
Chargor, Sable Holding Limited as the Company and the Security Trustee in
respect of the assignment by way of security over any intercompany loans granted
by Cable & Wireless Limited to Sable Holding Limited.
“Same Day Funds” means immediately available funds.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union or Her Majesty’s Treasury of the United Kingdom and
(b) any other Person organized in a Sanctioned Country or controlled (as
determined by applicable law) by any Person that is a Sanctioned Person.


36



--------------------------------------------------------------------------------





“Secured Hedge Agreement” means any Interest Rate Agreement, Commodity Agreement
or Currency Agreement permitted under Annex II that is entered into by and
between a Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.
“Security Trustee” means The Bank of Nova Scotia (as successor to BNP Paribas),
and any and all successors thereto, in its capacity as security trustee under
the Intercreditor Agreements.
“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the relevant
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit O.
“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit R, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D)(1).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the applicable
Borrower’s Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit Q.
“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit S, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B)(1).
“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(3).
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(1).
“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C)(1).
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


37



--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means the Bank of Nova Scotia, in its capacity as provider
of Swing Line Loans or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.
“Swing Line Note” means a promissory note of a Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C‑3
hereto, evidencing the aggregate Indebtedness of such Borrower to the Swing Line
Lender resulting from the Swing Line Loans.
“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $3,000,000 and
(b) the aggregate amount of the Participating Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Participating
Revolving Credit Commitments.
“Taxes” means all present or future taxes, imposts, duties, deductions, levies,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority including interest, penalties and
additions to tax.
“Tax Credit” means a credit against, relief or remission for, or repayment of
any tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
UK Payment, other than (i) a FATCA Deduction or (ii) a deduction or withholding
for or on account of any Bank Levy (or otherwise attributable to, or arising as
a consequence of, a Bank Levy).
“Tax Payment” means the increase in a payment made by a Loan Party to a Finance
Party under Section 3.02 or Section 3.03.
“TCA” means the Irish Taxes Consolidation Act, 1997 of Ireland.
“Telecommunications, Cable and Broadcasting Laws” means all laws, statutes,
regulations and judgments relating to broadcasting or telecommunications or
cable television or broadcasting applicable to any member of the Restricted
Group, and/or the business carried on by, any member of the Restricted Group
(for the avoidance of doubt, not including laws, statutes, regulations or
judgments relating solely to consumer credit, data protection or intellectual
property).
“Term B-4 Availability Period” means the period from and including the Amendment
Effective Date to and including the date that is 45 Business Days following the
Amendment Effective Date or such other date agreed between the Original
Co-Borrower and the Term B-4 Lenders.
“Term B-4 Borrowing” means a borrowing consisting of Term B-4 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term B-4 Lenders pursuant to Section 2.01(a).
“Term B-4 Lender” means, at any time, any Lender that has a Term B-4 Loan
Commitment or a Term B-4 Loan at such time.
“Term B-4 Loan” means the term loans made by the Term B-4 Lenders to any
Borrower pursuant to Section 2.01(a) as such loans may be increased pursuant to
the terms of Section 2.14.


38



--------------------------------------------------------------------------------





“Term B-4 Loan Commitments” means, as to each Term B-4 Lender, its obligation to
make a Term B-4 Loan to any Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name in the
Register or in the Assignment and Assumption pursuant to which such Term B-4
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Term B-4 Loan Commitments as of the Amendment Effective Date is $1,875,000,000.
“Term B-4 Loan Commitment Termination Date” means the earlier of (i) the last
date of the Term B-4 Availability Period and (ii) with respect to any Term B-4
Loan Commitment that is terminated pursuant to Section 2.06, the termination
date of such Term B-4 Loan Commitment.
“Term Borrowing” means a Borrowing of any Term Loans.
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to any Borrower hereunder, as such commitment may be (a) reduced from time
to time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to an Assignment
and Assumption, (ii) a Refinancing Amendment, (iii) an Extension or (iv) an
Additional Facility Commitment. The amount of each Lender’s Commitment is set
forth in the Register or in the Assignment and Assumption, Extension Amendment,
Refinancing Amendment or Additional Facility Joinder Agreement pursuant to which
such Lender shall have assumed, increased or decreased its Term Commitment, as
the case may be.
“Term Lender” means any Term B-4 Lender or any Lender that commits to provide
any Additional Facility Loan that is a term loan, any Refinancing Term Loan, or
any Extended Term Loan, as the context may require.
“Term Loan” means the Term B-4 Loan, any Additional Facility Loan that is a term
loan, any Refinancing Term Loan or any Extended Term Loan, as the context may
require.
“Term Loan Extension Request” has the meaning provided in Section 2.16(a).
“Term Loan Extension Series” has the meaning provided in Section 2.16(a).
“Term Loan Increase” has the meaning provided in Section 2.14(a).
“Term Note” means a promissory note of a Borrower payable to any Term Lender or
its registered assigns, in substantially the form of, in the case of Term B-4
Loans, Exhibit C-1 hereto evidencing the aggregate Indebtedness of such Borrower
to such Term Lender resulting from the Term Loans made by such Term Lender.
“Threshold Amount” means $75,000,000.
“Total Additional Facility Commitment” means, in relation to an Additional
Facility, the aggregate for the time being of the Additional Facility
Commitments for that Additional Facility.
“Total Term B-4 Loan Commitment” means the sum of Term B-4 Loan Commitments of
all the Term B-4 Lenders.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transferred Guarantor” has the meaning specified in Section 11.09.
“Treasury Services Agreement” means any agreement between the Company or any
Subsidiary and any Hedge Bank relating to treasury, depository, credit card,
debit card and cash management services or automated clearinghouse transfer of
funds or any similar services.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UK Bank Lender” means, in relation to a payment of interest on a participation
in a Loan, a Lender which is beneficially entitled to that payment and (a) if
the participation in that Loan was made by it, is a Lender


39



--------------------------------------------------------------------------------





which is a “bank” (as defined for the purposes of section 879 of the ITA in
section 991 of the ITA) and within the charge to United Kingdom corporation tax
as regards that payment or would be within such charge as respects such payment
apart from section 18A of CTA and or (b) if the participation in that Loan was
made by a different person, such person was a “bank” (as defined for the
purposes of section 879 of the ITA in section 991 of the ITA) at the time that
Loan was made, and is a lender which is within the charge to United Kingdom
corporation tax as respect to that payment.
“UK Non-Bank Lender” means, in relation to a payment of interest on a Loan: (a)
a Lender which is beneficially entitled to the income in respect of which that
payment is made and is a UK Resident company (such that the payment is within
the category of excepted payments described at section 933 ITA); or (b) a Lender
to which such payment would fall within one of the categories of excepted
payments described at sections 934 to 937 ITA inclusive, where H.M. Revenue &
Customs has not given a direction under section 931 ITA which relates to that
payment of interest on a Loan to such Borrower.
“UK Borrower” means the Original Borrower and any Borrower which is resident in
the United Kingdom for tax purposes.
“UK Payment” has the meaning provided in Section 3.01(a).
“UK Qualifying Lender” means in relation to a payment of interest on a
participation in a Loan, a Lender which is: (a) a UK Bank Lender; (b) a UK
Non-Bank Lender; or (c) a UK Treaty Lender.
“UK Resident” means a person who is resident in the United Kingdom for the
purposes of the CTA, and “non-UK Resident” shall be construed accordingly.
“UK Treaty Lender” means in relation to a payment of interest on a Loan, a
Lender which is entitled to claim full relief from liability to taxation
otherwise imposed by the United Kingdom on interest under a Double Taxation
Treaty and which does not carry on business in (a) the United Kingdom, or (b)
the Cayman Islands, in either case through a permanent establishment with which
that Lender’s participation in that Loan is effectively connected and, in
relation to any payment of interest on any Loan made by that Lender, the
applicable Borrower has, received notification (or will have received
notification prior to the end of the first Interest Period hereunder) in writing
from H.M. Revenue & Customs authorising such Borrower to pay interest on such
Loans without any Tax Deduction, including where such notification is provided
as a result of the Lender using HMRC DT Treaty Passport Scheme.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit H hereto.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(A)(i).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
“VAT” means (a) value added tax as provided for in the Value Added Tax Act 1994
and any other tax of a similar nature imposed in compliance with the Council
Directive 2006/112/EC on the common system of value added tax as implemented by
a member state of the European Union; and (b) any other tax of a similar nature,
whether imposed in a member state of the European Union in substitution for, or
levied in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then


40



--------------------------------------------------------------------------------





remaining scheduled installment, sinking fund, serial maturity or other required
scheduled payments of principal, including payment at final scheduled maturity,
in respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (ii) the then outstanding principal amount of such Indebtedness; provided
that for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness, the effects of any amortization or prepayments made on such
Indebtedness prior to the date of such determination shall be disregarded in
making such calculation.
“Wider Group” means (a) the Ultimate Parent and its Subsidiaries from time to
time (other than the members of the Restricted Group); and (b) following
consummation of a Parent Joint Venture Transaction, each of the ultimate Holding
Companies of the Parent Joint Venture Holders, the Parent Joint Venture Holders
and the Joint Venture Parents, and in each case, their successors and their
Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” (and its correlatives) means by way of example and
not as a limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(h)    Any reference to any action, decision or determination to be made by the
Company, any Permitted Affiliate Parent, or any Restricted Subsidiary at its
option (or equivalent) may (unless expressly provided to the contrary in this
Agreement) be made by the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary in its sole discretion acting in good faith.
(i)    The knowledge or awareness or belief of the Company, any Loan Party or
any other member of the Restricted Group shall be limited to the actual
knowledge, awareness or belief (in good faith) of the Board of Directors (or
equivalent body) of the Company, such Loan Party or such member of the
Restricted Group at the relevant time.
(j)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(k)    For purposes of determining compliance with Section 2.14 and any Section
of Annex II at any time, in the event that any Lien, Permitted Investment,
Indebtedness, Asset Disposition, Restricted Payment,


41



--------------------------------------------------------------------------------





Affiliate Transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
permitted pursuant to any clause of such Sections, the Company and any Permitted
Affiliate Parent will be entitled to classify such transaction (or portion
thereof) on the date of such transaction or later reclassify such transaction
(or portion thereof) in any manner that complies with such Sections.
(l)    No personal liability shall attach to any director, officer or employee
of any member of the Wider Group for any representation or statement made by
that member of the Wider Group in a certificate signed by such director, officer
or employee.

Section 1.03.    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with IFRS, except as otherwise
specifically prescribed herein.

Section 1.04.    Rounding.
Any financial ratios required to be maintained by the Company pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05.    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by the Loan Documents; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Section 1.06.    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07.    Timing of Payment of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08.    Letters of Credit and Alternative Letters of Credit.
Unless otherwise specified herein, the amount of a Letter of Credit or
Alternative Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit, as calculated by the
Administrative Agent, in effect at such time; provided, however, that with
respect to any Letter of Credit or Alternative Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit or Alternative Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit or Alternative
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

Section 1.09.    Cashless Roll.


42



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrowers, the Administrative Agent and such Lender,
and any such exchange, continuation or rollover shall be deemed to comply with
any requirement hereunder or under any other Loan Document that any payment be
made “in Dollars” (or the relevant alternative currency), “in immediately
available funds”, “in cash” or any other similar requirements.

Section 1.10.    Existing Intercreditor Agreement
Pursuant to clause 1.3(v) (Construction) of the Existing Intercreditor
Agreement, whereby “RCF Agreement” (as defined therein) includes that agreement
as replaced by this Agreement, terms used but not defined in the Existing
Intercreditor Agreement have the same meaning given to them in this Agreement.
For the purposes of the Existing Intercreditor Agreement:
(a)
“RCF Finance Documents” means the Loan Documents.

(b)    “Group” means the Restricted Group; and
(c)    “Security” means a Lien.

Section 1.11.    Permitted Affiliate Parent; Affiliate Subsidiary
(a)    Any obligation in this Agreement of the Company or any Permitted
Affiliate Parent to cause members of the Restricted Group to comply with any
covenant shall be construed (i) such that the Company or any Permitted Affiliate
Parent shall be required to cause only their respective Subsidiaries that are
members of Restricted Group to comply with that obligation and (ii) as a direct
obligation of each Affiliate Subsidiary (if applicable).
(b)    To the extent that:
(i)    any representation in this Agreement is stated to be given by the Company
in respect of any member of the Restricted Group; and/or
(ii)    any covenant in this Agreement applies to the Company only or requires
that the Company cause any member of the Restricted Group to comply with any
such covenant,
(x) in the case of a Permitted Affiliate Parent, such representations shall be
given by, or such covenant or other obligation shall be construed as applying to
such Permitted Affiliate Parent, and (y) in the case of an Affiliate Subsidiary,
such representations shall be deemed to be given by, or such covenant or other
obligation shall be construed as applying to such Affiliate Subsidiary.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.    The Loans.
(a)    The Initial Term Loans
(i)    The Term B-4 Borrowings. (i) Subject to the terms and conditions set
forth herein, each Term B-4 Lender severally agrees to make to the Original
Co-Borrower, one or more Term B-4 Loans denominated in Dollars from time to
time, on any Business Day during the Term B-4 Availability Period in an
aggregate amount not to exceed (x) for any such Term B-4 Lender, the Available
Term B-4 Loan Commitment of such Term B-4 Lender as of the date of such
Borrowing (immediately prior to giving effect thereto) and (y) in the aggregate,
the Total Term B-4 Loan Commitment as of the date of such Borrowing (immediately
prior to giving effect thereto), each such Term B-4 Loan to be funded by each
such Term B-4 Lender on a pro rata basis in accordance with the percentage of
the Total Term B-4 Loan Commitment represented by its Term B-4 Loan Commitment
and (ii) subject to the terms and conditions set forth in any Refinancing
Amendment providing for, as applicable, the making,


43



--------------------------------------------------------------------------------





exchange, renewal, replacement or refinancing of Term B-4 Loans, each Term B-4
Lender party thereto severally agrees to, as applicable, make, exchange, renew,
replace or refinance Term B-4 Loans on the date specified therein in an
aggregate amount not to exceed the amount of such Term B-4 Lender’s Term B-4
Loan Commitment as set forth therein.
(ii)    The Initial Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein. The Initial Term Loans shall have the same
terms and shall be treated as a single class for all purposes, except that
interest on the Initial Term Loans shall commence to accrue from the applicable
funding date thereof. Amounts borrowed, exchanged, renewed, replaced or
refinanced under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.
(b)    The Revolving Credit Borrowings.
Subject to the terms and conditions set forth herein, each Revolving Credit
Lender with any Revolving Credit Commitment severally agrees to make Revolving
Credit Loans denominated in one or more Available Currencies pursuant to
Section 2.02 from its applicable Lending Office to the Borrowers, from time to
time, on any Business Day during the Revolving Credit Availability Period, in an
aggregate Dollar Equivalent, calculated by the Administrative Agent, not to
exceed at any time outstanding the amount of such Revolving Credit Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans
of any Revolving Credit Lender, plus such Revolving Credit Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations in respect of Letters of Credit, plus
the Outstanding Amount of all L/C Obligations of such Revolving Credit Lender
under Alternative Letters of Credit issued by such Revolving Credit Lender, plus
such Revolving Credit Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the Outstanding Amount of all Swing Line Loans,
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. The borrowing and repayment (except for
(i) payments of interest and fees at different rates on the Class A Revolving
Credit Commitments and Class B Revolving Credit Commitments (and related
outstandings), (ii) repayments required upon the Maturity Date of the Class A
Revolving Credit Commitments or the Maturity Date of the Class B Revolving
Credit Commitments and (iii) repayment made in connection with a permanent
repayment and termination of commitments (in accordance with Section 2.06)) of
Class B Revolving Credit Loans after the First Amendment Effective Date shall be
made on a pro rata basis with the Class A Revolving Credit Loans.

Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each Additional
Facility Borrowing, each conversion of Term Loans or Revolving Credit Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the irrevocable notice of the relevant Borrower, to the Administrative
Agent (provided that, subject to the payment when due of any amounts owing as a
result thereof pursuant to Section 3.10, the notice in connection with any
permitted acquisition, Permitted Investment or other transaction permitted under
this Agreement, may be conditioned on the closing of such transaction, which may
be given by telephone or Committed Loan Notice; provided that each telephonic
notice by a Borrower, pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Each such notice must be received by the Administrative Agent not
later than (1) 1:00 p.m. two (2) Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (2) 1:00 p.m. on the requested
date of any Borrowing of Base Rate Loans; provided that the notice referred to
in subclause (1) above may be delivered no later than one (1) Business Day prior
to the requested date of the Borrowing in the case of the initial Revolving
Credit Borrowing and the initial Term B-4 Borrowing. Except as provided in
Sections 2.15 or 2.16, or as otherwise specified in an Additional Facility
Joinder Agreement in relation to any Additional Facility, each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
Dollar Equivalent of $1,000,000 or a whole multiple of a Dollar Equivalent of
$100,000 in excess thereof. Except as provided in Section 2.03(c), 2.04(b), 2.15
or 2.16, or as otherwise specified in an Additional Facility Joinder Agreement
in relation to any Additional Facility, each Borrowing of or conversion to Base
Rate Loans shall be in a minimum Dollar Equivalent of $1,000,000 or a whole
multiple of a Dollar Equivalent


44



--------------------------------------------------------------------------------





of $100,000 in excess thereof. Each Committed Loan Notice shall specify (i)
whether the requesting Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the Dollar Equivalent, of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) in
the case of Revolving Credit Loans, the currency in which the Revolving Credit
Loans to be borrowed, continued or converted are to be denominated and (vii)
wire instructions of the account(s) to which funds are to be disbursed (it being
understood, for the avoidance of doubt, that the amount to be disbursed to any
particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). The currency
specified in a Committed Loan Notice for an Additional Facility must be Dollars
or such other currency as may be agreed between the relevant Borrower and the
Additional Facility Lenders under such Additional Facility. If, (x) with respect
to any Eurocurrency Rate Loans denominated in Dollars, a Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans and
(y) with respect to any Eurocurrency Rate Loans denominated in any Available
Currency (other than Dollars), a Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Eurocurrency Rate Loans with an Interest Period of one (1) month.
Any such automatic conversion to Base Rate Loans or Eurocurrency Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. If no currency is
specified, the requested Borrowing shall be in Dollars.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by a
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than the later of 12:00
noon on the Business Day specified in the applicable Committed Loan Notice and
one hour after written notice of such Borrowing is delivered by the
Administrative Agent to such Lender; provided that, such funds may be made
available at such earlier time as may be agreed among the relevant Lenders, the
relevant Borrower and the Administrative Agent for the purposes of the relevant
transactions. The Administrative Agent shall make all funds so received
available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account(s) of the relevant
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) the wire transfer of such funds, in each case in accordance with
instructions provided by the relevant Borrower to (and reasonably acceptable to)
the Administrative Agent; provided that if there are Swing Line Loans or L/C
Borrowings outstanding on the date the Committed Loan Notice with respect to a
Borrowing under any Class of Revolving Credit Commitments is given by the
relevant Borrower, then the proceeds of such Borrowing shall be applied, first,
to the payment in full of any such L/C Borrowing, second, to the payment in full
of any such Swing Line Loans, and third, to the relevant Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the relevant Borrower pays the amount due, if any,
under Section 3.10 in connection therewith. During the occurrence and
continuation of an Event of Default, the Administrative Agent or the Required
Lenders may require by notice to the Borrowers that no Loans denominated in
Dollars may be converted to or continued as Eurocurrency Rate Loans and Loans
denominated in an Available Currency other than Dollars may only be continued as
Eurocurrency Rate Loans with an Interest Period of one (1) month.
(d)    The Administrative Agent shall promptly notify the relevant Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the


45



--------------------------------------------------------------------------------





relevant Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than 10 Interest Periods in effect
unless otherwise agreed between the relevant Borrower and the Administrative
Agent; provided that, after the establishment of any new Class of Loans pursuant
to an Additional Facility Joinder Agreement, a Refinancing Amendment or
Extension Amendment, the number of Interest Periods otherwise permitted by this
Section 2.02(e) shall increase by 3 Interest Periods for each applicable Class
so established.
(f)    The failure of any Lender to make a Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make a Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower on such date a corresponding amount. If the Administrative
Agent shall have so made funds available, then, to the extent that such Lender
shall not have made such portion available to the Administrative Agent, each of
such Lender and the relevant Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the relevant Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of the relevant Borrower, the interest rate applicable
at the time to the Loans comprising such Borrowing and (ii) in the case of such
Lender, the Overnight Rate plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the relevant Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the relevant Borrower
the amount of such interest paid by the relevant Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the relevant Borrower shall be without prejudice
to any claim the relevant Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(h)    Upon receipt of a Committed Loan Notice for an Additional Facility, the
Administrative Agent shall promptly notify each Additional Facility Lender of
the aggregate amount of the Additional Facility Borrowing and of the amount of
such Additional Facility Lender’s pro rata portion thereof, which shall be based
on their respective Additional Facility Commitment. Each Additional Facility
Lender will make the amount of its pro rata portion of the Additional Facility
Borrowing available to the Administrative Agent for the account of the relevant
Borrower at the New York office of the Administrative Agent specified on
Schedule 10.02 prior to the time specified in the relevant Additional Facility
Joinder Agreement, in funds immediately available to the Administrative Agent.
(i)    No more than one Committed Loan Notice may be made under each Additional
Facility unless an Additional Facility Joinder Agreement specifies otherwise, in
which case the maximum number of requests for Additional Facility Loans under
that Additional Facility will be as set out in that Additional Facility Joinder
Agreement.
(j)    Unless the Administrative Agent agrees otherwise, or unless otherwise
agreed in the Additional Facility Joinder Agreement, no more than five (5)
Additional Facility Loans may be outstanding at any one time under each
Additional Facility (other than Additional Facilities that are Revolving Credit
Loans).

Section 2.03.    Letters of Credit and Alternative Letters of Credit.
(a)    The Letter of Credit Commitment.


46



--------------------------------------------------------------------------------





(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from and including the First Amendment Effective Date until the
Letter of Credit Expiration Date, to issue Letters of Credit, at sight
denominated in an Available Currency for the account of a Borrower (provided
that any Letter of Credit may be for the benefit of any Subsidiary of a Borrower
and may be issued for the joint and several account of a Borrower and a
Restricted Subsidiary to the extent otherwise permitted by this Agreement) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Participating Revolving Credit Lenders severally agree to participate in Letters
of Credit (but shall not, for the avoidance of doubt, participate in Alternative
Letters of Credit) issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Participating Revolving Credit Lender would exceed such
Lender’s Participating Revolving Credit Commitment or (y) the Outstanding Amount
of the L/C Obligations in respect of Letters of Credit would exceed the
applicable Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, a Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly a Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    Each Borrower and each Existing L/C Issuer listed in Schedule 1.01B
agrees that, on and from the First Amendment Effective Date, the Existing Letter
of Credit set forth beside its name in Schedule 1.01B shall be deemed to be an
Alternative Letter of Credit established under the Class B Revolving Credit
Commitments on a bilateral basis in respect of all or any part of its Class B
Revolving Credit Commitment for all purposes under this Agreement.
(iii)    Subject to the terms and conditions set forth herein, (A) each Existing
L/C Issuer agrees (1) to amend or renew the Existing Letters of Credit, in
accordance with Section 2.03(b) and (2) to honor drafts under the applicable
Existing Letter of Credit and (B) with respect to Alternative Letters of Credit
that are not Existing Letters of Credit, each Alternative L/C Issuer (or an
Affiliate of such an Alternative L/C Issuer) may, in its discretion, upon
request of a Borrower, (1) from time to time on any Business Day during the
period from and including the First Amendment Effective Date until the Letter of
Credit Expiration Date, agree to issue Alternative Letters of Credit on a
bilateral basis to a Borrower at sight denominated in an Available Currency for
the account of a Borrower (provided that any Alternative Letter of Credit may be
for the benefit of any Subsidiary of a Borrower and may be issued for the joint
and several account of a Borrower and a Restricted Subsidiary to the extent
otherwise permitted by this Agreement) and to amend or renew Alternative Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and (2)
to honor drafts under the Alternative Letters of Credit provided that no
Alternative L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Alternative Letter of Credit, if as of the date of such L/C
Credit Extension, the Revolving Credit Exposure of that Alternative L/C Issuer
would exceed such Alternative L/C Issuer’s Revolving Credit Commitment. Within
the foregoing limits, and subject to the terms and conditions hereof, a
Borrower’s ability to obtain Alternative Letters of Credit shall be fully
revolving, and accordingly a Borrower may, during the foregoing period, obtain
Alternative Letters of Credit to replace Alternative Letters of Credit that have
expired or that have been drawn upon and reimbursed.
(iv)    No L/C Issuer or Alternative L/C Issuer shall be under any obligation to
issue any Letter of Credit or Alternative Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer or Alternative
L/C Issuer from issuing such Letter of Credit or Alternative Letter of Credit,
or any Law applicable to such L/C Issuer or Alternative L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer or Alternative L/C Issuer shall
prohibit, or direct that such L/C Issuer or Alternative L/C Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit or
Alternative Letter of Credit in particular or shall impose upon such L/C Issuer
or Alternative L/C Issuer with respect to such Letter of Credit or Alternative
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer or Alternative L/C Issuer is not otherwise compensated hereunder) not
in effect on the First Amendment Effective Date, or shall impose upon such L/C
Issuer or Alternative L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the First


47



--------------------------------------------------------------------------------





Amendment Effective Date (for which such L/C Issuer or Alternative L/C Issuer is
not otherwise compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit or Alternative Letter of Credit would occur more than twelve (12)
months after the date of issuance or last renewal, unless (1) each Appropriate
Lender has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit or Alternative Letter
of Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer or Alternative L/C Issuer, as
applicable;
(C)    the expiry date of such requested Letter of Credit or Alternative Letter
of Credit would occur after the Letter of Credit Expiration Date, unless (1)
each Appropriate Lender has approved such expiry date or (2) the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit or
Alternative Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to such L/C Issuer or Alternative L/C
Issuer, as applicable, and the Administrative Agent;
(D)    the issuance of such Letter of Credit or Alternative Letter of Credit
would violate any policies of the L/C Issuer or Alternative L/C Issuer, as
applicable, applicable to letters of credit generally;
(E)    with respect to any Letter of Credit, any Participating Revolving Credit
Lender is at that time a Defaulting Lender, unless such L/C Issuer has entered
into arrangements reasonably satisfactory to it and the relevant Borrower to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the participation in Letters of
Credit by such Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the L/C Obligations in respect of such
Letter of Credit; and
(F)    such Letter of Credit or Alternative Letter of Credit is denominated in a
currency other than an Available Currency.
(v)    No L/C Issuer or Alternative L/C Issuer shall be under any obligation to
amend any Letter of Credit or Alternative Letter of Credit if (A) such L/C
Issuer or Alternative L/C Issuer would have no obligation at such time to issue
such Letter of Credit or Alternative Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit or Alternative
Letter of Credit does not accept the proposed amendment to such Letter of Credit
or Alternative Letter of Credit. Notwithstanding anything herein to the
contrary, the expiry date of any Letter of Credit or Alternative Letter of
Credit denominated in a currency other than Dollars or Sterling must be approved
by the relevant L/C Issuer or Alternative L/C Issuer in its sole discretion even
if it is less than twelve months after the date of issuance or last renewal and
any Auto-Extension Letter of Credit denominated in a currency other than Dollars
or Sterling shall be issued only at the sole discretion of the relevant L/C
Issuer or Alternative L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit and
Alternative Letters of Credit; Auto-Extension Letters of Credit.
(i)    Each Letter of Credit or Alternative Letter of Credit shall be issued or
amended, as the case may be, upon the request of the relevant Borrower,
delivered to an L/C Issuer or Alternative L/C Issuer, as applicable (with a copy
to the Administrative Agent), in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, and the Administrative Agent not later
than 12:30 p.m. at least one (1) Business Day prior to the proposed issuance
date or date of amendment, as the case may be; or, in each case, such later date
and time as the relevant L/C Issuer or Alternative L/C Issuer, as applicable,
may agree in a particular instance in its sole discretion. In the case of a
request for an initial issuance of a Letter of Credit or Alternative Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer or Alternative L/C Issuer, as
applicable: (a) in respect of each Letter of Credit and Alternative Letter of
Credit, the relevant Class of Revolving Credit Commitments, (b) the proposed
issuance date of the requested Letter of Credit or Alternative Letter of Credit
(which shall be a Business Day); (b) the amount thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be


48



--------------------------------------------------------------------------------





presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the Available Currency in which the requested Letter of
Credit or Alternative Letter of Credit is to be issued will be denominated; and
(h) such other matters as the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, may reasonably request. In the case of a request for an amendment of
any outstanding Letter of Credit or Alternative Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer or Alternative L/C Issuer, as applicable, (1) the Letter
of Credit or Alternative Letter of Credit to be amended; (2) the proposed date
of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer or Alternative L/C Issuer, as applicable, will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the relevant
Borrower, and, if not, such L/C Issuer or Alternative L/C Issuer, as applicable,
will provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, such L/C Issuer or with respect to an Alternative Letter of
Credit other than an Existing Letter of Credit, on the requested date, issue a
Letter of Credit or Alternative Letter of Credit for the account of that
Borrower (and, if applicable, its applicable Subsidiary) or enter into the
applicable amendment, as the case may be. With respect to the issuance of any
Letter of Credit, (but not, for the avoidance of doubt, any Alternative Letter
of Credit), immediately upon such issuance, each Participating Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the stated amount
of such Letter of Credit.
(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree (and an Alternative L/C Issuer
may agree) to issue a Letter of Credit or Alternative Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must (or, in the case of
any Alternative Letter of Credit, may) permit the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, to prevent any such extension at least
once in each twelve (12) month period (commencing with the date of issuance of
such Letter of Credit or Alternative Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-extension Notice Date”)
in each such twelve (12) month period to be agreed upon at the time such Letter
of Credit or Alternative Letter of Credit is issued. Unless otherwise directed
by the relevant L/C Issuer or Alternative L/C Issuer, as applicable, the
relevant Borrower shall not be required to make a specific request to the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
or Alternative L/C Issuer, as applicable, to permit the extension of such Letter
of Credit or Alternative Letter of Credit at any time to an expiry date that is,
unless the Outstanding Amount of L/C Obligations in respect of such requested
Letter of Credit or Alternative Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer or Alternative L/C
Issuer, as applicable, shall not permit any such extension if (A) the relevant
L/C Issuer or Alternative L/C Issuer, as applicable, has determined that it
would have no obligation at such time to issue such Letter of Credit or
Alternative Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(iii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-extension Notice Date from the
Administrative Agent, any Participating Revolving Credit Lender (with respect to
any Letter of Credit only, and not with respect to any Alternative Letter of
Credit) or the relevant Borrower that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied.
(iv)    Promptly after issuance of any Letter of Credit or Alternative Letter of
Credit or any amendment to a Letter of Credit or Alternative Letter of Credit,
the relevant L/C Issuer or Alternative L/C Issuer, as applicable, will also
deliver to the relevant Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or Alternative Letter of Credit or
amendment thereof.
(c)    Drawings and Reimbursements; Funding of Participations.
(A)    With respect to any Letter of Credit:


49



--------------------------------------------------------------------------------





(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the relevant Borrower and the Administrative Agent thereof. Not later
than 12:00 noon on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit with notice to that Borrower (each such date, an
“Honor Date”), that Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
(it being understood that in the case of a Letter of Credit denominated in an
Available Currency other than Dollars, the amount of such Letter of Credit shall
be determined by taking the Dollar Equivalent, calculated by the Administrative
Agent, of such Letter of Credit); provided that if such reimbursement is not
made on the date of drawing, such Borrower shall pay interest to the relevant
L/C Issuer on such amount at the rate applicable to Base Rate Loans under the
applicable Participating Revolving Credit Commitments (without duplication of
interest payable on L/C Borrowings). The L/C Issuer shall notify the applicable
Borrower of the Dollar Equivalent of the drawing promptly following the
determination or revaluation thereof. If that Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the Dollar Equivalent, calculated by the
Administrative Agent, thereof in the case of an Available Currency other than
Dollars) (the “Unreimbursed Amount”), and the amount of such Appropriate
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement thereof. In such event, (x) in the case of an Unreimbursed Amount
denominated in Dollars, such Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans and (y) in the case of an
Unreimbursed Amount denominated in an Available Currency (other than Dollars),
such Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Eurocurrency Rate Loans, in each case, under the Participating Revolving Credit
Commitments to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Participating Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in Section
4.03 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(A)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(A)(i) make funds available to
the Administrative Agent for the account of the relevant L/C Issuer in Dollars
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(A)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan under the Participating Revolving
Credit Commitments to a Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, a Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
Dollar Equivalent of the Unreimbursed Amount that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(A)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c)(A) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.
(v)    Each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c)(A), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the relevant L/C Issuer, any Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article IV; (C) any adverse change in the condition (financial or otherwise)
of the Loan Parties; (D) any breach of


50



--------------------------------------------------------------------------------





this Agreement or any other Loan Document by any Borrower, any other Loan Party
or any other L/C Issuer; or (E) any other circumstance, occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Participating Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c)(A) is subject to the conditions set forth
in Section 4.03 (other than delivery by the relevant Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the relevant Borrower to reimburse the relevant L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c)(A) by the time specified in Section 2.03(c)(A)(ii), such L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
relevant L/C Issuer submitted to any Participating Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(A)(vi) shall be conclusive absent manifest error.
(B)    With respect to any Alternative Letter of Credit:
(i)    Upon receipt from the beneficiary of any Alternative Letter of Credit of
any notice of a drawing under such Alternative Letter of Credit, the relevant
Alternative L/C Issuer shall notify promptly the relevant Borrower and the
Administrative Agent thereof. Not later than 12:00 noon on the second Business
Day following any payment by an Alternative L/C Issuer under an Alternative
Letter of Credit with notice to that Borrower, that Borrower shall reimburse
such Alternative L/C Issuer through the Administrative Agent in an amount equal
to the amount of such drawing in Dollars (it being understood that in the case
of an Alternative Letter of Credit denominated in an Available Currency other
than Dollars, the amount of such Alternative Letter of Credit shall be
determined by taking the Dollar Equivalent, calculated by the Administrative
Agent, of such Alternative Letter of Credit); provided that if such
reimbursement is not made on the date of drawing, such Borrower shall pay
interest to the relevant Alternative L/C Issuer on such amount at the rate
applicable to Base Rate Loans under the applicable Revolving Credit Commitments
(without duplication of interest payable on Alternative L/C Borrowings). The
Alternative L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the drawing promptly following the determination or revaluation
thereof (such amount, the “Drawn Amount”). Any notice given by an Alternative
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(B)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    A Borrower may elect to fund all or part of any Drawn Amount by way of a
Revolving Credit Borrowing. For the purposes of any such Revolving Credit
Borrowing, (1) such Borrower shall, at the same time as it delivers a Request
for Credit Extension in respect thereof, notify the Administrative Agent that
the Revolving Credit Borrowing is for the purpose of funding the applicable
Borrower’s reimbursement obligations in respect of such Drawn Amount, and (2)
for purposes of calculating the Pro Rata Share of the Revolving Credit Lender
that has issued the Alternative Letter of Credit under which such Drawn Amount
is payable, the participation of such Revolving Credit Lender in such
Alternative Letter of Credit shall not be deducted from such Revolving Credit
Lender’s Revolving Credit Commitment and such Revolving Credit Lender’s Pro Rata
Share of such Revolving Credit Borrowing shall be treated as if applied in or
towards repayment of the Drawn Amount so that such Revolving Credit Lender will
not be required to make a cash payment under Section 2.12 in respect of its
participation in the relevant Revolving Credit Borrowing to the extent such
Revolving Credit Borrowing is in an amount not exceeding such Drawn Amount.
(d)    Repayment of Participations in respect of Letters of Credit.
(i)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Participating Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c)(A), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or any other Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share or other applicable


51



--------------------------------------------------------------------------------





share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the Dollar Equivalent received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(A)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of the Original Borrower or any
other Borrower to reimburse the relevant L/C Issuer or Alternative L/C Issuer,
as applicable, for each drawing under each Letter of Credit or Alternative
Letter of Credit issued by it and to repay each L/C Borrowing or Alternative L/C
Borrowing, as applicable, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Alternative Letter of Credit, this Agreement, or any other agreement or
instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit or Alternative Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or Alternative Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit or Alternative Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit or Alternative Letter of Credit;
(iv)    any payment by the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, under such Letter of Credit or Alternative Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit or Alternative Letter of Credit; or any payment
made by the relevant L/C Issuer or Alternative L/C Issuer, as applicable, under
such Letter of Credit or Alternative Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit or Alternative Letter of
Credit, including any arising in connection with any proceeding under any Debtor
Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit or Alternative Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer or Alternative L/C
Issuer from liability to each Borrower to the extent of any direct damages (as
opposed to consequential, punitive, special or exemplary damages, claims in
respect of which are waived by each Borrower to the extent permitted by
applicable Law) suffered by each Borrower that are caused by such L/C Issuer’s
or Alternative L/C Issuer’s gross negligence, bad faith or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit or Alternative Letter of Credit comply with the terms
thereof.


52



--------------------------------------------------------------------------------





(f)    Role of L/C Issuers and Alternative L/C Issuers. Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit or
Alternative Letter of Credit, the relevant L/C Issuer or Alternative L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit or
Alternative Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers or Alternative L/C
Issuers, as applicable, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any L/C Issuer or Alternative L/C
Issuer, as applicable, shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Lenders holding a majority of the Participating Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit, Alternative Letter of Credit or
Letter of Credit Application. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit or Alternative Letter of Credit; provided that this assumption
is not intended to, and shall not, preclude a Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuers or Alternative L/C Issuers,
as applicable, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer or Alternative L/C
Issuer, as applicable, shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided that anything
in such clauses to the contrary notwithstanding, a Borrower may have a claim
against an L/C Issuer or Alternative L/C Issuer, as applicable, and such L/C
Issuer or Alternative L/C Issuer, as applicable, may be liable to that Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, punitive or exemplary, damages suffered by that Borrower which
that Borrower proves were caused by such L/C Issuer’s or Alternative L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s or
Alternative L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit or Alternative Letter of Credit after the presentation to it by
the beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or Alternative Letter of Credit, in
each case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer and Alternative L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer or
Alternative L/C Issuer shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or Alternative Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit or Alternative Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, (ii) if, with respect to
any Letter of Credit (but not with respect to any Alternative Letter of Credit)
any Event of Default occurs and is continuing and the Administrative Agent or
the Lenders holding a majority of the Participating Revolving Credit
Commitments, as applicable, require the relevant Borrower or any other Borrower
to Cash Collateralize the L/C Obligations pursuant to Section 8.02, (iii) if,
with respect to any Alternative Letter of Credit, any Event of Default occurs
and is continuing and the relevant Alternative L/C Issuer requires the relevant
Borrower or any other Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 8.02, or (iv) if an Event of Default set forth under
Section 8.01(f)(i) occurs and is continuing, the Original Borrower or any other
Borrower shall Cash Collateralize the then Outstanding Amount of all of its (or,
in the case of clause (i), the applicable) L/C Obligations (in an amount equal
to such Outstanding Amount determined as of the date of such Event of Default or
the applicable Letter of Credit Expiration Date, as the case may be), and shall
do so not later than 2:00 p.m., New York City time, on (x) in the case of the
immediately preceding clauses (i) or (ii), (1) the Business Day that a Borrower
receives notice thereof, if such notice is received on such day prior to 12:00
noon, New York City time, or (2) if clause (1) above does not apply, the
Business Day immediately following the day that a Borrower receives such notice
and (y) in the case of the immediately preceding clause (iii), the Business Day
on which an Event of Default set forth under Section 8.01(f)(i) occurs or, if
such day is not a Business Day, the Business Day immediately succeeding such
day. At any time that there shall exist a Defaulting Lender, immediately upon
the request of the Administrative Agent, an L/C Issuer or the Swing Line Lender,
the Original Borrower or any other Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by
the Defaulting Lender). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer or Alternative L/C Issuer, as applicable, and (with
respect to any Letter of Credit) the Appropriate Lenders, as collateral for the
relevant L/C Obligations, cash or deposit account balances or, if the
Administrative


53



--------------------------------------------------------------------------------





Agent and each applicable L/C Issuer or Alternative L/C Issuer, as applicable,
shall agree, in their sole discretion, other credit support, in each case (“Cash
Collateral”) pursuant to documentation in form, amount and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, (which documents are hereby consented to
by the Appropriate Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Alternative L/C Issuers and (with respect to
any Letter of Credit) the Participating Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in readily available
Cash Equivalents. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all relevant L/C Obligations, a Borrower will, forthwith upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited and held in the deposit accounts at the Administrative
Agent as aforesaid, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit or
Alternative Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer or Alternative L/C Issuer, as applicable. To
the extent the amount of any Cash Collateral exceeds the then Outstanding Amount
of such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the relevant Borrower. To the extent
any Event of Default giving rise to the requirement to Cash Collateralize any
Letter of Credit or Alternative Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit or Alternative Letter of Credit shall be
refunded to the relevant Borrower. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and/or
other obligations secured thereby, the Original Borrower or any other Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. In addition,
the Administrative Agent may request at any time and from time to time after the
initial deposit of Cash Collateral that additional Cash Collateral be provided
by the Original Borrower or any Borrower in order to protect against the results
of exchange rate fluctuations with respect to Letters of Credit or Alternative
Letters of Credit denominated in currencies other than Dollars.
(h)    Letter of Credit and Alternative Letter of Credit Fees.
(i)    With respect to any Letter of Credit, the Original Borrower or any other
Borrower shall pay to the Administrative Agent for the account of each
Participating Revolving Credit Lender in accordance with its Pro Rata Share or
other applicable share provided for under this Agreement a Letter of Credit fee
for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum Dollar Equivalent is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, any Letter
of Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the last Business Day of each of March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the applicable Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(ii)    With respect to any Alternative Letter of Credit, the Original Borrower
or any other Borrower shall pay directly to the applicable Alternative L/C
Issuer such fees as are agreed between the Company and such Alternative L/C
Issuer.


54



--------------------------------------------------------------------------------





(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. With respect to any Letter of Credit, the Original Borrower or any
other Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to such Letter of Credit issued by it equal to 0.125%
per annum of the maximum Dollar Equivalent available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum Dollar Equivalent increases periodically
pursuant to the terms of such Letter of Credit) or such other fee as agreed
between the Company and the L/C Issuer. Such fronting fees shall be computed on
a quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Original Borrower or any other Borrower shall pay
directly to each L/C Issuer for its own account with respect to each Letter of
Credit the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition of an L/C Issuer or Alternative L/C Issuer. A Revolving Credit
Lender reasonably acceptable to the Company and the Administrative Agent may
become an additional L/C Issuer or Alternative L/C Issuer hereunder pursuant to
a written agreement among the Company, the Administrative Agent and such
Revolving Credit Lender. The Administrative Agent shall notify the Participating
Revolving Credit Lenders of any such additional L/C Issuer or Alternative L/C
Issuer.
(l)    Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Alternative Letters of Credit for all purposes
under this Agreement, without any further action by the Borrowers.
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Participating Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letter of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.03(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments continuing at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the Company
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable L/C Issuer undrawn and
marked “cancelled” or to the extent that the Company is unable to so replace and
return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by a
“back to back” letter of credit reasonably satisfactory to the applicable L/C
Issuer or the Company shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.03(g). Commencing with the Maturity Date of any Class
of Revolving Credit Commitments, the applicable Letter of Credit Sublimit shall
be in an amount agreed solely with the L/C Issuer.
(n)    Letter of Credit and Alternative Letter of Credit Reports. For so long as
any Letter of Credit or Alternative Letter of Credit issued by an L/C Issuer or
Alternative L/C Issuer, as applicable, is outstanding, such L/C Issuer or
Alternative L/C Issuer, as applicable, shall deliver to the Administrative Agent
on the last Business Day of each calendar month, and on each date that an L/C
Credit Extension occurs with respect to any such Letter of Credit or Alternative
Letter of Credit, a report in the form of Exhibit J, appropriately completed
with the information for every outstanding Letter of Credit or Alternative
Letter of Credit issued by such L/C Issuer or Alternative L/C Issuer, as
applicable.


55



--------------------------------------------------------------------------------





(o)    Letters of Credit and Alternative Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit or Alternative Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer or Alternative L/C Issuer, as applicable hereunder for
any and all drawings under such Letter of Credit or Alternative Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
or Alternative Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.
(p)    Amendments to Alternative Letters of Credit. No amendment or waiver of a
term of any Alternative Letter of Credit shall require the consent of any Lender
other than the relevant Alternative L/C Issuer unless such amendment or waiver
itself relates to or gives rise to a matter which would require an amendment of
or under this Agreement (including, for the avoidance of doubt, under this
Section 2). In such a case, Section 10.01 (Amendments, etc.) will apply.

Section 2.04.    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars to a Borrower (each such loan,
a “Swing Line Loan”), from time to time on any Business Day during the period
beginning on the Business Day after the First Amendment Effective Date until the
date which is one Business Day prior to the Maturity Date of the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
Participating Revolving Credit Commitment that will automatically come into
effect on such Maturity Date) in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of the Swing Line Lender’s Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan (i) the
Revolving Credit Exposure under such Participating Revolving Credit Commitments
shall not exceed the aggregate Participating Revolving Credit Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender (other than the Swing Line Lender), plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Participating Revolving
Credit Commitment then in effect; provided, further, that a Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, a Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Participating Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or written Swing Line Loan Notice;
provided that each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of that
Borrower. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$1,000,000 (and any amount in excess of $1,000,000 shall be an integral multiple
of $100,000) and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice (by telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m.


56



--------------------------------------------------------------------------------





on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to that Borrower. Notwithstanding anything to
the contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swing Line Lender shall not be obligated to make any Swing Line Loan at a time
when a Participating Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the applicable Borrower to eliminate the Swing Line Lender’s Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including by Cash Collateralizing, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the Swing Line Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the
outstanding Swing Line Loans. A Borrower shall repay to the Swing Line Lender
each Defaulting Lender’s portion (after giving effect to Section 2.17(a)(iv)) of
each Swing Line Loan promptly following demand by the Swing Line Lender.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of a Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Participating Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the amount
of Swing Line Loans of that Borrower then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Participating Revolving Credit Commitments and the conditions
set forth in Section 4.03. The Swing Line Lender shall furnish the applicable
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Participating Revolving
Credit Lender shall make an amount equal to its Pro Rata Share or other
applicable share provided for under this Agreement of the amount specified in
such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Participating Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan, as applicable, to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
Upon the remission by the Administrative Agent to the Swing Line Lender of the
full amount specified in such Committed Loan Notice, that Borrower shall be
deemed to have repaid the applicable Swing Line Loan.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the
Participating Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Participating Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. If such Participating
Revolving Credit Lender pays such amount, the amount so paid shall constitute
such Lender’s Revolving Credit Loan including in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Participating Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, a Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or the failure to
satisfy


57



--------------------------------------------------------------------------------





any condition in Article IV, (C) any adverse change in the condition (financial
or otherwise) of the Loan Parties, (D) any breach of this Agreement, or (E) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Participating Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) (but not to
purchase and fund risk participations in Swing Line Loans) is subject to the
conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Borrower to
repay the applicable Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Participating Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Participating Revolving Credit Lender shall pay to the Swing
Line Lender its Pro Rata Share or other applicable share provided for under this
Agreement thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the relevant Borrower for interest on the Swing Line
Loans. Until each Participating Revolving Credit Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
any Swing Line Loan, interest in respect of such Pro Rata Share or other
applicable share provided for under this Agreement shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. A Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any Participating Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when other
Participating Revolving Credit Commitments are in effect (or will automatically
be in effect upon such maturity) with a longer maturity date (each a
“non-Expiring Credit Commitment” and collectively, the “non-Expiring Credit
Commitments”), then each outstanding Swing Line Loan on the earliest occurring
Maturity Date shall be deemed reallocated to the non-Expiring Credit Commitments
on a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such non-Expiring Credit Commitments, immediately prior to such
reallocation (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or cash collateralized in a manner reasonably
satisfactory to the Swing Line Lender and (y) notwithstanding the foregoing, if
a Default or Event of Default has occurred and is continuing, the applicable
Borrower shall still be obligated to pay Swing Line Loans allocated to the
Participating Revolving Credit Lenders holding the Expiring Credit Commitments
at the Maturity Date of the Expiring Credit Commitment or if the Loans have been
accelerated prior to the Maturity Date of the Expiring Credit Commitment.
(h)    Addition of a Swing Line Lender. A Participating Revolving Credit Lender
reasonably acceptable to the relevant Borrower and the Administrative Agent may
become an additional Swing Line Lender hereunder pursuant to a written agreement
among such Borrower, the Administrative Agent and such Participating Revolving
Credit Lender (which agreement shall include the Swing Line Sublimit for such
additional Swing Line Lender). The Administrative Agent shall notify the
Participating Revolving Credit Lenders of any such additional Swing Line Lender.


58



--------------------------------------------------------------------------------






Section 2.05.    Prepayments.
(a)    Optional.
(i)    The Borrowers may, subject to clause (iii) below, upon notice to the
Administrative Agent by the Borrowers, at any time or from time to time
voluntarily prepay any Class or Classes of Term Loans and Revolving Credit Loans
of any Class or Classes in whole or in part without premium or penalty, except
as set forth in Section 2.05(a)(vi); provided that (1) such notice must be
received by the Administrative Agent not later than 11:30 a.m. (New York City
time) (A) two (2) Business Days prior to any date of prepayment of Eurocurrency
Rate Loans (unless otherwise agreed by the Administrative Agent) and (B) on the
date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate
Loans shall be in a minimum Dollar Equivalent of $1,000,000, or a whole multiple
of a Dollar Equivalent of $100,000 in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding; and (3) any prepayment of
Base Rate Loans shall be in a minimum Dollar Equivalent of $1,000,000 or a whole
multiple of a Dollar Equivalent of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment. If such notice is given by a Borrower, subject to
clause (iii) below, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be, as set forth in
Section 2.05(c), accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.10. Each prepayment of the
principal of, and interest on, any Revolving Credit Loans denominated in an
Available Currency shall be made in the relevant Available Currency. In the case
of each prepayment of the Loans pursuant to this Section 2.05(a), a Borrower may
in its sole discretion select the Borrowing or Borrowings to be repaid, and such
payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares or other applicable share provided for under this
Agreement.
(ii)    The Borrowers may, subject to clause (iii) below, upon notice to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
a Borrower, subject to clause (iii) below, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.10, the
Borrowers may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would
have resulted from a refinancing of all or a portion of the applicable Facility
or was otherwise contingent upon the occurrence of any other event or
satisfaction of any other condition, which refinancing or other event shall not
be consummated or shall otherwise be delayed or which condition shall not have
been (or in the good faith judgment of the Borrowers is not likely to be)
satisfied.
(iv)    Voluntary prepayments of any Class of Term Loans permitted pursuant to
Section 2.05(a)(i) shall be applied in a manner determined at the discretion of
the Borrowers and specified in the notice of prepayment.
(v)    Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) only to the
extent funded as a discount, no proceeds of Revolving Credit Loans are applied
to fund any purchase or prepayment under subclause (ii) of this clause (v), any
Borrower Party (or, in the case of a direct prepayment, the relevant Borrower)
may (i) purchase outstanding Term Loans on a non-pro rata basis through open
market purchases (pursuant to Section 10.07(l)) or (ii) prepay the outstanding
Term Loans (which Term Loans shall, for the avoidance of doubt, be automatically
and permanently canceled immediately upon such purchase or prepayment), which in
the case of clause (ii) only shall be prepaid without premium or penalty on the
following basis:


59



--------------------------------------------------------------------------------





(A)    Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v) and without premium or penalty.
(B)    (1) Any Borrower Party may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the applicable Borrower Party, to (x)
each Term Lender or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts or Specified Discount Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).
(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Borrower Party will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and Classes of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (2) above; provided that if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Borrower Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the Classes of Term Loans
to be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, Class and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices


60



--------------------------------------------------------------------------------





to the applicable Borrower Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower Party shall be due and payable by such
Borrower Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).
(C)    (1) Any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges or Discount Range Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded, each such solicitation by the
applicable Borrower Party shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Discount Range Prepayment Response Date”). Each Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable Class or Classes and the maximum aggregate
principal amount and Classes of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by the Auction Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Term Lender, a “Discount
Prepayment Participating Lender”).
(3)    If there is at least one Discount Prepayment Participating Lender, the
relevant Borrower Party will prepay the respective outstanding Term Loans of
each Discount Prepayment Participating Lender in the aggregate principal amount
and of the Classes specified in such Lender’s Discount Range Prepayment Offer at
the Applicable Discount; provided that if


61



--------------------------------------------------------------------------------





the Submitted Amount by all Discount Prepayment Participating Lenders offered at
a discount to par greater than the Applicable Discount exceeds the Discount
Range Prepayment Amount, prepayment of the principal amount of the relevant Term
Loans for those Discount Prepayment Participating Lenders whose Submitted
Discount is a discount to par greater than or equal to the Applicable Discount
(the “Identified Discount Prepayment Participating Lenders”) shall be made pro
rata among the Identified Discount Prepayment Participating Lenders in
accordance with the Submitted Amount of each such Identified Discount Prepayment
Participating Lender and the Auction Agent (in consultation with such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the relevant Borrower Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
the aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount and the aggregate principal amount and
Classes of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Discount Prepayment Participating Lender of the aggregate principal
amount and Classes of such Term Lender to be prepaid at the Applicable Discount
on such date and (IV) if applicable, each Identified Discount Prepayment
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Borrower Party and Term Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the
applicable Borrower Party shall be due and payable by such Borrower Party on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(D)     (1) Any Borrower Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five (5)
Business Days’ notice in the form of a Solicited Discounted Prepayment Notice
(or such later notice specified therein); provided that (I) any such
solicitation shall be extended, at the sole discretion of such Borrower Party,
to (x) each Term Lender or (y) each Lender with respect to any Class of Term
Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Term Loans the applicable Borrower Party is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different Classes
of Term Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such solicitation by the applicable Borrower Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time, on the third Business
Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and Classes of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Borrower Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the applicable
Borrower Party (the “Acceptable Discount”), if any. If the applicable


62



--------------------------------------------------------------------------------





Borrower Party elects to accept any Offered Discount as the Acceptable Discount,
then as soon as practicable after the determination of the Acceptable Discount,
but in no event later than by the third Business Day after the date of receipt
by such Borrower Party from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this subsection
(2) (the “Acceptance Date”), the applicable Borrower Party shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the applicable Borrower Party by the Acceptance Date,
such Borrower Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Borrower Party at the Acceptable Discount in accordance with this Section
2.05(a)(v)(D). If the applicable Borrower Party elects to accept any Acceptable
Discount, then such Borrower Party agrees to accept all Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Discount
Prepayment Qualifying Lender”). The applicable Borrower Party will prepay
outstanding Term Loans pursuant to this subsection (D) to each Discount
Prepayment Qualifying Lender in the aggregate principal amount and of the
Classes specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Discount Prepayment Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those Discount
Prepayment Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Discount Prepayment Qualifying
Lenders”) shall be made pro rata among the Identified Discount Prepayment
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Discount Prepayment Qualifying Lender and the Auction Agent (in consultation
with such Borrower Party and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”). On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the relevant
Borrower Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Term
Loans and the Classes to be prepaid to be prepaid at the Applicable Discount on
such date, (III) each Discount Prepayment Qualifying Lender of the aggregate
principal amount and the Classes of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Discount Prepayment Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Borrower Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Borrower Party shall be due and payable by such Borrower Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(E)    In connection with any Discounted Term Loan Prepayment, the Borrower
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require, as a condition to the applicable Discounted Term Loan Prepayment, the
payment of customary fees and expenses from a Borrower Party to such Auction
Agent for its own account in connection therewith.


63



--------------------------------------------------------------------------------





(F)    If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Discount Prepayment Participating Lenders, or
Discount Prepayment Qualifying Lenders, as applicable, at the Administrative
Agent’s Office in immediately available funds not later than 12:00 p.m., New
York time, on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the relevant Class(es) of Term Loans and Lenders as
specified by the applicable Borrower Party in the applicable offer. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Discount Prepayment Participating Lenders, or Discount
Prepayment Qualifying Lenders, as applicable, and shall be applied to the
relevant Term Loans of such Lenders in accordance with their respective
applicable share as calculated by the Auction Agent in accordance with this
Section 2.05(a)(v) and, if the Administrative Agent is not the Auction Agent,
the Administrative Agent shall be fully protected in relying on such
calculations of the Auction Agent. The aggregate principal amount of the Classes
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.
(I)    Each of the Borrower Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.
(J)    Each Borrower Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date (and
if such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).
(vi)     Notwithstanding the foregoing, in the event that, on or prior to August
7, 2018 (but not otherwise), a Borrower (x) prepays, refinances, substitutes or
replaces any Initial Term Loans pursuant to a Repricing Transaction (including,
for avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii)
that constitutes a Repricing Transaction), other than where such prepayment is
funded by the issuance of notes by the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or a special purpose vehicle which on-lends the
proceeds of such notes to the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, such Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Lenders, (I) in the case
of clause (x), a prepayment premium of 1.00% of the aggregate principal amount
of the Term Loans so prepaid, refinanced,


64



--------------------------------------------------------------------------------





substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Initial Term Loans
outstanding of any Term Lender that shall have been the subject of a mandatory
assignment under this Agreement (including pursuant to Section 3.12) following
the failure of such Term Lender to consent to such amendment on or prior to
August 7, 2018. Such amounts shall be due and payable within five Business Days
of the date of effectiveness of such Repricing Transaction or (in the case of
clause (y), if later than the date of effectiveness of the Repricing
Transaction) the date of effectiveness of such mandatory assignment.
(b)    Mandatory.
(i)    Subject to Section 2.05(b)(ii) below, if any member of the Restricted
Group makes any Asset Disposition that results in the realization or receipt by
any member of the Restricted Group of Net Available Cash, the relevant Borrower
shall cause to be prepaid on the date of the realization or receipt by any
member of the Restricted Group of such Net Available Cash (or, in the event of
Net Available Cash which may be reinvested as set forth below in this clause
(i), on the date such reinvestment period expires), subject to clause (b)(vii)
of this Section 2.05, an aggregate principal amount of Loans in an amount which
is the lesser of (A) the Net Available Cash from such Asset Disposition and (B)
an amount so as to ensure that the Consolidated Senior Secured Net Leverage
Ratio does not exceed 5.00 to 1.00 on a pro forma basis after taking into
account such Asset Dispositions and prepayments (but ignoring such Net Available
Cash for purposes of determining compliance); provided that at the option of the
Borrowers, the Borrowers may use all or any portion of the Net Available Cash
received in connection with an Asset Disposition in the business of the
Restricted Group, including to make acquisitions, investments, capital
expenditures or operational expenditures, in each case within 12 months of such
receipt, and such proceeds shall not be required to be applied to prepay the
Loans except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds is not so used within such 12 month period but within such 12
month period is contractually committed to be used, then if such proceeds are
not so used within 180 days from the end of such 12 month period (the
“Reinvestment End Date”), then such remaining portion shall be required to
prepay the Loans (to the extent otherwise required by this clause (b)(i)), as of
the date or such termination; and provided further that, if at the time that any
such prepayment would be required, any Borrower (or any Restricted Subsidiary)
is required to offer to prepay or repurchase other Senior Secured Indebtedness
pursuant to the terms of the documentation governing such Indebtedness with the
net proceeds of such Asset Disposition (such Senior Secured Indebtedness
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrowers may apply such Net Available Cash on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided that the
portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such net proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.05(b)(i) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof; and
provided further that no such prepayment under this Section 2.05(b)(i) shall be
required where the amount of any such prepayment would be less than the greater
of $200,000,000 and 3.0% of Total Assets.
(ii)    Notwithstanding anything in this Agreement to the contrary, no Borrower
will be required to make or cause to be made any prepayment pursuant to Section
2.05(b)(i) above if the Financial Covenant set out in Section 7.02 of this
Agreement was not required to be tested for the most recent Test Period ending
prior to the Reinvestment End Date.
(iii)    If any member of the Restricted Group Incurs or issues any Indebtedness
after the Amendment Effective Date not permitted to be Incurred or issued
pursuant to Section 4.09 of Annex II, the Borrowers shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to 100% of all net
cash proceeds received therefrom on or prior to the date of receipt by such
member of the Restricted Group of such net cash proceeds.
(iv)    If any Borrower Incurs or issues any Refinancing Term Loans resulting in
net cash proceeds (as opposed to such Refinancing Term Loans arising out of an
exchange of existing Term Loans for such Refinancing Term Loans), such Borrower
(or the Company on its behalf) shall cause to be prepaid an aggregate


65



--------------------------------------------------------------------------------





principal amount of Term Loans in an amount equal to 100% of all net cash
proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt by such Borrower of such net cash proceeds.
(v)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations, in each case under any Class of
Revolving Credit Commitments at any time exceeds the aggregate Revolving Credit
Commitments of such Class then in effect, the Borrowers shall promptly prepay
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize any L/C
Obligations under such Class of Revolving Credit Commitments in an aggregate
amount equal to such excess; provided that the Borrowers shall not be required
to Cash Collateralize any L/C Obligations pursuant to this Section 2.05(b)(v)
unless, after giving effect to the prepayment in full of the applicable
Revolving Credit Loans and Swing Line Loans, the aggregate Outstanding Amount
under such Class of Revolving Credit Commitments exceeds the aggregate Revolving
Credit Commitments of such Class then in effect.
(vi)    Each prepayment of Term Loans pursuant to Section 2.05(b)(A) shall be
(A) applied either (x) ratably to each Class of Term Loans then outstanding or
(y) as requested by a Borrower in the notice delivered pursuant to clause (vii)
below, to any Class or Classes of Term Loans, (B) applied, with respect to each
such Class for which prepayments will be made, in a manner determined at the
discretion of the applicable Borrower in the applicable notice and (C) paid to
the Appropriate Lenders in accordance with their respective Pro Rata Share (or
other applicable share provided by this Agreement) of each such Class of Term
Loans, subject to clause (vii) of this Section 2.05(b). Notwithstanding clause
(A) hereinabove, (1) in the case of prepayments pursuant to Section 2.05(b)(iv),
such prepayment shall be applied in accordance with this clause (vi) solely to
those applicable Classes of Term Loans selected by the applicable Borrower and
specified in the applicable Refinancing Amendment or notice (i.e., the
applicable Refinanced Debt), and (2) any Additional Facility Joinder Agreement
or Extension Amendment, may provide (including on an optional basis as elected
by the Borrower) for a less than ratable application of prepayments to any Class
of Term Loans established thereunder.
(vii)    A Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by such Borrower pursuant
to clauses (i) through (v) of this Section 2.05(b) at least two (2) Business
Days prior to the date of such prepayment (unless otherwise agreed by the
Administrative Agent); provided that, subject to the payment when due of any
amounts owing as a result thereof pursuant to Section 3.10, such Borrower may
rescind (or delay the date of prepayment identified in) such notice if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility or other conditional event, which refinancing or other
conditional event shall not be consummated or shall otherwise be delayed. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the applicable Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Each Term Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (ii) and (iii) of this Section 2.05(b) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the applicable
Borrower no later than 5:00 p.m. one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their Pro
Rata Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by a Borrower.
(viii)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that any of or all the Net Available Cash of any Asset Disposition by a
Restricted Subsidiary is prohibited or delayed by applicable local law from
being repatriated to the jurisdiction of the relevant Borrower, the portion of
such Net Available Cash so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05(b) but may be retained by
the applicable Restricted Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the jurisdiction of the
relevant Borrower (a Borrower hereby


66



--------------------------------------------------------------------------------





agreeing to use commercially reasonable efforts to cause the applicable
Restricted Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Available Cash is permitted under the applicable local
law, such repatriation will be promptly effected and an amount equal to such
repatriated Net Available Cash will be promptly (and in any event not later than
five (5) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 2.05(b) to the extent provided herein and (ii) to
the extent that a Borrower has determined in good faith that repatriation of any
of or all the Net Available Cash of any such Asset Disposition would have
material adverse tax consequences (as determined in good faith by a Borrower)
with respect to such Net Available Cash, such Net Available Cash so affected
will not be required to be applied to repay Term Loans at the times provided in
this Section 2.05(b) but may be retained by the applicable Restricted
Subsidiary.
(ix)    Upon becoming aware of a Change of Control:
(A)    the Company or, after a Permitted Affiliate Group Designation Date, a
Permitted Affiliate Parent, as applicable, shall promptly notify the
Administrative Agent; and
(B)    if the Required Lenders so require, the Administrative Agent shall, by
not less than 30 Business Days’ notice to the Company, cancel each Facility and
declare all outstanding Borrowings, together with accrued interest and all other
relevant amounts accrued under the Loan Documents immediately due and payable,
whereupon each Facility will be cancelled and all such outstanding amounts will
become immediately due and payable.
(c)    Interest Funding Losses, Etc.
(i)    Except to the extent otherwise agreed by each Lender so being prepaid,
all prepayments of Loans (other than any Revolving Credit Loan that is a Base
Rate Loan and any Swing Line Loan) shall be accompanied by all accrued and
unpaid interest thereon through but not including the date of such prepayment,
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.10.
(ii)    So long as no Event of Default shall have occurred and be continuing, if
any prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05 (but excluding prepayments required under Section 2.05(b)(iv)),
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05 in respect of any such Eurocurrency Rate
Loan prior to the last day of the Interest Period therefor, a Borrower may, in
its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from such Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the applicable
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans by a
Borrower for all purposes under this Agreement.

Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. A Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent at least three (3) Business Days prior to the date of
termination or reduction (unless the Administrative Agent agrees to a shorter
period in its discretion), (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000, or any whole multiple of $100,000 in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Commitments, the applicable Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Participating Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided in the immediately preceding sentence, the amount of
any such Revolving Credit Commitment reduction shall not be applied to the
applicable Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by a Borrower. Notwithstanding the


67



--------------------------------------------------------------------------------





foregoing, a Borrower may rescind or postpone any notice of termination of any
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility or other conditional event, which refinancing or other
event shall not be consummated or otherwise shall be delayed.
(b)    Mandatory. The Term Commitment of each Term B-4 Lender with a Term B-4
Loan Commitment shall terminate on the Term B-4 Loan Commitment Termination
Date. The Term Commitment of each Term Lender with respect to any Refinancing
Term Loan or any Term Loan Extension Series shall be automatically and
permanently reduced to $0 upon the funding of Term Loans to be made by it on the
date set forth in the corresponding Refinancing Amendment or Extension
Amendment. The Revolving Credit Commitment of each Revolving Credit Lender shall
automatically and permanently terminate on the Maturity Date for the applicable
Class of Revolving Credit Commitments; provided that (x) the foregoing shall not
release any Revolving Credit Lender from any liability it may have for its
failure to fund Revolving Credit Loans, L/C Advances or participations in Swing
Line Loans that were required to be funded by it on or prior to such Maturity
Date and (y) the foregoing will not release any Revolving Credit Lender from any
obligation to fund its portion of L/C Advances or participations in Swing Line
Loans with respect to Letters of Credit issued or Swing Line Loans made prior to
such Maturity Date. Each Additional Facility Commitment shall terminate on the
date specified in the relevant Additional Facility Joinder Agreement.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the applicable Letter of Credit Sublimit or the
Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.12). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
(d)    Treatment of Classes. Notwithstanding anything to the contrary set forth
above in this Section 2.06, an Initial Borrower may elect, in its discretion, to
(i) terminate the unused Class B Revolving Credit Commitments, or from time to
time permanently reduce the unused Class B Revolving Credit Commitments, in
accordance with the provisions of clause (a) of this Section 2.06 on a non-pro
rata basis with the Class A Revolving Credit Commitments, and (ii) terminate the
unused Class A Revolving Credit Commitments, or from time to time permanently
reduce the unused Class A Revolving Credit Commitments, in accordance with
clause (a) of this Section 2.06(a) on a non-pro rata basis with the Class B
Revolving Credit Commitments. In connection with any proposed reduction or
termination of Class A Revolving Credit Commitments as contemplated in this
clause (d), each of the participations in each Swing Line Loan granted to and
acquired by the Class A Revolving Credit Lenders shall, so long as the Class B
Revolving Credit Commitments shall remain outstanding, be reallocated to the
Class B Revolving Credit Lenders in accordance with such Class B Revolving
Credit Lenders’ respective Pro Rata Shares of the Class B Revolving Credit
Commitments (determined after giving effect to any such reduction or
termination); provided that to the extent that the amount of such reallocation
would cause the aggregate Revolving Credit Exposure of the Class B Revolving
Lenders (or any of them) to exceed the aggregate amount of the Class B Revolving
Credit Commitments (or the Class B Revolving Credit Commitments of any Lender),
immediately prior to such reallocation (determined after giving effect to any
such reduction or termination), the amount of the Swing Line Loans to be
reallocated equal to such excess shall be repaid or cash collateralized in a
manner reasonably satisfactory to the relevant Swing Line Lender.

Section 2.07.    Repayment of Loans.
(a)    Term Loans.
(i)    The Borrowers shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders on the Maturity Date for any Class of Term
Loans, the aggregate principal amount of all Term Loans of such Class
outstanding on such date.
(ii)    The amount of any such payment set forth in clause (i) above shall be
adjusted to account for the addition of any Extended Term Loans or Refinancing
Term Loans to contemplate (A) the reduction in the aggregate principal amount of
any Term Loans that were paid down in connection with the Incurrence of such


68



--------------------------------------------------------------------------------





Extended Term Loans or Refinancing Term Loans, and (B) any increase to payments
to the extent and as required pursuant to the terms of any applicable Extension
Amendment or Refinancing Amendment.
(iii)    Any Borrower which has drawn an Additional Facility Loan shall repay
such Loan under the Additional Facility in accordance with the provisions of the
relevant Additional Facility Joinder Agreement.
(b)    Revolving Credit Loans. The Borrowers shall, jointly and severally, repay
to the Administrative Agent for the ratable account of the Appropriate Lenders
on the Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Revolving Credit Commitments.
(c)    Swing Line Loans. The Borrowers shall repay the aggregate principal
amount of each Swing Line Loan on the earlier to occur of (i) the date five (5)
Business Days after such Loan is made and (ii) the Latest Maturity Date for the
Participating Revolving Credit Commitments.

Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans made
under the Initial Revolving Credit Commitments.
(b)    During the continuance of a Default under Section 8.01(a), Borrowers
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Each Additional Facility Loan shall bear interest at a rate specified in
the Additional Facility Joinder Agreement.

Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Class of Revolving
Credit Commitments in accordance with its Pro Rata Share or other applicable
share provided for under this Agreement, a commitment fee equal to the
Applicable Rate with respect to Revolving Credit Loan commitment fees for such
Class times the actual daily amount by which the aggregate Revolving Credit
Commitment for the applicable Class of Revolving Credit Commitments exceeds the
sum of (A) the Outstanding Amount of Revolving Credit Loans for such Class of
Revolving Credit Commitments and (B) the Outstanding Amount of L/C Obligations
for such Class of Revolving Credit Commitments; provided that any commitment fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Class of Revolving Credit Commitments (unless otherwise
specified in the relevant Additional Facility Joinder Agreement, Extension
Amendment or Refinancing Amendment) shall accrue at all times from the funding
date for such Class or, in the case of the Class A Initial Revolving Credit
Commitments, the date on which that certain revolving credit facility agreement
dated December 31, 2014 (as amended from time


69



--------------------------------------------------------------------------------





to time) between, among others, the Company, the Original Borrower, and BNP
Paribas as agent, was cancelled and all outstanding amounts thereunder were
repaid on full, until the date falling thirty (30) days prior to the Maturity
Date for such Class of Revolving Credit Commitments, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each of
March, June, September and December, commencing with the first such date during
the first full fiscal quarter to occur after the funding date for such Class,
and on the Maturity Date for such Class of Revolving Credit Commitments. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. Each Borrower shall pay, to the Administrative Agent and/or
the Arrangers, as applicable, such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between such Borrower and the applicable Agent).
(c)    Additional Facility Fees. If specified in the relevant Additional
Facility Joinder Agreement, Borrowers shall pay to the Administrative Agent (for
the account of each Lender under the relevant Additional Facility) an upfront
fee computed at the rate specified in the relevant Additional Facility Joinder
Agreement on that Lender’s Commitment under that Additional Facility in
accordance with the terms therein.

Section 2.10.    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate or the prime rate) or Revolving
Credit Loans denominated in Sterling shall be made on the basis of a year of
three hundred and sixty-five (365) days, or three hundred and sixty-six (366)
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. In computing interest on any Loan, the day such
Loan is made or converted to a Loan of a different Type shall be included and
the date such Loan is repaid or converted to a Loan of a different type, as the
case may be, shall be excluded. Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


70



--------------------------------------------------------------------------------





(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from each Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of each Borrower under this Agreement and
the other Loan Documents.

Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to payments in an
Available Currency (other than Dollars) and in respect of Alternative Letters of
Credit, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder in an
Available Currency (other than Dollars) except in respect of Alternative Letters
of Credit shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in such Available Currency and in Same Day Funds not later than 2:00 p.m.
(London time) on the dates specified herein. If, for any reason, the Borrowers
are prohibited by any Law from making any required payment hereunder in an
Available Currency (other than Dollars) except in respect of Alternative Letters
of Credit, the Borrowers shall make such payment in Dollars in the Dollar
Equivalent, as calculated by the Company, of the Available Currency payment
amount. The Administrative Agent will promptly distribute to each Appropriate
Lender its Pro Rata Share (or other applicable share provided for under this
Agreement) of such payment in like funds as received by wire transfer to such
Lender’s applicable Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m. in the case of Dollars or (ii) after 2:00 pm (London
time) in the case of payments in an Available Currency (other than Dollars),
shall, in each case, be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Payments owing to an
Alternative L/C Issuer in respect of reimbursement obligations under an
Alternative Letter of Credit shall, to the extent not paid with the proceeds of
a Revolving Credit Borrowing, be made directly by the relevant Borrower to such
Alternative L/C Issuer.
(b)    If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless a Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may


71



--------------------------------------------------------------------------------





have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Additional Facility Joinder
Agreement, Extension Amendment or Refinancing Amendment are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the sum of (a) the Outstanding Amount of all Loans
outstanding at such time and (b) the Outstanding Amount of all L/C Obligations
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.

Section 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein or required by court order, any Lender shall obtain payment in
respect of any principal or interest on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of any principal or interest on such Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall


72



--------------------------------------------------------------------------------





not be construed to apply to (A) any payment made by a Borrower pursuant to and
in accordance with the express terms of this Agreement as in effect from time to
time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder or (C) any receipt or recovery by a Lender in
its capacity as an Alternative L/C Issuer at any time prior to the
Administrative Agent having exercised any of its rights under Section 8.02 (an
“Acceleration Event”); following the occurrence of an Acceleration Event, the
provisions of this paragraph shall apply to all receipts and recoveries by
Alternative L/C Issuers. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of subclause
(vi)(a) of the definition of Indemnified Taxes, a Lender that acquires a
participation pursuant to this Section 2.13 shall be treated as having acquired
such participation on the earlier date(s) on which such Lender acquired the
applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

Section 2.14.    Additional Facilities.
(a)    By at least two Business Days’ notice to the Administrative Agent (or
such shorter period as the Administrative Agent shall agree), and pursuant to
the terms and conditions in this Section 2.14 and in the applicable Additional
Facility Joinder Agreement, an Additional Facility or an Increase (as defined
below) may be provided to any Loan Party in an aggregate principal amount not to
exceed the Additional Facility Available Amount (as determined on the date of
Incurrence thereof), provided that (i) on the date of the proposed Additional
Facility Loan all representations and warranties to be made in a Request for
Credit Extension in accordance with Section 4.03 are true and correct in all
material respects (or, with respect to any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
all respects) on and as of the date of the proposed Additional Facility Loan
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (or, with
respect to any such representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date, and (ii) no Event of Default is continuing on such date
or would occur after giving effect to the proposed advance; provided, further,
that in connection with any Additional Facility the primary purpose of which is
to finance a Limited Condition Transaction, the conditions set forth in the
foregoing clauses (i) and (ii) shall not be required to be satisfied (other than
to the extent required by the Additional Facility Lenders party thereto).
(b)    Any person may become a Lender under this Agreement by delivering to the
Administrative Agent an Additional Facility Joinder Agreement which must be duly
executed by that person, the Administrative Agent, the applicable Borrower and
the relevant Additional Borrower (if any). That person shall become a Lender on
the date specified in the Additional Facility Joinder Agreement. Additional
Facilities may be provided by any existing Lender, but no existing Lender will
have an obligation to make an Additional Facility Commitment nor will the
applicable Borrower have any obligation to approach any existing Lender to
provide any Additional Facility Commitment.
(c)    Upon the relevant person becoming a Lender, the total of the Commitments
under this Agreement shall be increased by the amount set out in the relevant
Additional Facility Joinder Agreement as that Lender’s Additional Facility
Commitment.
(d)    Each Lender under an Additional Facility will grant to the applicable
Borrower a term or revolving loan facility in the amount specified in the
relevant Additional Facility Joinder Agreement during the Additional Facility
Availability Period specified in the Additional Facility Joinder Agreement,
subject to the terms of this Agreement.


73



--------------------------------------------------------------------------------





(e)    No Additional Facility shall have the benefit of any guarantee unless the
existing Lenders also share in such guarantee. The execution by the applicable
Borrower, the Guarantors and the relevant Additional Borrower of the Additional
Facility Joinder Agreement shall constitute confirmation by each Guarantor that
its obligations under the Guaranty shall extend to the total of the Commitments
as increased by the addition of the relevant Lender’s Commitment and shall be
owed to each Secured Party including the relevant Lender but otherwise shall
continue unaffected.
(f)    The aggregate amount of all outstanding Additional Facility Loans under
an Additional Facility shall not at any time exceed the relevant Total
Additional Facility Commitments for that Additional Facility.
(g)    The aggregate amount of the participations of a Lender in Additional
Facility Loans under an Additional Facility shall not at any time exceed that
Lender’s Additional Facility Commitment for that Additional Facility at that
time.
(h)    No Additional Facility shall have the benefit of any security unless the
existing Lenders also share in such security; provided that the Additional
Facility Borrowers and the relevant Additional Facility Lender may agree that an
Additional Facility shares in the Collateral on a junior basis to the other
Facilities. The effectiveness of an Additional Facility shall be subject to
customary reaffirmation in respect of any Collateral Documents and, to the
extent reasonably requested by the Administrative Agent, delivery of a written
opinion of counsel to the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent.
(i)    in respect of each Additional Facility:
(i)    each Additional Facility Borrower for that Additional Facility is a Loan
Party;
(ii)    the principal amount, interest rate, interest periods, Latest Maturity
Date, use of proceeds, repayment schedule, availability, fees, incorporation of
relevant clauses relating to, or in connection with, any Additional Facility and
related provisions, and the currency of that Additional Facility shall be agreed
by the relevant Additional Facility Borrowers and the relevant Additional
Facility Lenders (and, in the case of currency and incorporation of the relevant
clauses relating to, or in connection with, any Additional Facility which is a
revolving facility, the Administrative Agent) and set out in the relevant
Additional Facility Joinder Agreement;
(iii)    the relevant Additional Facility Joinder Agreement shall specify
whether that Additional Facility is in form of a term loan or a revolving loan;
(iv)    notwithstanding anything to the contrary in this Agreement, (A) any
Additional Revolving Facility may provide for the ability on a voluntary basis
to permanently repay and terminate or reduce any Revolving Credit Commitments on
a pro rata basis, less than or greater than a pro rata basis with other
outstanding revolving Facilities hereunder and (B) any Additional Facility Loan
in the form of a term loan may participate on a pro rata basis, less than or
greater than a pro rata basis in any voluntary prepayments of the Term Loans
hereunder under other outstanding Classes of Term Loans, and on a pro rata basis
or less than a pro rata basis in any mandatory prepayments of the Term Loans
hereunder under other outstanding Classes of Term Loans;
(v)    the Revolving Credit Commitments in respect of any Additional Revolving
Facility may, at the election of the Company, be designated as Financial
Covenant Revolving Credit Commitments;
(vi)    each Additional Facility Joinder Agreement may provide for the consent
of the Additional Facility Lenders under the applicable Additional Facility
(including any Increase in respect thereof) to one or more amendments to this
Agreement and the other Loan Documents (in addition to those amendments
contemplated by clause (o) of this Section 2.14), and each party to this
Agreement acknowledges and agrees that such consent shall be binding on all
Additional Facility Lenders in respect of such Additional Facility and shall be
counted for purposes of the definition of determining whether the consent of the
Required Lenders, Required Class Lenders, Required Revolving Credit Lenders and
affected Lenders has been obtained, and for all other relevant purposes under
Section 10.01; and
(vii)    subject to sub-clauses (i), (ii), (iv), (v) and (vi) above, the general
terms of that Additional Facility shall be consistent in all material respects
with the terms of this Agreement.


74



--------------------------------------------------------------------------------





(j)    The Borrowers may pay to any Additional Facility Lender a fee in the
amount and at the times agreed between the applicable Borrower and that
Additional Facility Lender.
(k)    Each Additional Facility Lender shall become a party to this Agreement
and be entitled to share in the Collateral in accordance with the terms of the
applicable Intercreditor Agreement and the Collateral Documents pari passu with
the Lenders under the other Facilities; provided that the Additional Facility
Borrowers and the relevant Additional Facility Lender may agree that an
Additional Facility shares in the Collateral on a junior basis to the other
Facilities which, if so agreed, shall be set out in the relevant Additional
Facility Joinder Agreement. In addition, each Additional Facility Lender shall
be subject to the applicable Intercreditor Agreement or enter into equivalent
intercreditor arrangements having a similar effect.
(l)    Each party to this Agreement (other than each proposed Additional
Facility Lender, the applicable Borrower and each Additional Facility Borrower)
irrevocably authorizes and instructs the Administrative Agent to execute on its
behalf any Additional Facility Joinder Agreement which has been duly completed
and signed on behalf of each proposed Additional Facility Lender, the applicable
Borrower and each proposed Additional Facility Borrower and each Loan Party
agrees to be bound by such joinder.
(m)    On the Additional Facility Commencement Date:
(i)    each Additional Facility Lender party to that Additional Facility Joinder
Agreement, each other Finance Party and the Loan Parties shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had each Additional Facility Lender been a Lender on the
Amendment Effective Date, with the rights and/or obligations assumed by it as a
result of that accession and with the Commitment specified by it as its
Additional Facility Commitment; and
(ii)    each Additional Facility Lender shall become a party to this Agreement
as an “Additional Facility Lender”.
(n)    [Reserved].
(o)    With the prior written consent of the Company, the Administrative Agent
is authorized and instructed to enter into such documentation as is reasonably
required to amend this Agreement and any other Loan Document (in accordance with
the terms of this Section 2.14) to reflect the terms of each Additional Facility
without the consent of any Lender other than each applicable Additional Facility
Lender, including amendments as deemed necessary by the Administrative Agent in
its reasonable judgment to effect any lien or payment subordination and
associated rights of the applicable Lenders to the extent any Additional
Facilities are to rank junior in right of security or payment or to address
technical issues relating to funding and payments.
(p)    This Section 2.14 shall supersede any provisions in Sections 2.13 or
10.01 to the contrary.
(q)    The facilities under which any Term Commitments or Revolving Credit
Commitments have been made available may be increased by any amount (an
“Increase”) which shall not exceed the Additional Facility Available Amount by
the execution by any Lender or Additional Facility Lender of one or more
Additional Facility Joinder Agreements or Increase Confirmations (under which
the Maturity Date, Applicable Rate and any other economic terms applicable to
the relevant Additional Facility Commitments are the same as those applicable to
the existing Term Commitments or Revolving Credit Commitments). Following any
such Increase, references to Term Loans and Revolving Credit Loans, as
applicable, and the Lenders in respect of the Term Loans and Revolving Credit
Loans, as applicable, shall include Lenders and Loans made under any such
Additional Facility Joinder Agreements or Increase Confirmations. In respect of
any such Increase:
(i)    on the date of the proposed Increase, all representations and warranties
to be made in a Request for Credit Extension in accordance with Section 4.03
shall be true and correct in all material respects (or, with respect to any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language, in all respects) on and as of the date of
the proposed Increase with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, and (ii) no Event of Default is
continuing on such date or would occur after giving effect to


75



--------------------------------------------------------------------------------





the proposed advance; provided that, in connection with any such Increase the
primary purpose of which is to finance a Limited Condition Transaction, the
conditions set forth in the foregoing clauses (i) and (ii) shall not be required
to be satisfied (other than to the extent required by any Lender or Additional
Facility Lender in respect of such Increase);
(ii)    each party to this Agreement (other than the relevant Lender or
Additional Facility Lender and the applicable Borrower) irrevocably authorizes
and instructs the Administrative Agent to execute on its behalf any Additional
Facility Joinder Agreement or Increase Confirmation which has been duly
completed and signed on behalf of each Lender or proposed Additional Facility
Lender, the applicable Borrower and each Loan Party agrees to be bound by such
joinder; and
(iii)     with the prior written consent of the Company, the Administrative
Agent is authorized and instructed to enter into such documentation as is
reasonably required to amend this Agreement and any other Loan Document (in
accordance with the terms of this Section 2.14) to reflect the terms of each
Increase without the consent of any Lender other than each applicable Additional
Facility Lender.

Section 2.15.    Refinancing Amendments.
(a)    On one or more occasions after the Amendment Effective Date, the
Borrowers may obtain, from any Lender or any other bank, financial institution
or other institutional lender or investor that agrees to provide any portion of
Credit Agreement Refinancing Indebtedness in the form of Refinancing Term Loans
or Other Revolving Credit Commitments pursuant to a Refinancing Amendment in
accordance with this ‎Section 2.15 (each, an “Additional Refinancing Lender”)
(provided that (i) solely with respect to Other Revolving Credit Commitments and
Other Revolving Credit Loans, the Administrative Agent, each Swing Line Lender
and each L/C Issuer shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Refinancing Lender’s providing such
Other Revolving Credit Commitments to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Revolving Credit
Commitments to such Lender or Additional Refinancing Lender, unless such Lender
or Additional Refinancing Lender is an existing Revolving Credit Lender or any
Affiliate or Approved Fund of an existing Revolving Credit Lender, (ii) with
respect to Refinancing Term Loans, any Affiliated Lender providing Refinancing
Term Loans shall be subject to the same restrictions set forth in ‎Section
10.07(k) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Term Loans and (iii) Affiliated
Lenders may not provide Other Revolving Credit Commitments), in respect of all
or any portion of any Class, series or tranche, as selected by the Borrowers in
their sole discretion without prejudice to Section 2.05(a)(i) above, of Term
Loans or Revolving Credit Loans (or unused Revolving Credit Commitments) or
Additional Facility Commitments) then outstanding under this Agreement, in the
form of Refinancing Term Loans, Refinancing Term Commitments, Other Revolving
Credit Commitments, or Other Revolving Credit Loans, in each case, constituting
Credit Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment;
provided that notwithstanding anything to the contrary in this ‎Section 2.15 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Credit Commitments, (C) repayments made in connection with any
refinancing of Other Revolving Credit Commitments and (D) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause ‎(3) below)) of Loans with respect to Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis (or, in the case of repayment, on a pro rata basis or less
than pro rata basis) with all other Revolving Credit Commitments, (2) subject to
the provisions of ‎Section 2.03(m) and ‎Section 2.04(g) to the extent dealing
with Swing Line Loans and Letters of Credit which mature or expire after a
maturity date when there exist Other Revolving Credit Commitments with a longer
maturity date, all Swing Line Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Credit Commitments existing on the date such Other
Revolving Credit Commitments are obtained (and except as provided in ‎Section
2.03(m) and ‎Section 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis, less than pro rata basis or greater than pro rata basis
with all other Revolving Credit Commitments and (4) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans existing
on the date such Other Revolving Credit Commitments are obtained.


76



--------------------------------------------------------------------------------





(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in ‎Section
4.03 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Amendment Effective Date other than changes to such legal opinion resulting from
a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $1,000,000 in the case of an Other Revolving Credit
Commitment and $15,000,000 in the case of a Refinancing Term Commitment;
provided that such amounts may be less than $1,000,000 and $15,000,000,
respectively, if such amount is equal to (x) the entire outstanding principal
amount of the Refinanced Debt that is in the form of Revolving Credit
Commitments or (y) the entire principal amount of Refinanced Debt that is in the
form of Term Loans..
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness Incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of ‎Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this ‎Section 2.15, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.
(e)    This ‎Section 2.15 shall supersede any provisions in ‎Section 2.13 or
‎10.01 to the contrary.
(f)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 2.15 will be construed to limit the provisions of Section 2.14 or
the ability to Incur Indebtedness, including Refinancing Indebtedness, under
Section 4.09 of Annex II.

Section 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The applicable Borrower may at any time and from
time to time request that all or a portion of the Term Loans of any given Class
(or series or tranche thereof) selected by it in its sole discretion (an
“Existing Term Loan Tranche”) be amended, converted or exchanged to extend the
scheduled Maturity Date(s) with respect to all or a portion of any principal
amount of the Term Loans of such Existing Term Loan Tranche (any such Term Loans
which have been so amended, extended, or converted, “Extended Term Loans”) and
to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the applicable Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Term Loan Tranche) (each, a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall (x) be identical as offered to each
Lender under such Existing Term Loan Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other similar fees payable in connection therewith that are not generally shared
with all relevant Lenders) and offered pro rata to each Lender under such
Existing Term Loan Tranche and (y) be identical to the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are intended to
be amended, except that: (i) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of principal of the
Extended Term Loans, if any, may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
All-In Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the All-In Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have optional prepayment terms (including call protection and prepayment terms
and premiums) as may be agreed by the applicable Borrower and the Lenders
thereof; provided,


77



--------------------------------------------------------------------------------





that no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Existing Term Loan Tranche from which such Extended
Term Loans were amended are repaid in full , unless such optional prepayment is
accompanied by a pro rata optional prepayment of the Term Loans; provided,
however, that (A) subject to the Permitted Earlier Maturity Indebtedness
Exception, the Weighted Average Life to Maturity of any Extended Term Loans (to
the extent they are unsecured) of a given Term Loan Extension Series at the time
of establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of the Existing Term Loan Tranche from which such Extended Term
Loans are amended, (B) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (C) any Extended Term Loans may
participate on a pro rata basis or less than or greater than a pro rata basis in
any voluntary repayments or prepayments of principal of Term Loans hereunder and
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis except in the case of a prepayment under Section 2.05(b)(iv) and
Section 2.05(b)(vi)(A)(y)), in any mandatory repayments or prepayments of Term
Loans hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. The applicable Borrower may impose an
Extension Minimum Condition with respect to any Term Loan Extension Request,
which may be waived by such Borrower in its sole discretion.
(b)    Extension of Revolving Credit Commitments. The applicable Borrower may at
any time and from time to time request that all or a portion of the Revolving
Credit Commitments of any given Class (or series or tranche thereof) selected by
it in its sole discretion (each, an “Existing Revolver Tranche”) be amended,
converted or exchanged to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, converted or exchanged
“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.16. In order to establish any Extended Revolving
Credit Commitments, the applicable Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
all relevant Lenders) and offered pro rata to each Lender under such Existing
Revolver Tranche and (y) be identical to the Revolving Credit Commitments under
the Existing Revolver Tranche from which such Extended Revolving Credit
Commitments are to be amended, except that: (i) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
All-In Yield with respect to extensions of credit under the Extended Revolving
Credit Commitments (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the All-In Yield for
extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that (A)
in no event shall the Maturity Date of any Extended Revolving Credit Commitments
of a given Revolver Extension Series at the time of establishment thereof be
earlier than the then Latest Maturity Date of any other Revolving Credit
Commitments hereunder and (B) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. The applicable Borrower may impose an
Extension Minimum Condition with respect to any Revolver Extension Request,
which may be waived by such Borrower in its sole discretion


78



--------------------------------------------------------------------------------





(c)    Extension Request. The applicable Borrower shall provide the applicable
Extension Request at least two (2) Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (including
incorporating a new tranche of Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, in accordance with the Extension Election by
the Extending Term Lenders and/or the Extending Revolving Credit Lenders) (each,
an “Extension Amendment”) to this Agreement among the applicable Borrower, the
Administrative Agent and each Extending Term Lender or Extending Revolving
Credit Lender, as applicable, providing an Extended Term Loan or Extended
Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.16(a) or (b) above,
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.03 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Amendment Effective Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, Incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans required to be
paid thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) address technical issues
relating to funding and payments and (v) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the applicable Borrower,
to effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment.


79



--------------------------------------------------------------------------------





(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
(f)    This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
(g)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 2.16 will be construed to limit the provisions in Section 2.14.

Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03, were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Participating Revolving Credit Commitment of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (ii) the aggregate


80



--------------------------------------------------------------------------------





obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Non-Defaulting Lender under such Participating
Revolving Credit Commitments. Subject to Section 2.19 (Acknowledgment and
Consent to Bail-in of EEA Financial Institution), no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    Termination of Revolving Credit Commitments. The Borrowers shall have the
right to terminate the Revolving Credit Commitment of a Defaulting Lender in
accordance with Section 2.06 solely to the extent such termination does not
cause the Revolving Credit Exposure to exceed the Revolving Credit Commitment.

Section 2.18.    General limitation on each Borrower’s Obligation
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Borrower under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability hereunder, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such Borrower, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 2.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


81



--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.
(a)    Save in respect of any payments in connection with any Loan to a UK
Borrower (a “UK Payment”) (to which Section 3.02 shall apply in place of this
Section 3.01(a)) or to an Irish Borrower (an “Irish Payment”) (to which Section
3.02 shall apply in place of this Section 3.01(a)) or to a Belgian Borrower (a
“Belgian Payment”) (to which Section 3.03 shall apply in place of this section
3.01(a)), and except as provided in this Section 3.01, any and all payments made
by or on account of each Borrower (the term Borrower under Article III being
deemed to include any Subsidiary for whose account a Letter of Credit or
Alternative Letter of Credit is issued) or Guarantor under any Loan Document
shall be made free and clear of and without deduction for any Taxes, except as
required by any Law. If any Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Finance Party, (i) if
the Tax in question is an Indemnified Tax or Other Tax, the sum payable by any
Borrower or any Guarantor shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums paid
under this Section 3.01), each Lender (or, in the case of a payment made to the
Administrative Agent, an Arranger or a Bookrunner for its own account, the
Administrative Agent or such Arranger or Bookrunner) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), if any
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence acceptable to such Finance Party.
(b)    In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under or otherwise with respect
to, any Loan Document excluding, in each case, any such Tax imposed as a result
of a Finance Party’s Assignment and Assumption, grant of a participation,
transfer or assignment to or designation of a new applicable Lending Office or
other office for receiving payments under any Loan Document (collectively,
“Assignment Taxes”), except for Assignment Taxes resulting from any such
Assignment and Assumption, participation, transfer, assignment or designation,
that is requested or required in writing by a Borrower (all such non-excluded
taxes described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).
(c)    Each Borrower and each Guarantor agrees to indemnify each Finance Party
(i) the full amount of Indemnified Taxes and Other Taxes payable by such Finance
Party (including Indemnified Taxes and Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) and (ii) any expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by such
Finance Party (or by Administrative Agent on behalf of such Lender) to the
Company, accompanied by a written statement thereof setting forth in reasonable
detail the basis and calculation of such amounts shall be conclusive absent
manifest error. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Company
or any other Person.
(d)    For the avoidance of doubt this Section 3.01(d) shall not apply in
respect of Irish Payments or UK Payments, which are dealt with in Section 3.02.
Each Finance Party shall, at such times as are reasonably requested by a
Borrower or the Administrative Agent, provide that Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by that Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete or inaccurate in any


82



--------------------------------------------------------------------------------





material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate, to that Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by that Borrower or the Administrative Agent)
or promptly notify that Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate. Notwithstanding any
other provision of this clause (d), a Lender shall not be required to deliver
any form pursuant to this clause (d) that such Lender is not legally eligible to
deliver.
Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of IRS Form W‑9
(or any successor forms) certifying that such Lender is exempt from U.S. federal
backup withholding, provided, however, that if the Lender is a disregarded
entity for U.S. federal income tax purposes, it shall provide the appropriate
withholding form of its owner (together with supporting documentation).
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of IRS Form W‑8BEN
or W‑8BEN-E, as applicable, (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party,
(B)    two properly completed and duly signed original copies of IRS Form W‑8ECI
(or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit H hereto (any such certificate
a “United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of IRS Form W‑8BEN or W‑8BEN-E, as applicable, (or
any successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), IRS Form W‑8IMY (or any successor forms) of the
Lender, accompanied by a Form W‑8ECI, W‑8BEN, W 8BEN-E, United States Tax
Compliance Certificate, Form W‑9, Form W‑8IMY or any other required information
from each beneficial owner, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such
partner(s)), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.
(iii)    Each Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent two properly completed and duly signed original copies of
IRS Form W‑9 with respect to fees received for its own account, certifying that
such Agent is exempt from U.S. federal backup withholding. Each Agent that is
not a United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Company and the Administrative Agent two properly completed and
duly signed original copies of IRS Form W‑8ECI with respect to fees received for
its own account.


83



--------------------------------------------------------------------------------





(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Laws and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Company or
the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. For purposes of this clause (e), the term “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(f)    Any Lender or the Administrative Agent claiming any additional amounts
payable pursuant to this Section 3.01 or a Tax Payment shall use its reasonable
efforts to mitigate or reduce the additional amounts payable, which reasonable
efforts may include a change in the jurisdiction of its Lending Office (or any
other measures reasonably requested by the Company) if such a change or other
measures would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such Lender,
result in any unreimbursed cost or expense or be otherwise disadvantageous to
such Lender.
(g)    If any Lender or the Administrative Agent determines, in its sole
discretion exercised in good faith, that it has received a refund in respect of
any Indemnified Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by a Loan Party pursuant to this Section 3.01, it
shall promptly remit such refund to such Loan Party (but only to the extent of
indemnification or additional amounts paid by such Loan Party under this
Section 3.01(g) with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of the
Lender or Administrative Agent, as the case may be, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund net of any Taxes payable by any Administrative Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or the
Administrative Agent, as the case may be, agree promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this Section 3.01(g), in no event will a Lender or Administrative
Agent be required to pay any amount to a Loan Party pursuant to this Section
3.01(g) the payment of which would place the Lender or Administrative Agent in a
less favorable net after-Tax position than the Lender or Administrative Agent
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Company
or any other Person.
(h)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01 and the definition of “Indemnified Taxes”, include any L/C Issuer,
any Alternative L/C Issuer and any Swing Line Lender.

Section 3.02.    Irish & U.K. Taxes.
(a)    Each Irish Payment and each UK Payment made by a Loan Party under a Loan
Document shall be made by it without any Tax Deduction, unless a Tax Deduction
is required by Law.
(b)    As soon as it becomes aware that it is or will be required by Law to make
a Tax Deduction (or that there is any change in the rate at which or the basis
on which such Tax Deduction is to be made) the relevant Loan Party shall notify
the Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent and the relevant Loan Party upon becoming so aware in
respect of a payment payable to that Lender.
(c)    If a Tax Deduction is required by Law to be made by a Loan Party, the
amount of the payment due shall, unless paragraph (f) or (g) below applies, be
increased to an amount so that, after the required Tax Deduction is made, the
payee receives an amount equal to the amount it would have received had no Tax
Deduction been required.
(d)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee (other than by reason of the Administrative Agent
or the Security Trustee performing its obligations as such under this Agreement
through an office located outside the United Kingdom) from any payment to any
Finance


84



--------------------------------------------------------------------------------





Party which represents an amount or amounts received from a Loan Party, that
Loan Party shall, unless paragraph (f) below applies, pay directly to that
Finance Party an amount which, after making the required Tax Deduction enables
the payee of that amount to receive an amount equal to the payment which it
would have received if no Tax Deduction had been required.
(e)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee from any payment to any Finance Party under
paragraph (d) above, the Administrative Agent or the Security Trustee as
appropriate shall unless paragraph (f) below applies, make that Tax Deduction
and any payment required in connection with that Tax Deduction to the relevant
taxing authority within the time allowed and in the minimum amount required by
Law and within 30 days of making either a Tax Deduction or any payment in
connection with that Tax Deduction, the Administrative Agent or the Security
Trustee making that Tax Deduction or other payment shall deliver to the relevant
Loan Party evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.
(f)    No Loan Party is required to make a Tax Payment to a Lender under
paragraphs (c) or (d) above for a Tax Deduction in respect of Tax imposed by the
United Kingdom on a payment of interest by a UK Borrower in respect of a
participation in a Loan by that Lender to the UK Borrower where that Lender is
not a UK Qualifying Lender on the date on which the relevant payment of interest
is due (otherwise than as a consequence of a Change in Tax Law) to the extent
that payment could have been made without a Tax Deduction if that Lender had
been a UK Qualifying Lender on that date.
(g)    No Loan Party is required to make a Tax Payment to a Lender under
paragraphs (c) or (d) above for a Tax Deduction in respect of Tax imposed by
Ireland on a payment of interest by an Irish Borrower in respect of a
participation in a Loan by that Lender to the Irish Borrower where (i) that
Lender is not an Irish Qualifying Lender on the date on which the relevant
payment of interest is due (otherwise than as a consequence of a Change in Tax
Law) to the extent that payment could have been made without a Tax Deduction if
that Lender had been an Irish Qualifying Lender on that date or (ii) that Lender
is an Irish Qualifying Lender solely on account of being an Irish Treaty Lender
and such Loan Party could have made the payment to the Lender without a Tax
Deduction had that Lender complied with its obligations under Part 2 of Section
3.04(d).
(h)    The relevant Loan Party which is required to make a Tax Deduction shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction to the relevant taxing authority within the time allowed and in the
minimum amount required by Law.
(i)    Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the relevant Loan Party making that Tax
Deduction or other payment shall deliver to the Administrative Agent for the
Finance Party entitled to the interest to which such Tax Deduction or payment
relates, evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.

Section 3.03.    Belgian Taxes
(a)    Each Belgian Payment made by a Loan Party under a Loan Document shall be
made by it without any Tax Deduction, unless a Tax Deduction is required by Law.
(b)    As soon as it becomes aware that it is or will be required by Law to make
a Tax Deduction (or that there is any change in the rate at which or the basis
on which such Tax Deduction is to be made) the relevant Loan Party shall notify
the Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent and the relevant Loan Party upon becoming so aware in
respect of a payment payable to that Lender.
(c)    If a Tax Deduction is required by Law to be made by a Loan Party, the
amount of the payment due shall, unless paragraph (f) below applies, be
increased to an amount so that, after the required Tax Deduction is made, the
payee receives an amount equal to the amount it would have received had no Tax
Deduction been required.
(d)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee from any payment to any Finance Party which
represents an amount or amounts received from a Loan Party, that Loan Party
shall, unless paragraph (f) below applies, pay directly to that Finance Party an
amount which,


85



--------------------------------------------------------------------------------





after making the required Tax Deduction enables the payee of that amount to
receive an amount equal to the payment which it would have received if no Tax
Deduction had been required.
(e)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee from any payment to any Finance Party under
paragraph (d) above, the Administrative Agent or the Security Trustee as
appropriate shall unless paragraph (f) below applies, make that Tax Deduction
and any payment required in connection with that Tax Deduction to the relevant
taxing authority within the time allowed and in the minimum amount required by
Law and within 30 days of making either a Tax Deduction or any payment in
connection with that Tax Deduction, the Administrative Agent or the Security
Trustee making that Tax Deduction or other payment shall deliver to the relevant
Loan Party evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.
(f)    No Loan Party is required to make a Tax Payment to a Lender under
paragraphs (c) or (d) above for a Tax Deduction in respect of Tax imposed by
Belgium on a payment of interest by a Belgian Borrower in respect of a
participation in a Loan by that Lender to the Belgian Borrower where that Lender
is not a Belgian Qualifying Lender on the date on which the relevant payment of
interest is due (otherwise than as a consequence of a Change in Tax Law) to the
extent that payment could have been made without a Tax Deduction if that Lender
had been a Belgian Qualifying Lender on that date.
(g)    The relevant Loan Party which is required to make a Tax Deduction shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction to the relevant taxing authority within the time allowed and in the
minimum amount required by Law.
(h)    Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the relevant Loan Party making that Tax
Deduction or other payment shall deliver to the Administrative Agent for the
Finance Party entitled to the interest to which such Tax Deduction or payment
relates, evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.
(i)    In respect of each Belgian Payment made by a Loan Party under a Loan
Document, such Loan Party will be entitled to request and obtain within a
reasonable time frame which will be no longer than 3 months, from the L/C
Issuers all information necessary in order to allow it to fulfil its obligations
under Article 307 Belgian Income Tax Code 1992 and Article 179 of the Royal
decree implementing the Belgian Income tax Code 1992 regarding the requirement
to declare to the Belgian tax authorities by way of the form 275 F payments
directly or indirectly made to beneficiaries listed on these Belgian tax
provisions.

Section 3.04.    Lender Tax Status
Part 1 - UK
(a)    Each Lender in respect of a Loan to a UK Borrower represents and warrants
to the Administrative Agent and to each UK Borrower:
(i)    in the case of a Lender party to this Agreement at the First Amendment
Effective Date, that as at the Amendment Effective Date, it has the tax status
set out opposite its name in Part A of Schedule III; or
(ii)    in the case of any other Lender, that as at the relevant effective date
specified in each Assignment and Assumption or the relevant effective date
specified in each Increase Confirmation, it is:
(A)    a UK Bank Lender;
(B)    a UK Non-Bank Lender and falls within paragraph (a) or (b) of the
definition thereof; or
(C)    a UK Treaty Lender,
as the same shall be expressly indicated in the relevant Assignment and
Assumption or Increase Confirmation.


86



--------------------------------------------------------------------------------





(b)    Each Lender expressed to be a “UK Non-Bank Lender” in Part A of Schedule
III (Lender Tax Status) or in the Assignment and Assumption or Increase
Confirmation pursuant to which it becomes a Lender represents and warrants to:
(i)    the Administrative Agent and to each UK Borrower, on the Amendment
Effective Date, or on the relevant effective date specified in each Assignment
and Assumption or the relevant effective date specified in each Increase
Confirmation (as the case may be) that it is within paragraph (a) of the
definition of UK Non-Bank Lender on that date (unless, if it is not within such
paragraph (a), it is within paragraph (b) of such definition on that date, and
has notified the Administrative Agent of the circumstances by virtue of which it
falls within such paragraph (b) and has provided evidence of the same to each UK
Borrower if and to the extent requested to do so, by the Administrative Agent or
a UK Borrower; and
(ii)    the Administrative Agent and to each UK Borrower, that unless it
notifies the Administrative Agent and each UK Borrower to the contrary in
writing prior to any such date, its representation and warranty in paragraph (i)
above is true in relation to that Lender’s participation in each Loan made to a
UK Borrower, on each date that the relevant UK Borrower makes a payment of
interest in relation to such Loan.
(c)    (i)    A Lender which becomes a Party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall include an
indication to that effect (for the benefit of the Administrative Agent and
without liability to any Loan Party) by including its scheme reference number
and its jurisdiction of tax residence opposite its name in Part A of Schedule
III.
(ii)    A new lender that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall include
an indication to that effect (for the benefit of the Administrative Agent and
without liability to any Loan Party) by including its scheme reference number
and its jurisdiction of tax residence in the Assignment and Assumption or
Increase Confirmation which it executes.
(iii)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (c)(i) or paragraph
(c)(ii) above, then no Loan Party shall make any filing under or in relation to
the HMRC DT Treaty Passport Scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless that Lender otherwise agrees.
(iv)    Each Loan Party that makes a UK Payment to which that Lender is entitled
shall cooperate with the Lender in completing any procedural formalities as may
be necessary for the relevant Loan Party to obtain authorisation to make that
payment without a Tax Deduction (including where a Lender includes the
indication described in paragraphs (c)(i) or (c)(ii) above, filing with HMRC,
within any applicable time limit, a form DTTP2 or such equivalent or other HMRC
form(s) as may be required to be filed pursuant to the HMRC DT Treaty Passport
Scheme in respect of that Lender, completed in accordance with the information
provided by that Lender); provided, however, that nothing in this paragraph
(c)(i) shall require a Lender to disclose any confidential information or
information regarding its business, tax affairs or tax computations (including,
without limitation, its tax returns or its calculations).
(d)    (i)    If, in relation to any interest payment to a Lender on a Loan:
(A)    that Lender has confirmed to the UK Borrower and to the Administrative
Agent before that interest payment would otherwise fall due that:
(1)    it has completed, where applicable, the necessary procedural formalities
referred to in, and otherwise complied with, paragraph (c) above; and
(2)    H.M. Revenue & Customs has not declined to issue the authorisation
referred to in the definition of “UK Treaty Lender” (the “Authorisation”) to
that Lender in relation to that Loan, or if H.M. Revenue & Customs has declined,
the Lender is disputing that decision in good faith; and
(B)    the UK Borrower has not received the Authorisation,


87



--------------------------------------------------------------------------------





then, such Lender may elect, by not less than 5 Business Days prior confirmation
in writing to the Administrative Agent, that such interest payment (the
“Relevant Interest Payment”) shall not be due and payable under Section 2.08(c)
until the date which is 5 Business Days after the earlier of:
(C)    the date on which the Authorisation is received by the relevant UK
Borrower;
(D)    the date that Lender confirms to the relevant UK Borrower and the
Administrative Agent that it is not entitled to claim full relief from liability
to taxation otherwise imposed by the United Kingdom (in relation to that
Lender’s participation in Loans made to the Borrower) on interest under a Double
Taxation Treaty in relation to the Relevant Interest Payment; and
(E)    the earlier of (I) the date which is 6 months after the date on which the
Relevant Interest Payment had otherwise been due and payable and (II) the date
of final repayment (whether scheduled, voluntary or mandatory) of principal in
respect of the Relevant Interest Payment.
(ii)    For the avoidance of doubt, in the event that sub-paragraph (i) above
applies, the Interest Period to which the Relevant Interest Payment relates
shall not be extended and the start of the immediately succeeding Interest
Period shall not be delayed.
(e)    Any Lender which was a UK Qualifying Lender when it became party to this
Agreement but subsequently ceases to be a UK Qualifying Lender (other than by
reason of a Change in Tax Law) shall promptly notify each UK Borrower of that
event, provided that if there is a Change in Tax Law which in the reasonable
opinion of the relevant UK Borrower may result in any Lender which was a UK
Qualifying Lender when it became a party to this Agreement ceasing to be a UK
Qualifying Lender, such UK Qualifying Lender shall co-operate with each UK
Borrower and provide reasonable evidence requested by each UK Borrower in order
for the UK Borrower to determine whether such Lender has ceased to be a UK
Qualifying Lender provided, however, that nothing in this paragraph (e) shall
require a Lender to disclose any confidential information or information
regarding its business, tax affairs or tax computations (including without
limitation, its tax returns or its calculations).
(f)    For the purposes of paragraphs (a) to (e) above, each Lender shall
promptly deliver such documents evidencing its corporate and tax status as the
Administrative Agent or the relevant UK Borrower may reasonably request,
provided that in the event that any Lender fails to comply with the foregoing
requirement, the UK Borrower shall be permitted:
(i)    to withhold and retain an amount in respect of the applicable withholding
tax estimated in good faith by the applicable Borrower to be required to be
withheld in respect of interest payable to such Lender; or
(ii)    subject to the provisions of paragraph (a) of Section 10.07, to refuse
to grant its consent to such transfer.
(g)    In the event that either the Administrative Agent or any UK Borrower has
reason to believe that any representation given by a Lender in accordance with
Part 1 of this Section 3.04 is incorrect or inaccurate, the Administrative Agent
or the relevant UK Borrower (as the case may be) shall promptly inform the other
party and the relevant Lender, and may thereafter request such documents
relating to the corporate and tax status of such Lender as the Administrative
Agent or the UK Borrower may reasonably require for the purposes of determining
whether or not such representation was indeed incorrect.
Part 2 – Irish
(a)    Each Lender in respect of a Loan to an Irish Borrower represents and
warrants to the Administrative Agent and to each Irish Borrower:
(i)    in the case of a Lender party to this Agreement at the First Amendment
Effective Date, that, where there is an Irish Borrower (whether as at the First
Amendment Effective Date or at any time thereafter), such Lender will provide
its tax status set out opposite its name in the form of in Part B of Schedule
III; or


88



--------------------------------------------------------------------------------





(ii)    in the case of any other Lender, where there is an Irish Borrower, that
as at the relevant effective date specified in each Assignment and Assumption or
the relevant effective date specified in each Increase Confirmation, such Lender
will provide that it is:
(A)    not an Irish Qualifying Lender
(B)    an Irish Qualifying Lender (other than solely on account of being an
Irish Treaty Lender)
(C)    an Irish Qualifying Lender (solely on account of being an Irish Treaty
Lender),
as the same shall be expressly indicated in the relevant Assignment and
Assumption or Increase Confirmation; provided that if there is not an Irish
Borrower as at the effective date of such Assignment and Assignment or Increase
Confirmation, but there is an Irish Borrower thereafter, such Lender will
provide its tax status set out opposite its name in the form of Part B of
Schedule III as at the date the Irish Borrower becomes an Additional Borrower.
(b)    Each Irish Qualifying Lender expressed to be an “Irish Non-Bank Lender”
in Part B of Schedule III (Lender Tax Status) or in the Assignment and
Assumption or Increase Confirmation pursuant to which it becomes a Lender
represents and warrants to:
(i)    the Administrative Agent and to each Irish Borrower, on the Amendment
Effective Date, or on the relevant effective date specified in each Assignment
and Assumption or the relevant effective date specified in each Increase
Confirmation (as the case may be) that it is an Irish Qualifying Lender;
(ii)    the Administrative Agent and to each Irish Borrower, that unless it
notifies the Administrative Agent and each Irish Borrower to the contrary in
writing prior to any such date, its representation and warranty in paragraph (i)
above is true in relation to that Lender’s participation in each Loan made to an
Irish Borrower, on each date that the relevant Irish Borrower makes a payment of
interest in relation to such Loan.
(c)    Any Lender which was an Irish Qualifying Lender when it became party to
this Agreement but subsequently ceases to be an Irish Qualifying Lender (other
than by reason of a Change in Tax Law) shall promptly notify each Irish Borrower
of that event, provided that if there is a Change in Tax Law which in the
reasonable opinion of the relevant Irish Borrower may result in any Lender which
was an Irish Qualifying Lender when it became a party to this Agreement ceasing
to be an Irish Qualifying Lender, such Irish Qualifying Lender shall co-operate
with each Irish Borrower and provide reasonable evidence requested by each Irish
Borrower in order for the Irish Borrower to determine whether such Lender has
ceased to be an Irish Qualifying Lender provided, however, that nothing in this
paragraph (e) shall require a Lender to disclose any confidential information or
information regarding its business, tax affairs or tax computations (including
without limitation, its tax returns or its calculations).
(d)    An Irish Treaty Lender and the Borrower shall co-operate in completing
any procedural formalities necessary for it to obtain authorisation to make that
payment without a Tax Deduction on account of Tax imposed by Ireland.
(e)    For the purposes of paragraphs (a) to (d) above, each Lender shall
promptly deliver such documents evidencing its corporate and tax status as the
Administrative Agent or the relevant Irish Borrower may reasonably request,
provided that in the event that any Lender fails to comply with the foregoing
requirement, the Irish Borrower shall be permitted:
(i)    to withhold and retain an amount in respect of the applicable withholding
tax estimated in good faith by the applicable Borrower to be required to be
withheld in respect of interest payable to such Lender; or
(ii)    subject to the provisions of paragraph (a) of Section 10.07, to refuse
to grant its consent to such transfer.
(f)    In the event that either the Administrative Agent or any Irish Borrower
has reason to believe that any representation given by a Lender in accordance
with Part 2 of this Section 3.04 is incorrect or inaccurate, the


89



--------------------------------------------------------------------------------





Administrative Agent or the relevant Irish Borrower (as the case may be) shall
promptly inform the other party and the relevant Lender, and may thereafter
request such documents relating to the corporate and tax status of such Lender
as the Administrative Agent or the Irish Borrower may reasonably require for the
purposes of determining whether or not such representation was indeed incorrect.
(g)    If, following delivery of such documentation and following consultation
between the Administrative Agent, the relevant Irish Borrower and the relevant
Lender, the Irish Borrower concludes (acting reasonably and in good faith) that
there is insufficient evidence to determine the relevant tax status of such
Lender, the Irish Borrower shall be permitted in respect of such Lender, to
withhold and retain an amount in respect of the applicable withholding tax
estimated in good faith by the Irish Borrower to be required to be withheld in
respect of interest payable to such Lender until such time as that Lender has
delivered sufficient evidence of its tax status to the Administrative Agent and
the Irish Borrower.
(h)    Each Lender shall provide to each Irish Borrower any information
reasonably requested and necessary in order to permit an Irish Borrower to
comply with its obligations under Sections 891A, 891E, 891F and 891G of the TCA.
(i)    If, following delivery of such documentation and following consultation
between the Administrative Agent, the relevant UK Borrower and the relevant
Lender, the UK Borrower concludes (acting reasonably and in good faith) that
there is insufficient evidence to determine the relevant tax status of such
Lender, the UK Borrower shall be permitted in respect of such Lender, to
withhold and retain an amount in respect of the applicable withholding tax
estimated in good faith by the UK Borrower to be required to be withheld in
respect of interest payable to such Lender until such time as that Lender has
delivered sufficient evidence of its tax status to the Administrative Agent and
the UK Borrower.

Section 3.05.    Value Added Tax
(a)    All consideration expressed to be payable under a Loan Document by any
Party to a Finance Party shall be deemed to be exclusive of any VAT. Subject to
paragraph (b) below, if VAT is chargeable on any supply made by any Finance
Party to any Party in connection with a Loan Document, that Party shall pay to
the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT concurrently against the
issue of an appropriate invoice.
(b)    If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) in connection with
a Loan Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration), (i) if
the Supplier is required to account to the relevant tax authority for the VAT,
the Subject Party must also pay to the Supplier and, (ii) if the Recipient is
required to account to the relevant tax authority for the VAT the Subject Party
must pay to the Recipient, (in addition to and at the same time as paying such
amount) an amount equal to the amount of such VAT. Where paragraph (i) applies,
the Recipient must promptly pay to the Subject Party an amount equal to any
credit or repayment obtained by the Recipient from the relevant tax authority
which the Recipient reasonably determines is in respect of the VAT chargeable on
that supply. Where paragraph (ii) applies, the Subject Party must only pay to
the Recipient an amount equal to the amount of such VAT to the extent that the
Recipient reasonably determines that it is not entitled to a credit or repayment
from the relevant tax authority in respect of that VAT.
(c)    Where a Loan Document requires any Party to reimburse a Finance Party for
any costs or expenses, that Party shall also at the same time pay and indemnify
the Finance Party for the full amount of such costs and expenses including such
costs that represent VAT incurred by the Finance Party in respect of the costs
or expenses to the extent that the Finance Party reasonably determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of the VAT.
(d)    Any reference in this Section 3.05 to any Party shall, at any time when
such Party is treated as a member of a group including but not limited to any
fiscal unities for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the representative member of such
group at such time (the term “representative member” to have the same meaning as
in the Value Added Tax Act 1994 or in the relevant


90



--------------------------------------------------------------------------------





legislation of any jurisdiction having implemented Council Directive 2006/112/EC
on the common system of value added tax).
(e)    If VAT is chargeable on any supply made by a Finance Party to any Party
under a Loan Document and if reasonably requested by such Finance Party, that
Party must give the Finance Party details of its VAT registration number and any
other information as is reasonably requested in connection with the Finance
Party’s reporting requirements for the supply and at such time that the Finance
Party may reasonably request it.
Where a Borrower is required to make a payment under paragraph (b) above, such
amount shall not become due until such Borrower has received a formal invoice
detailing the amount to be paid.

Section 3.06.    Tax Credits
(a)    If a Loan Party makes a Tax Payment and the relevant Finance Party
determines, in its sole opinion, that:
(i)    a Tax Credit is attributable to that Tax Payment; and
(ii)    that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall (subject to paragraph (b) below and to the extent that
such Finance Party can do so without prejudicing the availability and/or the
amount of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to either the
relevant Loan Party such amount which that Finance Party determines, in its sole
opinion, will leave it (after that payment) in the same after-tax position as it
would have been in had the Tax Payment not been required to be made by the
relevant Loan Party.
(b)    Each Finance Party shall have an absolute discretion as to the time at
which and the order and manner in which it realises or utilises any Tax Credits
and shall not be obliged to arrange its business or its tax affairs in any
particular way in order to be eligible for any credit or refund or similar
benefit.
(c)    No Finance Party shall be obliged to disclose to any other person any
information regarding its business, tax affairs or tax computations (including,
without limitation, its tax returns or its calculations).
(d)    If a Finance Party has made a payment to a Loan Party pursuant to this
Section 3.06 on account of a Tax Credit and it subsequently transpires that that
Finance Party did not receive that Tax Credit, or received a reduced Tax Credit,
such Loan Party, shall, on demand, pay to that Finance Party the amount which
that Finance Party determines, acting reasonably and in good faith, will put it
(after that payment is received) in the same after-tax position as it would have
been in had no such payment or a reduced payment been made to such Loan Party.
No Finance Party shall be obliged to make any payment under this Section 3.06
if, by doing so, it would contravene the terms of any applicable Law or any
notice, direction or requirement of any governmental or regulatory authority
(whether or not having the force of law).

Section 3.07.    Illegality.
If any Lender reasonably determines that any Law or its interpretation or
application thereof has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Available Currency (other than
Dollars) in the applicable interbank market, then, on notice thereof by such
Lender to the Company through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the


91



--------------------------------------------------------------------------------





Company shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, (I) if applicable and such Loans are denominated in Dollars,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) or (II) if
applicable and such Loans are denominated in an Available Currency (other than
Dollars), to the extent the applicable Borrower and all Appropriate Lenders
agree, convert such Loans to Loans bearing interest at an alternative rate
mutually acceptable to the applicable Borrower and all of the Appropriate
Lenders, in each case either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted and all amounts due, if any, in connection with such prepayment and
conversion.

Section 3.08.    Inability to Determine Rates.
If the Required Lenders reasonably determine in good faith that for any reason
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof that (a) deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount, currency and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein or, in the case of a pending request for a Loan denominated in
an Available Currency (other than Dollars), the Company and Lenders may
establish a mutually acceptable alternative rate.

Section 3.09.    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.
(a)    If any Lender reasonably determines that as a result of a Change in Law,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Loans or (as the case may be)
issuing, participating in or maintaining Letters of Credit or Alternative
Letters of Credit (or maintaining its obligations to participate in or issue any
Letters of Credit or Alternative Letters of Credit), or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (including any Taxes (other than (i) Indemnified Taxes or Other Taxes
or (ii) Taxes excluded from the definition of Indemnified Taxes or Other Taxes),
including by imposing, modifying or holding applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, and
excluding for purposes of this Section 3.09(a) any such increased costs or
reduction in amount resulting from reserve requirements contemplated by Section
3.09(b) or the definition of Eurocurrency Rate), then from time to time within
five (5) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.11), the Company shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.


92



--------------------------------------------------------------------------------





(b)    If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, or participations in or
issuance of Letters of Credit or Alternative Letters of Credit by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity and such Lender’s desired return on capital),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Company will pay to such Lender, as the case may
be, within five (5) days after demand by such Lender, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    The Company shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the Company
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financing regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of any
Eurocurrency Rate Loans of the Company, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice five (5) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

Section 3.10.    Funding Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Company shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of any Borrower on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of that Borrower on the date or in the amount notified by that
Borrower;
including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Eurocurrency Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained.

Section 3.11.    Matters Applicable to All Requests for Compensation.
(a)    If any Lender requests compensation under Section 3.09, or the Company or
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.07, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or issuing Letters of Credit or Alternative Letters
of Credit hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.09, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.07, as applicable, and (ii) in each
case, would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such


93



--------------------------------------------------------------------------------





Lender in any material economic, legal or regulatory respect; provided nothing
in this Section 3.11(a) shall affect or postpone any Obligations of the Company
or any Borrower or the rights of the Lenders under this Article III.
(b)    Each Lender may make any Credit Extension to a Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of that Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.
(c)    If any Lender requests compensation by the Company or any Borrower under
Section 3.09, the Company or a Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurocurrency Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.11(e) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Section 3.01, 3.07, 3.08 or 3.09 shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that no Borrower shall be required to compensate a Lender pursuant to
the foregoing provisions of Section 3.01, 3.07, 3.08 or 3.09 for any increased
costs incurred or reductions suffered more than two hundred and seventy (270)
days prior to the date that such Lender notifies the Company or a Borrower of
the event giving rise to such claim and of such Lender’s intention to claim
compensation therefor (except that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.11(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for such Eurocurrency
Rate Loans (or, in the case of any immediate conversion required by Section
3.02, on such earlier date as required by Law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 3.07,
3.08 or 3.09 hereof that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(f)    If any Lender gives notice to the Company or a Borrower (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.07, 3.08
or 3.09 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.11 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
(g)    Any Finance Party claiming compensation under this Article III shall
deliver a certificate to the Company setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive on the absence of manifest error. In determining such amounts, such
Finance Party may use any reasonable averaging and attribution methods.

Section 3.12.    Replacement of Lenders under Certain Circumstances.


94



--------------------------------------------------------------------------------





If (i) any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.07 or Section 3.09, (ii) a Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or 3.09 or make a Tax Payment
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.01(f), (iii) any Lender is
a Non-Consenting Lender, (iv) any Lender becomes a Defaulting Lender, or (v) any
other circumstance exists hereunder that gives any Borrower the right to replace
a Lender as a party hereto, then that Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.07), all
of its interests, rights and obligations under this Agreement (or, with respect
to clause (iii) above, all of its interests, rights and obligations with respect
to the Class of Loans or Commitments that is the subject of the related consent,
waiver and amendment) and the related Loan Documents to one or more Eligible
Assignees (provided that neither the Administrative Agent nor any Lender shall
have any obligation to that Borrower to find a replacement Lender or other such
Person) that shall assume such obligations (any of which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b)(ii)(D);
(b)    such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company;
(c)    such Lender being replaced pursuant to this Section 3.12 shall (1)
execute and deliver an Assignment and Assumption with respect to all, or a
portion as applicable, of such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, and (2) deliver any
Notes evidencing such Loans to a Borrower or Administrative Agent (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption or deliver such Notes shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment may be recorded in the Register and the Notes shall be deemed to
be cancelled upon such failure;
(d)    the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;
(e)    in the case of any such assignment resulting from a claim for
compensation under Section 3.09 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(f)    such assignment shall not conflict with applicable Laws;
(g)    any Lender that acts as an L/C Issuer or Alternative L/C Issuer may not
be replaced hereunder at any time when it has any Letter of Credit or
Alternative Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer or Alternative L/C Issuer (including
the furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such L/C Issuer or Alternative
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer or Alternative L/C Issuer) have been made with respect to each such
outstanding Letter of Credit or Alternative Letter of Credit; and
(h)    the Lender that acts as the Administrative Agent cannot be replaced in
its capacity as Administrative Agent other than in accordance with Section 9.06,
In the event that (i) the Company or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders with respect to a certain Class or Classes of the Loans and/or
Commitments and (iii) the Required Lenders (or, in the case of a consent, waiver
or amendment involving all affected Lenders of a certain Class, the Required
Class Lenders) have


95



--------------------------------------------------------------------------------





agreed (but solely to the extent required by Section 10.01) to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”
In connection with any such replacement, (i) if the Lender to be replaced is a
Non-Consenting Lender, the Company shall pay to each Non-Consenting Lender,
concurrently with the effectiveness of the respective assignment, the fee set
forth in Section 2.05(a)(vi) to the extent applicable and (ii) if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption Agreement to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 3.13.    Survival.
All of each Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and the Loan Documents and repayment of
all other Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01.    [Reserved].
Section 4.02.    [Reserved].
Section 4.03.    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than (i) with respect to a Limited Condition Transaction, and (ii) a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans, but including Additional Facility
Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, however, that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
Alternative L/C Issuer or the Swing Line Lender, as applicable, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    It shall not be unlawful in any applicable jurisdiction for that Lender
to perform its obligations to lend its participation of the relevant Credit
Extension on the date of such Credit Extension, as applicable.
Each Request for Credit Extension (other than (i) with respect to a Limited
Condition Transaction, (ii) a Committed Loan Notice requesting only a conversion
of Loans to the other Type, or a continuation of Eurocurrency


96



--------------------------------------------------------------------------------





Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders at the time of each Credit Extension (to the extent required to be true
and correct for such Credit Extension pursuant to Article IV) that:

Section 5.01.    Existence, Qualification and Power; Compliance with Laws.
(a)    Each Loan Party and each member of the Restricted Group that is a
Material Subsidiary (i) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (ii) has
all requisite power and authority to (A) own or lease its assets and carry on
its business as currently conducted and (B) in the case of the Loan Parties,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (iii) is duly qualified and in good standing (to the extent such
concept exists in such jurisdiction) under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (iv) is in compliance with all applicable Laws,
orders, writs and injunctions and (v) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (i) (other than with
respect to any Borrower), (ii)(A) (other than with respect to any Borrower),
(iii), (iv) or (v), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(b)    The Original Borrower is duly incorporated with limited liability as an
exempted company under the laws of the Cayman Islands, validly existing and in
good standing under the laws of the Cayman Islands with the full power to enter
into, exercise its rights and perform its obligations under this Agreement and
the other Loan Documents to which it is a party.
(c)    In the case of the Original Borrower, it is resident for Tax purposes in
the United Kingdom.

Section 5.02.    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the borrowings under,
and the use of proceeds of the Initial Term Loans and the Initial Revolving
Credit Commitments, (a) have been (or will be, in the case of the Initial Term
Loans, on or prior to the date of any borrowing thereunder) duly authorized by
all necessary corporate or other organizational action, and (b) do not (i)
contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 4.12 of Annex II), or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

Section 5.03.    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and


97



--------------------------------------------------------------------------------





are in full force and effect (except to the extent not required to be obtained,
taken, given or made or in full force and effect pursuant to the Collateral and
Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04.    Binding Effect.
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity principles of good faith and fair
dealing, and (ii) the need for filings and registrations necessary to create or
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (iii) the effect of foreign Laws, rules and regulations as
they relate to pledges of or security interests in any Equity Interests in
Foreign Subsidiaries.

Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The consolidated financial statements of the Reporting Entity most
recently delivered to the Administrative Agent fairly present in all material
respects the financial condition and the consolidated financial position of the
Reporting Entity as of the dates thereof and their results of operations for the
period covered thereby in accordance with IFRS consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.
(b)    Since the First Amendment Effective Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

Section 5.06.    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, overtly threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against any member of
the Restricted Group or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07.    Ownership of Property; Liens.
(a)    Each Loan Party and each member of the Restricted Group that is a
Material Subsidiary has good record title to, or valid leasehold interests in,
or easements or other limited property interests in, all of its property
necessary in the ordinary conduct of its business, free and clear of all Liens
except Permitted Liens and except where the failure to have such title or other
interest could not have or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    Each Loan Party and each member of the Restricted Group that is a
Material Subsidiary has complied with all obligations under all leases to which
it is a party, except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect, and all such leases are in full
force and effect, except those in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08.    Environmental Matters.
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:
(a)    each member of the Restricted Group and its respective properties and
operations are in compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the members of the
Restricted Group;


98



--------------------------------------------------------------------------------





(b)    the members of the Restricted Group have not received any written notice
that alleges any of them is in violation of or potentially liable under any
Environmental Laws and none of the Loan Parties nor any of the Real Property is
the subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of the
members of the Restricted Group, threatened in writing, under any Environmental
Law the effect of which would be to impose liability on any member of the
Restricted Group under such Environmental Law or to revoke or modify any
Environmental Permit held by any of the Loan Parties; and
(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the members
of the Restricted Group, or, to the knowledge of the members of the Restricted
Group, Real Property formerly owned, operated or leased by any member of the
Restricted Group that, in any case, could reasonably be expected to require any
member of the Restricted Group to perform any investigation, remedial activity
or corrective action or cleanup under Environmental Laws or could otherwise
reasonably be expected to result in any member of the Restricted Group incurring
liability under Environmental Laws.

Section 5.09.    Taxes.
(a)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, there is no pending claim
for a Tax deficiency or assessment known to any Loan Party or any member of the
Restricted Group against any Loan Party or any member of the Restricted Group
that would, individually or in the aggregate, have or is reasonably likely to
have a Material Adverse Effect.
(b)    It is not materially overdue in the filing of any Tax returns required to
be filed by it (where such late filing might result in any material fine or
penalty on it) and it has paid within any period required by law all Taxes shown
to be due on any Tax returns required to be filed by it or on any assessments
made against it (other than Tax liabilities being contested by it in good faith
and where it has made adequate reserves for such liabilities or where such
overdue filing, or non-payment, or a claim for payment, in each such case would
not have or not be reasonably likely to have a Material Adverse Effect).

Section 5.10.    ERISA Compliance.
(a)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Pension Plan and
Multiemployer Plan is in compliance with the applicable provisions of ERISA, the
Code and other applicable Federal or state Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); and (iii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan, except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.11.    Pensions.
Each Loan Party and each member of Restricted Group that is a Material
Subsidiary is in compliance with its statutory obligations in relation to the
Cable & Wireless Superannuation Fund, except as would not reasonably be expected
to result in a Material Adverse Effect.

Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No Loan Party and no Restricted Subsidiary is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings or drawings under any
Letter of Credit or Alternative Letter of Credit will be used for any purpose
that violates Regulation U, Regulation T and Regulation X of the Board.


99



--------------------------------------------------------------------------------





(b)    No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13.    Disclosure.
No report, financial statement, certificate or other written information,
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to the Administrative Agent or any Lender under
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Company represents that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 5.14.    Labor Matters.
Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Loan Party or member of the Restricted Group that is a Material
Subsidiary pending or, to the knowledge of the Company, threatened and (b) hours
worked by and payments made to employees of the Company or any of the Restricted
Subsidiaries have been in compliance with the Fair Labor Standards Act or any
other applicable Laws dealing with such matters.

Section 5.15.    Intellectual Property; Etc.
Each Loan Party and each member of the Restricted Group that is a Material
Subsidiary owns, licenses or possesses the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Company, the operation
of the respective businesses of each Loan Party and member of the Restricted
Group that is a Material Subsidiary as currently conducted does not infringe
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights is pending
or, to the knowledge of the Company, threatened in writing against any Loan
Party or any member of the Restricted Group that is a Material Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.16.    Solvency.
On the date of funding of the Term B-4 Loan, the Company and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

Section 5.17.    [Reserved].

Section 5.18.    USA Patriot Act, Anti-Corruption Laws and Sanctions.
(a)    To the extent applicable, each Loan Party and each of its Subsidiaries,
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (ii) the
USA Patriot Act.
(b)    (i) No part of the proceeds of the Loans (or any Letters of Credit or
Alternative Letters of Credit) will be used directly or, to the knowledge of
each Loan Party and each of its Subsidiaries, indirectly, (A) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper


100



--------------------------------------------------------------------------------





advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”) or (B) except as would not reasonably be expected
to have a Material Adverse Effect, in violation of any other Anti-Corruption
Laws and (ii) each Loan Party and each of its Subsidiaries and, to the knowledge
of each Loan Party and each of its Subsidiaries, their respective directors,
officers and employees, are currently in compliance with (A) the FCPA in all
material respects and (B) except as would not reasonably be expected to have a
Material Adverse Effect, any and other Anti-Corruption Laws.
(c)    (i) No Loan Party or any of its Subsidiaries will directly, or to the
knowledge of such Loan Party or its Subsidiaries, indirectly, use the proceeds
of the Loans in violation of applicable Sanctions or otherwise knowingly make
available such proceeds to any Person for the purpose of financing the
activities of any Sanctioned Person, except to the extent licensed, exempted or
otherwise approved by a competent governmental body responsible for enforcing
such Sanctions, (ii) no Loan Party or any of its Subsidiaries, or to the
knowledge of such Loan Party or its Subsidiaries, their respective directors,
officers or employees or, to the knowledge of the Company, any controlled
Affiliate of the Company, the Company or its Subsidiaries that will act in any
capacity in connection with or benefit from any Facility, is a Sanctioned Person
and (iii) no Loan Party or its Subsidiaries or, to the knowledge of such Loan
Party or its Subsidiaries, their respective directors, officers and employees,
are in violation of applicable Sanctions in any material respect.

Section 5.19.    Collateral Documents.
(a)    Except as otherwise contemplated hereby or under any other Loan
Documents, the provisions of the Collateral Documents, together with such
filings and other actions required to be taken hereby or by the applicable
Collateral Documents (including the delivery of certificates representing
securities required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Security Trustee for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 4.12 of Annex II, a legal,
valid, enforceable and perfected first priority Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
(b)    Notwithstanding anything herein (including this Section 5.19) or in any
other Loan Document to the contrary, neither the Company nor any other Loan
Party makes any representation or warranty as to (A) the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest to the
extent such pledge, security interest, perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or (B) on the Amendment
Effective Date and until required pursuant to Section 6.11, Section 6.16 or
Section 6.17, the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest.

Section 5.20.    Telecommunications, Cable and Broadcasting Laws.
To the best of its knowledge and belief, it is in compliance in all material
respects with all Telecommunications, Cable and Broadcasting Laws (but excluding
for these purposes only, breaches of Telecommunications, Cable and Broadcasting
Laws which have been expressly waived by the relevant regulatory authority), in
each case, where failure to do so would reasonably be expected to have a
Material Adverse Effect.

ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) hereunder
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit or Alternative Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or Alternative L/C Issuer, as applicable, or such
Letter of Credit or Alternative Letter of Credit has been deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable), then from and after the First Amendment
Effective Date, the Company shall, with respect to the covenants set forth in
Sections 6.01 and 6.02


101



--------------------------------------------------------------------------------





and, with respect to the other covenants set forth in this Article VI, the Loan
Parties shall and shall cause each member of the Restricted Group to:

Section 6.01.    Company Materials.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that so long as the Company is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Finance Parties to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the other Finance Parties shall treat the Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
the Company Materials “PUBLIC.”

Section 6.02.    Compliance Certificates and other Information.
The Company shall deliver to the Administrative Agent for prompt further
distribution to each Lender:
(a)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 4.03(a)(1), (2) and (3) of Annex II, a duly
completed Compliance Certificate signed by a Responsible Officer of the Company;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02 (provided, however, that to the extent any
such reports or registration statements are filed on the SEC’s website or on the
Reporting Entity’s or the Ultimate Parent’s website, such documents shall be
deemed to be delivered to the Administrative Agent);
(c)    promptly after the furnishing thereof, in connection with the Existing
Senior Notes, the 2019 Sterling Bonds or any other Indebtedness of the
Restricted Group, in each case, in a principal amount in excess of the Threshold
Amount, copies of any material notices received by any Loan Party (other than in
the ordinary course) or material statements or material reports furnished to the
holders of such Indebtedness generally (other than in the ordinary course or in
connection with any board observer or similar rights) of the Company or of any
of the Restricted Subsidiaries and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02; provided, however,
that to the extent any such notices, statements or reports are filed on the
SEC’s website or on the Reporting Entity’s or the Ultimate Parent’s website,
such documents shall be deemed to be delivered to the Administrative Agent;
(d)    together with the delivery of each annual Compliance Certificate pursuant
to Section 6.02(a), a list of each Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate (to the extent that there have been any
changes in the identity or status of any Subsidiary as an Unrestricted
Subsidiary since the later of the First Amendment Effective Date and the most
recent list provided); and


102



--------------------------------------------------------------------------------





(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Section 6.03.    Notices.
Promptly after a Responsible Officer of a Loan Party has obtained actual
knowledge thereof, the Company or such Loan Party shall notify the
Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and
(c)    of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against the Company or any of the Restricted Subsidiaries, that could in each
case reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of such Loan Party (x) that such notice is
being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto.

Section 6.04.    Payment of Taxes.
The Company and each other Loan Party shall, and shall cause each member of the
Restricted Group to, pay, discharge or otherwise satisfy, as the same shall
become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with IFRS or (b) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Section 6.05.    Preservation of Existence, Etc.
The Company and each other Loan Party shall, and shall cause each member of the
Restricted Group to:
(a)    preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises material to the ordinary conduct of its business,
except, in the case of clause (a) (other than with respect to any Borrower) or
(b), to the extent (i) that failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (ii)
pursuant to any merger, consolidation, liquidation, dissolution or Asset
Disposition permitted in Annex II.

Section 6.06.    Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company and
each other Loan Party shall, and shall cause each member of the Restricted Group
to, maintain, preserve and protect all of its properties and equipment necessary
in the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted.


103



--------------------------------------------------------------------------------






Section 6.07.    Maintenance of Insurance.
The Company and each other Loan Party shall, and shall cause each member of the
Restricted Group to, maintain with insurance companies that the Company believes
(in the good faith judgment of its management) are reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Restricted Group) as are customarily carried under similar circumstances by such
other Persons.

Section 6.08.    Compliance with Laws.
The Company and each other Loan Party shall, and shall cause each member of the
Restricted Group to, comply in all respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith would not have
or could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 6.09.    Books and Records.
The Company and each other Loan Party shall, and shall cause each member of the
Restricted Group to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with IFRS and which reflect all material financial transactions and
matters involving the assets and business of a member of the Restricted Group,
as the case may be (it being understood and agreed that certain Foreign
Subsidiaries maintain individual books and records in conformity with generally
accepted accounting principles in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

Section 6.10.    Inspection Rights.
While an Event of Default is continuing or if the Administrative Agent has
reasonable grounds to believe that an Event of Default may exist and at other
times if the Administrative Agent has reasonable grounds for such request, the
Company shall permit, upon reasonable prior notice to the Company, the
Administrative Agent and accountants or other professional advisers and
independent contracts of the Administrative Agent to:
(a)    visit and inspect the properties of any member of the Restricted Group
during normal business hours;
(b)    inspect its books and records other than records which the relevant
member of the Restricted Group is prohibited by law, regulation or contract from
disclosing to the Administrative Agent; and
(c)    discuss with its principal officers and auditors its business, assets,
liabilities, financial position, results of operations and business prospects
provided that (A) any such discussion with the auditors shall only be on the
basis of the audited financial statements of the Restricted Group and any
compliance certificates issued by the auditors and (B) representatives of the
Company shall be entitled to be present at any such discussion with the
auditors.

Section 6.11.    Additional Collateral; Additional Guarantors.
At the Borrowers’ expense, subject to the limitations and exceptions of this
Agreement, including the provisions of the Collateral and Guarantee Requirement
and any applicable limitation in any Collateral Document, the Company and each
other Loan Party shall, and shall cause each member of the Restricted Group to,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including in relation to any provision of this Agreement which requires the Loan
Parties or any member of the Restricted Group to deliver a Collateral Document
for the purposes of granting any guarantee or Collateral for the benefit of the
Secured Parties and the Administrative Agent agrees to execute, as soon as
reasonably practicable, any such guarantee or Collateral Document which is
presented to it for execution.

Section 6.12.    Compliance with Environmental Laws.


104



--------------------------------------------------------------------------------





(a)    Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company and each other Loan Party shall, and shall cause
each member of the Restricted Group to, comply, and take all reasonable actions
to cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and Environmental Permits; obtain
and renew all Environmental Permits necessary for its operations and properties;
and, in each case to the extent the Loan Parties and each member of the
Restricted Group are required by applicable Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.
(b)    The Loan Parties shall (and the Company shall cause each member of the
Restricted Group to) promptly notify the Administrative Agent of any
Environmental Liabilities or claims (to the best of such Loan Party’s or member
of the Restricted Group’s knowledge and belief) pending or threatened against it
which, if substantiated, has or is reasonably likely to have a Material Adverse
Effect.
(c)    No Loan Party shall (and the Parent shall not permit any member of the
Restricted Group to) permit or allow to occur any discharge, release, leak,
migration or other escape of any Hazardous Materials into the Environment on,
under or from any property owned, leased, occupied or controlled by it, where
such discharge, release, leak, migration or escape has or is reasonably likely
to have a Material Adverse Effect.

Section 6.13.    Further Assurances.
Promptly upon reasonable request by the Administrative Agent and/or the Security
Trustee (as applicable), the Company shall (i) correct any material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent and/or the Security Trustee (as applicable) may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement.

Section 6.14.    Designation of Subsidiaries.
The Company may at any time after the First Amendment Effective Date designate
any Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary, in accordance with the provisions set
forth in Annex I and Annex II.

Section 6.15.    Use of Proceeds.
Each Borrower shall use the proceeds of any Borrowing, Letter of Credit or
Alternative Letter of Credit for any purpose not otherwise prohibited under this
Agreement, including using:
(a)    the proceeds of the Term B-4 Loans to (i) finance the repayment of the
term loan indebtedness outstanding under the 2016 Credit Agreement, including
accrued and unpaid interest and any prepayment fees and other related fees, (ii)
to cover fees, costs, expenses and other amounts in connection with the
Facilities or other transactions related thereto and (iii) for any general
corporate purposes of the Restricted Group; and
(b)    the proceeds of the Revolving Credit Loans to (i) finance ongoing working
capital requirements and for general corporate purposes of the Restricted Group,
(ii) to refinance any outstanding loans, letters of credit, ancillaries or other
amounts under the 2016 Credit Agreement, including any prepayment fees and other
related fees, costs and expenses, (iii) to finance any payments to be made or
letters of credit to be issued in respect of any pension fund of the Restricted
Group and (iv) to cover fees, costs and expenses in connection with the
Facilities or other transactions related thereto.

Section 6.16.    Post-Closing Actions.
The Company shall complete or cause to be completed each of the actions
described on Schedule 6.16 as soon as commercially reasonable and by no later
than the date set forth in Schedule 6.16 with respect to such action or such
later date as the Administrative Agent and/or the Security Trustee, as
applicable, may reasonably agree.


105



--------------------------------------------------------------------------------






Section 6.17.    Actions in connection with the Group Refinancing Transactions.
Following the refinancing of the Existing Senior Notes and the occurrence of the
Group Refinancing Effective Date:
(a)    The Company shall complete or cause to be completed each of the actions
described on Schedule 6.17 as soon as commercially reasonable and by no later
than the date set forth in Schedule 6.17 with respect to such action or such
later date as the Administrative Agent and/or the Security Trustee, as
applicable, may reasonably agree, including:
(i)    within the time period specified in Schedule 6.17 of this Agreement, the
New Intermediate Holdco (to the extent that it is not an existing Loan Party
prior to the Group Refinancing Effective Date) shall become an Additional
Guarantor and shall pledge its ownership interests (or cause to be pledged the
ownership interests) in Sable Holding Limited to secure the Obligations and its
Guaranty;
(ii)    within the time period specified in Schedule 6.17 of this Agreement, the
direct Holding Company of the New Intermediate Holdco shall pledge its ownership
interests (or cause to be pledged the ownership interests) in the New
Intermediate Holdco and any Subordinated Shareholder Loans owing to such Holding
Company to secure the Obligations;
(b)    each of C&W Communications and (to the extent that it is not the New
Intermediate Holdco following the Group Refinancing Transactions) Cable &
Wireless Limited shall be automatically released from its guarantee of the
Obligations; and
(c)    the Liens granted over any properties or assets constituting Collateral
owned by C&W Communications (including, without limitation, the shares of CWC
Cayman Finance Limited) and Cable & Wireless Limited shall be automatically
released.

Section 6.18.    Subordinated Shareholder Loans.
No later than 45 days following the Incurrence by any member of the Restricted
Group of any Subordinated Shareholder Loan (or such longer period as specified
in Schedule 6.16 or Schedule 6.17, or as the Administrative Agent may agree in
its discretion), the Company or such member of the Restricted Group will cause
each creditor in respect of any such Indebtedness to enter into a Pledge
Agreement, in substantially the form attached as Exhibit F, with respect to such
Indebtedness.

Section 6.19.    Maintenance of Intellectual Property.
Except as otherwise permitted by this Agreement, each Loan Party shall, and
shall cause each member of the Restricted Group to:
(a)    make such registrations and pay such fees and similar amounts as are
necessary to keep the registered Intellectual Property owned by any member of
the Restricted Group and which is material to the conduct of the business of the
Restricted Group as a whole from time to time;
(b)    take such steps as are necessary and commercially reasonable (including
the institution of legal proceedings) to prevent third parties infringing those
Intellectual Property referred to in clause (a) above and (without prejudice to
clause (a) above) take such other steps as are reasonably practicable to
maintain and preserve its interests in those rights, except where failure to do
so will not have or be reasonably likely to have a Material Adverse Effect;
(c)    ensure that any license arrangements in respect of the Intellectual
Property referred to in clause (a) entered into with any third party are entered
into on arm’s length terms and in the ordinary course of business (which shall
include, for the avoidance of doubt, any such licensing arrangements entered
into in connection with outsourcing on normal commercial terms) and will not
have or be reasonably likely to have a Material Adverse Effect.

Section 6.20.    Change in Accounting Practices.


106



--------------------------------------------------------------------------------





(a)    The Company shall notify the Administrative Agent if it elects to make
one or more changes in any material accounting policies, practices or procedures
whether resulting from the Company’s decision at any time to adopt GAAP or
otherwise and, in such event the Company shall provide, at the time of such
notice, in respect of any change in the basis upon which the financial
information required to be delivered under Section 4.03(a)(1), (2) or (3) of
Annex II is prepared, either (i) a statement (providing reasonable detail)
confirming the changes would have no material effect on the operation of the
Consolidated Net Leverage Ratio or Consolidated Senior Secured Net Leverage
Ratio or (ii) a description of the changes and the adjustments that would be
required to be made to that financial information in order to cause them to
reflect the accounting policies, practices or procedures prior to such change
and sufficient information, in such detail and format as may be reasonably
required by the Administrative Agent, to enable the Lenders to make a comparison
between the financial positions indicated by that financial information and by
the financial information required to be delivered under Section 4.03(a)(1), (2)
and (3) of Annex II. Following the delivery of any such notice, the Required
Lenders shall have the right to request, and following any such request the
Company shall use commercially reasonable efforts to provide, the statement
contemplated by clause (i) of the immediately preceding sentence or the
description contemplated by clause (ii) of the immediately preceding sentence,
as applicable, relating to the financial information required to be delivered
under Section 4.03(a)(1), (2) or (3) of Annex II, as applicable, for the most
recently completed quarter.
(b)    In the event of any changes to the Company’s accounting policies,
practices or procedures other than resulting from the Company’s decision at any
time to adopt GAAP, if the Company notifies the Administrative Agent that it is
no longer practicable to test compliance with the Consolidated Net Leverage
Ratio and Consolidated Senior Secured Net Leverage Ratio against the financial
information required to be delivered pursuant to Section 4.03(a)(1), (2) or (3)
of Annex II:
(i)    the Administrative Agent and the Company shall enter into negotiations
with a view to agreeing upon an alternative definitions of Consolidated Net
Leverage Ratio and Consolidated Senior Secured Net Leverage Ratio in order to
maintain a consistent basis for such financial covenants (and for approval by
the Required Lenders); and
(ii)    (if the Administrative Agent and the Company agree upon an alternative
definitions of Consolidated Net Leverage Ratio and Consolidated Senior Secured
Net Leverage Ratio that is acceptable to the Required Lenders, such alternative
financial covenants shall be binding on all parties hereto; and
(iii)    if, after three months following the date of the notice given to the
Administrative Agent pursuant to this Section 6.20(b), the Administrative Agent
and the Company cannot agree upon alternative financial covenants that are
acceptable to the Required Lenders, the Administrative Agent shall refer the
matter to any of the auditors as may be agreed between the Company and the
Administrative Agent for determination of the adjustments required to be made to
such financial information or the calculation of such ratios to take account of
such change, such determination to be binding on the parties hereto, provided
that pending such determination (but not thereafter) the Company shall continue
to prepare financial information and calculate such covenants in accordance with
Section 6.19(a) above.
(c)    In the event of any changes to such accounting policies, practices or
procedures resulting from the Company’s decision at any time to adopt GAAP, if
the Company notifies the Administrative Agent that it is no longer practicable
to test compliance with the Consolidated Net Leverage Ratio or Consolidated
Senior Secured Net Leverage Ratio against the financial information required to
be delivered pursuant to Section 4.03(a)(1), (2) or (3) of Annex II:
(i)    the Company shall provide the Administrative Agent with (A) revised
financial covenant ratio levels to replace those contained in the Financial
Covenant and for purposes of determining compliance with any provision of this
Agreement (including Annex II) by reference to the Consolidated Net Leverage
Ratio or Consolidated Senior Secured Net Leverage Ratio (the “Revised Ratios”)
and (B) relevant financial covenant definitions to replace those contained in
Annex I (the “Revised Definitions”), in each case resulting from the adoption of
GAAP by the Company and that are substantially equivalent to the financial
covenant ratio levels and definitions in existence at such time on the basis of
IFRS, as confirmed by a report of a reputable accounting firm; and
(ii)    the Revised Ratios and Revised Definitions shall become effective, and
this Agreement shall be amended accordingly to reflect such amendments without
any further consents from any Lender, if the


107



--------------------------------------------------------------------------------





Administrative Agent (acting on the instructions of the Required Lenders) has
not objected (acting reasonably) to the implementation of the Revised Ratios and
Revised Definitions within 60 days following the date of the notice given to the
Administrative Agent pursuant to this Section 6.20(c), provided that, if at any
time after the Company has adopted GAAP, it then elects to adopt IFRS, then this
Agreement shall, immediately upon such election, be amended to reflect such
amendments without any further consents by any Finance Party to implement a
deletion of the Revised Ratio and Revised Definitions and to reinstate the
financial covenant ratio levels contained in the Financial Covenant and for
purposes of determining compliance with any provision of this Agreement
(including Annex II) by reference to the Consolidated Net Leverage Ratio or
Consolidated Senior Secured Net Leverage Ratio and the relevant financial
covenant definitions contained in Annex I, in each case, as at the First
Amendment Effective Date (updated to reflect any other amendments made since the
First Amendment Effective Date) subject to any amendments in accordance with
paragraphs (a) and (b) above.

Section 6.21.    Maintenance of Ratings.
The Company shall use commercially reasonable efforts to continue to have the
Loans hereunder rated by S&P, Fitch and/or Moody’s (but shall not be required to
maintain any specific ratings level).

Section 6.22.    “Know Your Client” Checks.
(a)    If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement, (ii) any change in the status of a Loan Party or the composition
of the shareholders of a Loan Party after the date of this Agreement, or (iii) a
proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer, obliges the Administrative Agent or any Lender (or, in
the case of clause (iii), any prospective new Lender) to comply with “know your
client” or similar reasonable identification procedures in circumstances where
the necessary information is not already available to it, each Loan Party shall
promptly upon the request of the Administrative Agent or any Lender (through the
Administrative Agent) supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Administrative Agent (for
itself or on behalf of any Lender) or any Lender (through the Administrative
Agent and for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in clause (iii) above,
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your client” or other similar checks under all applicable
laws and regulations pursuant to the transactions contemplated in the Loan
Documents.
(b)    Each Lender shall promptly upon the request of the Administrative Agent
supply, or cause the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your client” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
(c)    The Company shall, by not less than five (5) Business Days prior written
notice to the Administrative Agent, notify the Administrative Agent (which shall
promptly notify the Lenders) of its intention to request that any person becomes
an Additional Borrower or Additional Guarantor.
(d)    Following the giving of any notice pursuant to clause (c) above, if the
joinder of such Additional Borrower or Additional Guarantor obliges the
Administrative Agent or any Lender to comply with “know your client” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall promptly upon the request of the
Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or on behalf of any prospective new Lender) in order for the
Administrative Agent or such Lender or any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your client” or other
similar checks under all applicable laws and regulations pursuant to the joinder
of such Subsidiary to this Agreement as an Additional Borrower or Additional
Guarantor.

ARTICLE VII
NEGATIVE COVENANTS


108



--------------------------------------------------------------------------------





So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) hereunder
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit or Alternative Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or Alternative L/C Issuer, as applicable, or such
Letter of Credit or Alternative Letter of Credit has been deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable), then from and after the First Amendment
Effective Date:

Section 7.01.    Annex II. Each Loan Party shall, and, to the extent provided
below and in Annex II to this Agreement, shall cause each of the Restricted
Subsidiaries to, comply with the covenants set forth in Annex II to this
Agreement.

Section 7.02.    Financial Covenant.
(a)    Subject to Section 8.04, the Company shall not permit, as of any
Compliance Date, the Consolidated Senior Secured Net Leverage Ratio for the
relevant Test Period to exceed 5.00 to 1.00 as of such Compliance Date (the
“Financial Covenant”).
(b)    If the Financial Covenant has been breached for a Test Period (the “First
Test Period”) but is complied with when tested in the next Test Period (the
“Second Test Period”), then, the prior breach of the Financial Covenant or any
Event of Default arising therefrom shall not (or shall be deemed to not)
directly or indirectly constitute, or result in, a breach of any representation,
warranty, undertaking or other term in the Loan Documents or a Default or an
Event of Default (the “Second Test Period Deemed Cure”) unless the
Administrative Agent has taken any acceleration action under clause (b) and the
last paragraph of Section 8.02 (Remedies Upon Event of Default) before the
delivery of the financial statements in respect of the Second Test Period;
provided that, for the purposes of applying a Second Test Period Deemed Cure
only, the Financial Covenant shall be tested on the last day of such Second Test
Period (notwithstanding that the last day of such Second Test Period may not be
a Compliance Date).
(c)    If there is a dispute as to any interpretation of or computation for the
Financial Covenant, the interpretation or computation of the auditors of the
Company shall prevail.
(d)    The provisions of this Section 7.02 are for the benefit of the Financial
Covenant Revolving Credit Commitments only and the Required Revolving Credit
Lenders may amend, waive or otherwise modify this Section 7.02 or the defined
terms used for purposes of this Section 7.02 or waive any Default or Event of
Default resulting from a breach of this Section 7.02 without the consent of any
Lenders other than the Required Revolving Credit Lenders in accordance with the
provisions of Section 10.01(a).

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.01.    Events of Default.
Any of the following from and after the First Amendment Effective Date shall
constitute an event of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) within three (3) Business
Days after the same becomes due, when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five (5) Business Days after the
same becomes due, any interest on any Loan or any other amount payable hereunder
or with respect to any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.07, 4.09, 4.10, 4.11, 4.12
or 4.15 of Annex II; or
(c)    Other Defaults.


109



--------------------------------------------------------------------------------





(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 4.03 of Annex II (as relates to delivery of
financial information) and Section 6.02 of this Agreement and such failure
continues for ninety (90) days after the earlier of (A) receipt by the Company
of written notice thereof from the Administrative Agent and (B) such Loan Party
becoming aware of that failure to comply;
(ii)    Any Loan Party fails to perform or observe any other terms, covenant or
agreement (not specified in Section 8.01(a) or (b) above or 8.01(c)(iii) below)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of (A) receipt by the
Company of written notice thereof from the Administrative Agent and (B) such
Loan Party becoming aware of that failure to comply;
(iii)    Any Loan Party fails to perform, observe or comply with the Financial
Covenant and such failure to perform, observe or comply has not been cured
pursuant to Section 8.04; provided that the Company’s failure to comply with the
Financial Covenant shall not constitute an Event of Default with respect to any
Term Loans or Term Commitments (or any Revolving Credit Loans or Revolving
Credit Commitments that are not entitled to the benefit of the Financial
Covenant) unless and until the Required Revolving Credit Lenders take, or direct
the Administrative Agent to take, action in accordance with Section 8.02 and
such action has not been rescinded on or before such date; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect (or,
with respect to any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in any respect
(after giving effect to any qualification therein)) when made or deemed made
and, in the event that such representation or warranty is capable of remedy, the
misrepresentation is not remedied within 30 days after the earlier of: (A)
receipt by the Company of written notice thereof from the Administrative Agent
and (B) such Loan Party becoming aware of that misrepresentation; or
(e)    Cross-Default.
(i)    Subject to clause (iii) below, (A) any Indebtedness of a member of the
Restricted Group is not paid when due or within any originally applicable grace
period, (B) any Indebtedness of a member of the Restricted Group becomes
prematurely due and payable or is placed on demand, in each case as a result of
an event of default (howsoever described) under the document relating to that
Indebtedness, or (C) any Indebtedness of a member of the Restricted Group
becomes capable of being declared prematurely due and payable or placed on
demand, in each case as a result of an event of default (howsoever described)
under the document relating to that Indebtedness;
(ii)    Subject to clause (iii) below, to the extent the Group Refinancing
Effective Date has occurred, (A) any principal of Indebtedness of the direct
Holding Company of the New Intermediate Holdco is not paid when due or within
any originally applicable grace period or (B) any Indebtedness of the direct
Holding Company of the New Intermediate Holdco becomes prematurely due and
payable or is placed on demand, in each case as a result of an event of default
(howsoever described) under the document relating to that Indebtedness;
(iii)    It shall not be an Event of Default under this Section 8.01(e): (A)
where the aggregate principal amount (or, if the relevant Indebtedness relates
to a Interest Rate Agreement, Commodity Agreement or Currency Agreement, the
amount or value (as applicable)) or of all Indebtedness to which any event
specified in paragraphs (i)(A), (i)(B), (i)(C), (ii)(A) or (ii)(B) above relates
is less than the Threshold Amount or the equivalent in other currencies; (B) if
the circumstance which would otherwise have caused an Event of Default under
this Section 8.01(e) is being contested in good faith by appropriate action; (C)
if the relevant Indebtedness is cash-collateralized and such cash is available
for application in satisfaction of such Indebtedness; (D) if the relevant
Indebtedness relates to Interest Rate Agreement, Commodity Agreement or Currency
Agreement in respect of which a termination event occurs as a result of the
refinancing or redemption of any Indebtedness of the direct Holding Company of
the New Intermediate Holdco (to the extent the Group Refinancing Effective Date
has occurred) or of the Restricted Group, as applicable, at any time until the
Maturity Date; (E) if such Indebtedness is owed by one member of the Restricted
Group to another member of the Restricted Group or (F) with respect to any Term
Loans or Term Commitments (or any Revolving Credit Loans or Revolving Credit
Commitments that are not entitled to the benefit of the Financial Covenant), as
a result of any failure to comply with the Financial


110



--------------------------------------------------------------------------------





Covenant unless and until the Required Revolving Credit Lenders take, or direct
the Administrative Agent to take, action in accordance with Section 8.02 as a
result of such failure to comply with the Financial Covenant; or
(f)    Insolvency Proceedings, Etc.
(i)    Any Borrower or any Loan Party that is a Material Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding, in each case of this Section 8.01(f)(i), except as a result of, or
in connection with, any Solvent Liquidation;
(ii)    To the extent the Group Refinancing Effective Date has occurred, the
direct Holding Company of the New Intermediate Holdco institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding, in each case of this Section 8.01(f)(ii), except as a result of, or
in connection with, any Solvent Liquidation; or
(g)    Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Restricted Group, taken as a whole and which could reasonably be expected to
result in a Material Adverse Effect and such writ or warrant of attachment is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary that is a Material Subsidiary, a final non-appealable judgment and
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty (60)
consecutive days; or
(i)    Invalidity of Loan Documents.
(i)    Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted as an
Asset Disposition and under Section 4.15 of Annex II) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than contingent reimbursement or indemnification
obligations), ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document;
(ii)    To the extent the Group Refinancing Effective Date has occurred, the
direct Holding Company of the New Intermediate Holdco asserts in writing, in any
pleading in any court of competent jurisdiction, that the Lien created or
purported to be created by the New Intermediate Holdco Share Pledge over the
shares of the New Intermediate Holdco or by the New Intermediate Holdco
Shareholder Loan Pledge over the Subordinated


111



--------------------------------------------------------------------------------





Shareholder Loans made to the New Intermediate Holdco, is invalid or
enforceable, and such Default continues for 60 days; or
(j)    [Reserved]; or
(k)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 6.11, 6.13, 6.16 or 6.17 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby, to
the extent such Collateral has a fair market value in excess of $100.0 million,
subject to Liens permitted under Section 4.12 of Annex II, except to the extent
that any such perfection or priority is not required pursuant to the Collateral
and Guarantee Requirement or results from the failure of the Administrative
Agent and/or the Security Trustee (as applicable) to maintain possession of
certificates actually delivered to it representing securities pledged or
mortgaged under the Collateral Documents or to file Uniform Commercial Code
continuation statements or (ii) any Lien created or purported to be created by
the Collateral Documents (to the extent relating to Collateral having a fair
market value in excess of $100.0 million) shall cease to have the lien priority
established or purported to be established by the applicable Intercreditor
Agreement; or
(l)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party or an ERISA Affiliate in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect;
provided, however, that: during the Clean-up Period in respect of any permitted
acquisition or Permitted Investment, references to any Loan Party, any member of
the Restricted Group or a Material Subsidiary in clause (b), clause (c)(i),
clause (c)(ii) or clause (d)(i) of this Section 8.01 will not include any entity
that has been acquired pursuant to a permitted acquisition or Permitted
Investment if the relevant event or circumstance that would, but for the
operation of this proviso, constitute a breach of the representations and
warranties or a breach of the covenants or a potential or actual Event of
Default (I) existed prior to the date of such permitted acquisition or Permitted
Investment, (II) is capable of remedy during the Clean-Up Period and reasonable
steps are being taken, having become aware of such event or circumstance, to
ensure that such event or circumstance is being remedied, (III) was not procured
or approved by any member of the Restricted Group and (IV) has not resulted in
or could not be reasonably be expected to result in a Material Adverse Effect.

Section 8.02.    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers or Alternative L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the applicable Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender


112



--------------------------------------------------------------------------------





to make Loans and any obligation of the L/C Issuers or Alternative L/C Issuers
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
applicable Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 8.02 at the request of the Required Revolving Credit
Lenders (as opposed to Required Lenders).

Section 8.03.    Application of Funds.
Except as may be otherwise provided in any applicable Refinancing Amendment with
respect to Obligations under the applicable Refinancing Term Loans (in each
case, which shall not be more favorable to the holders of such Loans than the
allocation described below) and subject to the applicable Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings, Alternative L/C Borrowings, and
any fees, premiums and scheduled periodic payments due under Treasury Services
Agreements or Secured Hedge Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and Alternative L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of
Alternative Letters of Credit), and any breakage, termination or other payments
under Treasury Services Agreements or Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the applicable Borrower or as otherwise required by Law.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit or Alternative Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit or such Alternative Letters of Credit, as applicable, as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit or
all Alternative Letters of Credit, as applicable, have either


113



--------------------------------------------------------------------------------





been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above and, if no Obligations remain
outstanding, to the Borrower.

Section 8.04.    Borrowers’ Right to Cure.
Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:
(a)    For the purpose of determining whether an Event of Default under the
Financial Covenant has occurred, a Borrower may on one or more occasions
designate any portion of the net cash proceeds from any Subordinated Shareholder
Loans, sale or issuance of Qualified Equity Interests of a Borrower or
contribution to the common capital of a Borrower (or from any other contribution
to capital or issuance of any other Equity Interests on terms reasonably
satisfactory to the Administrative Agent) (the “Cure Amount”), at the option of
such Borrower, as an increase to Consolidated EBITDA or a deduction from the
calculation of Indebtedness for the applicable fiscal quarter; provided that (i)
such amounts to be designated are actually received by such Borrower on or after
the first day of such applicable fiscal quarter and on or prior to the fifteenth
(15th) Business Day after the date on which financial statements are required to
be delivered with respect to such applicable fiscal quarter (the “Cure
Expiration Date”), (ii) such amounts do not exceed the aggregate amount
necessary to cure any Event of Default under the Financial Covenant as of such
date and (iii) such Borrower shall have provided notice to the Administrative
Agent on the date such amounts are designated as a “Cure Amount” (it being
understood that to the extent any such notice is provided in advance of delivery
of a Compliance Certificate for the applicable period, the amount of such net
cash proceeds that is designated as the Cure Amount may be different than the
amount necessary to cure any Event of Default under the Financial Covenant and
may be modified, as necessary, in a subsequent corrected notice delivered on or
before the Cure Expiration Date (it being understood that in any event the final
designation of the Cure Amount shall continue to be subject to the requirements
set forth in clauses (i) and (ii) above)). The Cure Amount used to calculate
Consolidated EBITDA or Indebtedness for one fiscal quarter shall be used and
included when calculating Consolidated EBITDA or Indebtedness for each Test
Period that includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.02 (and not pro forma compliance with Section
7.02 that is required by any other provision of this Agreement) and shall not
result in any adjustment to any amounts (including the amount of Indebtedness)
or increase in cash (and shall not be included for purposes of determining
pricing, mandatory prepayments and the availability or amount permitted pursuant
to any covenant under Article VII) with respect to the quarter with respect to
which such Cure Amount was made other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.
(c)    In furtherance of clause (a) above, (A) upon actual receipt and
designation of the Cure Amount by a Borrower, the Financial Covenant shall be
deemed satisfied and complied with as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply with the
Financial Covenant and any Event of Default under the Financial Covenant (and
any other Default arising solely as a result thereof) shall be deemed not to
have occurred for purposes of the Loan Documents, and (B) upon delivery to the
Administrative Agent prior to the Cure Expiration Date of a notice from such
Borrower stating its good faith intention to exercise its right set forth in
this Section 8.04, neither the Administrative Agent on or after the last day of
the applicable quarter nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been received and designated.
(d)    In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised.
(e)    There can be no more than five (5) fiscal quarters in which the cure
rights set forth in this Section 8.04 are exercised during the term of the
Facilities; provided that, so long as the Revolving Credit Loans made pursuant
to the Initial Revolving Credit Commitments (the “Initial RCF Loans”) are no
longer outstanding, there may be an additional fiscal quarter after the Maturity
Date of the Initial RCF Loans in which the cure rights set forth in this Section
8.04 are exercised during the term of any Revolving Credit Commitments.

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS


114



--------------------------------------------------------------------------------






Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer and Alternative L/C Issuer hereby
irrevocably appoints The Bank of Nova Scotia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Section 9.06 (solely with
respect to the removal and consent rights of the Borrowers set forth therein)
and Section 9.10 (solely with respect to the requirement for execution, filing
and other actions with respect to the Collateral Documents and other collateral
documentation set forth therein) are solely for the benefit of the
Administrative Agent, the Lenders, each L/C Issuer and each Alternative L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.
(b)    The Security Trustee shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Hedge Bank), each L/C Issuer and each Alternative L/C Issuer, acknowledges and
agrees that, upon becoming a party to the applicable Intercreditor Agreement, it
shall have appointed and authorized the Security Trustee to act as the agent of
such Lender, each L/C Issuer and each Alternative L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto, including without limiting
the generality of the foregoing, the Security Trustee to (i) execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto (including any Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by the Security Trustee shall bind the Lenders and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

Section 9.02.    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

Section 9.03.    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


115



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender, an L/C Issuer or an Alternative L/C Issuer.
(e)    Neither the Administrative Agent or the Security Trustee shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 9.04.    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit or Alternative Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, an L/C Issuer or an Alternative L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender, L/C Issuer or Alternative L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender, L/C Issuer or
Alternative L/C Issuer, prior to the making of such Loan or the issuance,
extension, renewal or increase of such Letter of Credit or Alternative Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05.    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents that is a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1 appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX and the confidentiality obligations of the Administrative Agent under
Section 10.08 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

Section 9.06.    Resignation of Administrative Agent.
The Administrative Agent may resign as the Administrative Agent upon ten (10)
days’ notice to the Lenders and the Company; provided that if no successor agent
is appointed in accordance with the terms set forth below within such 10-day
period, the Administrative Agent shall not be permitted to resign until the
earlier to occur of (x) the date of the appointment of the successor agent or
(y) the date that is thirty (30) days after the last day of such 10-day period.
If the Administrative Agent is subject to an Agent-Related Distress Event, the


116



--------------------------------------------------------------------------------





Required Lenders may remove the Administrative Agent upon ten (10) days’ notice.
Upon the resignation or removal of the Administrative Agent under this Section
9.06, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders that is a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, which such
appointment shall be subject to the consent of the Company (which consent may be
withheld at the Company’s sole discretion) at all times other than during the
existence of an Event of Default under Section 8.01(a) or (f). If no successor
agent is appointed by the Required Lenders prior to the effective date of the
resignation or removal of the Administrative Agent, the retiring or removed
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders that is a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1; provided that if the Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders, an L/C Issuer or an Alternative L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender, L/C Issuer or Alternative L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. So long as no Default or Event of
Default has occurred and is continuing, the Company may in its absolute
discretion, by notice to the Administrative Agent, require the Administrative
Agent to resign by giving fifteen days’ notice, in which case the Administrative
Agent shall resign and the Company shall appoint a successor Administrative
Agent (without any Lender’s consent). The Company may exercise such right to
replace the Administrative Agent twice during the life of the Facilities. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent.
Upon resignation or removal, the retiring or removed Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 9.06). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor on
the Amendment Effective Date unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation or the
removed Administrative Agent’s removal hereunder and under the other Loan
Documents, hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent and the retiring or removed Administrative Agent
shall continue to be subject to Section 10.08.
Any resignation by or removal of The Bank of Nova Scotia as Administrative Agent
pursuant to this Section 9.06 shall also constitute its resignation as L/C
Issuer, Alternative L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Alternative L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer, Alternative L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
and Alternative L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit or Alternative Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer and Alternative L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer and Alternative L/C Issuer with respect to such Letters
of Credit or Alternative Letters of Credit.

Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender, L/C Issuer and Alternative L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, L/C Issuer and Alternative
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own


117



--------------------------------------------------------------------------------





decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 9.08.    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Administrative
Agent or the Bookrunners or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in their capacity, as applicable, as the Administrative
Agent, Lender, L/C Issuer, Alternative L/C Issuer or (in the case of Section
10.01(g) below) Arranger hereunder.

Section 9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, but not obligated, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Alternative L/C Issuers and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuers, the Alternative L/C Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers, the Alternative L/C Issuers and the Administrative
Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, L/C Issuer and Alternative L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the L/C Issuers and the
Alternative L/C Issuers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, L/C
Issuer or Alternative L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
L/C Issuer or Alternative L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, L/C Issuer or Alternative L/C Issuer
or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent and/or
the Security Trustee, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent and/or the Security
Trustee (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the


118



--------------------------------------------------------------------------------





acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent and/or the Security
Trustee shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent
and/or the Security Trustee with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement), (iii) the Administrative Agent
and/or the Security Trustee shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 9.10.    Collateral Matters.
Each of the Lenders (including in its capacity as a potential Hedge Bank), L/C
Issuers and Alternative L/C Issuers irrevocably authorize the Administrative
Agent and/or the Security Trustee,
(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the Secured
Parties,
(b)    to agree, on behalf of the Lenders, to release any Lien on any property
granted under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and (B)
obligations and liabilities which are accrued and payable under Treasury
Services Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) and the
expiration or termination of all Letters of Credit and Alternative Letters of
Credit (other than Letters of Credit or Alternative Letters of Credit that are
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the Administrative Agent and/or the
Security Trustee or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and/or the Security
Trustee and the relevant L/C Issuer or Alternative L/C Issuer, as applicable,
shall have been made), (ii) at the time the property subject to such Lien is
disposed or to be disposed as part of or in connection with any Asset
Disposition permitted hereunder or under any other Loan Document (other than a
lease and other than to a Person that is a Loan Party), (iii) subject to Section
10.01, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to Section 11.09, (v) if such property becomes an Excluded
Asset, (vi) to release and re-take any Lien on Collateral to the extent
otherwise permitted by the terms thereof or (vii) to the extent such release is
required pursuant to the terms of any Intercreditor Agreement; and
(c)    to agree, on behalf of the Lenders, to release or subordinate any Lien on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
4.12 of Annex II to the extent required by the holder of, or pursuant to the
terms of any agreement governing, the obligations secured by such Liens.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to agree to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item in accordance with the terms of the Loan Documents and
this Section 9.10.


119



--------------------------------------------------------------------------------





In relation to any provision of this Agreement which requires the Loan Parties,
a Permitted Affiliate Parent or any member of the Restricted Group to deliver a
Collateral Document for the purposes of granting any Guaranty or Collateral for
the benefit of the Finance Parties, the Security Trustee and/or the
Administrative Agent, as applicable, shall execute, as soon as reasonably
practicable, any such guarantee or Collateral Document in agreed form which is
presented to it for execution.

Section 9.11.    Secured Cash Management Agreements and Secured Hedge
Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

Section 9.12.    Withholding Tax Indemnity.
To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any L/C Issuer, any Alternative L/C
Issuer and any Swing Line Lender.

Section 9.13.    Intercreditor Agreements.
(a)    The Lenders hereby authorize the Administrative Agent to enter into any
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement is binding upon the
Lenders.
(b)    Following the refinancing of the Existing Senior Notes, at the request of
the Company, the Administrative Agent shall enter into the New Intercreditor
Agreement on behalf of the Lenders. Each Lender:
(i)    hereby authorizes the Administrative Agent to enter into the New
Intercreditor Agreement, without the further consent of the Lenders; and
(ii)    shall enter into the New Intercreditor Agreement in its capacity as a
Hedge Bank (if applicable), and shall procure that its Affiliates that are Hedge
Banks enters into the New Intercreditor Agreement, in each case, as “Hedge
Counterparties” (as defined in the New Intercreditor Agreement).

ARTICLE X
MISCELLANEOUS


120



--------------------------------------------------------------------------------






Section 10.01.    Amendments, Etc.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent,
if it has the prior written consent of the Required Lenders, and the Loan
Parties may from time to time agree in writing to amend any Loan Document or to
consent to or waive, prospectively or retrospectively, any of the requirements
of any Loan Document and any amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Loan Parties; provided that any
changes to the Financial Covenant or Section 8.04 and, in each case, any
definition related thereto (as any such definition is used therein but not as
otherwise used in this Agreement or any other Loan Document) or waiver of any
Default or Event of Default resulting from a failure to perform or observe the
Financial Covenant or Section 8.04 shall only require the consent of the
Required Revolving Credit Lenders.
For the avoidance of doubt, any amendments relating to this Agreement shall only
be made in accordance with the provisions of this Agreement and any amendments
relating to an Interest Rate Agreement, Commodity Agreement or Currency
Agreement shall only be made in accordance with the provisions of such Interest
Rate Agreement, Commodity Agreement or Currency Agreement, in each case
notwithstanding any other provisions of the Loan Documents.
An amendment, consent or waiver relating to the following matters (including any
technical consequential amendments relating to such amendment, consent or
waiver) may be made with the prior written consent of each Lender affected
thereby and without the consent of any other Lender:
(i)    without prejudice to Section 2.14, any increase in the principal amount
of any Commitment of such Lender;
(ii)    a reduction in the proportion of any amount received or recovered
(whether by way of set-off, combination of accounts or otherwise) in respect of
any amount due from any Loan Party under this Agreement to which such Lender is
entitled;
(iii)    a decrease in any Applicable Rate for, or the principal amount of, any
Loan, any Letter of Credit or Alternative Letter of Credit or any interest
payment, fees or other amounts due under this Agreement to such Lender from any
Loan Party or any other party to this Agreement;
(iv)    any change in the currency of payment of any amount under the Loan
Documents;
(v)    unless otherwise specified the deferral of the date for payment of any
principal, interest, fee or any other amount due under this Agreement to such
Lender from any Loan Party or any other party to this Agreement;
(vi)    the deferral of any Maturity Date;
(vii)    any reduction to the percentages set forth in the definition of
Required Lenders, Required Revolving Credit Lenders or any other provision
specifying the number of Lenders or proportion of Loans or Commitments required
to take any action under the Loan Documents;
(viii)    a change to this Section 10.01(a) and Section 10.01(e); or
(ix)    any change to Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby.
Notwithstanding the foregoing, a waiver of issuance or release of any or all or
substantially all of the Guarantors under the guarantees or Collateral under the
Collateral Documents (except as expressly permitted by any Intercreditor
Agreement or other arrangement permitted under this Agreement) shall require the
consent of Lenders holding more than 90% of the aggregate Outstanding Amounts
and available Commitments.
(b)    The Administrative Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Section 10.01.
(c)    Any amendment or waiver which:


121



--------------------------------------------------------------------------------





(i)    relates only to the rights or obligations applicable to a particular
Class of Loan or Facility; and
(ii)    does not materially and adversely affect the rights or interests of
Lenders in respect of any other Class of Loan or Facility,
may be made in accordance with this Section 10.01 but as if references in this
Section 10.01 to the specified proportion of Lenders (including, for the
avoidance of doubt, each affected Lender) whose consent would, but for this
Section 10.01(c) be required for that amendment or waiver were to that
proportion of the Lenders participating in that particular Class of Loan or
Facility.
(d)    (i)    Notwithstanding any other provision of this Section 10.01 the
Administrative Agent may at any time without the consent or sanction of the
Lenders, concur with the Borrowers in making any modifications to any Loan
Document, which in the opinion of the Administrative Agent would be proper to
make provided that the Administrative Agent is of the opinion that such
modification:
(A)    would not be materially prejudicial to the position of any Lender and in
the opinion of the Administrative Agent such modification is of a formal, minor
or technical nature or is to correct a manifest error;
(B)    is of a minor, operational or technical nature; or
(C)    is to effect changes to the Loan Documents that are necessary and
appropriate to effect the offering process set forth in Section 2.05(a)(v).
(ii)    Any such modification shall be made on such terms as the Administrative
Agent may reasonably determine, shall be binding upon the Lenders, and shall be
notified by the Administrative Agent to the Lenders as soon as practicable
thereafter.
(e)    [Reserved].
(f)    (i) No amendment, waiver or consent shall, unless in writing and signed
by each L/C Issuer or Alternative L/C Issuer, as applicable, in addition to the
Lenders required above, affect the rights or duties of such L/C Issuer or
Alternative L/C Issuer, as applicable, under this Agreement or any Letter of
Credit Application relating to any Letter of Credit or Alternative Letter of
Credit issued or to be issued by it; provided, however, that this Agreement may
be amended to adjust the mechanics related to the issuance of Letters of Credit
and Alternative Letters of Credit, including mechanical changes relating to the
existence of multiple L/C Issuers and Alternative L/C Issuers, with only the
written consent of the Administrative Agent, the applicable L/C Issuer or
Alternative L/C Issuer, as applicable, and the Company so long as the
obligations of the Revolving Credit Lenders, if any, who have not executed such
amendment, and if applicable the other L/C Issuers or Alternative L/C Issuers,
if any, who have not executed such amendment, are not adversely affected
thereby; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
provided, however, that this Agreement may be amended to adjust the borrowing
mechanics related to Swing Line Loans with only the written consent of the
Administrative Agent, the Swing Line Lenders and the Company so long as the
obligations of the Revolving Credit Lenders, if any, who have not executed such
amendment are not adversely affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; and (iv) Section 10.07(h) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any such Defaulting Lender may not be increased or extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting


122



--------------------------------------------------------------------------------





Lender to a greater extent than other affected Lenders shall require the consent
of such Defaulting Lender and (x) the consent of any Defaulting Lender shall be
required in respect of any amendments referred to in Section 10.01(b).
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Intercreditor Agreement or other arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
(or a representative of the holders) of Additional Facilities or other
Indebtedness permitted to be Incurred hereunder as parties thereto, as expressly
contemplated by the terms thereof (it being understood that any such amendment
or supplement may make such other changes thereto as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any Intercreditor Agreement or arrangement permitted under this Agreement;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more Additional Facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, Revolving Credit Loans, Swing Line Loans and L/C Obligations and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Credit Lenders or Required Class Lenders, as
applicable.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the applicable Borrower and the Administrative Agent may enter into
any Refinancing Amendment in accordance with Section 2.15 and any Extension
Amendment in accordance with Section 2.16, and such Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Replaced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing
(except by virtue of amortization or prepayment of the Replaced Term Loans prior
to the time of such Incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrowers without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities, omissions or defects, or
(iii) to cause such guarantee, collateral security document or other document to
be consistent with this Agreement and the other Loan Documents.


123



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Agreement, where a request for
a waiver of, or an amendment to, any provision of any Loan Document has been
sent by the Administrative Agent to the Lenders at the request of a Loan Party,
each Lender that does not respond to such request for waiver or amendment within
10 Business Days after receipt by it of such request (or within such other
period as the Administrative Agent and the Borrowers shall specify), shall be
excluded from the calculation in determining whether the requisite level of
consent to such waiver or amendment was granted.
Notwithstanding anything to the contrary in the Loan Documents, a Finance Party
may waive, relinquish or otherwise irrevocably give up all or any of its rights
under any Loan Document with the consent of any Loan Party.
(g)    Amendments to give effect to the Group Refinancing Transactions.
(i)    The Company, the Administrative Agent and the Arrangers agree to
negotiate in good faith any amendments to give effect to, or as otherwise
reasonably required to allow for, the Group Refinancing Transactions, the SPV
Proceeds Loan Borrower Change and/or the CWC Group Assumption to the extent
reasonably requested by either the Arrangers or the Company (to the extent that
such amendments are not materially adverse to the interests of the Lenders, the
Arrangers or the Company). Each such party agrees that it will not unreasonably
withhold consent to any request to amend or supplement this Agreement, in
particular any amendments that are:
(A)    designed to correct any ambiguity, omission, defect, error or
inconsistency in the documentation;
(B)    of an administrative nature; or
(C)    designed to take into account operational, tax or technical factors that
affect the Restricted Group;
in each case arising as a consequence of or in connection with the Group
Refinancing Transactions, the SPV Proceeds Loan Borrower Change and/or the CWC
Group Assumption; provided that the Arrangers and the Administrative Agent shall
not be required to consent to any amendment to the Financial Covenant ratio
level, to the incurrence ratio levels or in each case, the related definitions,
to the tranching of such debt, to any pricing levels, to the security and
guarantee package, to the repayment and mandatory prepayment provisions, to the
intercreditor and ranking arrangements, to lender voting arrangements, to the
provisions relating to transfers and assignments by the Lenders or to amendments
and waivers provisions.
(ii)    If any such requested amendments are agreed by the Company, the
Administrative Agent and the Arrangers, then such parties agree to promptly
enter into any amendments, variations or supplements to this Agreement or any
other Loan Document to effect those amendments prior to the Group Refinancing
Effective Date, without the consent of any Lender. Each of the Lenders, the L/C
Issuers and the Alternative L/C Issuers hereby authorizes the Administrative
Agent and the Arrangers to negotiate and agree to any such amendments in
accordance with this Section 10.01(g) and agree that such amendments shall be
binding upon all Lenders. This Clause 10.01(g) is without prejudice to clause
(d) of this Section 10.01.

Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)    Notices; Effectiveness; Electronic Communications.
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (C) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(A)    if to the Company, any Borrower, the Administrative Agent, the L/C
Issuers, the Alternative L/C Issuers or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 or to such other address, facsimile


124



--------------------------------------------------------------------------------





number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and
(B)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers and the Swing
Line Lender.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (C) below shall be effective as provided in such
subsection (C).
(C)    Electronic Communications. Notices and other communications to the
Lenders, the L/C Issuers and the Alternative L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, L/C Issuer or Alternative L/C Issuer pursuant to Article II if such
Lender, L/C Issuer or Alternative L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the company materials or the adequacy of the Platform, and expressly disclaim
liability for errors in or omissions from the company materials. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any agent
party in connection with the company materials or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer, any Alternative L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Loan Parties, any Lender, any L/C Issuer, any Alternative L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers, the Alternative L/C Issuers and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers, the Alternative L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative


125



--------------------------------------------------------------------------------





Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(d)    Reliance by Administrative Agent, L/C Issuers, Alternative L/C Issuers
and Lenders. The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
applicable Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Alternative L/C Issuer and each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the applicable Borrower in the absence of
gross negligence, willful misconduct or bad faith of such Person, as determined
by a final non-appealable judgment of a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03.    No Waiver; Cumulative Remedies.
No failure by any Lender, any L/C Issuer, any Alternative L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, L/C Issuers and Alternative L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) an L/C Issuer, an Alternative L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Alternative L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.09 (subject to the terms
of Section 2.13), (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law or (e) the Security Trustee from
exercising any rights or remedies granted to it under the applicable
Intercreditor Agreement; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04.    Attorney Costs and Expenses.
The Arrangers shall bear their own costs and expenses incurred in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated). From and after the First
Amendment Effective Date, the Company shall pay or reimburse the Administrative
Agent for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all respective Attorney Costs, which shall be limited
to Attorney Costs of one counsel to the Administrative Agent and the Lenders
taken as a whole and one local counsel as reasonably


126



--------------------------------------------------------------------------------





necessary in any relevant jurisdiction material to the interests of the Lenders
taken as a whole and solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated). The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within thirty (30) days
after written demand therefor (together with documentation and details
supporting such reimbursement request). If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.

Section 10.05.    Indemnification by the Borrower.
Each Borrower shall indemnify and hold harmless the Administrative Agent, each
Agent-Related Person, Lender, Arranger and Bookrunner and their respective
Affiliates, and their respective officers, directors, employees, partners,
agents, advisors and other representatives of the foregoing (collectively the
“Indemnitees”) from and against any and all liabilities, losses, damages,
claims, or out-of-pocket expenses (including Attorney Costs but limited in the
case of legal fees and expenses to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole and, if reasonably necessary, one local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction, and solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnitees similarly situated) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan, Letter of Credit or
Alternative Letter of Credit or the use or proposed use of the proceeds
therefrom including any refusal by an L/C Issuer or Alternative L/C Issuer, as
applicable, to honor a demand for payment under a Letter of Credit or
Alternative Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit or
Alternative Letter of Credit, or (c) any actual or alleged Environmental
Liability of the Loan Parties or any Subsidiary, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (a “Proceeding”) and regardless
of whether any Indemnitee is a party thereto or whether or not such Proceeding
is brought by any Borrower or any other Person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims or
out-of-pocket expenses resulted from (x) the fraud, gross negligence, bad faith
or willful misconduct of such Indemnitee or of any of its Related Indemnified
Persons, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Related Indemnified Persons, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of any Borrower or any
of its Affiliates (as determined in a final and non-appealable judgment of a
court of competent jurisdiction). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except for direct (as opposed to indirect,
special, punitive or consequential) damages resulting from the gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment, of any such Indemnitee),
nor shall any Indemnitee, Related Indemnified Person, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the First Amendment Effective Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party, or which are included in a third-party claim, and for any
out-of-pocket expenses related thereto). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) days after written demand therefor
(together with backup documentation


127



--------------------------------------------------------------------------------





supporting such reimbursement request); provided, however, that such Indemnitee
shall promptly refund such amount to the extent that there is a final judicial
or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.
To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), an L/C Issuer, an
Alternative L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer, such Alternative L/C Issuer or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), an L/C Issuer
or an Alternative L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), L/C Issuer or Alternative L/C Issuer in connection with such
capacity. The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12(e).

Section 10.06.    Payments Set Aside.
To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer, any Alternative L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer, any Alternative L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer, such
Alternative L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender, each L/C Issuer and each
Alternative L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders,
L/C Issuers and Alternative L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 10.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (except as permitted by Section 5.01 of Annex II)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Assignee that, immediately prior to or
upon giving effect to such assignment, is an Affiliated Lender, Section 10.07(k)
or (B) in the case of any Assignee that is the Company or any of its
Subsidiaries, Section 10.07(l), (ii) by way of participation in accordance with
the provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (i) or (iv)
to an SPC in accordance with the provisions of Section 10.07(h); provided,
however, that notwithstanding the foregoing, no Lender may assign or transfer by
participation any of its rights or obligations hereunder to (I) any Person that
is a Defaulting Lender, (II) a natural Person or a Disqualified Institution,
(III) to the Company or any of its Subsidiaries (except pursuant to Section
2.05(a)(v) or Section 10.07(l)) or (IV) where such rights and obligations relate
to a Loan to a UK Borrower, to any Person that is not a UK Qualifying Lender.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement. The


128



--------------------------------------------------------------------------------





Administrative Agent shall promptly give notice to the Company of any request by
a Lender to assign any of its rights or obligations hereunder to any Person that
is on the Disqualified Institutions List or, to the extent it has knowledge, any
Person that is an Affiliate of a Person on the Disqualified Institutions List;
provided that the Administrative Agent shall have no responsibility with respect
to the Disqualified Institutions List or any assignments to any Person that is
included in the Disqualified Institutions List.
(b)    (i)    Subject to the limitations set forth in paragraph (a) above and
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more assignees (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed, except (i) in connection with a proposed assignment to any
Disqualified Institution or (ii) with respect to the consent of the Company for
an assignment of a Revolving Credit Commitment or Revolving Credit Loan) of:
(A)    the Company, provided that no consent of the Company shall be required
for (1) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
(2) an assignment of, or related to, Revolving Credit Commitments or Revolving
Credit Exposure if such assignment is to an entity which is a lender under a
revolving credit facility to any member of the Wider Group, (3) other than with
respect to any proposed assignment to any Person that is a Disqualified
Institution, if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) has occurred and is continuing, to any
Assignee or (4) for an assignment of all or a portion of the Loans pursuant to
Section 10.07(k) or Section 10.07(l); provided that, other than with respect to
any proposed assignment to any Person that is a Disqualified Institution, the
Company shall be deemed to have consented to any such assignment of, or related
to, Term Loans unless it shall have objected thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of the Loans
pursuant to Section 10.07(k) or Section 10.07(l);
(C)    each applicable L/C Issuer at the time of such assignment; provided that
no consent of the applicable L/C Issuer shall be required for any assignment of
a Term Loan or any assignment to the Administrative Agent or an Arranger or
Bookrunner or an Affiliate of the Administrative Agent or an Arranger or
Bookrunner;
(D)    the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to the
Administrative Agent or an Arranger or Bookrunner or an Affiliate of the
Administrative Agent or an Arranger or Bookrunner; and
(E)    the Assignee shall have entered into the documentation required for it to
accede as a party to the applicable Intercreditor Agreement in the relevant
capacity.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Company, the Administrative Agent, any applicable L/C Issuer or
Alternative L/C Issuer, the Swing Line Lender or any other party hereto so long
as such Lender complies with the requirements of Section 10.07(b)(ii); provided
that to the extent applicable Laws do not require any Lender to assign any
portion of its Commitments, Loans and other rights, duties and obligations
hereunder to any specific Person, the Borrower, the Administrative Agent, any
applicable L/C Issuer, any applicable Alternative L/C Issuer, the Swing Line
Lender or any other party hereto shall maintain any consent rights pursuant to
this Section 10.07(b)(i).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less


129



--------------------------------------------------------------------------------





than an amount of $5,000,000 in the case of Revolving Credit Commitments or
Revolving Credit Loans and $1,000,000 in the case of Term Loans unless each of
the Company and the Administrative Agent otherwise consent; provided that such
assignments shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
(B)    unless otherwise consented to in writing by the Company, no Lender shall
be entitled to effect any assignment or transfer which would result in the
Assignee holding an aggregate participation of more than zero but less than (I)
$5,000,000 in relation to any Revolving Credit Commitment or (II) $1,000,000 in
relation to any Term Loans;
(C)    in relation to its participation in Revolving Credit Loans or an
Additional Revolving Facility (unless otherwise consented to in writing by the
Borrower), no Lender shall be entitled to effect any assignment or transfer
other than to the extent such transfers and assignments are on a pro rata basis
as between the relevant Lender’s Commitment under the participation in
outstanding Revolving Credit Loans or any Additional Revolving Facility.
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion); and
(E)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, provided, however, that an Assignee will not be eligible for benefits
under Sections 3.01, 3.02 or 3.04 attributable to a Change in Law that is
announced prior to the date of the transfer, except with respect to the amount
of any benefits under Sections 3.01, 3.02 or 3.04 that would have been available
to the assignor had the assignor remained a Lender, and (2) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the applicable Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender; provided, that except
as otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this


130



--------------------------------------------------------------------------------





clause (c) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.07(e).
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Company pursuant to Section 10.07(k) or Section
10.07(l) and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts, and
the Drawn Amounts), L/C Borrowings, Alternative L/C Borrowings and the amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers and the Finance Parties shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company,
and any Finance Party, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury Regulations (or any other relevant or successor provisions
of the Code or of such Treasury Regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the
Administrative Agent be obligated to monitor the aggregate amount of Term Loans
held by Affiliated Lenders.
(e)    Subject to Section 10.07(f), any Lender, without consent of, or notice
to, the Company or the Administrative Agent, may at any time sell participations
to any Person (other than a natural person, any Borrower or any Borrower
Affiliate or its Subsidiaries, a Disqualified Institution or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (f) of
the first proviso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Company agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender (subject, for the avoidance of doubt, to the
limitations and requirements of those Sections (including Section 3.01(d))
applying to each Participant as if it were a Lender, and it being understood
that the documentation required under Section 3.01(d) shall be delivered to the
Discount Prepayment Participating Lender) and had acquired its interest by
assignment pursuant to Section 10.07(c). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant requesting payment from the
applicable Borrower or seeking to exercise its rights under Section 10.09 shall
be available for inspection by the applicable Borrower upon reasonable request
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations, or is
otherwise required thereunder. For the avoidance of doubt, the Administrative
Agent shall have no responsibility for maintaining a Participant Register or
with respect to the sale of participations to any Person that is on the
Disqualified Institutions List.
(f)    If:


131



--------------------------------------------------------------------------------





(i)    a Lender assigns or transfers any participation to a Participant or
changes its Lending Office; and
(ii)    as a result of circumstances existing at the date of the assignment or
transfer or change, a Loan Party would be obliged to make a payment to the
Participant or Lender acting through its new Lending Office under Section 3.01
or 3.02,
then the Participant or Lender acting through its new Lending Office shall only
be entitled to receive payment under those Sections to the same extent as the
Participant or Lender acting through its existing Lending Office would have been
if the assignment, transfer or change had not occurred. This Section 10.07(f)
shall not apply to: (a) an assignment or transfer in the ordinary course of
primary syndication of the Loans or (b) in relation to Section 3.02(c) or (d),
to a new lender that has included a confirmation of its scheme reference number
and its jurisdiction of tax residence in accordance with Section 3.03(c)(i) or
(ii) and such Loan Party making the payment has not filed a form DTTP2 with HMRC
in respect of that new lender within 30 days following the date of the
Assignment and Assumption or Increase Confirmation (as applicable).
(g)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.02,
3.04 and 3.05 (subject to the requirements and the limitations of such Sections
and it being understood that the documentation required under Section 3.01(d)
shall be delivered to the Granting Lender), but neither the grant to any SPC nor
the exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement except, in the case of Section 3.01, to the extent that the grant to
the SPC was made with the prior written consent of the Company (not to be
unreasonably withheld or delayed; for the avoidance of doubt, the Company shall
have a reasonable basis for withholding consent if an exercise by an SPC
immediately after the grant would result in materially increased indemnification
obligation to the Company at such time), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the Lender hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. If a
Granting Lender grants an option to an SPC as described herein and such grant is
not reflected in the Register, the Granting Lender shall maintain a separate
register on which it records the name and address of each SPC and the principal
amounts (and related interest) of each SPC’s interest with respect to the Loans,
Commitments or other interests hereunder, which entries shall be conclusive
absent manifest error; provided, that no Lender shall have any obligation to
disclose any portion of such register to any Person except to the extent
disclosure is necessary to establish that the Loans, Commitments or other
interests hereunder are in registered form for United States federal income tax
purposes.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Company or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may


132



--------------------------------------------------------------------------------





create a security interest in all or any portion of the Loans owing to it and
the Note, if any, held by it to the trustee for holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities;
provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, any L/C
Issuer, any Alternative L/C Issuer or the Swing Line Lender may, upon thirty
(30) days’ notice to the Company and the Lenders, resign as an L/C Issuer,
Alternative L/C Issuer or Swing Line Lender, respectively; provided that on or
prior to the expiration of such 30-day period with respect to such resignation,
the relevant L/C Issuer, Alternative L/C Issuer or Swing Line Lender shall have
identified a successor L/C Issuer, Alternative L/C Issuer or Swing Line Lender
reasonably acceptable to the Company willing to accept its appointment as
successor L/C Issuer, Alternative L/C Issuer or Swing Line Lender, as
applicable. In the event of any such resignation of an L/C Issuer, Alternative
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer,
Alternative L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the Company to appoint any such successor or by the relevant L/C Issuer,
Alternative L/C Issuer or Swing Line Lender to designate any such successor
shall affect the resignation of the relevant L/C Issuer, Alternative L/C Issuer
or the Swing Line Lender, as the case may be, except as expressly provided
above. If an L/C Issuer or Alternative L/C Issuer resigns as an L/C Issuer or
Alternative L/C Issuer, it shall retain all the rights and obligations of an L/C
Issuer or Alternative L/C Issuer hereunder with respect to all Letters of Credit
or Alternative Letters of Credit, as applicable, outstanding as of the effective
date of its resignation as an L/C Issuer or Alternative L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
(k)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all Lenders
on a pro rata basis (including in accordance with the procedures described in
Section 2.05(a)(v) or as otherwise approved by the Administrative Agent) or (y)
open market purchase on a non-pro rata basis, in each case subject to the
following limitations:
(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit I hereto (an “Affiliated Lender
Assignment and Assumption”);
(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
(iii)    (A) each Affiliated Lender that purchases any Term Loans pursuant to
clause (x) above shall represent and warrant to the selling Lender and the
Administrative Agent (other than any other Affiliated Lender), or shall make a
statement that such representation cannot be made, that it does not possess
material non-public information with respect to the Company and its Subsidiaries
or the securities of any of them that has not been disclosed to the Term Lenders
generally (other than Term Lenders who elect not to receive such information)
and (B) each Lender (other than any other Affiliated Lender) that assigns any
Term Loans to an Affiliated Lender pursuant to clause (k)(y) above shall deliver
to the Administrative Agent and the Company a customary Big Boy Letter;
(iv)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the original principal amount of all
Term Loans at such time outstanding (such percentage,


133



--------------------------------------------------------------------------------





the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio; provided further that such cap
shall not apply to Loans assigned to Affiliated Lenders where the assignment is
in relation to a Qualifying Assignment.
(v)    as a condition to each assignment pursuant to this clause (k), the
Administrative Agent and the Company shall have been provided a notice in the
form of Exhibit E‑2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit E‑2.
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (k) may, in its sole
discretion, contribute, directly or indirectly, principal amount of such Term
Loans, plus all accrued and unpaid interest thereon, to the relevant Borrower
for the purpose of cancelling and extinguished such Term Loans. Upon the date of
such contribution, assignment or transfer, (x) the aggregate outstanding
principal amount of Term Loans shall reflect such cancellation and extinguishing
of the Term Loans then held by the relevant Borrower and (y) the relevant
Borrower shall promptly provide notice to the Administrative Agent of such
contribution of such Term Loans, and the Administrative Agent, upon receipt of
such notice, shall reflect the cancellation of the applicable Term Loans in the
Register.
(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to a Loan Party through (x)
Dutch auctions or other offers to purchase open to all Lenders on a pro rata
basis (including in accordance with procedures of the type described in
Section 2.05(a)(v)) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided further that:
(i)    if a Loan Party is the assignee, upon such assignment, transfer or
contribution, such Loan Party shall automatically be deemed to have contributed
the principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to a Borrower; and
(ii)    (a) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to a Borrower
shall be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishing of the Term Loans then held by such Borrower and (c) such
Borrower shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Term Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Term Loans in the Register.
(m)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Class Lenders (in respect
of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(n), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Term Loans
held by any Affiliated Lenders shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders, Required Class Lenders (in
respect of a Class of Term Loans) or all Lenders have taken any actions, except
that no amendment, modification or waiver of any Loan Document shall, without
the consent of the applicable Affiliated Lender, deprive any Affiliated Lender
of its Pro Rata Share of any payment to which all Lenders of the applicable
Class of Term Loans are entitled or affect an Affiliated Lender in a manner that
is disproportionate to the effect on any Lender of the same Class of Term Loans.


134



--------------------------------------------------------------------------------





(n)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that (and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that) if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Company or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in a manner such that all
Affiliated Lenders will be deemed to vote in the same proportion as Lenders that
are not Affiliated Lenders, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Term Loans held by it in order to provide that all Affiliated
Lenders will be deemed to vote in the same proportion as Lenders that are not
Affiliated Lenders; provided that such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Affiliated Lender in a manner that has a
disproportionate effect on such Affiliated Lender as compared to the proposed
treatment of similar Obligations held by Term Lenders that are not Affiliated
Lenders.
(o)    [Reserved].
(p)    The aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased by, or contributed to (in each
case, and subsequently cancelled hereunder), any Borrower pursuant to Section
10.07(k) or (l) and the principal repayment installments with respect to the
Term Loans of such Class pursuant to Section 2.07(a)(i) shall be reduced pro
rata by the par value of the aggregate principal amount of Term Loans so
purchased or contributed (and subsequently cancelled), with such reduction being
applied solely to the Term Loans of the Lenders which sold such Term Loans.

Section 10.08.    Confidentiality.
Each of the Finance Parties agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Company prior to any such disclosure by such Person to
the extent practicable (other than at the request of a regulatory authority or
any self-regulatory authority having or asserting jurisdiction over such Person)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Company as soon as practicable in the
event of any such disclosure by such Person (other than at the request of a
regulatory authority or any self-regulatory authority having or asserting
jurisdiction over such Person) unless such notification is prohibited by law,
rule or regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Company), to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be an Additional Lender, any pledgee referred to in Section
10.07(g), or any actual or prospective direct or indirect counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations; (f) with the written consent of the Company; (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08 or becomes available to the Administrative Agent, any
Arranger, any Lender, any L/C Issuer, any Alternative L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than a Loan
Party or their respective related parties (so long as such source is not known
to the Administrative Agent, such Arranger, such Lender, such L/C Issuer, such
Alternative L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (h) to any rating agency when
required by it on a customary basis and after consultation with the Company (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender); (i) in
connection with the exercise of any remedies hereunder, under any other Loan
Document or the enforcement of its rights hereunder or thereunder; or


135



--------------------------------------------------------------------------------





(j) to the extent such Information is independently developed by such Person or
its Affiliates so long as not based on Information obtained in a manner that
would otherwise violate this Section 10.08.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof other than as a result of a breach of this Section 10.08; provided that
all information received after the Amendment Effective Date from the Company or
any of its Subsidiaries shall be deemed confidential unless such information is
clearly identified at the time of delivery as not being confidential.
Each of the Administrative Agent, the L/C Issuers, the Alternative L/C Issuers
and the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Company or any of its Subsidiaries, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

Section 10.09.    Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Company, any such notice being waived by each
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates or the Administrative Agent to or
for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations (other than, with respect to any
Guarantor, Excluded Swap Obligations of such Guarantor) owing to such Lender and
its Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, the
Alternative L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

Section 10.10.    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent, an Arranger or a Bookrunner or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the relevant Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or
such Arranger, Bookrunner or Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.11.    Counterparts; Electronic Execution of Assignments and Certain
Other Documents.


136



--------------------------------------------------------------------------------





This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier, .pdf or other electronic imaging means
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier, .pdf or other electronic imaging means.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.12.    Integration; Termination.
This Agreement, together with the other Loan Documents and the Fee Letter,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

Section 10.13.    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than Obligations under Secured Hedge
Agreements, Treasury Services Agreements or contingent indemnification
obligations, in any such case, not then due and payable) or any Letter of Credit
or Alternative Letter of Credit shall remain outstanding (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or Alternative L/C Issuer such Letter of Credit or Alternative Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the applicable L/C Issuer or Alternative L/C Issuer).

Section 10.14.    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers, the Alternative L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


137



--------------------------------------------------------------------------------






Section 10.15.    GOVERNING LAW; FORUM; PROCESS AGENT.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN AS SET FORTH IN
THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE AND ANY APPELLATE COURTS FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS,
IRREVOCABLY AND UNCONDITIONALLY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE SECURITY
DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN
ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH LOAN PARTY, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(c)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREES THAT
SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE MADE UPON THE ORIGINAL
CO-BORROWER (IN SUCH CAPACITY, THE “PROCESS AGENT”) AND EACH OTHER LOAN PARTY
HEREBY CONFIRMS AND AGREES THAT THE PROCESS AGENT HAS BEEN DULY AND IRREVOCABLY
APPOINTED AS ITS RESPECTIVE AGENT TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH
WRITS, PROCESSES AND SUMMONSES, AND AGREES THAT THE FAILURE OF THE PROCESS AGENT
TO GIVE ANY NOTICE OF ANY SUCH SERVICE OF PROCESS TO THE OTHER BORROWERS OR ANY
OTHER LOAN PARTY SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF
ANY JUDGMENT BASED THEREON. IF THE PROCESS AGENT SHALL CEASE TO SERVE AS AGENT
FOR THE OTHER BORROWERS OR ANY OTHER LOAN PARTY TO RECEIVE SERVICE OF PROCESS
HEREUNDER, EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES, AS APPLICABLE,
SHALL PROMPTLY APPOINT A SUCCESSOR AGENT SATISFACTORY TO THE ADMINISTRATIVE
AGENT. EACH OF THE OTHER BORROWERS AND EACH OTHER LOAN PARTY HEREBY FURTHER
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING BY THE
MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, AT ITS NOTICE ADDRESS SET FORTH IN THIS
AGREEMENT, AND (II) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR SHALL LIMIT THE
RIGHT TO SUE IN ANY OTHER JURISDICTION.

Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT


138



--------------------------------------------------------------------------------





OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17.    Binding Effect.
This Agreement shall become effective when (i) it shall have been executed by
the Loan Parties and the Administrative Agent and (ii) the Administrative Agent
shall have been notified by each Lender, Swing Line Lender, L/C Issuer and
Alternative L/C Issuer that each such Lender, Swing Line Lender, L/C Issuer and
Alternative L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

Section 10.18.    USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

Section 10.19.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.20.    INTERCREDITOR AGREEMENTS.
(a)    PURSUANT TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT


139



--------------------------------------------------------------------------------





INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE RELEVANT INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE
ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF SUCH INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES
TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT.
(c)    THE PROVISIONS OF THIS SECTION 10.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.
(d)    THE PROVISIONS OF THIS SECTION 10.20 SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO EACH INTERCREDITOR AGREEMENT, ANY SUBORDINATION AGREEMENT
AND ANY OTHER INTERCREDITOR AGREEMENT OR ARRANGEMENT PERMITTED BY THIS
AGREEMENT.

Section 10.21.    Additional Parties.
(a)    Permitted Affiliate Group Designation. The Company may at any time
provide the Administrative Agent with notice that it wishes to include any
Affiliate of the Company (the “Permitted Affiliate Parent”) and the Subsidiaries
of any such Permitted Affiliate Parent as members of the Restricted Group for
the purposes of this Agreement. Such Affiliate shall become a Permitted
Affiliate Parent (a “Permitted Affiliate Parent Accession”) and such
Subsidiaries shall become Restricted Subsidiaries or Unrestricted Subsidiaries
(to the extent designated as such in accordance with this Agreement) for the
purposes of this Agreement upon confirmation from the Administrative Agent to
the Company that:
(i)    such Affiliate and the Company have complied with the requirements of:
(A)    Section 10.21(b) and such Affiliate shall have become a Borrower by
executing a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent; or
(B)    Section 10.21(c) and such Affiliate has acceded to this Agreement as a
Guarantor;
provided that, prior to or immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing;
(ii)    concurrently with a Permitted Affiliate Parent Accession, the immediate
Holding Company of a Permitted Affiliate Parent will grant a Lien pursuant to a
Collateral Document over all the issued capital stock or share capital of such
Permitted Affiliate Parent as security for the Obligations in favour of the
Security Trustee and in form and substance satisfactory to the Security Trustee
(acting reasonably); and
(iii)    the Company has given written notice to the Administrative Agent
identifying a person that is a Holding Company of the Company and each Permitted
Affiliate Parent as the Common Holding Company for the purposes of this
Agreement (“Common Holding Company”).
(b)    Additional Borrowers.


140



--------------------------------------------------------------------------------





(i)    Subject to paragraph (ii) below, the Company may, upon not less than 5
Business Days prior written notice to the Administrative Agent, request that it
or any Permitted Affiliate Parent or any member of the Restricted Group which is
a direct or indirect wholly owned Subsidiary of the Company or any Permitted
Affiliate Parent becomes an Additional Borrower under this Agreement.
(ii)    Such member of the Restricted Group or any Permitted Affiliate Parent
may become an Additional Borrower to a Facility if:
(A)    it is incorporated or organized under the laws of an Approved Key
Jurisdiction for that Facility (provided that, where such Additional Borrower is
incorporated in Barbados, such entity shall only be deemed to satisfy this
requirement if it is established as a body corporate which is licensed under the
International Business Companies Act or any other regime which provides the same
or substantially similar benefits thereto in Barbados) or the Required Lenders
have approved the addition of that member of the Restricted Group or any
Permitted Affiliate Parent as an Additional Borrower;
(B)    such member of the Restricted Group or any Permitted Affiliate Parent, as
applicable, and the Company deliver to the Administrative Agent a duly completed
and executed joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent pursuant to which such member of the Restricted Group
or any Permitted Affiliate Parent, as applicable, agrees to become a party to
this Agreement as an Additional Borrower;
(C)    the Company confirms that no Event of Default is continuing or would
occur as a result of that member of the Restricted Group or any Permitted
Affiliate Parent becoming an Additional Borrower;
(D)    the Administrative Agent (for and on behalf of the Lenders) shall have
received, at least 3 days prior to the date of accession of such member of the
Restricted Group or Permitted Affiliate Parent as an Additional Borrower, all
documentation and other information about such member of the Restricted Group or
Permitted Affiliate Parent required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act, and
satisfactory to each Finance Party (acting reasonably), that has been requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (through the Administrative Agent and for itself) in writing at least 10
days prior to the date of accession of such member of the Restricted Group or
Permitted Affiliate Parent as an Additional Borrower;
(E)    the Administrative Agent has received all of the documents and other
evidence listed in Schedule 10.21 in relation to that member of the Restricted
Group or any Permitted Affiliate Parent, each in form and substance reasonably
satisfactory to the Administrative Agent; and
(F)    such member of the Restricted Group or any Permitted Affiliate Parent
shall have entered into all documentation required for it to accede to (i) this
Agreement as an Additional Guarantor, (ii) prior to the New Intercreditor
Effective Date, the Existing Intercreditor Agreement as an Additional Guarantor
(as defined thereunder), and (iii) following the New Intercreditor Effective
Date, the New Intercreditor Agreement as a Debtor (as defined thereunder).
(iii)    The Administrative Agent shall notify the Company and the Lenders
promptly upon being satisfied that the conditions specified in clause (ii) above
(and, in the case of any Permitted Affiliate Parent, Section 10.21(a)) have been
satisfied.
(c)    Additional Guarantors.
(i)    Subject to paragraph (ii) below, the Company or any Permitted Affiliate
Parent may, upon not less than 5 Business Days prior written notice to the
Administrative Agent, request that any of their respective Subsidiaries, any
Permitted Affiliate Parent, or any Subsidiary of the Ultimate Parent (other than
a Subsidiary of the Company or a Permitted Affiliate Parent) (a “Proposed
Affiliate Subsidiary”) becomes an Additional Guarantor (and, if not already, a
member of the Restricted Group) under this Agreement.


141



--------------------------------------------------------------------------------





(ii)    Such member of the Restricted Group, such Permitted Affiliate Parent, or
such Proposed Affiliate Subsidiary may become an Additional Guarantor if:
(A)    such member of the Restricted Group, such Permitted Affiliate Parent, or
such Proposed Affiliate Subsidiary, as applicable, and the Company deliver to
the Administrative Agent a duly completed and executed joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent;
(B)    the Company confirms that no Event of Default is continuing or would
occur as a result of that member of the Restricted Group, such Permitted
Affiliate Parent, or such Proposed Affiliate Subsidiary becoming an Additional
Guarantor;
(C)    the Administrative Agent (for and on behalf of the Lenders) shall have
received, at least 3 days prior to the date of accession of such member of the
Restricted Group, such Permitted Affiliate Parent, or such Proposed Affiliate
Subsidiary as an Additional Guarantor, all documentation and other information
about such member of the Restricted Group, such Permitted Affiliate Parent, or
such Proposed Affiliate Subsidiary required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, and satisfactory to each Finance Party (acting reasonably), that
has been requested by the Administrative Agent (for itself or on behalf of any
Lender) or any Lender (through the Administrative Agent and for itself) in
writing at least 10 days prior to the date of accession of such member of the
Restricted Group, such Permitted Affiliate Parent, or such Proposed Affiliate
Subsidiary as an Additional Guarantor;
(D)    the Administrative Agent has received all of the documents and other
evidence listed in Schedule 10.21 in relation to that member of the Restricted
Group, such Permitted Affiliate Parent, or such Proposed Affiliate Subsidiary,
each in form and substance reasonably satisfactory to the Administrative Agent;
and
(E)    such member of the Restricted Group, such Permitted Affiliate Parent, or
such Proposed Affiliate Subsidiary shall have entered into all documentation
required for it to accede to the applicable Intercreditor Agreement as an
Additional Guarantor (as defined thereunder).
(iii)    The Administrative Agent shall notify the Company and the Lenders
promptly upon being satisfied that the conditions specified in clause (ii) above
(and, in the case of any Permitted Affiliate Parent, Section 10.21(a)) have been
satisfied.
(d)    Assumption of Rights and Obligations. Upon satisfactory delivery of a
duly executed joinder to the Administrative Agent, together with the other
documents required to be delivered under Section 10.21(b) or Section 10.21(c),
the relevant member of the Restricted Group or any Permitted Affiliate Parent,
the Loan Parties and the Secured Parties, will assume such obligations towards
one another and/or acquire such rights against each other as they would each
have assumed or acquired had such member of the Restricted Group been an
original party to this Agreement as a Borrower or a Guarantor as the case may be
and such member of the Restricted Group or any Permitted Affiliate Parent shall
become a party to this Agreement as an Additional Borrower and/or an Additional
Guarantor as the case may be.

Section 10.22.    Resignation of a Borrower or Guarantor.
(a)    With the prior consent of the Required Lenders, an Additional Borrower or
Additional Guarantor may cease to be an Additional Borrower or an Additional
Guarantor by delivering to the Administrative Agent a resignation letter.
(b)    The Administrative Agent shall accept a resignation letter and notify the
Company and the other Finance Parties of its acceptance if:
(i)    the Company has confirmed that no Event of Default is continuing or would
result from the acceptance of the resignation letter; and


142



--------------------------------------------------------------------------------





(ii)    with respect to an Additional Borrower, such Additional Borrower is
under no actual or contingent obligations as a Borrower under any Loan
Documents.
(c)    Upon notification by the Administrative Agent to the Company of its
acceptance of the resignation of the relevant Additional Borrower, that company
shall cease to be an Additional Borrower and shall have no further rights or
obligations under the Loan Documents as an Additional Borrower.

Section 10.23.    Judgment Currency.
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable Law).

Section 10.24.    Continuing Obligations.
As of the Amendment Effective Date, this Agreement shall amend, and restate as
amended, the 2016 Credit Agreement, but shall not constitute a novation thereof
or in any way impair or otherwise affect the rights or obligations of the
parties thereunder (including with respect to Loans and Commitments and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby.  The 2016 Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the 2016 Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the 2016 Credit
Agreement contained herein were set forth in an amendment to the 2016 Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the 2016 Credit Agreement or such document, instrument
or agreement or as otherwise agreed by the required parties hereto or thereto. 
For the avoidance of doubt, the execution of this Agreement or the Amendment and
Restatement Agreement by the Administrative Agent, any Lender, any L/C Lender,
any Swing Line Lender or any other Person party to the 2016 Credit Agreement
immediately prior to the Amendment Effective Date shall constitute the
irrevocable consent, approval and agreement of the Administrative Agent, such
Lender, such L/C Lender, such Swing Line Lender and such other Person to the
amendment and restatement of the 2016 Credit Agreement as provided in this
Agreement and to the consummation of the transactions contemplated herein.



ARTICLE XI
GUARANTEE

Section 11.01.    The Guarantee.
Each Guarantor hereby jointly and severally irrevocably with the other
Guarantors guarantees, as a primary obligor and not as a surety, to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for


143



--------------------------------------------------------------------------------





the provisions of (i) the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws) on the Loans made by the Lenders to, and the
Notes held by each Lender of, the Borrower, and all other Obligations
(excluding, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Secured Hedge Agreement or any Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrowers or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

Section 11.02.    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section
11.09). Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law and except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 11.09,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, an L/C Issuer,
an Alternative L/C Issuer or any Lender or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected;
(v)    the release of any other Guarantor pursuant to Section 11.09; or
(vi)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrowers under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this guarantee or acceptance of this guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance


144



--------------------------------------------------------------------------------





upon this guarantee, and all dealings between the Borrowers and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this guarantee. This guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other Person at any time of any
right or remedy against the Borrowers or against any other Person which may be
or become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

Section 11.03.    Reinstatement.
The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrowers or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. Each Guarantor agrees that it will indemnify the
Secured Parties and each holder of the Guaranteed Obligations in connection with
such rescission or restoration including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under Debtor Relief Law.

Section 11.04.    Subrogation; Subordination.
Each Guarantor hereby agrees that until the irrevocable payment and satisfaction
in full in cash of all Guaranteed Obligations and the expiration and termination
of the Commitments of the Lenders under this Agreement it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrowers or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

Section 11.05.    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06.    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07.    Continuing Guarantee.
The guarantee in this Article XI is a continuing guarantee of payment and not of
collection, and shall apply to all Guaranteed Obligations whenever arising.

Section 11.08.    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the


145



--------------------------------------------------------------------------------





rights of creditors generally, if the obligations of any Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 11.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

Section 11.09.    Release of Guarantors.
(a)    If, in compliance with the terms and provisions of the Loan Documents
(and subject to the terms of any applicable Intercreditor Agreement, (i) any
Guarantor ceases to be a Restricted Subsidiary pursuant to a transaction or
designation permitted by this Agreement or upon consummation of the Group
Refinancing Transactions; (ii) any Guarantor is an Affiliate Subsidiary and such
Affiliate Subsidiary becomes a Subsidiary of or is merged into or with the
Company, a Permitted Affiliate Parent, another Restricted Subsidiary of the
Company or a Permitted Affiliate Parent which is not an Affiliate Subsidiary, a
Permitted Affiliate Parent or a Guarantor; (iii) all or substantially all of the
Equity Interests or property of any Guarantor are sold or otherwise transferred
to a Person or Persons, none of which is a Loan Party, in an Enforcement Sale or
otherwise; (iv) [Reserved]; (v) a Guarantor is prohibited or restricted by
applicable law from guaranteeing the Obligations (other than customary legal and
contractual limitations substantially similar to those provided for in this
Agreement or the Guaranty); provided that such guarantee will be released as a
whole or in part to the extent it is necessary to achieve compliance with such
prohibition or restriction; (vi) such Guarantor is released from its obligations
under the Loan Documents as a result of a transaction permitted by, and in
compliance with, the covenant set forth in Section 5.01 of Annex II (provided
that such Guarantor is not under any obligation to pay principal and/or interest
on the Facilities); (vii) such Guarantor resigns as a result of, and in
connection, with any Solvent Liquidation; and (viii) upon termination of the
Aggregate Commitments and payment in full of all Obligations,(any such Guarantor
in (i) to (viii) above, a “Transferred Guarantor”), such Transferred Guarantor
and (in the case of a sale of all of the Equity Interests of the Transferred
Guarantor) its Restricted Subsidiaries shall, upon the consummation of such sale
or transfer or other transaction, be automatically released from its obligations
under this Agreement (including under Section 10.05 hereof) and its obligations
to pledge and grant any Collateral owned by it pursuant to any Collateral
Document and, in the case of a sale of all or substantially all of the Equity
Interests of the Transferred Guarantor, the pledge of or security interest in
such Equity Interests to the Administrative Agent pursuant to the Collateral
Documents shall be automatically released, and, so long as the Borrowers shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request, the Administrative Agent shall
take such actions as are necessary to effect each release described in this
Section 11.09 in accordance with the relevant provisions of the Collateral
Documents.
(b)    If a Guaranty has been provided by an Additional Guarantor as required
under Section 4.15 of Annex II as a result of its guarantee of other
Indebtedness of the Restricted Group, then such Guaranty shall be automatically
released (subject to the terms of the applicable Intercreditor Agreement) upon
the release or discharge of such Additional Guarantor from such guarantee of
other Indebtedness so long as no other Indebtedness that would give rise to the
obligation to provide such Guaranty is at the time guaranteed by such Additional
Guarantor. In addition, if an Additional Guarantor resigns in accordance with
Section 10.22, then the Guaranty of such Additional Guarantor shall be
automatically released.
(c)    Subject to clauses (a) and (b) of this Section 11.09, the guarantees made
herein shall remain in full force and effect so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation (other than (i)
contingent indemnification obligations as to which no claim has been asserted
and (ii) obligations under Treasury Services Agreements or obligations under
Secured Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Hedge Bank have been made) hereunder which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit or Alternative
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable, or such Letter of Credit or Alternative
Letter of Credit has been deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer or Alternative L/C Issuer, as
applicable).


146



--------------------------------------------------------------------------------





(d)    In connection with, and upon the consummation of, the Group Refinancing
Transactions, any Guaranty of Cable & Wireless Limited (to the extent that it is
not the New Intermediate Holdco) and C&W Communications shall automatically be
released.
(e)    In the event of a Post-Closing Reorganization, any Guaranty of a Parent
that ceases to be a Parent of the Company, shall be automatically released
(subject to the terms of the applicable Intercreditor Agreement).
(f)    The Administrative Agent shall be authorized to enter into any documents
desirable to evidence or document such release of Guaranty and resignation of
Guarantor.

Section 11.10.    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers, the Swing
Line Lender and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers, the Swing
Line Lender and the Lenders for the full amount guaranteed by such Guarantor
hereunder.

Section 11.11.    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.11, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the payment in full and discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
11.11 constitute, and this Section 11.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 11.12.    No Marshaling.
Except to the extent required by applicable law, neither the Administrative
Agent nor any other Secured Party will be required to marshal any collateral
securing, or any guaranties of, the Guaranteed Obligations, or to resort to any
item of collateral or any guaranty in any particular order, and the Secured
Parties’ rights with respect to any collateral and guaranties will be cumulative
and in addition to all other rights, however existing or arising. To the extent
permitted by applicable law, the Guarantor irrevocably waives, and agrees that
it will not invoke or assert, any law requiring or relating to the marshaling of
collateral or guaranties or any other law which might cause a delay in or impede
the enforcement of the Secured Parties’ rights under this guarantee or any other
agreement.

Section 11.13.    Election of Remedies.
Each Guarantor understands that the exercise by the Administrative Agent and the
other Secured Parties of certain rights and remedies contained in the Loan
Documents may affect or eliminate the Guarantor’s right of subrogation and
reimbursement against the Loan Parties and that the Guarantor may therefore
incur a partially or totally nonreimbursable liability under this guarantee. The
Guarantors expressly authorize the Administrative Agent and the other Secured
Parties to pursue their rights and remedies with respect to the Guaranteed
Obligations in any order or fashion they deem appropriate, in their sole and
absolute discretion, and waives any defense arising out of the absence,
impairment, or loss of any or all rights of recourse, reimbursement,
contribution, exoneration or subrogation or any other rights or remedies of the
Guarantors against the Borrower, any other person or any security, whether
resulting from any election of rights or remedies by the Administrative Agent or
the other Secured Parties, or otherwise.


147



--------------------------------------------------------------------------------






Section 11.14.    Agent’s Duties.
The grant to the Agent under this guarantee of any right or power does not
impose upon the Administrative Agent any duty to exercise that right or power.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CABLE & WIRELESS LIMITED,
as the Company and a Guarantor
By:
Name:
Title:


SABLE INTERNATIONAL FINANCE LIMITED,
as the Original Borrower
By:
Name:
Title:


CORAL-US CO-BORROWER,
as the Original Co-Borrower
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as Administrative Agent
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as a Term B-4 Lender




148



--------------------------------------------------------------------------------





By:
Name:
Title:




BANK OF AMERICA N.A.,
as a Revolving Credit Lender


By:
Name:
Title:


BARCLAYS BANK PLC,
as a Revolving Credit Lender


By:
Name:
Title:


BNP PARIBAS FORTIS SA/NV,
as a Revolving Credit Lender


By:
Name:
Title:


CITIBANK N.A., LONDON BRANCH,
as a Revolving Credit Lender


By:
Name:
Title:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Revolving Credit Lender


By:


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Name:
Title:


FIRSTCARIBBEAN INTERNATIONAL BANK (BAHAMAS) LIMITED,
as a Revolving Credit Lender


By:
Name:
Title:


GOLDMAN SACHS BANK USA,
as a Revolving Credit Lender


By:
Name:
Title:


ING CAPITAL LLC,
as a Revolving Credit Lender


By:
Name:
Title:


JPMORGAN CHASE BANK, N.A. – LONDON BRANCH,
as a Revolving Credit Lender


By:
Name:
Title:


ROYAL BANK OF CANADA,
as a Revolving Credit Lender


By:
Name:


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Title:


SOCIÉTÉ GÉNÉRALE, LONDON BRANCH,
as a Revolving Credit Lender


By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as a Revolving Credit Lender
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as L/C Issuer
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as Swing Line Lender
By:
Name:
Title:


FIRSTCARIBBEAN INTERNATIONAL BANK (BAHAMAS) LIMITED,
as Alternative L/C Issuer


By:
Name:
Title:


[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------











BNP PARIBAS FORTIS SA/NV,
as Alternative L/C Issuer


By:
Name:
Title:


ROYAL BANK OF CANADA,
as Alternative L/C Issuer


By:
Name:
Title:






THE BANK OF NOVA SCOTIA,
as Alternative L/C Issuer


By:
Name:
Title:




[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






List of Omitted Exhibits


The following exhibits and schedules to the Amended and Restated Credit
Agreement, dated as of March 7, 2018, among, among others, Cable & Wireless
Limited, Sable International FInance Limited, Coral-US Co-Borrower LLC and The
Bank of Nova Scotia, as Administrative Agent, have not been provided herein:


EXHIBITS


A    Committed Loan Notice
B    Swing Line Loan Notice
C 1    Term B-4 Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Affiliated Lender Notice
F    Pledge Agreement
G    New Intercreditor Agreement
H    United States Tax Compliance Certificate
I    Affiliated Lender Assignment and Assumption
J    Letter of Credit Report
K    Additional Facility Joinder Agreement
L    Increase Confirmation
M    Discount Range Prepayment Notice
N    Discount Range Prepayment Offer
O
Solicited Discounted Prepayment Notice

P
Acceptance and Prepayment Notice

Q
Specified Discount Prepayment Notice

R
Solicited Discounted Prepayment Offer

S    Specified Discount Prepayment Response


The undersigned registrant hereby undertakes to furnish supplementally a copy of
any omitted exhibit or schedule to the Securities and Exchange Commission upon
request.




[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






GUARANTORS
PART 1 - INITIAL GUARANTORS
1.
Cable & Wireless Communications Limited (formerly LGE Coral Mergerco Limited,
being the surviving legal entity of a merger between LGE Coral Mergerco Limited,
Cable & Wireless Communications Limited (formerly Cable & Wireless
Communications Plc) and LGE Coral Mergerco BV) (England)
2.
Cable & Wireless Limited (England)
3.
Sable Holding Limited (England)
4.
CWIGroup Limited (England)
5.
Coral-US Co-Borrower LLC (Delaware)
6.
Sable International Finance Limited (Cayman Islands)
7.
Cable and Wireless (West Indies) Limited (England)
8.
Columbus International Inc. (Barbados)



PART 2 - GUARANTORS FOLLOWING THE GROUP REFINANCING EFFECTIVE DATE
1.
New Intermediate Holdco (Approved Key Jurisdiction)
2.
Sable Holding Limited (England)
3.
CWIGroup Limited (England)
4.
Columbus International Inc. (Barbados)
5.
Coral-US Co-Borrower LLC (Delaware)
6.
Sable International Finance Limited (Cayman Islands)
7.
Cable and Wireless (West Indies) Limited (England)





154

--------------------------------------------------------------------------------







SCHEDULE II
LIST OF DOCUMENTS TO BE RECONFIRMED
1.
Re-confirmation of a Cayman Islands law-governed Equitable Charge over Shares
dated January 29, 2010 and made between Sable Holding Limited as Company and BNP
Paribas as Security Trustee in respect of the shares of Sable International
Finance Limited.

2.
Re-confirmation of an English law-governed Equitable Charge over Shares dated
January 29, 2010 and made between Sable Holding Limited as Company and BNP
Paribas as Security Trustee in respect of the shares of CWIGroup Limited.

3.
Re-confirmation of an English law-governed Equitable Charge over Shares dated
January 29, 2010 and made between CWIGroup Limited as Company and BNP Paribas as
Security Trustee in respect of the shares of Cable and Wireless (West Indies)
Limited.

4.
Re-confirmation of an English law-governed Equitable Charge over Shares dated
January 29, 2010 and made between Cable and Wireless Plc (now known as Cable &
Wireless Limited) as Company and BNP Paribas as Security Trustee in respect of
the shares of Sable Holding Limited.

5.
Re-confirmation of a Cayman Islands law-governed Security Confirmation Deed
dated January 26, 2012 and made between Sable Holding Limited as Confirming
Party and BNP Paribas as Security Trustee in respect of the Cayman Islands
law-governed Equitable Charge over Shares dated January 29, 2010 and made
between Sable Holding Limited as Company and BNP Paribas as Security Trustee in
respect of the shares of Sable International Finance Limited.

6.
Re-confirmation of an English law-governed Security Confirmation Deed dated
January 26, 2012 and made between Cable & Wireless Limited (formerly known as
Cable and Wireless Plc), Sable Holding Limited and CWIGroup Limited as
Confirming Parties and BNP Paribas as Security Trustee in respect of (a) an
English law-governed Equitable Charge over Shares dated January 29, 2010 and
made between Cable & Wireless Limited (formerly Cable & Wireless Plc) as Company
and BNP Paribas as Security Trustee in respect of the shares of Sable Holding
Limited, (b) an English law-governed Equitable Charge over Shares dated January
29, 2010 and made between Sable Holding Limited as Company and BNP Paribas as
Security Trustee in respect of the shares of CWIGroup Limited and (c) an English
law-governed Equitable Charge over Shares dated January 29, 2010 and made
between CWIGroup Limited as Company and BNP Paribas as Security Trustee in
respect of the shares of Cable and Wireless (West Indies) Limited.

7.
Re-confirmation of a Cayman Islands law-governed Mortgage over Shares dated
December 24, 2014 and made between Cable & Wireless Communications Limited
(formerly LGE Coral Mergerco Limited, being the surviving legal entity of a
merger between LGE Coral Mergerco Limited, Cable & Wireless Communications
Limited (formerly Cable & Wireless Communications Plc) and LGE Coral Mergerco
BV) as Mortgagor and BNP Paribas as Security Trustee in respect of the shares of
CWC Cayman Finance Limited.

8.
Re-confirmation of a Cayman Islands law-governed Supplemental Mortgage over
Shares March 31, 2015 and made between Sable Holding Limited as Mortgagor and
BNP Paribas as Security Trustee in respect of the shares of Sable International
Finance Limited.

9.
Re-confirmation of an English law-governed Security Agreement over Shares dated
March 31, 2015 and made between CWIGroup Limited as Chargor and BNP Paribas as
Security Trustee in respect of the shares of Cable and Wireless (West Indies)
Limited.

10.
Re-confirmation of an English law-governed Security Agreement over Shares dated
March 31, 2015 and made between Sable Holding Limited as Chargor and BNP Paribas
as Security Trustee in respect of the shares of CWIGroup Limited.






--------------------------------------------------------------------------------





11.
Re-confirmation of an English law-governed Security Agreement over Shares dated
March 31, 2015 and made between Cable & Wireless Limited as Chargor and BNP
Paribas as Security Trustee in respect of the shares of Sable Holding Limited.

12.
Re-confirmation of a Barbados law-governed Deed of Charge over Shares dated
April 2, 2015 and made between Sable Holding Limited as Chargor and BNP Paribas
as Security Trustee in respect of the shares of Columbus International Inc.

13.
Re-confirmation of a Barbados law-governed Confirmation Deed dated July 13, 2016
and made between Columbus International Inc. (formerly known as Columbus Cable
(Barbados) Limited), Sable Holding Limited and The Bank of Nova Scotia, as
Security Trustee.

14.
Re-confirmation of a Cayman Islands law-governed Confirmation Deed dated August
3, 2016 and made between Cable & Wireless Communications Limited and Sable
Holding Limited as Confirming Parties, The Bank of Nova Scotia, in its capacity
as Security Trustee and The Bank of Nova Scotia, in its capacity as
Administrative Agent.

15.
Re-confirmation of an English law-governed Confirmation Deed dated August 2,
2016 and made between Cable & Wireless Limited, Sable Holding Limited and
CWIGroup Limited as Confirming Parties, The Bank of Nova Scotia, in its capacity
as Security Trustee and The Bank of Nova Scotia, in its capacity as
Administrative Agent.

16.
Re-confirmation of a New York law share pledge dated August 2, 2016, made
between Sable Holding Limited as pledger and BNP Paribas as Security Trustee in
respect of shares of Coral-US Co-Borrower LLC.

17.
Re-confirmation of an English law governed Security Agreement dated August 2,
2016, made between Cable & Wireless Communications Limited as Chargor, Cable &
Wireless Limited as Original Relevant Company and The Bank of Nova Scotia as
Security Trustee with respect to certain subordinated shareholder loans in the
aggregate principal amount of US$102,903,302.13 and US$2,097,667,362.74
respectively made by Cable & Wireless Communications Limited (to Cable &
Wireless Limited.








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------





SCHEDULE III
LENDER TAX STATUS
PART A – UK
Name of Original Lender
Tax Status
UK Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
Bank of America, N.A. (acting from its London branch)
UK Bank Lender
N/A
Barclays Bank plc
UK Bank Lender
N/A
BNP Paribas Fortis SA/NV
UK Treaty Lender
18/B/359080/DTTP
(Belgium)
Citibank NA London (acting from its London branch)
UK Bank Lender
N/A
Credit Suisse AG, New York Branch
UK Treaty Lender
No DTTP number (Swiss)


FirstCaribbean International Bank (Bahamas) Limited
Not a UK Qualifying Lender
N/A
Goldman Sachs Bank USA
UK Treaty Lender
13/G/351779/DTTP
(U.S.A.)
ING Capital LLC
UK Treaty Lender
13/I/273576/DTTP
(U.S.A.)
JPMorgan Chase Bank, N.A., London Branch (acting from its London branch)
UK Bank Lender
N/A
Royal Bank of Canada (acting through its New York branch)
UK Treaty Lender
No DTTP number (Canada)
Société Générale, London Branch
UK Bank Lender
N/A
The Bank of Nova Scotia


UK Treaty Lender
3/T/366714/DTTP
(Canada)



PART B – IRELAND
Name of Lender
Tax Status
Specify legal name of Lender
Specify one of the following:
1) not an Irish Qualifying Lender; or
2) an Irish Qualifying Lender (other than solely on account of being an Irish
Treaty Lender); or
3) an Irish Treaty Lender






--------------------------------------------------------------------------------





SCHEDULE 1.01A
REVOLVING CREDIT COMMITMENTS
Class A Revolving Credit Commitments
Revolving Credit Lender
Revolving Credit Commitment
N/A
$0.00



Class B Revolving Credit Commitments
Revolving Credit Lender
Revolving Credit Commitment
Bank of America N.A.
$56,000,000
Barclays Bank plc
$50,000,000
BNP Paribas Fortis SA/NV
$69,500,000
Citibank N.A., London Branch
$50,000,000
Credit Suisse AG, Cayman Islands Branch
$50,000,000
FirstCaribbean International Bank (Bahamas) Limited
$32,500,000
Goldman Sachs Bank USA
$50,000,000
ING Capital LLC
$50,000,000
JPMorgan Chase Bank, N.A. – London Branch
$40,000,000
Royal Bank of Canada


$57,500,000
Société Générale, London Branch
$50,000,000
The Bank of Nova Scotia
$69,500,000








--------------------------------------------------------------------------------





SCHEDULE 1.01B
EXISTING LETTERS OF CREDIT
Issuer
Beneficiary
Loan Amount
Expiry Date
Governing Law
Royal Bank of Canada
Cable & Wireless Pension Trustee Limited in its capacity as trustee of the Cable
& Wireless Superannuation Fund
£21,052,631.58
1 August 2017
English law.
FirstCaribbean International Bank (Bahamas) Limited
Cable & Wireless Pension Trustee Limited in its capacity as trustee of the Cable
& Wireless Superannuation Fund
£17,543,859.65
1 August 2017
English law.
BNP Paribas Fortis SA/NV
Cable & Wireless Pension Trustee Limited in its capacity as trustee of the Cable
& Wireless Superannuation Fund
£26,315,789.47
1 August 2017
English law.
The Bank of Nova Scotia
Cable & Wireless Pension Trustee Limited in its capacity as trustee of the Cable
& Wireless Superannuation Fund
£35,087,719.30
1 August 2017
English law.








--------------------------------------------------------------------------------





SCHEDULE 6.16
POST-CLOSING ACTIONS
1.
Within 60 days of the First Amendment Effective Date, each Guarantor listed on
Part A of Schedule 1 to this Agreement confirm its Guaranty.

2.
Within 60 days of the First Amendment Effective Date, all documents listed in
Schedule II to this Agreement to be executed by the relevant Loan Party and
delivered to the Administrative Agent and the Lenders.






--------------------------------------------------------------------------------





SCHEDULE 6.17
ACTIONS IN CONNECTION WITH THE GROUP REFINANCING TRANSACTIONS


1.
Within 60 Business Days of the Group Refinancing Effective Date, each Guarantor
listed on Part B of Schedule 1 to become party to this Agreement as an
Additional Guarantor (if such Guarantor has not entered into this Agreement
prior to the Group Refinancing Effective Date).

2.
Within 60 Business Days of the Group Refinancing Effective Date, a re-taking or
re-confirmation (including by way of entry into new Collateral Documents) of the
Sable Holding Share Security Documents (in form and substance reasonably
satisfactory to the Administrative Agent and Security Trustee), made between the
direct Holding Company of Sable Holding Limited and The Bank of Nova Scotia as
Security Trustee, in respect of the shares of Sable Holding Limited.

3.
Within 60 Business Days of the Group Refinancing Effective Date, a re-taking or
re-confirmation (including by way of entry into new Collateral Documents) of the
Sable Intercompany Loan Pledge (in form and substance reasonably satisfactory to
the Administrative Agent and Security Trustee), made between the direct Holding
Company of Sable Holding Limited and The Bank of Nova Scotia as Security
Trustee, in respect of the intercompany loans granted by the direct Holding
Company of Sable Holding Limited to Sable Holding Limited.

4.
Within 60 Business Days of the Group Refinancing Effective Date, a perfected
first priority security interest (subject to Permitted Liens) in all outstanding
shares of the New Intermediate Holdco (in form and substance reasonably
satisfactory to the Administrative Agent and the Security Trustee), made between
the direct Holding Company of the New Intermediate Holdco and the Security
Trustee (the “New Intermediate Holdco Share Pledge”); provided that, if the New
Intermediate Holdco is an entity organized under the laws of England and Wales,
the United States, any state thereof or the District of Columbia, the New
Intermediate Holdco Share Pledge shall be granted on or by the Group Refinancing
Effective Date.

5.
Within 60 Business Days of the Group Refinancing Effective Date, a pledge
agreement (in form and substance reasonably satisfactory to the Administrative
Agent and the Security Trustee), made between the direct Holding Company of the
New Intermediate Holdco and the Security Trustee, in respect of any Subordinated
Shareholder Loans made by the direct Holding Company of the New Intermediate
Holdco as lender (the “New Intermediate Holdco Shareholder Loan Pledge”);
provided that, if such Subordinated Shareholder Loans are governed by English or
New York law, the New Intermediate Holdco Shareholder Loan Pledge shall be
granted on or by the Group Refinancing Effective Date.

6.
On the Group Refinancing Effective Date, a structure chart showing the structure
of the Restricted Group following the completion of the Group Refinancing
Transactions, which the Company shall certify to the Administrative Agent is
true and complete in all material respects as at the Group Refinancing Effective
Date in respect of the corporate ownership of the structure of the Company and
its Restricted Group (including the direct Holding Company of the Company).

7.
Following the occurrence of the Group Refinancing Effective Date, upon the
request of the Administrative Agent, within 60 Business Days following such
request, agreements, instruments or documents executed to implement the Group
Refinancing Transactions (as the Administrative Agent may request).








--------------------------------------------------------------------------------





SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
Agent Name:     The Bank of Nova Scotia, London
Address:     201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:     Savi Rampat
savi.rampat@scotiabank.com
Phone:     44 207 826 5660
Fax:     44 207 826 5666
L/C ISSUER:
The Bank of Nova Scotia
Address:     201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:     Savi Rampat
savi.rampat@scotiabank.com
Phone:     44 207 826 5660
Fax:     44 207 826 5666
SWING LINE LENDER:
The Bank of Nova Scotia
Address:     201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:     Savi Rampat
savi.rampat@scotiabank.com
Phone:     44 207 826 5660
Fax:     44 207 826 5666
COMPANY:
Cable & Wireless Limited
Address:
2nd Floor, 62-65 Chandos Place,

London, WC2N 4HG, UK
Fax:
44 207 315 5073



With a copy to:
Ropes & Gray LLP
60 Ludgate Hill
London EC4M 7AW
United Kingdom
Attention: Jane Rogers
E-mail: jane.rogers@ropesgray.com
Telephone: +44 20 3201 1643 // Facsimile: +44 20 3201 1864





--------------------------------------------------------------------------------





SCHEDULE 10.21
ADDITIONAL PARTIES DOCUMENTS
1.
Corporate Documents: Certified Organization Documents of each Additional
Borrower or Additional Guarantor, and such certification of resolutions or other
action and incumbency certificates of a Responsible Officer of each such
Additional Borrower or Additional Guarantor as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each such
Responsible Officer thereof to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Additional Borrower or
Additional Guarantor will become a party.

2.
Equity Holder Consent: to the extent required under the Organization Documents
of an Additional Guarantor or applicable law, the consent of the equity holder
of such Additional Guarantor.

3.
Legal Opinion: If requested by the Administrative Agent, a legal opinion as to
organization, authority, execution, delivery and enforceability of the
applicable Loan Documents.








--------------------------------------------------------------------------------






ANNEX I
ADDITIONAL DEFINITIONS
Unless otherwise specified herein, (1) references in this Annex I to sections of
Articles 4 or 5 are to those sections of Annex II and (2) defined terms used in
this Annex I shall bear the meanings given to them in this Annex I or as
otherwise given to them in Section 1.01 of this Agreement.
“2016 Liberty Acquisition” means the acquisition by Liberty Global, directly or
indirectly, of Cable & Wireless Communications plc.
“2015 Columbus Acquisition” refers to the acquisition on March 31, 2015 of the
Columbus Group by C&W Communications and its subsidiaries.
“2015 Columbus Carve-Out” means the transfer of the Columbus Carve-Out Entities
and the Columbus Carve-Out Receivable from Columbus Networks Limited to the
Columbus SPV Transferee pending receipt of the regulatory approval from the FCC,
in connection with the 2015 Columbus Acquisition.
“2016 Transactions” means (1) the 2016 Liberty Acquisition, (2) a cross-border
merger between Cable & Wireless Communications Limited with LG Coral Mergerco
Limited and LGE Coral Mergerco B.V., subsidiaries of the Ultimate Parent and the
formation of C&W Communications, a new company under the Companies (Cross-Border
Mergers) Regulations 2007 (UK), in each case, in connection with the 2016
Liberty Acquisition, (3) the payment of the Special Dividend and/or the making
of any intercompany loans, distributions or contributions by LGE Coral Holdco
Limited (or another subsidiary of the Ultimate Parent) to C&W Communications to
the fund the payment of the Special Dividend, (4) the making of any dividend,
loan or other investment to a Parent in an aggregate principal amount necessary
to prepay any borrowings under the interim credit agreement dated as of November
16, 2015 by and among LGE Coral Holdco Limited and the lenders party thereto (as
amended from time to time), (5) any transaction required pursuant to, or in
connection with, clauses (1), (2), (3) or (4) above (including, without
limitation, any transaction taken pursuant to the C&W Co-operation Agreement or
pursuant to any agreement with or condition set by any antitrust or regulatory
authority) and (6) the payment of fees, costs, expenses in connection with the
above.
“2019 Sterling Bonds” means Cable & Wireless International Finance B.V.’s 8⅝%
guaranteed bonds due 2019 issued pursuant to the 2019 Sterling Bonds Trust Deed.
“2019 Sterling Bonds Refinancing Date” means the date that the 2019 Sterling
Bonds have been refinanced in full in accordance with this Agreement or
otherwise redeemed and repaid in full in accordance with the 2019 Sterling Bonds
Trust Deed.
“2019 Sterling Bonds Trust Deed” means the principal trust deed dated March 27,
1992, between, among others, Cable and Wireless International Finance B.V., as
issuer, and the Royal Exchange Trust Company Limited, as trustee, as amended,
supplemented or otherwise modified from time to time.
“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition. Acquired Indebtedness shall be deemed to have been
Incurred, with respect to clause (1) of the preceding sentence, on the date such
Person becomes a Restricted Subsidiary and, with respect to clause (2) of the
preceding sentence, on the date of consummation of such acquisition of assets.
“Additional Intercreditor Agreement” has the meaning set forth in Section
4.23(b).
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.


1

--------------------------------------------------------------------------------





“Affiliate Subsidiary” refers to any Subsidiary of the Ultimate Parent (other
than a Subsidiary of the Company or a Permitted Affiliate Parent) that provides
a guarantee of the Facilities following the First Amendment Effective Date.
“Approved Jurisdiction” means any of the following: any member state of the
European Union that is a member of the European Union on the First Amendment
Effective Date, Barbados, Bermuda, the Cayman Islands, England and Wales, the
Netherlands, the United States of America, any State of the United States of
America or the District of Columbia.
“Approved Key Jurisdiction” means any of the following: Barbados, Belgium,
Bermuda, the Cayman Islands, England and Wales, Ireland, Luxembourg, the
Netherlands, the United States of America, any State of the United States of
America or the District of Columbia.
“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases (other than
an operating lease entered into in the ordinary course of business), transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries,
including any disposition by means of a merger, consolidation or similar
transaction.
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:
(1)
a disposition by a Restricted Subsidiary to the Company or a Permitted Affiliate
Parent, by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
(other than a Receivables Entity) to a Restricted Subsidiary, by the Company to
a Permitted Affiliate Parent or by a Permitted Affiliate Parent to the Company;

(2)
the sale or disposition of cash, Cash Equivalents or Investment Grade Securities
in the ordinary course of business;

(3)
a disposition of inventory, equipment, trading stock, communications capacity or
other assets in the ordinary course of business;

(4)
a sale, lease, transfer or other disposition, or a series of related sales,
leases, transfers, issuances or dispositions that are part of a common plan, of
obsolete, surplus or worn out equipment or other equipment and assets that are
no longer useful in the conduct of the business of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries

(5)
transactions permitted under Section 5.01 or a transaction that constitutes a
Change of Control;

(6)
an issuance of Capital Stock or other securities by a Restricted Subsidiary to
the Company, a Permitted Affiliate Parent or to another Restricted Subsidiary;

(7)
(a) for purposes of Section 4.10 only, the making of a Permitted Investment or a
disposition permitted to be made under Section 4.07, or (b) solely for the
purpose of Section 4.10(a)(3), a disposition, the proceeds of which are used to
make Restricted Payments permitted to be made under Section 4.07 or Permitted
Investments;

(8)
dispositions of assets of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, or the issuance or sale of Capital Stock of any
Restricted Subsidiary in a single transaction or series of related transactions
with an aggregate fair market value in any calendar year of less than the
greater of $200.0 million and 3.0% of Total Assets (with unused amounts in any
calendar year being carried over to the next succeeding year subject to a
maximum of the greater of $200.0 million and 3.0% of Total Assets of carried
over amounts for any calendar year);

(9)
dispositions in connection with Permitted Liens;



2

--------------------------------------------------------------------------------





(10)
dispositions of receivables or related assets in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(11)
the assignment, licensing or sublicensing of intellectual property or other
general intangibles and assignments, licenses, sublicenses, leases or subleases
of spectrum or other property;

(12)
foreclosure, condemnation or similar action with respect to any property,
securities, or other assets;

(13)
the sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of receivables arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

(14)
sales of accounts receivable and related assets or an interest therein of the
type specified in the definition of “Qualified Receivables Transaction” to a
Receivables Entity, and Investments in a Receivables Entity consisting of cash
or Securitization Obligations;

(15)
a transfer of Receivables and related assets of the type specified in the
definition of “Qualified Receivables Transaction” (or a fractional undivided
interest therein) by a Receivables Entity in a Qualified Receivables
Transaction;

(16)
any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(17)
any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), made as part of such acquisition and in each case comprising all
or a portion of the consideration in respect of such sale or acquisition;

(18)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(19)
(a) disposals of assets, rights or revenue not constituting part of the
Distribution Business of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries, and (b) other disposals of non-core assets acquired in
connection with any acquisition permitted under this Agreement;

(20)
any disposition or expropriation of assets or Capital Stock which the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary is required by, or made
in response to concerns raised by, a regulatory authority or court of competent
jurisdiction including, for the avoidance of doubt, any such disposition or
expropriation of Capital Stock or assets of Telecommunications Services of
Trinidad and Tobago or TSTT HoldCo required by, or made in response to, concerns
raised by any such regulatory authority in connection with the 2015 Columbus
Acquisition or the 2016 Transactions;

(21)
any disposition of other interests in other entities in an amount not to exceed
$10.0 million;

(22)
any disposition of real property, provided that the fair market value of the
real property disposed of in any calendar year does not exceed the greater of
$200.0 million and 3.0% of Total Assets (with unused amounts in any calendar
year being carried over to the next succeeding year, subject to a maximum of the
greater of $200.0 million and 3.0% of Total Assets of carried over amounts for
any calendar year);

(23)
any disposition of assets to a Person who is providing services related to such
assets, the provision of which have been or are to be outsourced by the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary to such Person;



3

--------------------------------------------------------------------------------





(24)
any disposition of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding agreements;
provided that any cash or Cash Equivalents received in such disposition is
applied in accordance with Section 2.05(b)(i) of this Agreement;

(25)
any sale or disposition with respect to property built, repaired, improved,
owned or otherwise acquired by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary pursuant to customary sale and lease-back transactions,
asset securitizations and other similar financings permitted by this Agreement;

(26)
any disposition of Capital Stock or assets of Telecommunications Services of
Trinidad and Tobago or TSTT HoldCo;

(27)
contractual arrangements under long-term contracts with customers entered into
by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary in the
ordinary course of business which are treated as sales for accounting purposes;
provided that there is no transfer of title in connection with such contractual
arrangement;

(28)
any disposition reasonably required in connection with the Spin-Off (including
any transfer of assets to Affiliates of the Company, any Permitted Affiliate
Parent and any Restricted Subsidiary prior to the completion of any Spin-Off);

(29)
the sale or disposition of the Towers Assets;

(30)
any dispositions constituting the surrender of tax losses by the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary (A) to the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary; (B) to the Ultimate
Parent or any of its Subsidiaries (other than the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary); or (C) in order to eliminate, satisfy or
discharge any tax liability of any Person that was formerly a Subsidiary of the
Ultimate Parent which has been disposed of pursuant to which a disposal
permitted by the terms of this Agreement, to the extent that the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary would have a liability (in
the form of an indemnification obligation or otherwise) to one or more Persons
in relation to such tax liability if not so eliminated, satisfied or discharged;

(31)
any disposition reasonably required in connection with the Group Refinancing
Transactions; and

(32)
any other disposition of assets comprising in aggregate percentage value of
10.0% or less of Total Assets.

In the event that a transaction (or any portion thereof) meets the criteria of a
disposition permitted under clauses (1) through (32) above and would also be a
Restricted Payment permitted to be made under Section 4.07 or a Permitted
Investment, the Company, in its sole discretion, will be entitled to divide and
classify such transaction (or a portion thereof) as a disposition permitted
under clauses (1) through (32) above and/or one or more of the types of
Restricted Payments permitted to be made under Section 4.07 or Permitted
Investments.
“Bank Products” means (i) any facilities or services related to cash management,
cash pooling, treasury, depository, overdraft, commodity trading or brokerage
accounts, credit or debit card, p-cards (including purchasing cards or
commercial cards), electronic funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade financial services or
other cash management and cash pooling arrangements and (ii) daylight exposures
of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary in
respect of banking and treasury arrangements entered into in the ordinary course
of business.
“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently


4

--------------------------------------------------------------------------------





exercisable or is exercisable only after the passage of time. The terms
“beneficially owns” and “beneficially owned” have a corresponding meaning.
“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof; provided, that (i) if and for
so long as the Company or a Permitted Affiliate Parent is a Subsidiary of the
Ultimate Parent, any action required to be taken under this Agreement by the
Board of Directors of the Company or a Permitted Affiliate Parent can, in the
alternative, at the option of the Company or such Permitted Affiliate Parent, be
taken by the Board of Directors of the Ultimate Parent and (ii) following
consummation of a Spin-Off, any action required to be taken under this Agreement
by the Board of Directors of the Company or a Permitted Affiliate Parent can, in
the alternative, at the option of the Company or such Permitted Affiliate
Parent, be taken by the Board of Directors of the Spin Parent.
“Business Division Transaction” means any creation or participation in any joint
venture with respect to any assets, undertakings and/or businesses of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries which
comprise all or part of the Company’s or any Permitted Affiliate Parent’s
business solutions division (or its predecessor or successors), to or with any
other entity or person whether or not the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, excluding the contribution to (but not
the use by) any joint venture of the backbone assets utilized by the Company,
any Permitted Affiliate Parent and the Restricted Subsidiaries and excluding any
Subsidiary included in or owned by the Company’s or a Permitted Affiliate
Parent’s business solutions division but not engaged in the business of that
division.
“C&W Communications” means Cable & Wireless Communications Limited (successor by
merger to Cable & Wireless Communications plc) and any and all successors
thereto.
“C&W Co-operation Agreement” means the cooperation agreement dated November 16,
2015 between Liberty Global and C&W Communications.
“C&W Parent” means C&W Communications; provided, however, that (1) upon
consummation of the Group Refinancing Transactions, “C&W Parent” will mean Cable
& Wireless Limited (provided that, if Cable & Wireless Limited or C&W
Communications was designated as the New Senior Debt Obligor, “C&W Parent” will
mean the direct Holding Company of Cable & Wireless Limited or C&W
Communications, as applicable), (2) following the Permitted Affiliate Group
Designation Date, “C&W Parent” will mean the Common Holding Company and its
successors, (3) upon consummation of the Post- Closing Reorganization, “C&W
Parent” will mean New Holdco and its successors, and (4) upon consummation of a
Spin-Off in which C&W Communications or (if C&W Communications was designated as
the New Senior Debt Obligor) the direct Holding Company of C&W Communications,
as applicable, is no longer a Parent of the Company and any Permitted Affiliate
Parent, “C&W Parent” will mean a Parent of the Company (or if a Permitted
Affiliate Designation Date has occurred, the Common Holding Company) designated
by the Company and any successor of such Parent or Common Holding Company, as
applicable.
“Cable & Wireless Supplemental Pension Scheme” means the scheme established
under and in accordance with the trust deed and rules dated June 8, 2001 to
which Cable & Wireless Limited and the Law Debenture Trust Corporation PLC were
parties, as amended, amended and restated, modified or replaced from time to
time, including, for the avoidance of doubt, by way of a side letter.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participation or other equivalents of interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.
“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with IFRS. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined in accordance with IFRS, and
the Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.
“Cash Equivalents” means:


5

--------------------------------------------------------------------------------





(1)
securities or obligations issued, insured or unconditionally guaranteed by the
United States government, the government of the United Kingdom, the relevant
member state of the European Union as of January 1, 2004 (each, a “Qualified
Country”) or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(2)
securities or obligations issued by any Qualified Country, or any political
subdivision of any such Qualified Country, or any public instrumentality
thereof, having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service in any Qualified Country);

(3)
commercial paper issued by any lender party to a Credit Facility or any bank
holding company owning any lender party to a Credit Facility;

(4)
commercial paper maturing no more than 12 months after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service in any Qualified Country);

(5)
time deposits, eurodollar time deposits, bank deposits, certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any lender party to a Credit Facility or any other
bank or trust company (x) having combined capital and surplus of not less than
$250.0 million in the case of U.S. banks and $100.0 million (or the U.S. Dollar
equivalent thereof) in the case of non-U.S. banks or (y) the long-term debt of
which is rated at the time of acquisition thereof at least “A-” or the
equivalent thereof by Standard & Poor’s Ratings Services, or “A-” or the
equivalent thereof by Moody’s Investors Service, Inc. (or if at the time neither
is issuing comparable ratings, then a comparable rating of another nationally
recognized rating agency in any Qualified Country);

(6)
auction rate securities rated at least Aa3 by Moody’s and AA- by S&P (or, if at
any time either S&P or Moody’s shall not be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(7)
repurchase agreements or obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (1), (2) and (5) above
entered into with any bank meeting the qualifications specified in clause (5)
above or securities dealers of recognized national standing;

(8)
marketable short-term money market and similar funds (x) either having assets in
excess of $250.0 million (or U.S. Dollar equivalent thereof) or (y) having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service in any Qualified Country);

(9)
interests in investment companies or money market funds, 95% the investments of
which are one or more of the types of assets or instruments described in clauses
(1) through (8) above;

(10)
any other investments used by the Company, any Permitted Affiliate Parent or the
Restricted Subsidiaries as temporary investments permitted by the Administrative
Agent in writing in its sole discretion; and

(11)
in the case of investments by the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary organized or located in a jurisdiction other than the
United States or a member state of the European Union (or any political
subdivision or territory thereof), or in the case of investments made in a
country outside the United States, other customarily utilized high-quality
investments in the country where such Restricted Subsidiary is organized or
located or in which



6

--------------------------------------------------------------------------------





such Investment is made, all as conclusively determined in good faith by the
Company or a Permitted Affiliate Parent;
provided that bank deposits and short term investments in local currency of any
Restricted Subsidiary shall qualify as Cash Equivalents as long as the aggregate
amount thereof does not exceed the amount reasonably estimated by such
Restricted Subsidiary as being necessary to finance the operations, including
capital expenditures, of such Restricted Subsidiary for the succeeding 90 days.
“CFA” means the Contingent Funding Agreement dated February 3, 2010 among the
Company, the Original Borrower and Cable & Wireless Pension Trustee Limited, as
amended, amended and restated, modified or replaced from time to time,
including, for the avoidance of doubt, by way of a side letter.
“Change of Control” means:
(1)
C&W Parent (a) ceases to be the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of the Company, or, after a Permitted
Affiliate Group Designation Date, a Permitted Affiliate Parent and (b) ceases,
by virtue of any powers conferred by the articles of association or other
documents regulating the Company, or after a Permitted Affiliate Group
Designation Date, a Permitted Affiliate Parent to, directly or indirectly,
direct or cause the direction of management and policies of the Company or,
after a Permitted Affiliate Group Designation Date, a Permitted Affiliate
Parent, as applicable; or

(2)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation) in one or a series of related transactions, of all or
substantially all of the assets of the Company, any Permitted Affiliate Parent
(after a Permitted Affiliate Group Designation Date) and the Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than a Permitted Holder; or

(3)
any Borrower ceases to be a Wholly-Owned Subsidiary of the Company; or

(4)
prior the Group Refinancing Effective Date, Sable Holding ceases to be a
Wholly-Owned Subsidiary of the Company; or

(5)
following the Group Refinancing Effective Date, the New Intermediate Holdco
ceases to be a Wholly-Owned Subsidiary of the direct Holding Company of the New
Intermediate Holdco; or

(6)
the adoption by the stockholders of the Company or a Permitted Affiliate Parent
of a plan or proposal for the liquidation or dissolution of the Company or a
Permitted Affiliate Parent, other than a transaction complying with Section
5.01;

provided, however, that a Change of Control shall not be deemed to have occurred
pursuant to clause (1) of this definition upon the consummation of the
Post-Closing Reorganization, a Spin-Off, or the Group Refinancing Transactions.
“Columbus Carve-Out Entities” refers, collectively, to ARCOS-1 USA, Inc.,
Columbus Networks Puerto Rico, Inc., Columbus Networks USA, Inc., A. SUR Net,
Inc., and Columbus Networks Telecommunications Services USA, Inc.
“Columbus Carve-Out Receivable” means the intra-group debt owned by ARCOS-1 USA,
Inc. to Columbus Networks Limited.
“Columbus Group” means Columbus International and all of its Subsidiaries.
“Columbus Principal Vendors” refers collectively to CVBI Holdings (Barbados)
Inc., Clearwater Holdings (Barbados) Limited, Brendan Paddick, and Columbus
Holdings LLC.


7

--------------------------------------------------------------------------------





“Columbus Senior Notes” means Columbus International’s 7.375% Senior Notes due
2021 issued pursuant to the Columbus Senior Notes Indenture.
“Columbus Senior Notes Indenture” means the indenture dated as of March 31,
2014, between, among others, Columbus International, as issuer, and The Bank of
New York Mellon (Luxembourg) S.A. as trustee, as amended, supplemented or
otherwise modified from time to time.
“Columbus SPV Transferee” means the special purpose vehicle indirectly wholly
owned by certain of the Columbus Principal Vendors.
“Commodity Agreements” means, in respect of a Person, any commodity purchase
contract, commodity futures or forward contract, commodities option contract or
other similar contract (including commodities derivative agreements or
arrangements), to which such Person is a party or a beneficiary.
“Common Holding Company” has the meaning given to such term in Section
10.21(a)(iii) of this Agreement.
“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Amendment Effective Date, and includes, without limitation,
all series and classes of such common stock.
“Consolidated EBITDA” means, for any period, operating income (loss) determined
on the basis of IFRS of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries on a Consolidated basis, plus, at the option of the
Company or a Permitted Affiliate Parent (except with respect to clauses (1) and
(2) below), the following (to the extent deducted or taken into account, as the
case may be, for the purposes of determining operating income (loss), other than
in respect of clause (20)(B) below):
(1)
Consolidated depreciation expense;

(2)
Consolidated amortization expense;

(3)
stock based compensation expense;

(4)
other non-cash charges reducing operating income (provided that if any such
non-cash charge represents an accrual of or reserve for potential cash charges
in any future period, the cash payment in respect thereof in such future period
shall reduce operating income to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period) less other non-cash items of
income increasing operating income (excluding any such non-cash item of income
to the extent it represents (i) a receipt of cash payments in any future period,
(ii) the reversal of an accrual or reserve for a potential cash item that
reduced operating income in any prior period and (iii) any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase operating income in such prior period);

(5)
any extraordinary, one-off, non-recurring, exceptional or unusual gain, loss,
expense or charge, including any charges or reserves in respect of any
restructuring, redundancy, relocation, refinancing, integration or severance or
other post-employment arrangements, signing, retention or completion bonuses,
transaction costs, acquisition costs, disposition costs, business optimization,
information technology implementation or development costs, costs related to
governmental investigations and curtailments or modifications to pension or
postretirement benefits schemes, litigation or any asset impairment charges or
the financial impacts of natural disasters (including fire, flood, hurricane and
storm and related events);

(6)
effects of adjustments (including the effects of such adjustments pushed down to
such Person and its Restricted Subsidiaries) in such Person’s Consolidated
financial statements pursuant to IFRS (including inventory, property, equipment,
software, goodwill, intangible assets, in process research and development,
deferred revenue and debt line items) attributable to the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to any



8

--------------------------------------------------------------------------------





consummated acquisition or joint venture investment or the amortization or
write-off or write-down of amounts thereof, net of taxes;
(7)
any net gain (or loss) realized upon the sale, held for sale or other
disposition of any asset or disposed operations of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary which is not sold or otherwise
disposed of in the ordinary course of business (as determined conclusively in
good faith by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent);

(8)
the amount of Management Fees and other fees and related expenses (including
Intra-Group Services) paid in such period to the Permitted Holders to the extent
permitted by Section 4.11;

(9)
any reasonable expenses, charges or other costs to effect or consummate the 2016
Transactions, the Group Refinancing Transactions, the Post-Closing
Reorganization, a Spin-Off, a Permitted Joint Venture, any Equity Offering,
Permitted Investment, any transaction permitted under Section 4.11, acquisition,
disposition, recapitalization or the Incurrence of any Indebtedness permitted by
this Agreement, in each case, as determined conclusively in good faith by the
Board of Directors, senior management or an Officer of the Company or a
Permitted Affiliate Parent;

(10)
any adjustments to reduce the impact of the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies;

(11)
(i) the amount of loss on the sale or transfer of any assets in connection with
an asset securitization programme, receivables factoring transaction or other
receivables transaction (including, without limitation, a Qualified Receivables
Transaction) and/or (ii) any gross margin (revenue minus cost of goods sold)
recognized by any Affiliate of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary in relation to the sale of goods and services relating to
the business of the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary;

(12)
Specified Legal Expenses;

(13)
an amount equal to 100% of the up-front installation fees associated with
commercial contract installations completed during the applicable reporting
period, less any portion of such fees included in operating income for such
period, provided that the amount of such fees, to the extent amortized over the
life of the underlying service contract, shall not be included in operating
income in any future period;

(14)
any fees or other amounts charged or credited to the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary related to Intra-Group Services
may be excluded from the calculation of Consolidated EBITDA;

(15)
any charges or costs in relation to any long-term incentive plan and any
interest component of pension or postretirement benefits schemes;

(16)
after reversing net other operating income or expense;

(17)
Receivables Fees;

(18)
any costs, charges, fees and related expenses in connection with programming
rights that would be accounted for as intangible assets under IFRS;

(19)
any taxes, assessments, levies or other governmental charges that are based, in
whole or in part, on income measures;

(20)
(A) any expense to the extent covered by liability or casualty events or
business interruption insurance or indemnity and actually reimbursed or with
respect to which the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary has made a determination that a reasonable basis exists for
indemnification or reimbursement, but only to the extent that such amount is in
fact



9

--------------------------------------------------------------------------------





indemnified or reimbursed within the next four fiscal quarters following such
determination (collectively, “Business Interruption Receipts”) (with a deduction
in calculating Consolidated EBITDA in the applicable future period of any amount
so added back in any prior period to the extent not so indemnified or reimbursed
within such four fiscal quarters), and (B) to the extent not otherwise included
in operating income and without duplication of amounts included under clause (A)
above, the amount of proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not then received so long as the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in good faith expects to
receive such proceeds within the next four fiscal quarters (collectively,
“Business Interruption Expected Proceeds”, and together with Business
Interruption Receipts, the “Business Interruption Addback”) (it being understood
that (i) to the extent not actually received within such four fiscal quarters,
such amount shall be deducted in calculating Consolidated EBITDA for such future
period and (ii) there shall be no double counting of amounts included in
calculating Consolidated EBITDA as Business Interruption Expected Proceeds which
are subsequently received in such future period as Business Interruption
Receipts); provided that, for the avoidance of doubt, for any period, there
shall be no double counting of any amount included in calculating Consolidated
EBITDA as a Business Interruption Addback and as an addback pursuant to clause
(5) of the definition of Consolidated EBITDA above.
For the purposes of determining the amount of Consolidated EBITDA of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries under
this definition which is denominated in a foreign currency, the Company or a
Permitted Affiliate Parent may, at its option, calculate the U.S. Dollar
equivalent amount of such Consolidated EBITDA based on either (i) the weighted
average exchange rates for the relevant period used in the Consolidated
financial statements of the Reporting Entity for such relevant period or (ii)
the relevant currency exchange rate in effect on November 16, 2015.
“Consolidated Interest Expense” means, for any period, the net interest
income/expense of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries on a Consolidated basis (in each case, determined on the basis of
IFRS), whether paid or accrued, including any such interest and charges
consisting of:
(1)
interest expense attributable to Capitalized Lease Obligations;

(2)
non-cash interest expense;

(3)
dividends or other distributions in respect of all Disqualified Stock of the
Company or a Permitted Affiliate Parent and all Preferred Stock of any
Restricted Subsidiary, to the extent held by Persons other than the Company, a
Permitted Affiliate Parent or a Subsidiary of the Company or a Permitted
Affiliate Parent;

(4)
the Consolidated interest expense that was capitalized during such period; and

(5)
interest actually paid by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, under any guarantee of Indebtedness or other obligation
of any other Person.

Notwithstanding the foregoing, Consolidated Interest Expense shall not include
(a) any interest accrued, capitalized or paid in respect of Subordinated
Shareholder Loans, (b) any commissions, discounts, yield and other fees and
charges related to Qualified Receivables Transactions, (c) any payments on any
operating leases, including without limitation any payments on any lease,
concession or license of property (or guarantee thereof) which would be
considered an operating lease under IFRS, (d) any foreign currency gains or
losses, (e) any pension liability cost, (f) any amortization of debt discount,
debt issuance cost, charges and premium, (g) costs and charges associated with
Hedging Obligations, and (h) any interest, costs and charges contained in clause
(3) of this definition.
“Consolidated Net Leverage Ratio,” as of any date of determination, means the
ratio of:
(1)
(a) the outstanding Indebtedness of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries on a Consolidated basis as of such date and the
Reserved Indebtedness Amount (to the extent applicable) as of such date, other
than:



10

--------------------------------------------------------------------------------





(i)
Indebtedness up to a maximum amount equal to the Credit Facility Excluded Amount
(or its equivalent in other currencies) at the date of determination Incurred
under any Permitted Credit Facility;

(ii)
any Subordinated Shareholder Loans;

(iii)
any Indebtedness Incurred pursuant to Section 4.09(b)(25);

(iv)
any Indebtedness arising under the Production Facilities to the extent that it
is limited recourse to the assets funded by such Production Facilities;

(v)
any Indebtedness which is a contingent obligation of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary; provided that, any guarantee by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary of
Indebtedness of any Parent shall be included for the purposes of calculating the
Consolidated Net Leverage Ratio under Section 4.09(a)(1) and Section 4.09(6)(A)
and (B); and

(vi)
prior to the 2019 Sterling Bonds Refinancing Date, the 2019 Sterling Bonds;

less
(b) the aggregate amount of cash and Cash Equivalents of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries on a Consolidated
basis, to
(2)
the Pro forma EBITDA for the Test Period,

provided, however, that the pro forma calculation of the Consolidated Net
Leverage Ratio shall not give effect to (a) any Indebtedness Incurred on the
date of determination pursuant to Section 4.09(b) or (b) the discharge on the
date of determination of any Indebtedness to the extent that such discharge
results from the proceeds Incurred pursuant to Section 4.09(b).
For the avoidance of doubt, in determining the Consolidated Net Leverage Ratio,
no cash or Cash Equivalents shall be included that are the proceeds of
Indebtedness in respect of which the calculation of the Consolidated Net
Leverage Ratio is to be made.
“Consolidated Senior Secured Net Leverage Ratio,” as of any date of
determination, means the ratio of:
(1)
(a) the outstanding Senior Secured Indebtedness of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries on a Consolidated basis as of
such date and the Reserved Indebtedness Amount (to the extent applicable) as of
such date, other than:

(i)
Senior Secured Indebtedness up to a maximum amount equal to the Credit Facility
Excluded Amount (or its equivalent in other currencies) at the date of
determination Incurred under any Permitted Credit Facility;

(ii)
Senior Secured Indebtedness Incurred pursuant to Section 4.09(b)(25); and

(iii)
any Senior Secured Indebtedness which is a contingent obligation of the Company,
any Permitted Affiliate Parent or a Restricted Subsidiary;

less
(b) the aggregate amount of cash and Cash Equivalents of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries on a Consolidated
basis, to
(2)
the Pro forma EBITDA for the Test Period,



11

--------------------------------------------------------------------------------





provided, however, that the pro forma calculation of the Consolidated Senior
Secured Net Leverage Ratio shall not give effect to (a) any Indebtedness
Incurred on the date of determination pursuant to Section 4.09(b) or (b) the
discharge on the date of determination of any Indebtedness to the extent that
such discharge results from the proceeds Incurred pursuant to Section 4.09(b).
For the avoidance of doubt, in determining Consolidated Senior Secured Net
Leverage Ratio, no cash or Cash Equivalents shall be included that are the
proceeds of Indebtedness in respect of which the calculation of the Consolidated
Senior Secured Net Leverage Ratio is to be made.
“Consolidation” means the consolidation or combination of the accounts of each
of the Company’s Restricted Subsidiaries (excluding the Affiliate Subsidiaries)
with those of the Company and each of a Permitted Affiliate Parent’s Restricted
Subsidiaries (excluding the Affiliate Subsidiaries) with those of such Permitted
Affiliate Parent, in each case, in accordance with IFRS consistently applied and
together with the accounts of the Affiliate Subsidiaries on a combined basis
(including eliminations of intercompany transactions and balances, as
appropriate); provided that, for the purposes of making any determination or
calculation under this Agreement (other than with respect to any determination
or calculation of Total Assets) that refers to “Consolidated” or
“Consolidation”, the relevant measures being consolidated or combined shall
(without duplication) (a) be reduced proportionately to reflect any
Non-Controlling Interests, and to the extent that, since the beginning of the
relevant period, the Company’s or a Permitted Affiliate Parent’s proportionate
interest in any direct or indirect Restricted Subsidiary has decreased as at the
date of determination or calculation, such measures shall be reduced by an
amount proportionate to such reduction as if such reduction occurred on the
first day of such period (and in the event of an increase, shall be increased by
an amount proportionate to such increase) and (b) be deemed to include the
relevant measures of any Minority Investments to the extent of the Company’s or
Permitted Affiliate Parent’s proportionate interest in such Person, and to the
extent that, since the beginning of the relevant period, the Company’s or a
Permitted Affiliate Parent’s proportionate interest in any such Person has
decreased as at the date of determination or calculation, such measures shall be
reduced by an amount proportionate to such reduction as if such reduction
occurred on the first day of such period (and in the event of an increase, shall
be increased by an amount proportionate to such increase); provided, further,
that “Consolidation” will not include (i) consolidation or combination of the
accounts of any Unrestricted Subsidiary, but the interest of the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary in an Unrestricted
Subsidiary will be accounted for as an investment, (ii) at the Company’s or a
Permitted Affiliate Parent’s election, any Receivables Entities, and (iii) at
the Company’s or a Permitted Affiliate Parent’s election, any Minority
Investment, any Restricted Subsidiary or other assets in any Person held for
sale in accordance with IFRS. The term “Consolidated” has a correlative meaning.
“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or
video-on-demand basis or otherwise) any one or more of audio and/or visual
images, audio content, or interactive content (including hyperlinks, re-purposed
web-site content, database content plus associated templates, formatting
information and other data including any interactive applications or
functionality), text, data, graphics, or other content, by means of any means of
distribution, transmission or delivery system or technology (whether now known
or herein after invented).
“Credit Facility” means, one or more debt facilities, arrangements, instruments,
trust deeds, note purchase agreements, indentures, commercial paper facilities
or overdraft facilities (including, without limitation, the Facilities, any
Permitted Credit Facility or any Production Facility) with banks or other
institutions or investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such receivables), letters of credit, notes, bonds,
debentures or other Indebtedness, in each case, as amended, restated, modified,
renewed, refunded, replaced, restructured, refinanced, repaid, increased or
extended in whole or in part from time to time (and whether in whole or in part
and whether or not with the original administrative agent and lenders or another
administrative agent or agents or other banks or institutions or investors and
whether provided under this Agreement, a Permitted Credit Facility, a Production
Facility or one or more other credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including but not limited to any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages or letter of credit applications and
other guarantees, pledges, agreements, security agreements and collateral
documents). Without limiting the generality of the foregoing, the term “Credit


12

--------------------------------------------------------------------------------





Facility” shall include any agreement or instrument (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or (iv)
otherwise altering the terms and conditions thereof.
“Credit Facility Excluded Amount” means the greater of (1) $175 million (or its
equivalent in other currencies) and (2) 0.25 multiplied by the Pro forma EBITDA
of the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries
on a Consolidated basis for the Test Period.
“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract, derivative
or other similar agreement as to which such Person is a party or a beneficiary.
“CWC Group” means C&W Communications and its Subsidiaries.
“CWC Group Assumption” means the assumption by the Fold-In Senior Issuer of all
the obligations of the Existing SPV Issuer or other SPV Issuers of the New
Senior Notes (including, without limitation, the Existing SPV Notes) and the
indentures governing such New Senior Notes, which may be implemented at the sole
option and sole discretion of the Original Borrower or the New Senior Debt
Obligor, as applicable.
“Designated Non-Cash Consideration” means the fair market value (as determined
conclusively in good faith by the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent) of non-cash consideration received by
the Company, any Permitted Affiliate Parent or one of the Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Non-Cash Consideration pursuant to an Officer’s Certificate, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 4.10.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(1)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

(2)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary); or

(3)
is redeemable at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of the date (a) of the Latest Maturity
Date of the Facilities or (b) on which there are no Loans outstanding, provided
that only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified
Stock; provided, further that any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Company or a Permitted Affiliate Parent to repurchase such Capital Stock
upon the occurrence of a change of control or asset sale (each defined in a
substantially identical manner to the corresponding definitions in this
Agreement) shall not constitute Disqualified Stock if the terms of such Capital
Stock (and all such securities into which it is convertible or for which it is
ratable or exchangeable) provide that the Company or such Permitted Affiliate
Parent may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Company or
such Permitted Affiliate Parent with Section 4.10, and such repurchase or
redemption complies with Section 4.07.
“Distribution Business” means:


13

--------------------------------------------------------------------------------





(1)    the business of upgrading, constructing, creating, developing, acquiring,
operating, owning, leasing and maintaining cable television networks (including
for avoidance of doubt master antenna television, satellite master antenna
television, single and multi-channel microwave single or multi-point
distribution systems and direct-to-home satellite systems) for the transmission,
reception and/or delivery of multi-channel television and radio programming,
telephony and internet and/or data services to the residential markets; or
(2)    any business which is incidental to or related to such business.
“Dollar Equivalent” means, (1) with respect to any monetary amount in U.S.
dollars, such amount and (2) with respect to any monetary amount in a currency
other than U.S. dollars, at any time of determination thereof by the Company, a
Permitted Affiliate Parent or the Administrative Agent, as the case may be, the
amount of U.S. dollars obtained by converting such currency other than U.S.
dollars involved in such computation into U.S. dollars at the spot rate for the
purchase of U.S. dollars with the applicable currency other than U.S. dollars as
published in The Financial Times in the “Currencies” section (or, if The
Financial Times is no longer published, or if such information is no longer
available in The Financial Times, such source as may be selected in good faith
by the Board of Directors or senior management of the Company or a Permitted
Affiliate Parent) on the date of such determination.
“Equity Offering” means (1) the distribution of Capital Stock of the Spin Parent
in connection with any Spin-Off, or (2) a sale of (a) Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock), (b)
Capital Stock the proceeds of which are contributed as equity share capital to
the Company or a Permitted Affiliate Parent or as Subordinated Shareholder Loans
or (c) Subordinated Shareholder Loans.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into escrow accounts with an independent escrow agent
on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
accounts upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“European Union” means the European Union, including member states as of May 1,
2004 but excluding any country which became or becomes a member of the European
Union after May 1, 2004.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Company or a Permitted Affiliate Parent as capital contributions or
Subordinated Shareholder Loans to the Company or a Permitted Affiliate Parent
after April 1, 2015 or from the issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Stock) of the Company or a
Permitted Affiliate Parent (other than Net Cash Proceeds, or other property or
assets, if any, received by the Company as capital contributions or Subordinated
Shareholder Loans that were subsequently used to fund the Special Dividend), in
each case, to the extent designated as an Excluded Contribution pursuant to an
Officer’s Certificate of the Company or a Permitted Affiliate Parent.
“Existing Senior Notes” means the Original Borrower’s 6.875% senior notes due
2022 issued pursuant to the Existing Senior Notes Indenture.
“Existing Senior Notes Indenture” means the indenture dated as of August 5,
2015, between, among others, the Original Borrower, as issuer, and Deutsche Bank
Trust Company Americas, as trustee, as amended, supplemented or otherwise
modified from time to time.
“Existing SPV Covenant Agreement” means the covenant agreement dated as of
August 16, 2017, between, among others, the Existing SPV Issuer, the Loan
Parties and The Bank of New York Mellon, London Branch as trustee, as may be
amended, restated, supplemented or otherwise modified from time to time.
“Existing SPV Indenture” means the indenture dated as of August 16, 2017,
pursuant to which the Existing SPV Issuer issued 6.875% Senior Notes due 2027
(the “Existing SPV Notes”), as may be amended, restated, supplemented or
otherwise modified from time to time.


14

--------------------------------------------------------------------------------





“Existing SPV Issuer” means, prior to the completion of the CWC Group Assumption
(if it takes place) C&W Senior Financing Designated Activity Company, and any
and all successors thereto.
“Existing SPV Proceeds Loan” means the facilities granted by the Existing SPV
Issuer under the Existing SPV Proceeds Loan Agreement to the borrower
thereunder.
“Existing SPV Proceeds Loan Agreement” means the Proceeds Loan Agreement dated
as of August 16, 2017 between, among others, the Existing SPV Issuer as lender
and the Original Borrower as initial proceeds loan borrower, as may be amended,
restated, supplemented, or otherwise modified from time to time.
“fair market value” unless otherwise specified, wherever such term is used in
this Agreement (except as otherwise specifically provided for in this
Agreement), may be conclusively by such Officer or such Board of Directors in
good faith.
“FCC” refers to the U.S. Federal Communications Commission.
“First-Priority Lien” means any Lien on some or all of the Collateral that ranks
or is intended to rank pari passu with the Liens on the Obligations, including
any Lien that ranks pari passu by virtue of the Existing Intercreditor
Agreement, the New Intercreditor Agreement, any Additional Intercreditor
Agreement or any other agreement or instrument; provided further that Liens that
rank pari passu with the Liens on the Collateral securing the Obligations but
secure Indebtedness that is junior to the Obligations with respect to the
distributions of proceeds of enforcement of Collateral shall not be
First-Priority Liens.
“Fold-In Senior Issuer” means (i) following the CWC Group Assumption, if the SPV
Proceeds Loan Borrower Change does not take place, the Original Borrower and
(ii) following the CWC Group Assumption, if the SPV Proceeds Loan Borrower
Change takes place, the New Senior Debt Obligor, as applicable.
“Grantor” means any Loan Party and any other person that has pledged Collateral
to secure the Obligations and the Guaranty.
“Group Refinancing Effective Date” means the date as notified in writing by the
Company or a Permitted Affiliate Parent to the Administrative Agent that the all
actions implementing the Group Refinancing Transactions have been or are to be
consummated.
“Group Refinancing Transactions” means a series of transactions that the Company
may, in its sole discretion, effect in respect of the CWC Group, including:
(1)
(a) the formation of a wholly owned direct or indirect subsidiary of Cable &
Wireless Limited organized under the laws of an Approved Jurisdiction and its
designation as the New Senior Debt Obligor and the contribution (or other
transfer) by Cable & Wireless Limited of Sable Holding and, at the Company’s
sole discretion, certain other Subsidiaries of Cable & Wireless Limited
(collectively with Sable Holding, the “Transferred Entities”) to the New Senior
Debt Obligor or a direct or indirect Subsidiary of the New Senior Debt Obligor
or (b) the designation of Cable & Wireless Limited or Cable & Wireless
Communications Limited as the New Senior Debt Obligor;

(2)
the refinancing of the Existing Senior Notes with the proceeds from the issuance
of the New Senior Notes by either, at the Company’s sole discretion, (x) the
Original Borrower or the Existing SPV Issuer or another special purpose
financing vehicle (collectively with the Existing SPV Issuer, the “SPV
Issuers”), where in the case of the SPV Issuers, the proceeds of any New Senior
Notes are on lent to or otherwise invested (such proceeds loans, notes or
instrument, the “New Senior Notes Proceeds Loans”) in a Loan Party, and in each
case, the subsequent assumption, assignment, novation or other transfer of the
obligations of the relevant Loan Party (as primary issuer or borrower only and
not as guarantor) under such New Senior Notes and/or New Senior Notes Proceeds
Loans from the relevant Loan Party (as primary issuer or borrower only and not
as guarantor) to the New Senior Debt Obligor (including, without limitation, the
SPV Proceeds Loan Borrower Change) and/or (y) the New Senior Debt Obligor; and



15

--------------------------------------------------------------------------------





(3)
any transactions (including, but not limited to, (i) related Restricted Payments
and Indebtedness with the New Senior Debt Obligor and its Subsidiaries or any of
their respective Affiliates arising from the transactions contemplated for the
Group Refinancing Transactions and (ii) at the Company’s sole discretion, the
formation or other establishment of one or more wholly owned direct or indirect
Subsidiary of the New Senior Debt Obligor) entered into in order to effect, or
otherwise reasonably related to, the transactions contemplated for the Group
Refinancing Transactions.

At the Company’s sole discretion, in addition or as an alternative to the
transactions contemplated by (2) above, the Company may elect to refinance all
or part of the Existing Senior Notes with proceeds of other Indebtedness
(including, without limitation, senior secured Indebtedness) incurred by one or
more entities in compliance with the applicable covenants and exceptions in this
Agreement, the Existing SPV Indenture and the Existing SPV Covenant Agreement.
“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
(1)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

(2)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, however, that the term
“guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “guarantee” used as a verb has a
corresponding meaning. The term “guarantor” means the obligor under a guarantee.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Commodity Agreement or Currency
Agreement.
“Holding Company” means, in relation to a Person, an entity of which that Person
is a Subsidiary.
“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such person becomes a Restricted Subsidiary (whether by
merger, consolidation, acquisition or otherwise) will be deemed to be Incurred
by such Restricted Subsidiary at the time it becomes a Restricted Subsidiary;
and the terms “Incurred” and “Incurrence” have meanings correlative to the
foregoing and any Indebtedness pursuant to any revolving credit or similar
facility shall only be “Incurred” at the time any funds are borrowed thereunder,
subject to the definitions of “Additional Facility Availability Amount” (as
defined in Section 1.01 of this Agreement) and of “Reserved Indebtedness Amount”
(as defined in Section 4.09(d)(7)) and related provisions.
“Indebtedness” means, with respect to any Person (and with respect to the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries, on a
Consolidated basis) on any date of determination (without duplication):
(1)
money borrowed or raised and debit balances at banks;

(2)
any bond, note, loan stock, debenture or similar debt instrument;

(3)
acceptance or documentary credit facilities; and

(4)
the principal component of Indebtedness of other Persons to the extent
guaranteed by such Person to the extent not otherwise included in the
Indebtedness of such Person,

provided that Indebtedness which has been cash-collateralized shall not be
included in any calculation of Indebtedness to the extent so
cash-collateralized.


16

--------------------------------------------------------------------------------





Notwithstanding the foregoing, “Indebtedness” shall not include (a) any deposits
or prepayments received by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary from a customer or subscriber for its service and any
other deferred or prepaid revenue, (b) any obligations to make payments in
relation to earn outs, (c) Indebtedness which is in the nature of equity (other
than redeemable shares) or equity derivatives; (d) Capitalized Lease
Obligations, (e) receivables sold or discounted, whether recourse or
non-recourse, including for the avoidance of doubt, any indebtedness in respect
of Qualified Receivables Transactions, including, without limitation, guarantees
by a Receivables Entity of the obligations of another Receivables Entity and any
indebtedness in respect of Limited Recourse, (f) pension obligations or any
obligation under employee plans or employment agreements, (g) any “parallel
debt” obligations to the extent that such obligations mirror other Indebtedness,
(h) any payments or liability for assets acquired or services supplied deferred
(including Trade Payables) in accordance with the terms pursuant to which the
relevant assets were or are to be acquired or services were or are to be
supplied (including, without limitation, any liability under an IRU Contract),
(i) the principal component or liquidation preference of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Restricted Subsidiary, and Preferred
Stock (including, in each case, any accrued dividends), (j) any Hedging
Obligations, and (k) any Non-Recourse Indebtedness. The amount of Indebtedness
of any Person at any date will be the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability, upon the
occurrence of the contingency giving rise to the obligation, of any contingent
obligations at such date.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the good faith
judgment of the Board of Directors or senior management of the Company or a
Permitted Affiliate Parent, qualified to perform the task for which it has been
engaged.
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
“Initial Public Offering” means an Equity Offering of common stock or other
common equity interests of the Company, a Permitted Affiliate Parent, the Spin
Parent or any direct or indirect parent company of the Company or a Permitted
Affiliate Parent (the “IPO Entity”) following which there is a Public Market
and, as a result of which, the shares of the common stock or other common equity
interests of the IPO Entity in such offering are listed on an internationally
recognized exchange or traded on an internationally recognized market
(including, for the avoidance of doubt, any such Equity Offering of common stock
or other common equity interest of the Spin Parent in connection with any
Spin-Off).
“Intra-Group Services” means any of the following (provided that the terms of
each such transaction are not materially less favorable, taken as a whole, to
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction in
arm’s length dealings with a Person that is not an Affiliate) or, in the event
that there are no comparable transactions to apply for comparative purposes, is
otherwise on terms that, taken as a whole, the Company or a Permitted Affiliate
Parent has conclusively determined in good faith to be fair to the Company or a
Permitted Affiliate Parent or such Restricted Subsidiary:
(1)
the sale of programming or other content by the Ultimate Parent, Liberty Global,
the Spin Parent or any of their respective Subsidiaries to the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary;

(2)
the lease or sublease of office space, other premises or equipment by the
Company, a Permitted Affiliate Parent or the Restricted Subsidiaries to the
Ultimate Parent, Liberty Global, the Spin Parent or any of their respective
Subsidiaries or by the Ultimate Parent, Liberty Global, the Spin Parent or any
of their respective Subsidiaries to the Company, any Permitted Affiliate Parent
or the Restricted Subsidiaries;

(3)
the provision or receipt of other goods, services, facilities or other
arrangements (in each case not constituting Indebtedness) in the ordinary course
of business, by the Company, any Permitted Affiliate Parent or the Restricted
Subsidiaries to or from the Ultimate Parent, Liberty Global, the Spin Parent or
any of their respective Subsidiaries, including, without limitation, (a) the



17

--------------------------------------------------------------------------------





employment of personnel, (b) provision of employee healthcare or other benefits,
including stock and other incentive plans, (c) acting as agent to buy or develop
equipment, other assets or services or to trade with residential or business
customers, and (d) the provision of treasury, audit, accounting, banking,
strategy, IT, branding, marketing, network, technology, research and
development, telephony, office, administrative, compliance, payroll or other
similar services; and
(4)
the extension by or to the Company, any Permitted Affiliate Parent or the
Restricted Subsidiaries to or by the Ultimate Parent, Liberty Global, the Spin
Parent or any of their respective Subsidiaries of trade credit not constituting
Indebtedness in relation to the provision or receipt of Intra-Group Services
referred to in paragraphs (1), (2) or (3) of this definition of Intra-Group
Services.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances or extensions of credit to customers in the
ordinary course of business) or other extensions of credit (including by way of
guarantee or similar arrangement, but excluding any debt or extension of credit
represented by a bank deposit other than a time deposit) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person and all other items that are or would be classified as
investments on a balance sheet prepared in accordance with IFRS; provided that
none of the following will be deemed to be an Investment:
(1)
Hedging Obligations entered into in the ordinary course of business;

(2)
endorsements of negotiable instruments and documents in the ordinary course of
business; and

(3)
an acquisition of assets, Capital Stock or other securities by the Company, a
Permitted Affiliate Parent or a Subsidiary for consideration to the extent such
consideration consists of Common Stock of the Company, a Permitted Affiliate
Parent or a Parent.

For purposes of the definition of “Unrestricted Subsidiary” and Section 4.07:
(1)
“Investment” will include the portion (proportionate to the Company’s or a
Permitted Affiliate Parent’s equity interest in a Restricted Subsidiary to be
designated as an Unrestricted Subsidiary) of the fair market value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company or such
Permitted Affiliate Parent will be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to
(a) the Company’s or such Permitted Affiliate Parent’s “Investment” in such
Subsidiary at the time of such redesignation less (b) the portion (proportionate
to the Company’s or such Permitted Affiliate Parent’s equity interest in such
Subsidiary) of the fair market value of the net assets (as conclusively
determined by the Board of Directors or senior management of the Company or such
Permitted Affiliate Parent in good faith) of such Subsidiary at the time that
such Subsidiary is so redesignated a Restricted Subsidiary; and

(2)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer,

in each case, as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent.
If the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
transfers, conveys, sells, leases or otherwise disposes of Voting Stock of a
Restricted Subsidiary such that such Subsidiary is no longer a Restricted
Subsidiary, then the Investment of the Company or a Permitted Affiliate Parent
in such Person shall be deemed to have been made as of the date of such transfer
or other disposition in an amount equal to the fair market value (as determined
conclusively in good faith by the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent).


18

--------------------------------------------------------------------------------





The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Company or a Permitted Affiliate Parent’s
option) by any dividend, distribution, interest payment, return of capital,
repayment or other amount or value received in respect of such Investment.
“Investment Grade Securities” means:
(1)
securities issued by the U.S. government or by any agency or instrumentality
thereof (other than Cash Equivalents) or directly and fully guaranteed or
insured by the U.S. government and in each case with maturities not exceeding
two years from the date of the acquisition;

(2)
securities issued by or a member of the European Union as of January 1, 2004, or
any agency or instrumentality thereof (other than Cash Equivalents) or directly
and fully guaranteed or insured by a member of the European Union as of January
1, 2004, and in each case with maturities not exceeding two years from the date
of the acquisition;

(3)
debt securities or debt instruments with a rating of A or higher by Standard &
Poor’s Ratings Services or A-2 or higher by Moody’s Investors Service, Inc. or
the equivalent of such rating by such rating organization, or if no rating of
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc. then
exists, the equivalent of such rating by any other nationally recognized
securities ratings agency, by excluding any debt securities or instruments
constituting loans or advances among the Company, a Permitted Affiliate Parent
and their Subsidiaries;

(4)
investments in any fund that invests exclusively in investments of the type
described in clauses (1) through (3) which fund may also hold immaterial amounts
of cash and Cash Equivalents pending investment and/or distribution; and

(5)
corresponding instruments in countries other than those identified in clauses
(1) and (2) above customarily utilized for high quality investments and, in each
case, with maturities not exceeding two years from the date of the acquisition.

“Investment Grade Status” shall occur when the Facilities receive any two of the
following:
(1)
a rating of “Baa3” (or the equivalent) or higher from Moody’s Investors Service,
Inc. or any of its successors or assigns;

(2)
a rating of “BBB-” (or the equivalent) or higher from Standard & Poor’s Ratings
Services, or any of its successors or assigns; and

(3)
a rating of “BBB-“ (or the equivalent) or higher from Fitch Ratings Inc. or any
of its successors or assigns,

in each case, with a “stable outlook” from such rating agency.
“IPO Market Capitalization” means an amount equal to (i) the total number of
issued and outstanding shares of Capital Stock of the IPO Entity at the time of
closing of the Initial Public Offering multiplied by (ii) the price per share at
which such shares of common stock or common equity interests are sold or
distributed in such Initial Public Offering.
“IRU Contract” means a contract entered into by C&W Communications, the Company,
a Permitted Affiliate Parent or a Restricted Subsidiary in the ordinary course
of business in relation to the right to use capacity on a telecommunications
cable system (including the right to lease such capacity to another person).
“Joint Venture Parent” means the joint venture entity formed in a Parent Joint
Venture Transaction.
“Lien” means any assignment, mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof).


19

--------------------------------------------------------------------------------





“Limited Condition Transaction” means (i) any Investment or acquisition, in each
case, by one or more of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing; (ii) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment; and (iii) any Restricted Payment.
“Limited Recourse” means a letter of credit, revolving loan commitment, cash
collateral account, guarantee or other credit enhancement issued by the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary (other than a
Receivables Entity) in connection with the incurrence of Indebtedness by a
Receivables Entity under a Qualified Receivables Transaction; provided that, the
aggregate amount of such letter of credit reimbursement obligations and the
aggregate available amount of such revolving loan commitments, cash collateral
accounts, guarantees or other such credit enhancements of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries (other than a
Receivables Entity) shall not exceed 25% of the principal amount of such
Indebtedness at any time.
“Management Fees” means any management, consultancy, stewardship or other
similar fees payable by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, including any fees, charges and related expenses incurred
by any Parent on behalf of and/or charged to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Capital Stock of the IPO Entity on the date of the
declaration of the relevant dividend, multiplied by (ii) the arithmetic mean of
the closing prices per share of such Capital Stock for the 30 consecutive
trading days immediately preceding the date of the declaration of such dividend.
“Minority Investment” means any Person in which the Company or a Permitted
Affiliate Parent owns a minority interest that is not a Subsidiary of the
Company or a Permitted Affiliate Parent that has been designated as a “Minority
Investment” by the Board of Directors or senior management of the Company or a
Permitted Affiliate Parent. The Board of Directors or senior management of the
Company or a Permitted Affiliate Parent may subsequently elect to remove any
such designation. Any such designation or election shall be evidenced to the
Administrative Agent by promptly filing with the Administrative Agent an
Officer’s Certificate certifying such designation or election by the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent.
“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
(1)
all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under IFRS (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;

(2)
all payments made on any Indebtedness which is secured by any assets subject to
such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition, or by applicable law be repaid out of the proceeds from
such Asset Disposition;

(3)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition;
and

(4)
the deduction of appropriate amounts to be provided by the seller as a reserve,
in accordance with IFRS, against any liabilities associated with the assets
disposed of in such Asset Disposition



20

--------------------------------------------------------------------------------





and retained by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary after such Asset Disposition.
“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, Subordinated Shareholder Loans or other capital contributions, the cash
proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result of such issuance or sale (after taking into account any available tax
credit or deductions and any tax sharing arrangements).
“New Holdco” means the direct or indirect Subsidiary of the Ultimate Parent
following the Post-Closing Reorganizations.
“New Intermediate Holdco” has the meaning assigned to such term in Section 1.01
of this Agreement.
“New Senior Debt Obligor” means the CWC Group entity designated by the Company
as the primary issuer or borrower under the New Senior Notes and/or New Senior
Notes Proceeds Loan (as defined in the definition of Group Refinancing
Transactions) pursuant to the Group Refinancing Transactions.
“New Senior Notes” means, collectively any senior notes (including, without
limitation, the Existing SPV Notes) issued by, at the Company’s sole discretion,
the Original Borrower and/or any SPV Issuer (and in each case, subsequently
assumed or otherwise acquired by the New Senior Debt Obligor) or the New Senior
Debt Obligor, as applicable, in connection with the Group Refinancing
Transactions.
“Non-Controlling Interest” means any minority interest in a Restricted
Subsidiary held by a Person other than the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary.
“Non-Recourse Indebtedness” means any indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary (and not of any other Person), in
respect of which the Person or Persons to whom such indebtedness is or may be
owed has or have no recourse whatsoever to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary for any payment or repayment in respect
thereof:
(1)    other than recourse to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary which is limited solely to the amount of any recoveries
made on the enforcement of any collateral securing such indebtedness or in
respect of any other disposition or realization of the assets underlying such
indebtedness;
(2)    provided that such Person or Persons are not entitled, pursuant to the
terms of any agreement evidencing any right or claim arising out of or in
connection with such indebtedness, to commence proceedings for the winding up,
dissolution or administration of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary (or proceedings having an equivalent effect) or to appoint
or cause the appointment of any receiver, trustee or similar person or officer
in respect of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary or any of its assets until after the Facilities have been repaid in
full; and
(3)    provided further that the principal amount of all indebtedness Incurred
and outstanding pursuant to this definition does not exceed the greater of (i)
$250.0 million and (ii) 5.0% of Total Assets.
“Officer” of any Person means the Chairman of the Board of Directors, the Chief
Executive Officer, the Chief Financial Officer, Deputy Chief Financial Officer,
the President, any Vice President, any Managing Director, any Director, any
Board Member, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary, or any authorized signatory of such Person.
“Officer’s Certificate” means a certificate signed by an Officer.
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Company, a Permitted Affiliate Parent or the
Administrative Agent.


21

--------------------------------------------------------------------------------





“ordinary course of business” means the ordinary course of business of C&W
Communications and its Subsidiaries and/or the Ultimate Parent and its
Subsidiaries.
“Parent” means (i) the Ultimate Parent, (ii) any Subsidiary of the Ultimate
Parent of which the Company or a Permitted Affiliate Parent is a Subsidiary on
the First Amendment Effective Date, (iii) any other Person of which the Company
or a Permitted Affiliate Parent at any time is or becomes a Subsidiary after the
First Amendment Effective Date (including, for the avoidance of doubt, the Spin
Parent and any Subsidiary of the Spin Parent following any Spin-Off), and (iv)
any Joint Venture Parent, any Subsidiary of the Joint Venture Parent and any
Parent Joint Venture Holders following any Parent Joint Venture Transaction.
“Parent Expenses” means:
(1)
costs (including all professional fees and expenses) Incurred by any Parent or
any Subsidiary of a Parent in connection with reporting obligations under or
otherwise Incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, the Loan Documents or any other
agreement or instrument relating to Indebtedness of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary;

(2)
indemnification obligations of any Parent or any Subsidiary of a Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person with respect to its
ownership of the Company or a Permitted Affiliate Parent or the conduct of the
business of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries;

(3)
obligations of any Parent or any Subsidiary of a Parent in respect of director
and officer insurance (including premiums therefor) with respect to its
ownership of the Company or a Permitted Affiliate Parent or the conduct of the
business of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries;

(4)
general corporate overhead expenses, including professional fees and expenses
and other operational expenses of any Parent or Subsidiary of a Parent related
to the ownership, stewardship or operation of the business (including, but not
limited to, Intra-Group Services) of the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, including acquisitions or dispositions or
treasury transactions by the Company, a Permitted Affiliate Parent or the
Subsidiaries permitted hereunder (whether or not successful), in each case, to
the extent such costs, obligations and/or expenses are not paid by another
Subsidiary of such Parent; and

(5)
fees and expenses payable by any Parent in connection with any 2016 Transaction,
Group Refinancing Transaction, or a Post-Closing Reorganization.

“Parent Joint Venture Holders” means the holders of the share capital of the
Joint Venture Parent.
“Parent Joint Venture Transaction” means a transaction pursuant to which a joint
venture is formed by the contribution of some or all of the assets of a Parent
or issuance or sale of shares of a Parent to one or more entities which are not
Affiliates of the Ultimate Parent.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
related business assets (including, without limitation, securities of a Related
Business) or a combination of such assets, cash and Cash Equivalents between the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries and
another Person.
“Permitted Business” means any business:
(1)
engaged in by any Parent, any Subsidiary of any Parent, the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary on the First Amendment Effective
Date;



22

--------------------------------------------------------------------------------





(2)
that consists of the upgrade, construction, creation, development, marketing,
acquisition (to the extent permitted under this Agreement), operation,
utilization and maintenance of networks that use existing or future technology
for the transmission, reception and delivery of voice, video and/or other data
(including networks that transmit, receive and/or deliver services such as
multi-channel television and radio, programming, telephony (including for the
avoidance of doubt, mobile telephony), Internet services and content, high speed
data transmission, video, multi-media and related activities);

(3)
or other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which any Parent, any Subsidiary of any Parent, the Company, any
Permitted Affiliate Parent or the Restricted Subsidiaries are engaged on the
First Amendment Effective Date, including, without limitation, all forms of
television, telephony (including, for the avoidance of doubt, mobile telephony)
and internet services and any services relating to carriers, networks, broadcast
or communications services, or Content; or

(4)
that comprises being a Holding Company of one or more Persons engaged in any
such business.

“Permitted Collateral Liens” means:
(1)    Liens on the Collateral that are described in one or more of clauses (2),
(3), (4), (5), (6), (8), (9), (11) and (12) of the definition of “Permitted
Liens” and that, in each case, would not materially interfere with the ability
of the Security Trustee to enforce the Lien in the Collateral granted under the
Collateral Documents; and
(2)    Liens on the Collateral to secure:
(a)    the Obligations (other than in respect of any Additional Facility that is
unsecured);
(b)    Indebtedness of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries and, in the case of Section 4.09(b)(7), the Company, any
Permitted Affiliate Parent, the Restricted Subsidiaries, C&W Communications and
its Subsidiaries and, following a Permitted Affiliate Group Designation Date,
the Common Holding Company and its Subsidiaries, that is permitted to be
Incurred under Section 4.09(a)(2), Section 4.09(b)(1), Section 4.09(b)(3)(A),
Section 4.09(b)(4) (in the case of Section 4.09(b)(4), to the extent such
Indebtedness is secured by a Lien on the Collateral that is existing on, or
provided for, under written arrangements existing on the First Amendment
Effective Date), Section 4.09(b)(7), Section 4.09(b)(13) (in the case of
4.09(b)(13), to the extent such guarantee is in respect of Indebtedness
otherwise permitted to be secured and specified in clause (2) of this definition
of Permitted Collateral Liens), Section 4.09(b)(14), Section 4.09(b)(18),
Section 4.09(b)(21) or Section 4.09(b)(25);
(c)    Indebtedness that is permitted to be Incurred under clause Section
4.09(b)(6) and guarantees thereof; provided that, at the time of the acquisition
or other transaction pursuant to which such Indebtedness was incurred and after
giving effect to the Incurrence of such Indebtedness on a pro forma basis, (i)
the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries
would have been able to incur $1.00 of additional Indebtedness pursuant to
Section 4.09(a)(2) or (ii) the Consolidated Senior Secured Net Leverage Ratio
would not be greater than it was immediately prior to giving pro forma effect to
such acquisition or other transaction and to the Incurrence of such
Indebtedness);
(d)    any Refinancing Indebtedness in respect of Indebtedness referred to in
the foregoing clause (a);


23

--------------------------------------------------------------------------------





provided, however, that (i) such Lien ranks equal or junior to all other Liens
on the Collateral securing Senior Indebtedness of the Loan Parties and (ii)
holders of Indebtedness referred to in this clause (2) (or their duly authorized
Representative) shall accede to (prior to the New Intercreditor Effective Date)
the Existing Intercreditor Agreement or (following the New Intercreditor
Effective Date) the New Intercreditor Agreement, or enter into an Additional
Intercreditor Agreement as permitted under Section 4.23; and
(3)    Liens on the Collateral to secure:
(a)    Indebtedness that is permitted to be Incurred under Section 4.09(a)(1),
Section 4.09(b)(1), Section 4.09(b)(4) (in the case of Section 4.09(b)(4), to
the extent such Indebtedness is secured by a Lien on the Collateral that is
existing on, or provided for, under written arrangements existing on the First
Amendment Effective Date), Section 4.09(b)(6), Section 4.09(b)(13) (in the case
of 4.09(b)(13), to the extent such guarantee is in respect of Indebtedness
otherwise permitted to be secured and specified in clause (3) of this definition
of Permitted Collateral Liens), Section 4.09(b)(14), Section 4.09(b)(18),
Section 4.09(b)(21) or Section 4.09(b)(25);
(b)    any Refinancing Indebtedness in respect of Indebtedness referred to in
the foregoing clauses (a) and(b);
provided, however, that (i) such Lien ranks junior to all other Liens on the
Collateral securing the Senior Indebtedness of the Loan Parties and (ii) holders
of Indebtedness referred to in this clause (3) (or their duly authorized
Representative) shall accede to (prior to the New Intercreditor Effective Date)
the Existing Intercreditor Agreement or (following the New Intercreditor
Effective Date) the New Intercreditor Agreement, or enter into an Additional
Intercreditor Agreement as permitted under Section 4.23.
“Permitted Credit Facility” means, one or more debt facilities or arrangements
(including, without limitation, this Agreement) that may be entered into by the
Company, a Permitted Affiliate Parent and the Restricted Subsidiaries providing
for credit loans, letters of credit or other Indebtedness or other advances, in
each case, Incurred in compliance with Section 4.09.
“Permitted Financing Action” means, to the extent that any incurrence of
Indebtedness or Refinancing Indebtedness is permitted pursuant to Section 4.09,
any transaction to facilitate or otherwise in connection with a cashless
rollover of one or more lenders’ or investors’ commitments or funded
Indebtedness in relation to the incurrence of that Indebtedness or Refinancing
Indebtedness.
“Permitted Holders” means, collectively, (1) the Ultimate Parent, (2) in the
event of a Spin-Off, the Spin Parent and any Subsidiary of the Spin Parent, (3)
any Affiliate or Related Person of a Permitted Holder described in clauses (1)
or (2) above, and any successor to such Permitted Holder, Affiliate, or Related
Person, (4) any Person who is acting as an underwriter in connection with any
public or private offering of Capital Stock of the Company or a Permitted
Affiliate Parent, acting in such capacity and (5) any “person” or “group” of
related persons (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) whose acquisition of “beneficial ownership” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of Voting Stock or of all or
substantially all of the assets of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries (taken as a whole) constitutes a Change of
Control in respect of which the Company has notified the Administrative Agent of
such Change of Control and the Required Lenders have not required a prepayment
and cancellation of the Facilities under Section 2.05(b)(ix) of this Agreement.
“Permitted Investment” means an Investment by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in:
(1)
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other than
a Receivables Entity) or a Person which will, upon the making of such
Investment, become a Restricted Subsidiary (other than a Receivables Entity);



24

--------------------------------------------------------------------------------





(2)
another Person if as a result of such Investment such other Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
assets to, the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
(other than a Receivables Entity);

(3)
cash and Cash Equivalents or Investment Grade Securities;

(4)
receivables owing to the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company, a
Permitted Affiliate Parent or any such Restricted Subsidiary deems reasonable
under the circumstances;

(5)
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(6)
loans or advances to employees made in the ordinary course of business
consistent with past practices of the Company, a Permitted Affiliate Parent or
such Restricted Subsidiary;

(7)
Capital Stock, obligations, accounts receivables, or securities received in
settlement of debts created in the ordinary course of business and owing to the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments or pursuant to any plan of reorganization, workout,
recapitalization or similar arrangement including upon the bankruptcy or
insolvency of a debtor;

(8)
Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including without limitation an
Asset Disposition, in each case, that was made in compliance with Section 4.10
and other Investments resulting from the disposition of assets in transactions
excluded from the definition of “Asset Disposition” pursuant to the exclusions
from such definition;

(9)
any Investment existing on the First Amendment Effective Date or made pursuant
to binding commitments in effect on the First Amendment Effective Date or an
Investment consisting of any extension, modification, replacement, renewal or
reinvestment of any Investment or binding commitment existing on the First
Amendment Effective Date or made in compliance with Section 4.07; provided that
the amount of any such Investment or binding commitment may be increased (a) as
required by the terms of such Investment or binding commitment as in existence
on the First Amendment Effective Date (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities) or (b) as otherwise permitted under this Agreement;

(10)
Currency Agreements, Commodity Agreements and Interest Rate Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 4.09;

(11)
Investments by the Company, a Permitted Affiliate Parent or any of the
Restricted Subsidiaries, together with all other Investments pursuant to this
clause (11), in an aggregate amount at the time of such Investment not to exceed
the greater of $250.0 million and 5.0% of Total Assets at any one time, provided
that, if an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.07, such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (2) of the definition of “Permitted Investments” and
not this clause;

(12)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in a Receivables Entity or any Investment by a Receivables Entity in
any other Person, in each case, in connection with a Qualified Receivables
Transaction, provided, however, that any Investment in any such Person is in the
form of a Purchase Money Note, or any equity interest or interests



25

--------------------------------------------------------------------------------





in Receivables and related assets generated by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary and transferred to any Person in
connection with a Qualified Receivables Transaction or any such Person owning
such Receivables;
(13)
guarantees issued in accordance with Section 4.09 and other guarantees (and
similar arrangements) of obligations not constituting Indebtedness;

(14)
pledges or deposits (a) with respect to leases or utilities provided to third
parties in the ordinary course of business or (b) otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 4.12;

(15)
the Existing Senior Notes, the Columbus Senior Notes, the 2019 Sterling Bonds
and any other Indebtedness (other than Subordinated Obligations) of the Company,
any Permitted Affiliate Parent or an Restricted Subsidiary;

(16)
so long as no Default or Event of Default of the type specified in Section
8.01(a) (Non-Payment) of this Agreement has occurred and is continuing, (a)
minority Investments in any Person engaged in a Permitted Business and (b)
Investments in joint ventures that conduct a Permitted Business to the extent
that, after giving pro forma effect to any such Investment, the Consolidated
Senior Secured Net Leverage Ratio would not exceed 4.00 to 1.00;

(17)
any Investment to the extent made using as consideration Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock),
Subordinated Shareholder Loans or Capital Stock of any Parent;

(18)
Investments acquired after the First Amendment Effective Date as a result of the
acquisition by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary, including by way of merger, amalgamation or consolidation with or
into the Company, a Permitted Affiliate Parent or any Restricted Subsidiary in a
transaction that is not prohibited by Section 5.01 after the First Amendment
Effective Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(19)
Permitted Joint Ventures;

(20)
Investments in Securitization Obligations;

(21)
[Reserved];

(22)
any Person where such Investment was acquired by the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary (a) in exchange for any other
Investment or accounts receivable held by the Company, a Permitted Affiliate
Parent or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (b) as a result of a foreclosure by
the Company, a Permitted Affiliate Parent or any such Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(23)
any transaction to the extent constituting an Investment that is permitted and
made in accordance with Section 4.11(b) (except those transactions described in
Section 4.11(b)(1), Section 4.11(b)(5), Section 4.11(b)(9), and Section
4.11(b)(23));

(24)
Investments in or constituting Bank Products;

(25)
the 2015 Columbus Carve-Out, or any component or the unwinding thereof, to the
extent constituting an Investment;

(26)
[Reserved];



26

--------------------------------------------------------------------------------





(27)
Investments consisting of purchases and acquisitions of inventory, supplies,
material, services or equipment or purchases of contract rights or licenses or
leases of intellectual property;

(28)
Investments consisting of the licensing or contribution of intellectual property
pursuant to joint marketing arrangements;

(29)
advances in the form of a prepayment of expenses, so long as such expenses are
being paid in accordance with customary trade terms of the Company, a Permitted
Affiliate Parent or the Restricted Subsidiaries;

(30)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in any joint venture in connection with intercompany cash management
arrangements or related activities arising in the ordinary course of business;
and

(31)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in connection with any start-up financing or seed funding of any
Person, together with all other Investments pursuant to this clause (31), in an
aggregate amount at the time of such Investment not to exceed the greater of (i)
$75.0 million and (ii) 1.0% of Total Assets at any one time; provided that, if
an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.07, such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (2) of the definition of “Permitted Investments” and
not this clause

“Permitted Joint Ventures” means one or more joint ventures formed (a) by the
contribution of some or all of the assets of the Company’s or a Permitted
Affiliate Parent’s business solutions division pursuant to a Business Division
Transaction to a joint venture formed by the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries with one or more joint venturers
and/or (b) for the purposes of network and/or infrastructure sharing with one or
more joint venturers.
“Permitted Liens” means:
(1)
Liens on Receivables and related assets of the type described in the definition
of “Qualified Receivables Transaction” Incurred in connection with a Qualified
Receivables Transaction, and Liens on Investments in Receivables Entities;

(2)
pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

(3)
Liens imposed by law, including carriers’, warehousemen’s, mechanics’
landlords’, materialmen’s, repairmen’s, construction and other like Liens, in
each case for sums not yet overdue for a period of more than 60 days or that are
bonded or being contested in good faith by appropriate proceedings;

(4)
Liens for taxes, assessments or other governmental charges not yet subject to
penalties for non-payment or which are being contested in good faith by
appropriate proceedings;

(5)
Liens in favor of issuers of surety, bid or performance bonds or with respect to
other regulatory requirements or trade or government contracts or to secure
leases or permits, licenses, statutory or regulatory obligations, or letters of
credit or bankers’ acceptances or similar obligations issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;



27

--------------------------------------------------------------------------------





(6)
(a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property or
assets over which the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar arrangements relating thereto (including, without limitation, the right
reserved to or vested in any governmental authority by the terms of any lease,
license, franchise, grant or permit acquired by the Company, a Permitted
Affiliate Parent or any of its Restricted Subsidiaries or by any statutory
provision to terminate any such lease, license, franchise, grant or permit, or
to require annual or other payments as a condition to the continuance thereof),
(b) minor survey exceptions, encumbrances, trackage rights, special assessments,
ground leases, easements or reservations of, or rights of others for, licenses,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning, building codes or other restrictions (including,
without limitation, minor defects or irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries or to the ownership of its properties which do not in
the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries, and (c) any
condemnation or eminent domain proceedings affecting any real property;

(7)
Liens securing Hedging Obligations, so long as the related Indebtedness is, and
is permitted to be Incurred under the Loan Documents;

(8)
leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Company,
any Permitted Affiliate Parent or the Restricted Subsidiaries;

(9)
Liens arising out of judgments, decrees, orders or awards so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order or award have not been finally terminated or the
period within which such proceedings may be initiated has not expired;

(10)
Liens for the purpose of securing the payment of all or a part of the purchase
price of, or Capitalized Lease Obligations, Purchase Money Obligations or other
payments Incurred to finance the acquisition, improvement or construction of,
assets or property acquired or constructed in the ordinary course of business
(including Liens arising out of conditional sale, title retention, hire
purchase, consignment or similar arrangements for the sale of goods entered into
in the ordinary course of business); provided that such Liens do not encumber
any other assets or property of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto;

(11)
Liens (i) arising solely by virtue of any statutory or common law provisions or
customary business provisions relating to banker’s Liens, rights of set-off or
similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution, (ii) attaching to commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes or (iv) deposits made in the ordinary
course of business to secure liability to insurance carriers;

(12)
Liens arising from United States Uniform Commercial Code financing statement
filings (or similar filings in other applicable jurisdictions) regarding
operating leases entered into by the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries in the ordinary course of business;

(13)
Liens securing Indebtedness to the extent Incurred in compliance with Section
4.09(b)(17), including guarantees and any Refinancing Indebtedness in respect
thereof;



28

--------------------------------------------------------------------------------





(14)
Liens (a) over the segregated trust accounts set up to fund productions, (b)
required to be granted over productions to secure production grants granted by
regional and/or national agencies promoting film production in the relevant
regional and/or national jurisdiction and (c) over assets relating to a specific
production funded by Production Facilities;

(15)
Liens existing on, or provided for under written arrangements existing on, the
First Amendment Effective Date;

(16)
Liens on property, other assets or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary (including Liens created, incurred or
assumed in connection with or in contemplation of such acquisition or
transaction); provided, however, that any such Lien may not extend to any other
property owned by the Company, a Permitted Affiliate Parent or any other
Restricted Subsidiary (other than pursuant to after-acquired property clauses in
effect with respect to such Lien at the time of acquisition on property of the
type that would have been subject to such Lien notwithstanding the occurrence of
such acquisition);

(17)
Liens on property at the time the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into any Restricted Subsidiary (including
Liens created, incurred or assumed in connection with or in contemplation of
such acquisition or transaction); provided, however, that any such Lien may not
extend to any other property owned by the Company, a Permitted Affiliate Parent
or such Restricted Subsidiary (other than pursuant to after-acquired property
clauses in effect with respect to such Lien at the time of acquisition on
property of the type that would have been subject to such Lien notwithstanding
the occurrence of such acquisition);

(18)
Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company, a Permitted Affiliate Parent or another Restricted
Subsidiary;

(19)
Permitted Collateral Liens;

(20)
Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness that
was previously so secured, provided that any such Lien is limited to all or part
of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder;

(21)
Liens securing Indebtedness Incurred under any Permitted Credit Facility;

(22)
Liens on Capital Stock or other securities of any Unrestricted Subsidiary that
secure Indebtedness or other obligations of such Unrestricted Subsidiary;

(23)
any interest or title of a lessor under any Capitalized Lease Obligations or
operating leases;

(24)
any encumbrance or restriction (including, but not limited to, put and call
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(25)
Liens over rights under loan agreements relating to, or over notes or similar
instruments evidencing, the on-loan of proceeds received by a Restricted
Subsidiary from the issuance of Indebtedness, which Liens are created to secure
payment of such Indebtedness;

(26)
Liens on assets or property of a Restricted Subsidiary that is not a Loan Party
securing Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted by Section 4.09;

(27)
any Liens in respect of the ownership interests in, or assets owned by, any
joint ventures securing obligations of such joint ventures or similar
agreements;



29

--------------------------------------------------------------------------------





(28)
Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers or escrow
agent thereof) or on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in escrow accounts or similar arrangement to
be applied for such purpose;

(29)
Liens Incurred with respect to obligations that do not exceed the greater of (a)
$250.0 million and (b) 5.0% of Total Assets at any time outstanding;

(30)
Liens consisting of any right of set-off granted to any financial institution
acting as a lockbox bank in connection with a Qualified Receivables Transaction;

(31)
Liens for the purpose of perfecting the ownership interests of a purchaser of
Receivables and related assets pursuant to any Qualified Receivables
Transaction;

(32)
Cash deposits or other Liens for the purpose of securing Limited Recourse; and

(33)
Liens arising in connection with other sales of Receivables permitted hereunder
without recourse to the Company, a Permitted Affiliate Parent or any of the
Restricted Subsidiaries;

(34)
Liens in respect of Bank Products or to implement cash pooling arrangements or
arising under the general terms and conditions of banks with whom the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary maintains a banking
relationship or to secure cash management and other banking services, netting
and set-off arrangements, and encumbrances over credit balances on bank accounts
to facilitate operation of such bank accounts on a cash-pooled and net balance
basis (including any ancillary facility under any Credit Facility or other
accommodation comprising of more than one account) and Liens of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary under the general terms
and conditions of banks and financial institutions entered into in the ordinary
course of banking or other trading activities;

(35)
Liens on cash, Cash Equivalents, Investments or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
provided that such defeasance, discharge or redemption is not prohibited
hereunder;

(36)
Liens on Receivables and related assets of the type specified in the definition
of “Qualified Receivables Transaction”;

(37)
Liens on cash or Cash Equivalents securing the obligations and facilities of
Cable & Wireless Limited under and in respect of the Cable & Wireless
Supplemental Pension Scheme and the trust deed and rules in respect thereof;

(38)
Liens on cash in support of letters of credit issued pursuant to the terms of
the CFA or any cash escrow arrangements for the same purpose;

(39)
Liens on equipment of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary granted in the ordinary course of business to a client of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary at which
such equipment is located;

(40)
subdivision agreements, site plan control agreements, development agreements,
servicing agreements, cost sharing, reciprocal and other similar agreements with
municipal and other governmental authorities affecting the development,
servicing or use of a property; provided the same are complied with in all
material respects except as such non-compliance does not interfere in any
material respect as determined in good faith by the Company or a Permitted
Affiliate Parent with the business of the Company, any Permitted Affiliate
Parent and their Subsidiaries taken as a whole;



30

--------------------------------------------------------------------------------





(41)
facility cost sharing, servicing, reciprocal or other similar agreements related
to the use and/or operation a property in the ordinary course of business;
provided the same are complied with in all material respects;

(42)
deemed trusts created by operation of law in respect of amounts which are (i)
not yet due and payable, (ii) immaterial, (iii) being contested in good faith
and by appropriate proceedings and for which appropriate reserves have been
established in accordance with IFRS or (iv) unpaid due to inadvertence after
exercising due diligence; and

(43)
Liens encumbering deposits made in the ordinary course of business to secure
liabilities to insurance carriers.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision hereof or
any other entity.
“Post-Closing Reorganization” means the possible reorganization of the CWC Group
by the Ultimate Parent, which is expected to include: (1) a distribution or
other transfer of the Company and any Permitted Affiliate Parent and their
respective Subsidiaries or a Parent of both the Company and any Permitted
Affiliate Parent to the Ultimate Parent or another direct Subsidiary of the
Ultimate Parent through one or more mergers, transfers, consolidations or other
similar transactions such that the Company and any Permitted Affiliate Parent
and their respective Subsidiaries or such Parent will become the direct
Subsidiary of the Ultimate Parent or such other direct Subsidiary of the
Ultimate Parent, and/or (2) the issuance by the Company and any Permitted
Affiliate Parent of Capital Stock to the Ultimate Parent or another direct
Subsidiary of the Ultimate Parent and, as consideration therefor, the assignment
by the Ultimate Parent or a direct Subsidiary of the Ultimate Parent of a loan
receivable to the Company or a Permitted Affiliate Parent, as the case may be,
and/or (3) the insertion of a new entity as a direct Subsidiary of C&W
Communications, which new entity will become a Parent of the Company.
“Preferred Stock,” as applied to the Capital Stock of any corporation,
partnership, limited liability company or other entity, means Capital Stock of
any class or classes (however designated) which is preferred as to the payment
of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such entity, over shares of Capital
Stock of any other class of such entity.
“Production Facilities” means any bilateral facilities provided by a lender to
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary to
finance a production.
“Pro forma EBITDA” means, for any period, the Consolidated EBITDA of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries,
provided, however, that for the purposes of calculating Pro forma EBITDA for
such period, if, as of such date of determination:
(1)
since the beginning of such period the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary will have made any Asset Disposition or disposed of
any company, any business, any group of assets constituting an operating unit of
a business or any Minority Investment (any such disposition, a “Sale”) or if the
transaction giving rise to the need to calculate the Consolidated Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio or Pro forma
Non-Controlling Interest EBITDA, as applicable, is such a Sale, Pro forma EBITDA
for such period will be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the assets which are the subject of such Sale for
such period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such period;

(2)
since the beginning of such period the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary (by merger or otherwise) will have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, acquires
any Non-Controlling Interests in a Restricted Subsidiary or otherwise acquires
any company, any business, any group of assets constituting an operating unit of
a business or any Minority Investment (any such Investment or acquisition, a
“Purchase”) including any such Purchase occurring in connection with a
transaction causing a calculation to be made hereunder, Consolidated EBITDA for
such period will be calculated after giving pro forma effect thereto as if such
Purchase occurred on the first day of such period; and



31

--------------------------------------------------------------------------------





(3)
since the beginning of such period any Person (that became a Restricted
Subsidiary or was merged with or into the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary since the beginning of such period) will
have made any Sale or any Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Company, any Permitted
Affiliate Parent or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA for such period will be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

For purposes of this definition and determining compliance with any provision of
the Loan Documents that requires the calculation of any financial ratio or test,
(a) whenever pro forma effect is to be given to any transaction or calculation,
the pro forma calculations will be as determined conclusively in good faith by a
responsible financial or accounting officer of the Company (including without
limitation in respect of anticipated expense and cost reductions) including,
without limitation, as a result of, or that would result from any actions taken,
committed to be taken or with respect to which substantial steps have been
taken, by the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
including, without limitation, in connection with any cost reduction synergies
or cost savings plan or program or in connection with any transaction,
investment, acquisition, disposition, restructuring, corporate reorganization or
otherwise (regardless of whether these cost savings and cost reduction synergies
could then be reflected in pro forma financial statements to the extent
prepared), (b) in determining the amount of Indebtedness outstanding on any date
of determination, pro forma effect shall be given to any Incurrence, repayment,
repurchase, defeasance or other acquisition, retirement or discharge of
Indebtedness as if such transaction had occurred on the first day of the
relevant period and (c) interest on any Indebtedness that bears interest at a
floating rate and that is being given pro forma effect shall be calculated as if
the rate in effect on the date of calculation had been applicable for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness).
“Pro forma Non-Controlling Interest EBITDA” means, for any period, an amount
equal to the proportion of the Pro forma EBITDA of the Company, a Permitted
Affiliate Parent and the Restricted Subsidiaries which would have been
attributable to Non-Controlling Interests, on the basis that the relevant
measures for calculating such Pro forma EBITDA for such period under the
definition of “Pro forma EBITDA” (including “Consolidated EBITDA”) are
attributed to such Non-Controlling Interests in accordance with the definition
of “Consolidation”.
“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional investors that is
underwritten for resale in accordance with Rule 144A or Regulation S under the
Securities Act, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the SEC for public
resale. For the avoidance of doubt, the term “Public Debt” shall not be
construed to include any Indebtedness issued to institutional investors in a
direct placement of such Indebtedness that is not underwritten by an
intermediary (it being understood that, without limiting the foregoing, a
financing that is distributed to not more than ten Persons (provided that
multiple managed accounts and affiliates of any such Persons shall be treated as
one Person for the purposes of this definition) shall be deemed not to be
underwritten), or any Indebtedness under the Loan Documents, a Permitted Credit
Facility, a Production Facility, commercial bank or similar Indebtedness,
Capitalized Lease Obligation or recourse transfer of any financial asset or any
other type of Indebtedness incurred in a manner not customarily viewed as a
“securities offering.” “Public Market” means any time after an Equity Offering
has been consummated, shares of common stock or other common equity interests of
the IPO Entity having a market value in excess of $75.0 million on the date of
such Equity Offering have been distributed pursuant to such Equity Offering.
“Public Offering” means any offering, including an Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include any offering pursuant to Rule
144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).
“Public Offering Expenses” means expenses Incurred by any Parent in connection
with any public offering of Capital Stock or Indebtedness (whether or not
successful):
(1)
where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary; or



32

--------------------------------------------------------------------------------





(2)
in a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned; or

(3)
otherwise on an interim basis prior to completion of such offering so long as
any Parent shall cause the amount of such expenses to be repaid to the Company,
a Permitted Affiliate Parent or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed, in each case, to the extent
such expenses are not paid by another Subsidiary of such Parent.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
the deferred purchase price of Receivables (and related assets) and/or a line of
credit, which may be irrevocable, from the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary in connection with a Qualified Receivables
Transaction with a Receivables Entity, which note is intended to finance that
portion of the purchase price that is not paid in cash or a contribution of
equity and which (a) is repayable from cash available to the Receivables Entity,
other than (i) amounts required to be established as reserves pursuant to
agreements, (ii) amounts paid to investors in respect of interest, (iii)
principal and other amounts owing to such investors and (iv) amounts owing to
such investors and amounts paid in connection with the purchase of newly
generated Receivables and (b) may be subordinated to the payments described in
clause (a).
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries pursuant to which the Company, a
Permitted Affiliate Parent or any of the Restricted Subsidiaries may sell,
convey or otherwise transfer to (1) a Receivables Entity (in the case of a
transfer by the Company, a Permitted Affiliate Parent or any of the Restricted
Subsidiaries) and (2) any other Person (in the case of a transfer by a
Receivables Entity), or may grant a Lien in, any Receivables (whether now
existing or arising in the future) of the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Receivables, all contracts and
all guarantees or other obligations in respect of such accounts receivable, the
proceeds of such Receivables and other assets which are customarily transferred,
or in respect of which Liens are customarily granted, in connection with asset
securitization involving Receivables and any Hedging Obligations entered into by
the Company, a Permitted Affiliate Parent or any such Restricted Subsidiary in
connection with such Receivables.
“Receivable” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” as so defined.
“Receivables Entity” means a Wholly Owned Subsidiary of the Company or a
Permitted Affiliate Parent (or another Person in which the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary makes an Investment or to which
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary transfers
Receivables and related assets) which engages in no activities other than in
connection with the financing of Receivables and which is designated by the
Board of Directors or senior management of the Company or a Permitted Affiliate
Parent (as provided below) as a Receivables Entity:
(1)
no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(A)
is guaranteed by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);

(B)
is recourse to or obligates the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in any way other than pursuant to Standard Securitization
Undertakings;



33

--------------------------------------------------------------------------------





(C)
subjects any property or asset of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; or

(D)
except, in each such case, Limited Recourse and Permitted Liens as defined in
clauses (30) through (34) of the definition thereof.

(2)
with which neither the Company, a Permitted Affiliate Parent nor any Restricted
Subsidiary has any material contract, agreement, arrangement or understanding
(except in connection with a Purchase Money Note or Qualified Receivables
Transaction) other than on terms not materially less favorable to the Company,
such Permitted Affiliate Parent or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Company or such Permitted Affiliate Parent, other than fees payable in the
ordinary course of business in connection with servicing Receivables; and

(3)
to which neither the Company, a Permitted Affiliate Parent nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than those related to or incidental to the relevant Qualified Receivables
Transaction), except for Limited Recourse.

Any such designation by the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent a certified copy of the
resolution of the Board of Directors of the Company or a Permitted Affiliate
Parent giving effect to such designation and an Officer’s Certificate certifying
that such designation complied with the foregoing conditions.
“Receivables Fees” means reasonable distributions or payments made directly or
by means of discounts with respect to any participation interest issued or sold
in connection with, and other fees paid to a Person that is not a Receivables
Entity in connection with, any Qualified Receivables Transaction.
“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables in a Qualified Receivables Transaction to repurchase Receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) (collectively, “refinance,” “refinances,” and
“refinanced” shall have a correlative meaning) any Indebtedness existing on the
First Amendment Effective Date or Incurred in compliance with this Agreement
(including Indebtedness of the Company or a Permitted Affiliate Parent that
refinances Indebtedness of any Restricted Subsidiary and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of another Restricted
Subsidiary) including Indebtedness that refinances Refinancing Indebtedness,
including successive refinancings, provided, however, that:
(1)
if the Indebtedness being refinanced constitutes Subordinated Obligations, (a)
if the Stated Maturity of the Indebtedness being refinanced is earlier than the
Latest Maturity Date of the Facilities, the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Latest Maturity Date of the Facilities, the Refinancing
Indebtedness has a Stated Maturity later than the Latest Maturity Date of the
Facilities;

(2)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being refinanced plus an amount to pay any interest, fees and
expenses, premiums and defeasance costs, Incurred in connection therewith;



34

--------------------------------------------------------------------------------





(3)
if the Indebtedness being refinanced constitutes Subordinated Obligations, such
Refinancing Indebtedness is subordinated in right of payment to the Obligations
on terms at least as favorable to the Finance Parties as those contained in the
documentation governing the Indebtedness being refinanced; and

(4)
if the Existing Senior Notes or the 2019 Sterling Bonds are being refinanced by
a Restricted Subsidiary that is not a Loan Party, such Refinancing Indebtedness
shall be Incurred by such Restricted Subsidiary in compliance with Section
4.09(a), Section 4.09(b)(1), Section 4.09(b)(17), Section 4.09(b)(18) and/or
Section 4.09(b)(25).

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge
or repayment of all or any part of any such Credit Facility or other
Indebtedness.
“Related Business” means any business that is the same as or related, ancillary
or complementary to, any of the businesses of the Company and the Restricted
Subsidiaries on the First Amendment Effective Date.
“Related Person” with respect to any Permitted Holder, means:
(1)
any controlling equity holder or majority (or more) owned Subsidiary of such
Permitted Holder;

(2)
in the case of an individual, any spouse, family member or relative of such
individual, any trust or partnership for the benefit of one or more of such
individual and any such spouse, family member or relative, or the estate,
executor, administrator, committee or beneficiaries of any thereof; or

(3)
any trust, corporation, partnership or other Person for which one or more of the
Permitted Holders and other Related Persons of any thereof constitute the
beneficiaries, stockholders, partners or owners thereof, or Persons beneficially
holding in the aggregate a majority (or more) controlling interest therein.

“Related Taxes” means:
(1)
any taxes, including but not limited to sales, use, transfer, rental, ad
valorem, value added, stamp, property, consumption, franchise, license, capital,
registration, business, customs, net worth, gross receipts, excise, occupancy,
intangibles or similar taxes (other than (x) taxes measured by income and (y)
withholding imposed on payments made by any Parent), required to be paid by any
Parent by virtue of its:

(A)
being organized or incorporated or having Capital Stock outstanding (but not by
virtue of owning stock or other equity interests of any corporation or other
entity other than the Company, a Permitted Affiliate Parent or any of the
Company’s or a Permitted Affiliate Parent’s Subsidiaries), or

(B)
being a holding company parent of the Company, a Permitted Affiliate Parent or
any of the Company’s or a Permitted Affiliate Parent’s Subsidiaries, or

(C)
receiving dividends from or other distributions in respect of the Capital Stock
of the Company, a Permitted Affiliate Parent or any of the Company’s or a
Permitted Affiliate Parent’s Subsidiaries, or

(D)
having guaranteed any obligations of the Company, a Permitted Affiliate Parent
or any Subsidiary of the Company or a Permitted Affiliate Parent, or

(E)
having made any payment in respect to any of the items for which the Company or
a Permitted Affiliate Parent is permitted to make payments to any Parent
pursuant to Section 4.07,



35

--------------------------------------------------------------------------------





in each case, to the extent such taxes are not paid by another Subsidiary or
such Parent; or
(2)
any taxes measured by income for which any Parent is liable up to an amount not
to exceed with respect to such taxes the amount of any such taxes that the
Company, a Permitted Affiliate Parent and their respective Subsidiaries would
have been required to pay on a separate company basis or on a Consolidated basis
if the Company, a Permitted Affiliate Parent and their respective Subsidiaries
had paid tax on a Consolidated, combined, group, affiliated or unitary basis on
behalf of an affiliated group consisting only of the Company, a Permitted
Affiliate Parent and their respective Subsidiaries and any taxes imposed by way
of withholding on payments made by one Parent to another Parent on any financing
that is provided, directly or indirectly in relation to the Company, a Permitted
Affiliate Parent and their respective Subsidiaries (reduced by any taxes
measured by income actually paid by the Company, a Permitted Affiliate Parent
and their respective Subsidiaries).

“Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness or the provider of Senior Indebtedness (if provided
on a bilateral basis), as the case may be.
“Reporting Entity” refers to C&W Communications, or following any election made
in accordance with Section 4.03(d), the Company or such other Parent of the
Company, or, following a Permitted Affiliate Group Designation Date, the Common
Holding Company or a Parent of the Common Holding Company.
“Reserved Indebtedness Amount” has the meaning has the meaning given to that
term in Section 4.09.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Subsidiary” means any Subsidiary of the Company or of a Permitted
Affiliate Parent (including any Borrower), together with any Affiliate
Subsidiaries, in each case, other than an Unrestricted Subsidiary.
“Sable Holding” means Sable Holding Limited and its successors.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Securitization Obligation” means any Indebtedness or other obligation of any
Receivables Entity.
“Senior Indebtedness” means, whether outstanding on the First Amendment
Effective Date or thereafter Incurred, all amounts payable by, under or in
respect of all other Indebtedness of the Loan Parties, including premiums and
accrued and unpaid interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization relating to each Loan Party
at the rate specified in the documentation with respect thereto whether or not a
claim for post filing interest is allowed in such proceeding) and fees relating
thereto; provided, however, that Senior Indebtedness will not include:
(1)
any Indebtedness Incurred in violation of this Agreement;

(2)
any obligation of any Loan Party to any Restricted Subsidiary;

(3)
any liability for taxes owed or owing by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary;

(4)
any accounts payable or other liability to trade creditors arising in the
ordinary course of business (including guarantees thereof or instruments
evidencing such liabilities);

(5)
any Indebtedness, guarantee or obligation of a Loan Party that is expressly
subordinate or junior in right of payment to any other Indebtedness, guarantee
or obligation of a Loan Party, including, without limitation, any Subordinated
Obligation; or

(6)
any Capital Stock.



36

--------------------------------------------------------------------------------





“Senior Secured Indebtedness” means, with respect to any Person as of any date
of determination, any Indebtedness that is (1) secured by a First-Priority Lien,
(2) Incurred by a Loan Party and secured by any other Lien on assets of a Loan
Party or any Restricted Subsidiary (other than a Lien permitted under clauses
(22), (28), or (29) of the definition of “Permitted Liens”), or (3) Incurred by
a Restricted Subsidiary that is not a Loan Party (other than the 2019 Sterling
Bonds and any Refinancing Indebtedness Incurred by Cable & Wireless
International Finance B.V. in respect thereof), in each case, without double
counting.
“Significant Subsidiary” means any Restricted Subsidiary which, together with
the Restricted Subsidiaries of such Restricted Subsidiary, accounted for more
than 10.0% of the Total Assets as of the end of the most recently completed
fiscal year.
“Solvent Liquidation” means any voluntary liquidation, winding up or corporate
reconstruction involving the business or assets of, or shares of (or other
interests in) any Subsidiary of C&W Parent (other than the Borrowers); provided
that, to the extent the Subsidiary of C&W Parent involved in such Solvent
Liquidation is a Guarantor, the Successor Company assumes all the obligations of
that Guarantor under the Loan Documents and the Intercreditor Agreement to which
such Guarantor was a party prior to the Solvent Liquidation unless (i) such
Successor Company is an existing Guarantor or (ii) such Successor Company would,
but for the operation of this proviso, no longer be required to guarantee the
Facilities or any other Senior Secured Indebtedness secured on the Collateral
and accordingly any guarantee required by this proviso would become subject to
automatic release in accordance with Section 11.09(b) of this Agreement.
“Special Dividend” means the special dividend in the amount of in the amount of
£0.03 per share paid to the C&W Communications’ shareholders of record
immediately prior to the consummation of the 2016 Liberty Acquisition.
“Specified Legal Expenses” means, to the extent not constituting an
extraordinary, non-recurring or unusual loss, charge or expense, all attorneys’
and experts’ fees and expenses and all other costs, liabilities (including all
damages, penalties, fines and indemnification and settlement payments) and
expenses paid or payable in connection with any threatened, pending, completed
or future claim, demand, action, suit, proceeding, inquiry or investigation
(whether civil, criminal, administrative, governmental or investigative).
“Spin-Off” means a transaction by which all outstanding ordinary and or equity
shares of the Company and any Permitted Affiliate Parent or a Parent of the
Company or such Permitted Affiliate Parent directly or indirectly owned by the
Ultimate Parent are distributed to (1) all of the Ultimate Parent’s shareholders
or (2) all of the shareholders comprising one or more group of the Ultimate
Parent’s shareholders as provided by the Ultimate Parent’s articles of
association, in each case, either directly or indirectly through the
distribution of shares in a Parent holding the Company’s and any Permitted
Affiliate Parent’s shares or such Parent’s shares.
“Spin Parent” means the Person the shares of which are distributed to the
shareholders of the Ultimate Parent pursuant to the Spin-Off.
“SPV Proceeds Loan Borrower Change” means the assumption by the New Senior Debt
Obligor of all obligations of the Original Borrower under the Existing SPV
Proceeds Loan, the Existing SPV Proceeds Loan Agreement, the Existing SPV
Covenant Agreement and any New Senior Notes Proceeds Loans, which may be
implemented at the sole option and sole discretion of the Company.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary which are reasonably customary in
securitization of Receivables transactions, including, without limitation, those
relating to the servicing of the assets of a Receivables Entity and Limited
Recourse, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.


37

--------------------------------------------------------------------------------





“Subordinated Obligation” means, in the case of a Borrower, any Indebtedness
(whether outstanding on the First Amendment Effective Date or thereafter
Incurred) which is expressly subordinate or junior in right of payment to the
Obligations pursuant to a written agreement and, in the case of a Guarantor, any
Indebtedness (whether outstanding on the First Amendment Effective Date or
thereafter Incurred) which is expressly subordinate or junior in right of
payment to the Guaranty of such Guarantor pursuant to a written agreement.
“Subordinated Shareholder Loans” means Indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary (and any security into which such
Indebtedness, other than Capital Stock, is convertible or for which it is
exchangeable at the option of the holder) issued to and held by any Affiliate
(other than the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) that (either pursuant to its terms or pursuant to an agreement with
respect thereto):
(1)
does not mature or require any amortization, redemption or other repayment of
principal or any sinking fund payment prior to the first anniversary of the
Latest Maturity Date of the Facilities (other than through conversion or
exchange of such Indebtedness into Capital Stock (other than Disqualified Stock)
of the Company or a Permitted Affiliate Parent, as applicable, or any
Indebtedness meeting the requirements of this definition);

(2)
does not require, prior to the first anniversary of the Latest Maturity Date of
the Facilities, payment of cash interest, cash withholding amounts or other cash
gross-ups, or any similar cash amounts;

(3)
contains no change of control or similar provisions that are effective, and does
not accelerate and has no right to declare a default or event of default or take
any enforcement action or otherwise require any cash payment prior to the first
anniversary of the Latest Maturity Date of the Facilities;

(4)
does not provide for or require any Lien or encumbrance over any asset of the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries;

(5)
is subordinated in right of payment to the prior payment in full of the
Obligations in the event of (a) a total or partial liquidation, dissolution or
winding up of the Company or a Permitted Affiliate Parent or such Restricted
Subsidiary, as applicable, (b) a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property or a
Permitted Affiliate Parent and its property or such Restricted Subsidiary and
its property, as applicable, (c) an assignment for the benefit of creditors or
(d) any marshalling of the Company’s assets and liabilities or a Permitted
Affiliate Parent’s assets and liabilities, or such Restricted Subsidiary’s
assets and liabilities, as applicable;

(6)
under which the Company or a Permitted Affiliate Parent or such Restricted
Subsidiary, as applicable, may not make any payment or distribution of any kind
or character with respect to any obligations on, or relating to, such
Subordinated Shareholder Loans if (a) a payment Default under a Loan Document in
relation to the Obligations occurs and is continuing or (b) any other Default
under the Loan Documents occurs and is continuing that permits the Lenders to
accelerate their outstanding Loans and the Company or a Permitted Affiliate
Parent or a Restricted Subsidiary, as applicable, receives notice of such
Default from the Administrative Agent, until in each case the earliest of (i)
the date on which such Default is cured or waived or (ii) 180 days from the date
such Default occurs (and only once such notice may be given during any 360 day
period); and

(7)
under which, if the holder of such Subordinated Shareholder Loans receives a
payment or distribution with respect to such Subordinated Shareholder Loan (a)
other than in accordance with this Agreement or as a result of a mandatory
requirement of applicable law or (b) under circumstances described under clauses
(5)(a) through (d) above, such holder will forthwith pay all such amounts to the
Administrative Agent or the Security Trustee to be held in trust for application
in accordance with the Loan Documents.

“Subsidiary” of any Person means (a) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in


38

--------------------------------------------------------------------------------





the election of directors, managers or trustees thereof (or Persons performing
similar functions) or (b) any partnership, joint venture limited liability
company or similar entity of which more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, is, in the case of clauses (a) and (b), at
the time owned or controlled, directly or indirectly, by (1) such Person, (2)
such Person and one or more Subsidiaries of such Person or (3) one or more
Subsidiaries of such Person. Except as used in Section 4.09(b)(7)(B), the
definitions of “ordinary course of business”, “CWC Group” and clause 2(b) of
“Permitted Collateral Liens”, or as otherwise specified herein or unless as the
context may require, each reference to a Subsidiary will refer to a Subsidiary
of the Company or a Permitted Affiliate Parent.
“Telecommunications Services of Trinidad and Tobago” means Telecommunications
Services of Trinidad and Tobago Limited.
“Test Period” means, on any date of determination, the period of the most recent
two consecutive fiscal half-years for which, at the option of the Company or a
Permitted Affiliate Parent, (i) semi-annual financial statements have previously
been furnished to the Administrative Agent pursuant to Section 4.03 or (ii)
internal financial statements of the Reporting Entity are available immediately
preceding the date of determination (the “LTM Test Period”); provided that, the
Company may make an election to establish that “Test Period” shall mean, on the
date of determination, the period of the most recent two consecutive fiscal
quarters for which, at the option of the Company or a Permitted Affiliate
Parent, (i) interim management statements and/or quarterly financial statements
have previously been furnished to the Administrative Agent pursuant to Section
4.03 or (ii) internal interim management statements and/or internal financial
statements of the Reporting Entity are available immediately preceding the date
of determination (the “L2QA Test Period”). The calculation of Pro forma EBITDA
and Pro forma Non-Controlling Interest EBITDA in respect of any Test Period that
is an L2QA Test Period shall be determined by multiplying Pro forma EBITDA or
Pro forma Non-Controlling Interest EBITDA, as applicable, for such L2QA Test
Period by two. The Company may only make one election to change from the LTM
Test Period to the L2QA Test Period and once so elected may not then elect to
change from the L2QA Test Period back to the LTM Test Period.
“Total Assets” means the Consolidated total assets of Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries as shown on the most recent
balance sheet (excluding the footnotes thereto) of the Reporting Entity which,
at the option of the Company or a Permitted Affiliate Parent, have previously
been furnished to the Administrative Agent pursuant to Section 4.03 or are
internally available immediately preceding the date of determination (and, in
the case of any determination relating to any Incurrence of Indebtedness, any
Restricted Payment or other determination under this Agreement, calculated with
such pro forma and other adjustments as are consistent with the pro forma
provisions set forth in the definition of “Pro Forma EBITDA” including, but not
limited to, any property or assets being acquired in connection therewith).
“Towers Assets” means:
(1)    all present and future wireless and broadcast towers and tower sites that
host or assist in the operation of plant and equipment used for transmitting
telecommunications signals, being tower and tower sites that are owned by or
vested in the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
(whether pursuant to title, rights in rem, leases, rights of use, site sharing
rights, concession rights or otherwise) and include, without limitation, any and
all towers and tower sites under construction;
(2)    all rights (including, without limitation, rights in rem, leases, rights
of use, site sharing rights and concession rights), title, deposits (including,
without limitation, deposits placed with landlords, electricity boards and
transmission companies) and interest in, or over, the land or property on which
such towers and tower sites referred to in paragraph (1) above have been or will
be constructed or erected or installed;
(3)    all current assets relating to the towers or tower sites and their
operation referred to in paragraph (1) above, whether movable, immovable or
incorporeal;
(4)    all plant and equipment customarily treated by telecommunications
operators as forming part of the towers or tower sites referred to in paragraph
(1) above, including, in particular, but without limitation, the electricity
power connections, utilities, diesel generator sets, batteries, power management
systems, air conditioners, shelters and all associated civil and electrical
works; and


39

--------------------------------------------------------------------------------





(5)    all permits, licences, approvals, registrations, quotas, incentives,
powers, authorities, allotments, consents, rights, benefits, advantages,
municipal permissions, trademarks, designs, copyrights, patents and other
intellectual property and powers of every kind, nature and description
whatsoever, whether from government bodies or otherwise, pertaining to or
relating to paragraphs (1) to (4) above; and
(6)    shares or other interests in Tower Companies.
“Tower Company” means a company or other entity whose principal activity relates
to Towers Assets and substantially all of whose assets are Towers Assets.
“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.
“TSTT HoldCo” means any wholly-owned Subsidiary of the Company or a Permitted
Affiliate Parent that holds no material assets other than the Capital Stock of
Telecommunications Services of Trinidad and Tobago.
“Ultimate Parent” means (1) Liberty Latin America and any and all successors
thereto or (2) upon consummation of a Spin-Off, “Ultimate Parent” will mean the
Spin Parent and its successors, and (3) upon consummation of a Parent Joint
Venture Transaction, “Ultimate Parent” will mean each of the top tier Parent
entities of the Joint Venture Holders and their successors.
“Unrestricted Subsidiary” means:
(1)
any Subsidiary of the Company or a Permitted Affiliate Parent that at the time
of determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Company or a Permitted Affiliate Parent in the manner provided
below; and

(2)
any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company or a Permitted Affiliate Parent may
designate any Subsidiary of the Company or a Permitted Affiliate Parent, as
applicable (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein), to
be an Unrestricted Subsidiary only if:
(1)
such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, any other Subsidiary of the Company or of a Permitted Affiliate
Parent which is not a Subsidiary of the Subsidiary to be so designated or
otherwise an Unrestricted Subsidiary; and

(2)
such designation and the Investment of the Company or a Permitted Affiliate
Parent in such Subsidiary complies with Section 4.07.

Any such designation by the Board of Directors of the Company or a Permitted
Affiliate Parent shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent a resolution of the Board of Directors of
the Company or a Permitted Affiliate Parent giving effect to such designation
and an Officer’s Certificate certifying that such designation complies with the
foregoing conditions. If, at any time, any Unrestricted Subsidiary would fail to
meet the foregoing requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness of such Subsidiary shall be deemed to be Incurred as of
such date.
The Board of Directors of the Company or a Permitted Affiliate Parent may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that immediately after giving effect to such designation, no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof and either (1) the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries could Incur at least $1.00 of additional Indebtedness
under Section 4.09(a)(2) or (2) the Consolidated Senior Secured Net Leverage
Ratio would be no greater than it was immediately prior to giving effect to such
designation, in each case, on a pro forma basis taking into account such
designation.


40

--------------------------------------------------------------------------------





“U.S. Government Obligations” means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States pledges its full faith and credit.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
“Wholly Owned Subsidiary” means (1) in respect of any Person, a Person, all of
the Capital Stock of which (other than (a) directors’ qualifying shares or an
immaterial amount of shares required to be owned by other Persons pursuant to
applicable law, regulation or to ensure limited liability and (b) in the case of
a Receivables Entity, shares held by a Person that is not an Affiliate of the
Company or a Permitted Affiliate Parent solely for the purpose of permitting
such Person (or such Person’s designee) to vote with respect to customary major
events with respect to such Receivables Entity, including without limitation the
institution of bankruptcy, insolvency or other similar proceedings, any merger
or dissolution, and any change in charter documents or other customary events)
is owned by that Person directly or (2) indirectly by a Person that satisfies
the requirements of clause (1).






41

--------------------------------------------------------------------------------






ANNEX II
COVENANTS
Unless otherwise specified herein, (i) references in this Annex to sections of
Article 4 or 5 are to those sections of this Annex (ii) defined terms used in
this Annex II shall bear the meanings given to them in Annex I or as otherwise
given to them in Section 1.01 of this Agreement. For the avoidance of doubt, the
section references in this Annex II (Covenants) is deliberately retained for
consistency given the equivalent provisions in indentures entered into by
Liberty Global or Liberty Latin America and their respective Subsidiaries for
ease of reference.
ARTICLE 4
Section 4.01    [Reserved]
Section 4.02    [Reserved]
Section 4.03    Reports
(a)    The Company or any Permitted Affiliate Parent will provide to the
Administrative Agent, and, in each case of clauses (1), (2) and (3) of this
Section 4.03(a), will post on its, the Reporting Entity’s or the Ultimate
Parent’s website (or make similar disclosure) the following (provided, however,
that to the extent any reports are filed on the SEC’s website or on the
Reporting Entity’s or the Ultimate Parent’s website, such reports shall be
deemed to be provided to the Administrative Agent):
(1)    within 150 days after the end of each fiscal year, audited combined or
Consolidated balance sheets of the Reporting Entity as of the end of the two
most recent fiscal years (or such shorter period as the Reporting Entity has
been in existence) and audited combined or Consolidated income statements and
statements of cash flow of the Reporting Entity for the two most recent fiscal
years (or such shorter period as the Reporting Entity has been in existence), in
each case prepared in accordance with IFRS, including appropriate footnotes to
such financial statements, and a report of the independent public accountants on
the financial statements; provided, however, that such financial statements need
not (i) contain any segment data other than as required under IFRS in its
financial statements with respect to the period presented, (ii) include any
exhibits or (iii) include separate financial statements for any Affiliates of
the Reporting Entity or any acquired businesses;
(2)    within 75 days after the first half of each fiscal year, unaudited
condensed combined or Consolidated financial statements of the Reporting Entity
for the first half of such fiscal year, prepared in accordance with IFRS;
provided, however, that such financial statements need not (i) contain any
segment data other than as required under IFRS in its financial statements with
respect to the period presented, (ii) include any exhibits or (iii) include
separate financial statements for any Affiliates of the Reporting Entity or any
acquired businesses;
(3)    within 75 days after the end of each of the first and third quarters of
each fiscal year, to the extent the Reporting Entity is not required under the
English law to provide financial statements, a report or announcement disclosing
the Reporting Entity’s revenue, ending period cash on balance sheet, net debt
and capital expenditures, accompanied by customary management commentary (an
“interim management statement”); provided that beginning with the next fiscal
quarter following an election to change to a L2QA Test Period in accordance with
the definition of “Test Period”, the Company or any Permitted Affiliate Parent
shall no longer provide any financial statements pursuant to Section 4.03(a)(2)
above and instead will provide, within 75 days after the end of each of the
first three quarters of each fiscal year, unaudited condensed combined or
Consolidated financial statements of the Reporting Entity for such quarter,
prepared in accordance with IFRS; provided, however, that such financial
statements need not (i) contain any segment data other than as required under
IFRS in its financial statements with respect to the period presented, (ii)
include any exhibits or (iii) include separate financial statements for any
Affiliates of the Reporting Entity or any acquired businesses; and
(4)    within 10 days after the occurrence of such event, information with
respect to (a) any change in the independent public accountants of the Reporting
Entity (unless such change is made in




42

--------------------------------------------------------------------------------





conjunction with a change in the auditor of the Ultimate Parent), (b) any
material acquisition or disposal of the Reporting Entity and its Restricted
Subsidiaries, taken as a whole, and (c) any material development in the business
of the Reporting Entity and its Restricted Subsidiaries, taken as a whole.
(b)    If the Company or a Permitted Affiliate Parent has designated any of its
Subsidiaries as Unrestricted Subsidiaries and any such Unrestricted Subsidiary
or group of Unrestricted Subsidiaries constitute Significant Subsidiaries of the
Reporting Entity, then the annual, semi-annual and quarterly financial
statements required by Section 4.03(a)(1), Section 4.03(a)(2) and Section
4.03(a)(3), as applicable, shall include a reasonably detailed presentation,
either on the face of the financial statements, in the footnotes thereto or in a
separate report delivered therewith, of the financial condition and results of
operations of the Reporting Entity and its Restricted Subsidiaries separate from
the financial condition and results of operations of such Unrestricted
Subsidiaries.
(c)    Following any election by the Reporting Entity to change its accounting
principles in accordance with the definition of IFRS the annual, semi-annual and
quarterly information required by Section 4.03(a)(1), Section 4.03(a)(2) and
Section 4.03(a)(3), as applicable, shall include any reconciliation presentation
required by clause (2)(a) of the definition of IFRS.
(d)    Notwithstanding the foregoing, the Company may satisfy its obligations
under Section 4.03(a)(1), Section 4.03(a)(2) and Section 4.03(a)(3) by (i) prior
to a Permitted Affiliate Group Designation Date, delivering the corresponding
Consolidated annual financial statements, semi-annual financial statements and
quarterly information of the Company or any Parent of the Company and, (ii)
following a Permitted Affiliate Group Designation Date, delivering the
corresponding Consolidated annual financial statements, semi-annual financial
statements and quarterly financing information of the Common Holding Company or
any Parent of the Common Holding Company. Following any such election,
references in this Section 4.03 to the “Reporting Entity” shall be deemed to
refer to the Company or any such Parent of the Company or the Common Holding
Company (as the case may be). Nothing contained in this Agreement shall preclude
the Reporting Entity from changing its fiscal year end.
(e)    To the extent that material differences exist between the business,
assets, results of operations or financial condition of (i) the Reporting Entity
and (ii) the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries (excluding, for the avoidance of doubt, the effect of any
intercompany balances between the Reporting Entity and the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries), the annual
financial statements, semi-annual financial statements and quarterly information
required by Section 4.03(a)(1), Section 4.03(a)(2) and Section 4.03(a)(3), as
applicable, shall give a reasonably detailed description of such differences and
include an unaudited reconciliation of the Reporting Entity’s financial
statements to the financial statements of the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries.
Section 4.04    [Reserved]
Section 4.05    [Reserved]
Section 4.06    [Reserved]
Section 4.07    Limitation on Restricted Payments
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries, directly or indirectly:
(1)    to declare or pay any dividend or make any distribution on or in respect
of its Capital Stock (including any payment in connection with any merger or
consolidation involving the Company, any Permitted Affiliate Parent or any of
the Restricted Subsidiaries) except:
(A)    dividends or distributions payable in Capital Stock of the Company or a
Permitted Affiliate Parent (other than Disqualified Stock) or Subordinated
Shareholder Loans; and
(B)    dividends or distributions payable to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary (and if such Restricted Subsidiary is not a
Wholly Owned Subsidiary


43

--------------------------------------------------------------------------------





of the Company or a Permitted Affiliate Parent, as applicable, to its other
holders of common Capital Stock on a pro rata basis);
(2)    to purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Company, a Permitted Affiliate Parent, or any Affiliate Subsidiary
or any Parent of the Company, a Permitted Affiliate Parent, or any Affiliate
Subsidiary held by Persons other than the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary (other than in exchange for Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock) or
Subordinated Shareholder Loans);
(3)    to purchase, repurchase, redeem, defease or otherwise acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations (other than (x) the purchase,
repurchase, redemption, defeasance or other acquisition or retirement of
Subordinated Obligations purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement or (y) Indebtedness permitted under Section
4.09(b)(2); or
(4)    to make any Restricted Investment in any Person;
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in Section
4.07(a)(1) through Section 4.07(a)(4) is referred to herein as a “Restricted
Payment”), if at the time the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary makes such Restricted Payment:
(A)    in the case of a Restricted Payment other than a Restricted Investment,
an Event of Default shall have occurred and be continuing (or would result
therefrom); or
(B)    except in the case of a Restricted Investment, if such Restricted Payment
is made in reliance on Section 4.07(a)(C)(i) below, the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries are not able to Incur an
additional $1.00 of Indebtedness pursuant to Section 4.09(a)(2), after giving
effect, on a pro forma basis, to such Restricted Payment; or
(C)    the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to April 1, 2015 and not returned or
rescinded (excluding all Restricted Payments permitted by Section 4.07(b)) would
exceed the sum of:
(i)    an amount equal to 100% of the Consolidated EBITDA for the period
beginning on the first day of the first full fiscal quarter commencing prior to
April 1, 2015 to the end of the Reporting Entity’s most recently ended full
fiscal quarter ending prior to the date of such Restricted Payment for which
internal Consolidated financial statements of the Reporting Entity are
available, taken as a single accounting period, less the product of 1.4 times
the Consolidated Interest Expense for such period;
(ii)    100% of the aggregate Net Cash Proceeds and the fair market value, of
marketable securities, or other property or assets, received by the Company or
any Permitted Affiliate Parent from the issue or sale of its Capital Stock
(other than Disqualified Stock) or Subordinated Shareholder Loans or other
capital contributions subsequent to April 1, 2015 (other than (A) Net Cash
Proceeds received from an issuance or sale of such Capital Stock to the Company,
a Permitted Affiliate Parent or a Restricted Subsidiary or an employee stock
ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination, (B) Excluded Contributions, (C) Net Cash Proceeds, or other
property or assets, if any, received by the Company as capital contributions or
Subordinated Shareholder Loans that were subsequently used to fund the Special
Dividend, (D) any Cure Amounts or (E) any property received in connection with
Section 4.07(b)(26));


44

--------------------------------------------------------------------------------





(iii)    100% of the aggregate Net Cash Proceeds and the fair market value, of
marketable securities, or other property or assets, received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary from the issuance or
sale (other than to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary subsequent to April 1, 2015 of any Indebtedness that has been
converted into or exchanged for Capital Stock of the Company or a Permitted
Affiliate Parent (other than Disqualified Stock) or Subordinated Shareholder
Loans; provided that the proceeds of any Cure Amounts shall not be taken into
account for the purposes of this Section 4.07(a)(C)(iii);
(iv)    the amount equal to the net reduction in Restricted Investments made by
the Company, any Permitted Affiliate Parent or any of the Restricted
Subsidiaries subsequent to April 1, 2015 resulting from:
(a)    repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realized upon the sale or other disposition to a
Person other than the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary of any such Restricted Investment, repayments of loans or advances or
other transfers of assets (including by way of dividend, distribution, interest
payments or returns of capital) to the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary; or
(b)    the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued, in each case, as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary in such Unrestricted Subsidiary,
which amount in each case under this Section 4.07(a)(C)(iv) was included in the
calculation of the amount of Restricted Payments; provided, however, that no
amount will be included in Consolidated EBITDA for the purposes of Section
4.07(a)(C)(i) to the extent that it is (at the Company’s option) included under
this Section 4.07(a)(C)(iv);
(v)    without duplication of amounts included in Section 4.07(a)(C)(iv), the
amount by which Indebtedness of the Company or any Permitted Affiliate Parent is
reduced on the Company’s or such Permitted Affiliate Parent’s Consolidated
balance sheet, as applicable, upon the conversion or exchange of any
Indebtedness of the Company or such Permitted Affiliate Parent issued after
April 1, 2015, which is convertible or exchangeable for Capital Stock (other
than Disqualified Stock) of the Company or such Permitted Affiliate Parent, as
applicable, held by Persons not including the Company or such Permitted
Affiliate Parent or any of their Restricted Subsidiaries, as applicable (less
the amount of any cash or the fair market value of other property or assets
distributed by the Company or such Permitted Affiliate Parent upon such
conversion or exchange); and
(vi)    100% of the Net Cash Proceeds and the fair market value of marketable
securities, or other property or assets, received by the Company, a Permitted
Affiliate Parent or any of the Restricted Subsidiaries in connection with: (A)
the sale or other disposition (other than to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Company, a Permitted Affiliate Parent or any Subsidiary of
the Company or of a Permitted Affiliate Parent for the benefit of its employees
to the extent funded by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary) of Capital Stock of an Unrestricted Subsidiary; and (B)
any dividend or distribution made by an Unrestricted Subsidiary to the Company,
a Permitted Affiliate Parent or a Restricted Subsidiary; provided, however, that
no amount will be included in Consolidated Net Income for the purposes of
Section


45

--------------------------------------------------------------------------------





4.07(a)(C)(i) to the extent that it is (at the Company’s option) included under
this Section 4.07(a)(C)(vi).
The fair market value of property or assets other than cash for, purposes of
this Section 4.07, shall be the fair market value thereof as determined
conclusively in good faith by the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent.
(b)    Section 4.07(a) will not prohibit:
(1)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Subordinated Shareholder Loans
or Subordinated Obligations of the Company or a Permitted Affiliate Parent made
by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the sale or
issuance within 90 days of Subordinated Shareholder Loans, or Capital Stock of
the Company or a Permitted Affiliate Parent (other than Disqualified Stock or
Capital Stock issued or sold to a Subsidiary or an employee stock ownership plan
or similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or guaranteed by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination), or a
substantially concurrent capital contribution to the Company or a Permitted
Affiliate Parent; provided, however, that the Net Cash Proceeds from such sale
or issuance of Capital Stock or Subordinated Shareholder Loans or from such
capital contribution will be excluded from Section 4.07(a)(C)(ii);
(2)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations of the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary made by exchange for, or out of the proceeds
of the sale or issuance within 90 days of, Subordinated Obligations of the
Company, such Permitted Affiliate Parent or such Restricted Subsidiary that is
permitted or otherwise not prohibited to be Incurred pursuant to Section 4.09
and that in each case constitutes Refinancing Indebtedness;
(3)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary made by exchange for, or out of the proceeds of the sale
or issuance within 90 days of Disqualified Stock of the Company, such Permitted
Affiliate Parent or such Restricted Subsidiary, as the case may be, that, in
each case, is permitted or not otherwise prohibited to be Incurred pursuant to
Section 4.09 and that in each case constitutes Refinancing Indebtedness;
(4)    dividends paid within 60 days after the date of declaration if at such
date of declaration such dividend would have complied with this provision;
(5)    the purchase, repurchase, defeasance, redemption or other acquisition,
cancellation or retirement for value of Capital Stock, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Capital Stock
of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary or any
parent of the Company or a Permitted Affiliate Parent held by any existing or
former employees or management of the Company, a Permitted Affiliate Parent or
any Subsidiary of the Company or of a Permitted Affiliate Parent or their
assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
agreements to compensate management employees; provided that such redemptions or
repurchases pursuant to this Section 4.07(b)(5) will not exceed an amount equal
to $10.0 million in the aggregate during any calendar year (with any unused
amounts in any preceding calendar year being carried over to the succeeding
calendar year);
(6)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of, or otherwise not
prohibited to be Incurred pursuant to, Section 4.09;


46

--------------------------------------------------------------------------------





(7)    purchases, repurchases, redemptions, defeasance or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other convertible securities if such Capital Stock represents a
portion of the exercise price thereof;
(8)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Obligation:
(A)    at a purchase price not greater than 101% of the principal amount of such
Subordinated Obligation in the event of a Change of Control; provided that prior
to or simultaneously with such purchase, repurchase, redemption, defeasance or
other acquisition or retirement specified in this Section 4.07(b)(8)(A), the
Company has notified the Administrative Agent of such Change of Control and the
Required Lenders have not required a prepayment and cancellation of the
Facilities under Section 2.05(b)(ix) of this Agreement;
(B)    [Reserved]; or
(C)    (i) consisting of Acquired Indebtedness (other than Indebtedness Incurred
to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was designated a Permitted Affiliate Parent or
an Affiliate Subsidiary or was otherwise acquired by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary) and (ii) at a purchase price not
greater than 100% of the principal amount of such Subordinated Obligation plus
accrued and unpaid interest and any premium required by the terms of any
Acquired Indebtedness;
(9)    dividends, loans, advances or distributions to any Parent or other
payments by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary in amounts equal to:
(A)    the amounts required for any Parent to pay Parent Expenses;
(B)    the amounts required for any Parent to pay Public Offering Expenses or
fees and expenses related to any other equity or debt offering of such Parent
that are directly attributable to the operation of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries;
(C)    the amounts required for any Parent to pay Related Taxes or, without
duplication, pursuant to any tax sharing agreement or any arrangement between or
among the Ultimate Parent, an SPV Issuer, a Loan Party, any other Person or a
Restricted Subsidiary; and
(D)    amounts constituting payments satisfying the requirements of Section
4.11(b)(11), Section 4.11(b)(12) and Section 4.11(b)(23);
(10)    Restricted Payments in an aggregate amount outstanding at any time not
to exceed the aggregate cash amount of Excluded Contributions, or consisting of
non-cash Excluded Contributions, or Investments in exchange for or using as
consideration Investments previously made under this Section 4.07(b)(10);
(11)    payments by the Company or a Permitted Affiliate Parent, or loans,
advances, dividends or distributions to any Parent to make payments to holders
of Capital Stock of the Company, a Permitted Affiliate Parent or any Parent in
lieu of the issuance of fractional shares of such Capital Stock;
(12)    Restricted Payments in relation to any tax losses received by the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary from the
Ultimate Parent or any of its Subsidiaries (other than Company, any Permitted
Affiliate Parent or any Restricted Subsidiary); provided that (i) such
Restricted Payments shall only be made in relation to such tax losses in an


47

--------------------------------------------------------------------------------





amount equal to the amount of tax that would have otherwise been required to be
paid by the Company, any Permitted Affiliate Parent or any Restricted Subsidiary
if those tax losses were not so received and such payment shall only be made in
the tax year in which such losses are utilized by the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary or (ii) such payments shall only
be made in relation to such tax losses in an amount not exceeding, in any
financial year, the greater of $150.0 million and 2.0% of Total Assets (with any
unused amounts in any financial year being carried over to the next succeeding
financial year);;
(13)    so long as no Default or Event of Default of the type specified in
Section 8.01(a) (Non-Payment) of this Agreement has occurred and is continuing,
any Restricted Payment to the extent that, after giving pro forma effect to any
such Restricted Payment, the Consolidated Senior Secured Net Leverage Ratio
would not exceed 4.00 to 1.00;
(14)    Restricted Payments in an aggregate amount at any time outstanding, when
taken together with all other Restricted Payments made pursuant to this Section
4.07(b)(14), not to exceed the greatest of (A) $250.0 million and (B) 5.0% of
Total Assets, and (C) 0.25 multiplied by the Pro forma EBITDA of the Company and
its Restricted Subsidiaries for the Test Period, in the aggregate in any
calendar year (with any unused amounts in any preceding calendar year being
carried over to the succeeding calendar year);
(15)    [Reserved];
(16)    Restricted Payments for the purpose of making corresponding payments on:
(A)    (i) the 2019 Sterling Bonds and (ii) any New Senior Notes (in an
aggregate principal amount Incurred to refund, refinance, replace, exchange,
repay or extend the Columbus Senior Notes and the Existing Senior Notes,
together with the aggregate amount of fees, discounts, premiums and other costs
and expenses Incurred in connection therewith);
(B)    any Indebtedness of a Parent; provided that, in the case of this Section
4.07(b)(16)(B), (i) on the date of Incurrence of such Indebtedness by a Parent
and after giving effect thereto on a pro forma basis, the Consolidated Net
Leverage Ratio, calculated for the purposes of this Section 4.07(b)(16) as if
such Indebtedness of such Parent were being incurred by the Company or a
Permitted Affiliate Parent, would not exceed 5.00 to 1.00 or (ii) such
Indebtedness of a Parent is guaranteed by the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary pursuant to Section 4.09(b)(15);
(C)    any Indebtedness of a Parent, to the extent that such Indebtedness is
guaranteed by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary pursuant to a guarantee otherwise permitted to be Incurred under this
Agreement;
(D)    any Indebtedness of a Parent (i) the net proceeds of which are or were
used in the prepayment, repayment, redemption, defeasance, retirement or
purchase of the Facilities or other Indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary, in whole or in part, or (ii) the
net proceeds of which are or were contributed to or otherwise loaned or
transferred to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary, or (iii) which is otherwise Incurred for the benefit of the Company,
a Permitted Affiliate Parent or a Restricted Subsidiary,
and, in each case of Section 4.07(b)(16)(A), Section 4.07(b)(16)(B), Section
4.07(b)(16)(C) and Section 4.07(b)(16)(D), any Refinancing Indebtedness in
respect thereof;
(17)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of or, Indebtedness owed to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary by, Unrestricted Subsidiaries;


48

--------------------------------------------------------------------------------





(18)    following a Public Offering of the Company, any Permitted Affiliate
Parent or any Parent, the declaration and payment by the Company, such Permitted
Affiliate Parent or such Parent, or the making of any cash payments, advances,
loans, dividends or distributions to any Parent to pay, dividends or
distributions on the Capital Stock, common stock or common equity interests of
the Company, any Permitted Affiliate Parent or any Parent; provided that the
aggregate amount of all such dividends or distributions under this Section
4.07(b)(18) shall not exceed in any fiscal year the greater of (A) 6.0% of the
Net Cash Proceeds received from such Public Offering or subsequent Equity
Offering by the Company or a Permitted Affiliate Parent or Parent or contributed
to the capital of the Company or a Permitted Affiliate Parent by any Parent in
any form other than Indebtedness or Excluded Contributions and (B) following the
Initial Public Offering, an amount equal to the greater of (i) 7.0% of the
Market Capitalization and (ii) 7.0% of the IPO Market Capitalization, provided
that after giving pro forma effect to the payment of any such dividend or making
of any such distribution, the Consolidated Senior Secured Net Leverage Ratio
would not exceed 4.00 to 1.00;
(19)    after the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, distributions (including by way of dividend) consisting of cash,
Capital Stock or property or other assets of such Unrestricted Subsidiary that
in each case is held by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary; provided, however, that (A) such distribution or
disposition shall include the concurrent transfer of all liabilities (contingent
or otherwise) attributable to the property or other assets being transferred;
(B) any property or other assets received from any Unrestricted Subsidiary
(other than Capital Stock issued by any Unrestricted Subsidiary) may be
transferred by way of distribution or disposition pursuant to this Section
4.07(b)(19) only if such property or other assets, together with all related
liabilities, is so transferred in a transaction that is substantially concurrent
with the receipt of the proceeds of such distribution or disposition by the
Company, such Permitted Affiliate Parent or such Restricted Subsidiary; and (C)
such distribution or disposition shall not, after giving effect to any related
agreements, result nor be likely to result in any material liability, tax or
other adverse consequences to the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries on a Consolidated basis; provided further, however,
that proceeds from the disposition of any cash, Capital Stock or property or
other assets of an Unrestricted Subsidiary that are so distributed will not
increase the amount of Restricted Payments permitted under Section
4.07(a)(C)(iv);
(20)    [Reserved];
(21)    any Business Division Transaction, provided that after giving pro forma
effect thereto, the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries could Incur at least $1.00 of additional Indebtedness under Section
4.09(a)(2);
(22)    any Restricted Payment reasonably necessary to consummate the 2016
Transactions and the Group Refinancing Transactions;
(23)    distributions or payments of Receivables Fees and purchases of
Receivables pursuant to a Receivables Repurchase Obligation in connection with a
Qualified Receivables Transaction;
(24)    [Reserved];
(25)    [Reserved];
(26)    Restricted Payments to finance Investments or other acquisitions by a
Parent or any Affiliate (other than the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary) which would otherwise be permitted to be made pursuant
to this Section 4.07 if made by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary; provided, that (i) such Restricted Payment shall be made
within 120 days of the closing of such Investment or other acquisition, (ii)
such Parent or Affiliate shall, prior to or promptly following the date such
Restricted Payment is made, cause (1) all property acquired (whether assets or
Capital Stock) to be contributed to the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary or (2) the merger,


49

--------------------------------------------------------------------------------





amalgamation, consolidation, or sale of the Person formed or acquired into the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary (in a manner
not prohibited by Section 5.01) in order to consummate such Investment or other
acquisition, (iii) such Parent or Affiliate receives no consideration or other
payment in connection with such transaction except to the extent the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Section 4.07 and (iv)
any property received in connection with such transaction shall not constitute
an Excluded Contribution up to the amount of such Restricted Payment made under
this Section 4.07(b)(26);
(27)    any Restricted Payment from the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary to a Parent or any other Subsidiary of a Parent
which is not a Restricted Subsidiary; provided that such Subsidiary advances the
proceeds of any such Restricted Payment to the Company, any Permitted Affiliate
Parent or any other Restricted Subsidiary, as applicable, within three days of
receipt thereof and that such Restricted Payments do not exceed an amount equal
to 10.0% of Total Assets at any one time;
(28)    distributions (including by way of dividend) to a Parent consisting of
cash, Capital Stock or property or other assets of a Restricted Subsidiary that
is in each case held by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary for the sole purpose of transferring such cash, Capital
Stock or property or other assets to the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary; and
(29)    Restricted Payments reasonably required to consummate any Permitted
Financing Action or any Post-Closing Reorganization.
(c)    For purposes of determining compliance with this Section 4.07, in the
event that a Restricted Payment meets the criteria of more than one of the
categories described in Section 4.07(b)(1) through Section 4.07(b)(29) above, or
is permitted pursuant to Section 4.07(a) or the definition of “Permitted
Investments”, the Company and any Permitted Affiliate Parent will be entitled to
classify such Restricted Payment (or portion thereof) on the date of its payment
or later reclassify such Restricted Payment (or portion thereof) in any manner
that complies with this Section 4.07 or the definition of “Permitted
Investments”.
(d)    The amount of all Restricted Payments (other than cash) shall be the fair
market value (as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent) on the date
of such Restricted Payment of the asset(s) or securities proposed to be paid,
transferred or issued by the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount.
Section 4.08    Limitation on Restrictions on Distributions from Restricted
Subsidiaries
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any Restricted Subsidiary (other than the Borrowers) to, create or
otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary (other than the Borrowers) to:
(1)    pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary;
(2)    make any loans or advances to the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary; or
(3)    transfer any of its property or assets to the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary;
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on Common Stock and (y) the subordination of (including but not


50

--------------------------------------------------------------------------------





limited to, the application of any standstill requirements to) loans or advances
made to the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
to other Indebtedness Incurred by the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary, shall not be deemed to constitute such an encumbrance
or restriction.
(b)    The preceding provisions will not prohibit:
(1)    any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the First Amendment Effective Date, including, without
limitation, this Agreement, the Columbus Senior Notes Indenture, the 2019
Sterling Bonds Trust Deed, the Existing Senior Notes Indenture, the Existing
Intercreditor Agreement, the other Loan Documents, the Collateral Documents
thereunder and any related documentation, in each case, as in effect on the
First Amendment Effective Date;
(2)    any encumbrance or restriction pursuant to an agreement or instrument of
a Person relating to any Capital Stock or Indebtedness of a Person, Incurred on
or before the date on which such Person was acquired by or merged or
consolidated with or into the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, or on which such agreement or instrument is assumed by
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary in
connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
or was merged or consolidated with or into the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary or in contemplation of such transaction) and
outstanding on such date, provided that any such encumbrance or restriction
shall not extend to any assets or property of the Company, a Permitted Affiliate
Parent or any other Restricted Subsidiary other than the assets and property so
acquired and provided, further, that for the purposes of this Section
4.08(b)(2), if another Person is the Successor Company, any Subsidiary thereof
or agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary when such Person becomes the Successor Company;
(3)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refunding, replacement or refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement referred to in Section 4.08(b)(1) or Section 4.08(b)(2) or this
Section 4.08(b)(3) or contained in any amendment, supplement, restatement or
other modification to an agreement referred to in Section 4.08(b)(1) or Section
4.08(b)(2) or this Section 4.08(b)(3); provided, however, that the encumbrances
and restrictions, taken as a whole, with respect to such Restricted Subsidiary
contained in any such agreement are no less favorable in any material respect to
the Finance Parties than the encumbrances and restrictions contained in such
agreements referred to in Section 4.08(b)(1) or Section 4.08(b)(2) (as
determined conclusively in good faith by the Board of Directors or senior
management of the Company or a Permitted Affiliate Parent);
(4)    in the case of Section 4.08(a)(3), any encumbrance or restriction:
(A)    that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract;
(B)    contained in Liens permitted under this Agreement securing Indebtedness
of the Company, a Permitted Affiliate Parent or a Restricted Subsidiary to the
extent such encumbrances or restrictions restrict the transfer of the property
subject to such mortgages, pledges or other security agreements;
(C)    pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary; or
(D)    contained in operating leases for real property and restricting only the
transfer of such real property upon the occurrence and during the continuance of
a default in the payment of rent;


51

--------------------------------------------------------------------------------





(5)    any encumbrance or restriction pursuant to (A) Purchase Money Obligations
for property acquired in the ordinary course of business or (B) Capitalized
Lease Obligations permitted under this Agreement, in each case, that either (i)
impose encumbrances or restrictions of the nature described in Section
4.08(a)(3) on the property so acquired or (ii) are customary in connection with
Purchase Money Obligations, Capitalized Lease Obligations and mortgage
financings for property acquired in the ordinary course of business;
(6)    any encumbrance or restriction arising in connection with, or any
contractual requirement incurred with respect to, any Purchase Money Note, other
Indebtedness or a Qualified Receivables Transaction relating exclusively to a
Receivables Entity that, in the good faith determination of the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent,
are necessary to effect such Qualified Receivables Transaction;
(7)    any encumbrance or restriction (A) with respect to a Restricted
Subsidiary (or any of its property or assets) imposed pursuant to an agreement
(or option to enter into such contract) entered into for the direct or indirect
sale or disposition of all or substantially all of the Capital Stock or assets
of such Restricted Subsidiary (or the property or assets that are subject to
such restriction) pending the closing of such sale or disposition or (B) arising
by reason of contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary pursuant to an agreement that has been entered into
for the sale and disposition of all or substantially all assets of such
Subsidiary or conditions imposed by governmental authorities or otherwise
resulting from dispositions required by governmental authorities;
(8)    (A) customary provisions in leases, asset sale agreements, joint venture
agreements and other agreements and instruments entered into by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in the ordinary course
of business or (B) in the case of a Subsidiary that is not a Wholly-Owned
Subsidiary, encumbrances, restrictions and conditions imposed by its
organizational documents or any related shareholders, joint venture or other
agreements (including restrictions on the payment of dividends or other
distributions);
(9)    encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation, governmental license, order, concession,
franchise, or permit or required by any regulatory authority;
(10)    any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(11)    any encumbrance or restriction pursuant to Currency Agreements,
Commodity Agreements or Interest Rate Agreements;
(12)    any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the First Amendment Effective Date pursuant Section 4.09 if (A) the encumbrances
and restrictions taken as a whole are not materially less favorable to the
Finance Parties than the encumbrances and restrictions contained in this
Agreement, the Existing Intercreditor Agreement, the other Loan Documents, and
any related documentation, in each case, as in effect on the First Amendment
Effective Date (as determined conclusively in good faith by the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent)
or (B) such encumbrances and restrictions taken as a whole are not materially
more disadvantageous to the Finance Parties than is customary in comparable
financings (as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent) and, in
each case, either (i) the Company or a Permitted Affiliate Parent reasonably
believes that such encumbrances and restrictions will not materially affect the
Borrowers’ ability to make principal or interest payments on the Loans as and
when they come due or (ii) such encumbrances and restrictions apply only if a
default occurs in respect of a payment or financial covenant relating to such
Indebtedness;
(13)    any encumbrance or restriction arising by reason of customary
non-assignment provisions in agreements; and


52

--------------------------------------------------------------------------------





(14)    any encumbrance or restriction pursuant to the New Intercreditor
Agreement or an agreement or instrument entered into in connection with the
Group Refinancing Transactions (including, without limitation, any indenture
governing the New Senior Notes).
Section 4.09    Limitation on Indebtedness
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided, however, that the Company, a Permitted
Affiliate Parent and any Restricted Subsidiary may Incur Indebtedness (including
Acquired Indebtedness) if, on the date of such Incurrence and after giving
effect thereto on a pro forma basis,
(1)    the Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00; and
(2)    to the extent that such Indebtedness is Senior Secured Indebtedness, the
Consolidated Senior Secured Net Leverage Ratio would not exceed 4.00 to 1.00.
(b)    Section 4.09(a) will not prohibit the Incurrence of Indebtedness under
the Loan Documents (including the Initial Revolving Credit Commitments, Initial
Term Loans, Additional Facilities, Increases, Extended Term Loans and Loans made
pursuant to Extended Revolving Commitments) or the following Indebtedness:
(1)    Indebtedness of the Company, a Permitted Affiliate Parent and any of the
Restricted Subsidiaries under Credit Facilities, and any Refinancing
Indebtedness in respect thereof, in the aggregate principal amount at any one
time outstanding not to exceed (A) an amount equal to the greater of (i)(a)
$625.0 million, plus (b) the amount of any Credit Facilities incurred under
Section 4.09(a)(2) or any other provision of this Section 4.09(b) to acquire any
property, other assets or shares of Capital Stock of a Person, and (ii) 10.0% of
Total Assets plus (B) any accrual or accretion of interest that increases the
principal amount of Indebtedness under Credit Facilities, plus (C) in the case
of any refinancing of any Indebtedness permitted under this Section 4.09(b)(1)
or any portion thereof, the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses Incurred in connection with such
refinancing;
(2)    Indebtedness of the Company or a Permitted Affiliate Parent owing to and
held by any Restricted Subsidiary (other than a Receivables Entity) or
Indebtedness of a Restricted Subsidiary owing to and held by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary (other than a
Receivables Entity); provided, however, that:
(A)    any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other
than a Receivables Entity); and
(B)    any sale or other transfer of any such Indebtedness to a Person other
than the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other
than a Receivables Entity),
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Company, such Permitted Affiliate Parent or such Restricted Subsidiary,
as the case may be;
(3)    (A) Indebtedness represented by the Initial Term Loans and the related
guarantees thereof; (B) Indebtedness represented by the Columbus Senior Notes
and the related guarantees thereof; (C) Indebtedness represented by the 2019
Sterling Bonds and the related guarantees thereof; and (D) Indebtedness under
the Existing Senior Notes and the related guarantees thereof;
(4)    any Indebtedness (other than the Indebtedness described in Section
4.09(b)(1), Section 4.09(b)(2) and Section 4.09(b)(3)) outstanding on the First
Amendment Effective Date;
(5)    any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in Section 4.09(b)(3), Section 4.09(b)(4), this Section 4.09(b)(5),
Section 4.09(b)(6), Section 4.09(b)(8), Section 4.09(b)(14), Section
4.09(b)(15), Section 4.09(b)(18), Section 4.09(b)(20), Section 4.09(b)(22), or
Section 4.09(b)(25) or Incurred pursuant to Section 4.09(a);


53

--------------------------------------------------------------------------------





(6)    Indebtedness of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary Incurred after the First Amendment Effective Date (A) Incurred and
outstanding on the date on which such Restricted Subsidiary was acquired by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary or is merged,
consolidated, amalgamated or otherwise combined with (including pursuant to any
acquisition of assets and assumption of related liabilities) the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary or was designated a
Permitted Affiliate Parent or an Affiliate Subsidiary, (B) Incurred to provide
all or a portion of the funds utilized to consummate the transaction or series
of related transactions pursuant to which such Person became a Restricted
Subsidiary or a Permitted Affiliate Parent or was otherwise acquired by the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary, or such Person
was designated as a Permitted Affiliate Parent or an Affiliate Subsidiary or (C)
Incurred and outstanding on the date on which such Restricted Subsidiary was
acquired by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
or is merged, consolidated, amalgamated or otherwise combined with (including
pursuant to any acquisition of assets and assumption of related liabilities) the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary (other than
Indebtedness Incurred in contemplation of the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
otherwise acquired by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary); provided, however, that with respect to Section 4.09(b)(6)(A) and
Section 4.09(b)(6)(B) only, immediately following the consummation of the
acquisition of such Restricted Subsidiary by the Company, a Permitted Affiliate
Parent or such other transaction, (i) the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries would have been able to Incur $1.00 of
additional Indebtedness pursuant to Section 4.09(a)(1) after giving pro forma
effect to the relevant acquisition or other transaction and the Incurrence of
such Indebtedness pursuant to this Section 4.09(b)(6) or (ii) the Consolidated
Net Leverage Ratio would not be greater than immediately prior to such
acquisition or such other transaction;
(7)    Indebtedness under Currency Agreements, Commodity Agreements and Interest
Rate Agreements entered into for bona fide hedging purposes of (A) the Company,
any Permitted Affiliate Parent or the Restricted Subsidiaries and (B) C&W
Communications and its Subsidiaries and, following a Permitted Affiliate Group
Designation Date, the Common Holding Company and its Subsidiaries, in each case,
and not for speculative purposes (as determined conclusively in good faith by
the Board of Directors or senior management of the Company or a Permitted
Affiliate Parent);
(8)    Indebtedness consisting of (A) mortgage financings, asset backed
financings, Purchase Money Obligations or other financings, Incurred for the
purpose of financing all or any part of the purchase price or cost of design,
construction, installation or improvement (including, without limitation, in
respect of tenant improvement) of property (real or personal), plant, equipment
or other assets (including, without limitation, network assets) used or useful
in the business of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary or (B) Indebtedness otherwise Incurred to finance the purchase,
lease, rental or cost of design, development, construction, installation or
improvement (including, without limitation, in respect of tenant improvement) of
property (real or personal), plant, equipment or other assets (including,
without limitation, network assets) used or useful in the business of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets, and any Refinancing Indebtedness which refinances, replaces or
refunds such Indebtedness, in an aggregate outstanding principal amount which,
when taken together with the principal amount of all other Indebtedness Incurred
pursuant to this Section 4.09(b)(8), will not exceed the greater of (i) $200.0
million and (ii) 3.0% of Total Assets at any time outstanding so long as such
Indebtedness exists on the date of, or commissioning of, or contracting for,
such purchase, design, development, construction, installation or improvement,
or is created within 270 days thereafter;
(9)    Indebtedness in respect of (A) workers’ compensation claims, casualty or
liability insurance, self-insurance obligations, performance (including
insurance policies), bid, indemnity, surety, judgment, appeal, completion,
advance payment, customs, VAT or other tax or other guarantees or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
or relating to liabilities, obligations or guarantees Incurred in the ordinary
course of business (or consistent with past practice or industry practice) or in
respect of any government requirement, including, but not limited to, those
Incurred to secure health, safety and environmental obligations or rental
obligations, (B) letters of credit, bankers’ acceptances, guarantees, or other
similar instruments or obligations issued or relating to liabilities or
obligations Incurred


54

--------------------------------------------------------------------------------





in the ordinary course of business (or consistent with past practice or industry
practice) or in respect of any government requirement, including, but not
limited to, letters of credit or similar instruments in respect of casualty or
liability insurance, self-insurance, unemployment insurance, workers
compensation obligations, health disability or other benefits, the CFA,
pensions-related obligations and other social security laws, (C) the financing
of insurance premiums or take-or-pay obligations contained in supply agreements,
in each case, in the ordinary course of business and (D) any customary cash
management, cash pooling or netting or setting off arrangements in the ordinary
course of business;
(10)    Indebtedness Incurred constituting reimbursement obligations with
respect to letters of credit issued and bank guarantees in the ordinary course
of business provided to lessors of real property or otherwise in connection with
the leasing of real property and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses in respect of any government requirement, or other
Indebtedness with respect to reimbursement type obligations regarding the
foregoing; provided, however, that upon the drawing of such letters of credit or
the Incurrence of such Indebtedness, such obligations are reimbursed within 30
days following such drawing or Incurrence;
(11)    Indebtedness arising from agreements of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary providing for indemnification,
guarantees or obligations in respect of earn-outs or adjustment of purchase
price or similar obligations, in each case, Incurred or assumed in connection
with the acquisition or disposition of any business, assets or Capital Stock of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, provided
that the maximum aggregate liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds (including the fair market value of
non-cash proceeds) actually received (in the case of dispositions) or paid (in
the case of acquisitions) by the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries in connection with such disposition or acquisition, as
applicable;
(12)    Indebtedness arising from (A) Bank Products and (B) the honoring by a
bank or other financial institution of a check, draft or similar instrument
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, provided, however, that in the case of this
Section 4.09(b)(12)(B), such Indebtedness is extinguished within thirty Business
Days of Incurrence;
(13)    guarantees by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary of Indebtedness or any other obligation or liability of
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary (other
than of any Indebtedness Incurred by the Company, a Permitted Affiliate Parent
or Restricted Subsidiary in violation of this Section 4.09); provided, however,
that if the Indebtedness being guaranteed is subordinated in right of payment to
the Obligations, then such guarantee shall be subordinated substantially to the
same extent as the relevant Indebtedness guaranteed;
(14)    Indebtedness Incurred by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary after the First Amendment Effective Date to provide all or
a portion of the funds utilized to consummate the acquisition by the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary of any Non-Controlling
Interests in an aggregate principal amount at any time outstanding not to exceed
4.0x Pro forma Non-Controlling Interest EBITDA for the Test Period;
(15)    Indebtedness of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary Incurred pursuant to any guarantees of Indebtedness of any
Parent; provided that for purposes of this Section 4.09(b)(15): (i) on the date
of such Incurrence and after giving effect thereto on a pro forma basis the
Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00 (for the avoidance
of doubt, outstanding Indebtedness for the purpose of calculating the
Consolidated Net Leverage Ratio under this Section 4.09(b)(15) shall include any
Indebtedness represented by guarantees by the Company, any Permitted Affiliate
Parent or any of the Restricted Subsidiaries of Indebtedness of any Parent) and
(ii) such guarantees shall be subordinated to the Obligations pursuant to the
terms of the applicable Intercreditor Agreement;
(16)    Subordinated Shareholder Loans;


55

--------------------------------------------------------------------------------





(17)    Indebtedness (including any Refinancing Indebtedness in respect thereof)
of any Restricted Subsidiary under any local Credit Facility in an amount not to
exceed the greater of (A) $200.0 million and (B) 3.0% of Total Assets;
(18)    Indebtedness of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in an aggregate outstanding principal amount which, when
taken together with any Refinancing Indebtedness in respect thereof and the
principal amount of all other Indebtedness Incurred pursuant to this Section
4.09(b)(18) and then outstanding, will not exceed 100% of the Net Cash Proceeds
received by the Company or a Permitted Affiliate Parent from the issuance or
sale (other than to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) of Subordinated Shareholder Loans or its Capital Stock or otherwise
contributed to the equity of the Company or a Permitted Affiliate Parent, in
each case, subsequent to April 1, 2015 (and in each case, other than through the
issuance of Disqualified Stock, Preferred Stock or an Excluded Contribution);
provided, however, that (A) any such Net Cash Proceeds that are so received or
contributed shall be excluded for purposes of making Restricted Payments under
Section 4.07(a)(C)(ii), Section 4.07(a)(C)(iii) and Section 4.07(b)(1) to the
extent the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
Incurs Indebtedness in reliance thereon and (B) any Net Cash Proceeds that are
so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this Section 4.09(b)(18) to the extent the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary makes a Restricted
Payment under Section 4.07(a)(C)(ii), Section 4.07(a)(C)(iii) and Section
4.07(b)(1) in reliance thereon, provided, further, that the proceeds of any Cure
Amounts and any Net Cash Proceeds so received that were subsequently used to
fund the Special Dividend shall not be taken into account for the purposes of
this Section 4.09(b)(18);
(19)    Indebtedness of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary relating to any VAT liabilities or deferral of PAYE taxes
with the agreement of the U.K. HM Revenue and Customs (including guarantees by a
Restricted Subsidiary in favor of the U.K. HM Revenue and Customs in connection
with the U.K. tax liability of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary (including, without limitation, any VAT liabilities));
(20)    Indebtedness with Affiliates reasonably necessary to effect or
consummate (i) the 2016 Transactions, (ii) the Group Refinancing Transactions,
(iii) the CWC Group Assumption, (iv) the SPV Proceeds Loan Borrower Change, or
(v) any Post-Closing Reorganization;
(21)    Indebtedness arising under (a) any arrangements to fund a production
where such funding is only repayable from the distribution revenues of that
production or (b) Production Facilities provided that the aggregate amount of
Indebtedness under all Production Facilities incurred pursuant to this clause
(b) does not exceed the greater of (i) $75.0 million and (ii) 1.0% of Total
Assets at any time outstanding;
(22)    Indebtedness arising under borrowing facilities provided by a special
purpose vehicle notes issuer to the Company, any Permitted Affiliate Parent or
any Restricted Subsidiary in connection with the issuance of notes or other
similar debt securities intended to be supported primarily by the payment
obligations of the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary in connection with any vendor financing platform;
(23)    [Reserved];
(24)    Indebtedness pursuant to any Permitted Financing Action and any
Refinancing Indebtedness in respect thereof;
(25)    in addition to the items referred to in Section 4.09(b)(1) through
Section 4.09(b)(24) above, Indebtedness of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in an aggregate outstanding principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this Section 4.09(b)(25) and then outstanding, will not
exceed the greater of (A) $250.0 million and (B) 5.0% of Total Assets at any
time outstanding.
(c)    Notwithstanding any other provision of this Section 4.09, no Loan Party
will Incur any Public Debt or other Indebtedness that is unsecured in excess of
$50.0 million unless (A) the holders of such Public Debt


56

--------------------------------------------------------------------------------





or other Indebtedness agree to be subject to a standstill on enforcement no more
favorable to the holders of such Public Debt or other Indebtedness than the
standstill on enforcement then in effect with respect to the holders of the
Existing Senior Notes as provided in the Existing Intercreditor Agreement (prior
to the New Intercreditor Effective Date) or the holders of the New Senior Notes
as provided in the New Intercreditor Agreement (following the New Intercreditor
Effective Date) and (B) the terms of such Public Debt or other Indebtedness
shall provide that any guarantee provided thereunder shall be automatically and
unconditionally released upon an enforcement sale in accordance with the
Existing Intercreditor Agreement (prior to the New Intercreditor Date), the New
Intercreditor Agreement (following the New Intercreditor Effective Date) or any
Additional Intercreditor Agreement.
(d)    For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.09:
(1)    in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 4.09(a) and Section 4.09(b), or, as
applicable, in the definition of “Additional Facility Available Amount” in
Section 1.01 of this Agreement, the Company, in its sole discretion, will
classify such item of Indebtedness on the date of its Incurrence and only be
required to include the amount and type of such Indebtedness in one of such
clauses and will be permitted on the date of such Incurrence to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 4.09(a) and Section 4.09(b), or, as applicable, in the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement, and, from time to time, may reclassify all or a portion of such
Indebtedness, in any manner that complies with this Section 4.09 and the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement; provided, however, that the Initial Revolving Credit Commitments
shall be deemed to have been Incurred under Section 4.09(b)(1) and cannot be
reclassified;
(2)    guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;
(3)    if obligations in respect of letters of credit are Incurred pursuant to
any Credit Facility and are being treated as Incurred pursuant to Section
4.09(a) or Section 4.09(b)(1), Section 4.09(b)(17), Section 4.09(b)(18), Section
4.09(b)(21), or Section 4.09(b)(25) and the letters of credit relate to other
Indebtedness, then such other Indebtedness shall not be included;
(4)    the principal amount of any Disqualified Stock of the Company or a
Permitted Affiliate Parent, or Preferred Stock of a Restricted Subsidiary, will
be equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;
(5)    Indebtedness permitted by this Section 4.09 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 4.09 permitting such Indebtedness;
(6)    the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with IFRS; and
(7)    in the event that the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary enters into or increases commitments under a revolving
credit facility, enters into any commitment to Incur or issue Indebtedness or
commits to Incur any Lien pursuant to clause (29) of the definition of
“Permitted Liens”, the Incurrence or issuance thereof for all purposes under
this Section 4.09, including without limitation for purposes of calculating the
Consolidated Net Leverage Ratio, the Consolidated Senior Secured Net Leverage
Ratio or usage of clauses (1) through (25) under Section 4.09(b) (if any) for
borrowings and re-borrowings thereunder (and including issuance and creation of
letters of credit and bankers’ acceptances thereunder) will, at the Company’s
option, (except as otherwise provided in the definition of “Additional Facility
Available Amount” in Section 1.01 of this Agreement) either (a) be determined on
the date of such revolving credit facility or such entry into or increase in
commitments (assuming that the full amount thereof has been borrowed as of such
date) or other Indebtedness, and, if such Consolidated Net Leverage Ratio test,
such Consolidated Senior Secured Net Leverage Ratio test or


57

--------------------------------------------------------------------------------





other provision of this Section 4.09 is satisfied with respect thereto at such
time, any borrowing or re-borrowing thereunder (and the issuance and creation of
letters of credit and bankers’ acceptances thereunder) will be permitted under
this covenant irrespective of the Consolidated Net Leverage Ratio, the
Consolidated Senior Secured Leverage Ratio test or other provision of this this
Section 4.09 at the time of any borrowing or re-borrowing (or issuance or
creation of letters of credit or bankers’ acceptances thereunder) (the committed
amount permitted to be borrowed or re-borrowed (and the issuance and creation of
letters of credit and bankers’ acceptances) on a date pursuant to the operation
of this sub-clause (a) shall be the “Reserved Indebtedness Amount” as of such
date for purposes of the Consolidated Net Leverage Ratio and the Consolidated
Senior Secured Net Leverage Ratio and, to the extent of the usage of clauses (1)
through (25) under Section 4.09(b) (if any), shall be deemed to be Incurred and
outstanding under such clauses) or (b) be determined on the date such amount is
borrowed pursuant to any such facility or increased commitment, and in the case
of sub-clause (a) of this Section 4.09(d)(7), the Company may revoke any such
determination at any time and from time to time.
Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest or
dividends in the form of additional Indebtedness, Preferred Stock or
Disqualified Stock and increases in the amount of Indebtedness due to a change
in accounting principles will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 4.09. The amount of any Indebtedness outstanding as
of any date shall be (i) the accreted value thereof in the case of any
Indebtedness issued with original issue discount and (ii) the principal amount
or liquidation preference thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary as of such date.
(e)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be (1) calculated
by the Company based on the relevant currency exchange rate in effect on the
date such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed or first Incurred (whichever yields the lower Dollar Equivalent), in
the case of revolving credit Indebtedness; provided that if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-dominated restriction to
be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-dominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced and (2) if and for so long as any such
Indebtedness is subject to an agreement intended to protect against fluctuations
in currency exchange rates with respect to the currency in which such
Indebtedness is denominated covering principal and interest on such
Indebtedness, the swapped rate of such Indebtedness (if swapped into U.S.
dollars) as of the date of the applicable swap. Notwithstanding any other
provision of this Section 4.09, the maximum amount of Indebtedness that the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries may
Incur pursuant to this Section 4.09 shall not be deemed to be exceeded solely as
a result of fluctuations in the exchange rate of currencies. The principal
amount of any Indebtedness Incurred to refinance other Indebtedness, if Incurred
in a different currency from the Indebtedness being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such Refinancing Indebtedness is denominated that is in effect on the date
of such refinancing.
(f)    For purposes of determining compliance with (1) Section 4.09(a) and (2)
any other provision of the Loan Documents which requires the calculation of any
financial ratio or test, including the Consolidated Net Leverage Ratio and the
Consolidated Senior Secured Net Leverage Ratio, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency (if such Indebtedness
has not been swapped into U.S. dollars, or if such Indebtedness has been swapped
into a currency other than U.S. dollars) shall be calculated by the Company
using the same weighted average exchange rates for the relevant period used in
the Consolidated financial statements of the Reporting Entity for calculating
the Dollar Equivalent of Consolidated EBITDA denominated in the same currency as
the currency in which such Indebtedness is denominated or into which it has been
swapped.
(g)    The Company and any Permitted Affiliate Parent will not Incur, and will
not permit the Loan Parties to Incur, any Indebtedness that is contractually
subordinated in right of payment to any other Indebtedness of the Loan Parties
unless such Indebtedness is also contractually subordinated in right of payment
to the Obligations, on substantially identical terms (as conclusively determined
in good faith by the Board of Directors or senior


58

--------------------------------------------------------------------------------





management of the Company); provided, however, that no Indebtedness will be
deemed to be contractually subordinated in right of payment to any other
Indebtedness of the Loan Parties or any other Restricted Subsidiary solely by
virtue of being unsecured or secured on a junior Lien basis or by virtue of not
being guaranteed or by virtue of the application of waterfall or other payment
ordering provisions affecting different tranches of Indebtedness.
Section 4.10    Limitation on Sales of Assets and Subsidiary Stock
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, without the consent of the
Required Lenders, make any Asset Disposition unless:
(1)    the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary, as the case may be, receives consideration (including by way of
relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at least equal to the fair market value
(such fair market value to be determined on the date of contractually agreeing
to such Asset Disposition), as determined conclusively in good faith by the
Board of Directors or senior management of the Company or such Permitted
Affiliate Parent (including as to the value of all non-cash consideration), of
the shares and assets subject to such Asset Disposition;
(2)    unless the Asset Disposition is a Permitted Asset Swap, at least 75% of
the consideration from such Asset Disposition (excluding any consideration by
way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, other than Indebtedness) received by the
Company, such Permitted Affiliate Parent or such Restricted Subsidiary, as the
case may be, is in the form of cash or Cash Equivalents; and
(3)    the Net Available Cash from such Asset Disposition is reinvested or
applied to prepay the Loans or Other Applicable Indebtedness, in each case, in
accordance with Section 2.05(b)(i) of this Agreement.
(b)    For the purposes of this Section 4.10, the following will be deemed to be
cash:
(1)    the assumption by the transferee of Indebtedness (other than Subordinated
Obligations) of any Loan Party or Indebtedness of a Restricted Subsidiary that
is not a Loan Party and the release of such Loan Party or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition (in which case the relevant Borrower will, without further action,
be deemed to have applied such deemed cash to Indebtedness in accordance with
Section 2.05(b)(i) of this Agreement);
(2)    securities, notes or other obligations received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary from the transferee that
are convertible by the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Asset Disposition;
(3)    Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Company, any Permitted Affiliate Parent and each other Restricted Subsidiary are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition;
(4)    consideration consisting of Indebtedness of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary;
(5)    any Designated Non-Cash Consideration received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in such Asset
Dispositions having an aggregate fair market value not to exceed 25.0% of the
consideration from such Asset Disposition (excluding any consideration received
from such Asset Disposition in accordance with Section 4.10(b)(1) to Section
4.10(b)(4)) (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);


59

--------------------------------------------------------------------------------





(6)    in addition to any Designated Non-Cash Consideration received pursuant to
Section 4.10(b)(5), any Designated Non-Cash Consideration received by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary in such Asset
Dispositions having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this Section
4.10(b)(6) that is at that time outstanding, not to exceed the greater of $250.0
million and 5.0% of Total Assets (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); and
(7)    consideration consisting of securities or obligations issued, insured or
unconditionally guaranteed by a government (or any agency or instrumentality
thereof) of a country where the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary is organized or located.
Section 4.11    Limitation on Affiliate Transactions
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, enter into
or conduct any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of the Company
or a Permitted Affiliate Parent (an “Affiliate Transaction”) involving aggregate
consideration in excess of $50.0 million for such Affiliate Transactions in any
fiscal year, unless:
(1)    the terms of such Affiliate Transaction are not materially less
favorable, taken as a whole, to the Company, such Permitted Affiliate Parent or
such Restricted Subsidiary, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate (or, in the
event that there are no comparable transactions involving Persons who are not
Affiliates of the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary to apply for comparative purposes, is otherwise on terms that, taken
as a whole, the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary has conclusively determined in good faith to be fair to the Company,
such Permitted Affiliate Parent or such Restricted Subsidiary); and
(2)    in the event such Affiliate Transaction involves an aggregate
consideration in excess of $100.0 million, the terms of such transaction have
been approved by either (i) a majority of the members of the Board of Directors
or (ii) senior management of the Company, such Permitted Affiliate Parent, or
such Restricted Subsidiary, as applicable.
(b)    Section 4.11(a) will not apply to:
(1)    any Restricted Payment permitted to be made pursuant to Section 4.07 or
any Permitted Investment;
(2)    any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Company, a Permitted Affiliate Parent, any
Restricted Subsidiary or any Parent, restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits or consultant plans (including, without limitation, valuation, health,
insurance, deferred compensation, severance, retirement, savings or similar
plans, programs or arrangements) and/or indemnities provided on behalf of
officers, employees or directors or consultants, in each case in the ordinary
course of business;
(3)    loans or advances to employees, officers or directors in the ordinary
course of business of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, but in any event not to exceed $10.0 million in the
aggregate amount outstanding at any one time with respect to all loans or
advances made since the First Amendment Effective Date;
(4)    (A) any transaction between or among the Company, a Permitted Affiliate
Parent and a Restricted Subsidiary (or an entity that becomes a Restricted
Subsidiary in connection with such transaction) or between or among Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary


60

--------------------------------------------------------------------------------





in connection with such transaction); and (B) any guarantees issued by the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary for the benefit
of the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (or an
entity that becomes a Restricted Subsidiary in connection with such
transaction), as the case may be, in accordance with Section 4.09;
(5)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which, taken as a
whole, are fair to the Company, the relevant Permitted Affiliate Parent or
Restricted Subsidiary, as applicable, or are on terms not materially less
favorable than those that could reasonably have been obtained at such time from
an unaffiliated party;
(6)    loans or advances to any Affiliate of the Company or a Permitted
Affiliate Parent by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary, provided that the terms of such loan or advance are fair to the
Company or the relevant Permitted Affiliate Parent or Restricted Subsidiary, as
the case may be, or are on terms not materially less favorable than those that
could reasonably have been obtained from an unaffiliated party;
(7)    the payment of reasonable and customary fees paid to, and indemnity
provided on behalf of, directors, executives or officers of any Parent, the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary;
(8)    the performance of obligations of the Company, any Permitted Affiliate
Parent, or any of the Restricted Subsidiaries under (A) the terms of any
agreement to which the Company, any Permitted Affiliate Parent or any of the
Restricted Subsidiaries is a party as of or on the First Amendment Effective
Date or (B) any agreement entered into after the First Amendment Effective Date
on substantially similar terms to an agreement under Section 4.11(b)(8)(A), in
each case, as these agreements may be amended, modified, supplemented, extended
or renewed from time to time; provided, however, that any such agreement or
amendment, modification, supplement, extension or renewal to such agreement, in
each case, entered into after the First Amendment Effective Date will be
permitted to the extent that its terms are not materially more disadvantageous
to the Finance Parties than the terms of the agreements in effect on the First
Amendment Effective Date;
(9)    any transaction with (i) a Receivables Entity effected as part of a
Qualified Receivables Transaction, acquisitions of Permitted Investments in
connection with a Qualified Receivables Transaction, and other Investments in
Receivables Entities consisting of cash or Securitization Obligations or (ii)
with an Affiliate in respect of Non-Recourse Indebtedness;
(10)    the issuance of Capital Stock or any options, warrants or other rights
to acquire Capital Stock (other than Disqualified Stock) of the Company or a
Permitted Affiliate Parent to any Affiliate of the Company or such Permitted
Affiliate Parent;
(11)    the payment to any Permitted Holder of all reasonable expenses Incurred
by any Permitted Holder in connection with its direct or indirect investment in
the Company, a Permitted Affiliate Parent and their Subsidiaries and unpaid
amounts accrued for prior periods;
(12)    the payment to any Parent or Permitted Holder (1) of Management Fees (A)
on a bona fide arm’s-length basis in the ordinary course of business or (B) of
up to the greater of $35.0 million and 0.5% of Total Assets in any calendar
year, (2) for financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including without
limitation in connection with loans, capital market transactions, hedging and
other derivative transactions, acquisitions or divestitures or (3) of Parent
Expenses;
(13)    guarantees of Indebtedness, hedging and other derivative transactions,
and other obligations not otherwise prohibited under this Agreement;
(14)    if not otherwise prohibited under this Agreement, the issuance of
Capital Stock (other than Disqualified Stock) or Subordinated Shareholder Loans
(including the payment of cash interest thereon; provided that, after giving pro
forma effect to any such cash interest payment, the Consolidated


61

--------------------------------------------------------------------------------





Senior Secured Net Leverage Ratio would not exceed 4.00 to 1.00) of the Company
or a Permitted Affiliate Parent to any Parent of the Company or a Permitted
Affiliate Parent or any Permitted Holder;
(15)    arrangements with customers, clients, suppliers, contractors, lessors or
sellers of goods or services that are negotiated with an Affiliate, in each
case, which are otherwise in compliance with the terms of this Agreement;
provided that the terms and conditions of any such transaction or agreement as
applicable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries, taken as a whole are fair to the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries and are on terms not materially less
favorable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries than those that could have reasonably been obtained in respect of
an analogous transaction or agreement that would not constitute an Affiliate
Transaction;
(16)    (A) transactions with Affiliates in their capacity as holders of
indebtedness or Capital Stock of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary, so long as such Affiliates are not treated materially
more favorably than holders of such indebtedness or Capital Stock generally, and
(B) transactions with Affiliates in their capacity as borrowers of indebtedness
from the Company, a Permitted Affiliate Parent or any Restricted Subsidiary, so
long as such Affiliates are not treated materially more favorably than holders
of such indebtedness generally;
(17)    any tax sharing agreement or arrangement and payments pursuant thereto
between or among the Ultimate Parent, the Company, a Permitted Affiliate Parent
or any other Person or a Restricted Subsidiary not otherwise prohibited by this
Agreement and any payments or other transactions pursuant to a tax sharing
agreement between the Company, a Permitted Affiliate Parent and any other Person
or a Restricted Subsidiary and any other Person with which the Company, any
Permitted Affiliate Parent or any of the Restricted Subsidiaries files a
Consolidated tax return or with which the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries is part of a group for tax purposes
(including a fiscal unity) or any tax advantageous group contribution made
pursuant to applicable legislation;
(18)    transactions relating to the provision of Intra-Group Services in the
ordinary course of business;
(19)    the 2015 Columbus Carve-Out and related transactions;
(20)    [Reserved];
(21)    the 2016 Transactions;
(22)    any transaction reasonably necessary to effect the Post-Closing
Reorganization and/or a Spin-Off;
(23)    any transaction in the ordinary course of business between or among the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary and any
Affiliate of the Company or a Permitted Affiliate Parent that is an Unrestricted
Subsidiary or a joint venture or similar entity (including a Permitted Joint
Venture) that would constitute an Affiliate Transaction solely because the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary owns an equity
interest in or otherwise controls such Unrestricted Subsidiary, joint venture or
similar entity;
(24)    commercial contracts entered into in the ordinary course of business
between an Affiliate of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary and the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary that are on arm’s length terms or on a basis that senior
management of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary reasonably believes allocates costs fairly;
(25)    transactions between any Restricted Subsidiary and C&W Communications
and/or its Subsidiaries, or between the Company and C&W Communications and/or
its Subsidiaries, in each case, to effect or facilitate the transfer of any
property or asset from the Company, any Permitted Affiliate Parent and/or any
Restricted Subsidiary to another Restricted Subsidiary, any Permitted Affiliate
Parent and/or the Company, as applicable;


62

--------------------------------------------------------------------------------





(26)    any Permitted Financing Action; and
(27)    any transaction reasonably necessary to effect the Group Refinancing
Transactions.
Section 4.12    Limitation on Liens
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
Incur or suffer to exist any Lien (other than (1) in the case of any property or
asset that does not constitute Collateral, Permitted Liens (other than Permitted
Collateral Liens), and (2) in the case of any property or asset that constitutes
Collateral, Permitted Collateral Liens) upon any of its property or assets
(including Capital Stock of Restricted Subsidiaries), whether owned on the First
Amendment Effective Date or acquired after that date, which Lien is securing any
Indebtedness (such Lien, the “Initial Lien”), unless, in the case of clause (1)
only, contemporaneously with the Incurrence of such Initial Lien effective
provision is made to secure the Indebtedness due under the Loan Documents or, in
respect of Liens on any Guarantor’s property or assets, such Guarantor’s
Guaranty, equally and ratably with (or prior to, in the case of Liens with
respect to Subordinated Obligations of a Guarantor, as the case may be) the
Indebtedness secured by such Initial Lien for so long as such Indebtedness is so
secured.
(b)    Any such Lien thereby created in favor of the Finance Parties will be
automatically and unconditionally released and discharged upon (1) the release
and discharge of the Initial Lien to which it relates, (2) any sale, exchange or
transfer to any Person other than the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary of the property or assets secured by such Initial
Lien, (3) the full and final payment of all amounts payable by the Borrowers
under the Loan Documents, (4) with respect to any Additional Guarantor the
assets or the Capital Stock of which are encumbered by such Lien, upon the
release of the Guaranty of such Additional Guarantor in accordance with Section
11.09 (Release of Guarantors) of this Agreement, or (5) as a result of, and in
connection with, any Solvent Liquidation.
(c)    For purposes of determining compliance with this Section 4.12, (1) a Lien
need not be Incurred solely by reference to one category of Permitted Liens or
Permitted Collateral Liens, as applicable, but may be Incurred under any
combination of such categories (including in part under one such category and in
part under any other such category) and (2) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens or Permitted Collateral Liens, as applicable, the Company shall,
in its sole discretion, divide, classify or may subsequently reclassify at any
time such Lien (or any portion thereof) in any manner that complies with this
Section 4.12 and the definition of “Permitted Liens” or “Permitted Collateral
Liens”, as applicable.
(d)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness shall mean any increase
in the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the amortization of original issue discount,
the payment of interest in the form of additional Indebtedness with the same
terms or in the form of common stock, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference, any fees,
underwriting discounts, accrued and unpaid interest, premiums and other costs
and expenses incurred in connection therewith and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies or increases in the value of property securing Indebtedness.
Section 4.13    [Reserved]
Section 4.14    [Reserved]
Section 4.15    Limitation on Issuances of Guarantees of Indebtedness by
Restricted Subsidiaries
(a)    The Company and any Permitted Affiliate Parent will not permit any
Restricted Subsidiary (other than a Loan Party) to, directly or indirectly,
guarantee or otherwise become obligated under any Indebtedness of any Loan Party
after the First Amendment Effective Date in an amount in excess of $50.0 million
unless such Restricted Subsidiary is or becomes an Additional Guarantor on the
date on which such other guarantee or Indebtedness is Incurred (or as soon as
reasonably practicable thereafter) and, if applicable, executes and delivers


63

--------------------------------------------------------------------------------





to the Administrative Agent the documentation required by Section
10.21(c)(Additional Parties) pursuant to which such Restricted Subsidiary will
provide a Guaranty (which Guaranty shall be senior to or pari passu with such
Restricted Subsidiary’s guarantee of such other Indebtedness); provided that,
(1)    if such Restricted Subsidiary is not a Significant Subsidiary, such
Restricted Subsidiary shall only be obligated to become an Additional Guarantor
if such Indebtedness is Indebtedness of the Company, a Permitted Affiliate
Parent or a Borrower or Public Debt of a Guarantor;
(2)    an Additional Guarantor’s Guaranty may be limited in amount to the extent
required by fraudulent conveyance, thin capitalization, corporate benefit,
financial assistance or other similar laws (but, in such a case (a) each of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries will use
their reasonable best efforts to overcome the relevant legal limit and will
procure that the relevant Restricted Subsidiary undertakes all whitewash or
similar procedures which are legally available to eliminate the relevant limit
and (b) the relevant guarantee shall be given on an equal and ratable basis with
the guarantee of any other Indebtedness giving rise to the obligation to
guarantee the Facilities); and
(3)    for so long as it is not permissible under applicable law for a
Restricted Subsidiary to become an Additional Guarantor, such Restricted
Subsidiary need not become an Additional Guarantor (but, in such a case, each of
the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries will
use their reasonable best efforts to overcome the relevant legal prohibition
precluding the giving of the guarantee and will procure that the relevant
Restricted Subsidiary undertakes all whitewash or similar procedures which are
legally available to eliminate the relevant legal prohibition, and shall give
such guarantee at such time (and to the extent) that it thereafter becomes
permissible).
(b)    Section 4.15(a) shall not apply to: (1) the granting by such Restricted
Subsidiary of a Permitted Lien under circumstances which do not otherwise
constitute the guarantee of Indebtedness of the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary; or (2) the guarantee by any Restricted
Subsidiary of Indebtedness that refinances Indebtedness which benefited from a
guarantee by any Restricted Subsidiary Incurred in compliance with this Section
4.15 immediately prior to such refinancing.
(c)    Notwithstanding the foregoing, any Guaranty by an Additional Guarantor
created pursuant to this Section 4.15 shall provide by its terms that it shall
be automatically and unconditionally released and discharged in accordance with
the provisions of Section 11.09 (Release of Guarantors) of this Agreement.
Section 4.16    [Reserved]
Section 4.17    Impairment of Liens
The Company and any Permitted Affiliate Parent shall not, and shall not permit
any Restricted Subsidiary to, take or omit to take any action that would have
the result of materially impairing any Lien on the Collateral granted under the
Collateral Documents (it being understood, subject to the proviso below, that
the Incurrence of Permitted Collateral Liens shall under no circumstances be
deemed to materially impair any Lien on the Collateral granted under the
Collateral Documents) for the benefit of the Administrative Agent and/or the
Security Trustee and the Lenders, and the Company and any Permitted Affiliate
Parent shall not, and shall not permit any Restricted Subsidiary to, grant to
any Person other than the Administrative Agent and/or the Security Trustee, the
Lenders and the other beneficiaries described in the Collateral Documents or any
Intercreditor Agreement, as applicable, any interest whatsoever in any of the
Collateral, except that (a) the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries may Incur Permitted Collateral Liens, (b) the Collateral
may be discharged and released in accordance with this Agreement, the Collateral
Documents or any Intercreditor Agreement, as applicable, and (c) the Company,
any Permitted Affiliate Parent and any Restricted Subsidiary may consummate any
other transaction permitted under Section 5.01; provided, however, that, except
with respect to any discharge or release of Collateral in accordance with this
Agreement, the Collateral Documents or any Intercreditor Agreement, as
applicable, in connection with the Incurrence of Liens for the benefit of the
Administrative Agent and/or the Security Trustee, the Lenders, no Collateral
Document may be amended, extended, renewed, restated, supplemented or otherwise
modified or replaced, except that, at the direction of the Company or any
Permitted Affiliate Parent and without the consent of the Lenders, the
Administrative Agent and/or the Security Trustee may from time to time (subject
to customary protections and indemnifications from the Company) enter into one
or more amendments to the Collateral Documents to: (1) cure any ambiguity,
omission, manifest error, defect or inconsistency therein; (2)


64

--------------------------------------------------------------------------------





provide for Permitted Collateral Liens; (3) make any change necessary or
desirable, in the good faith determination of the Company in order to implement
transactions permitted under Section 5.01; (4) provide for the release of any
Lien on any properties and assets constituting Collateral from the Lien of the
Collateral Documents, provided that such release is followed by the
substantially concurrent re-taking of a Lien of at least equivalent priority
over the same properties and assets securing the Obligations and the Guaranty;
(5) provide for the release of any Lien pursuant to, or in connection with, any
Solvent Liquidation; (6) make any other change that does not adversely affect
the Lenders in any material respect; and (7) provide for the transfer,
assignment or release of any Lien on any properties and assets constituting
Collateral, and any concurrent or subsequent re-taking or reaffirmation of such
Lien, pursuant to, or in connection with, the Group Refinancing Transactions
(including, without limitation, (i) the transfer of shares of Sable Holding
Limited from Cable & Wireless Limited pursuant to the Group Refinancing
Transactions, and the related re-taking or reaffirmation of the relevant
Collateral Documents by New Intermediate Holdco or the New Senior Debt Obligor,
as applicable (including by way of a re-affirmation of the Sable Holding Share
Security Documents or by way of entry into additional Collateral Documents),
(ii) other than pursuant to subclause (7)(i) above, the release of the Liens on
any properties or assets constituting Collateral owned by Cable & Wireless
Limited (to the extent it does not become the New Intermediate Holdco), (iii)
the release of the Liens on any properties or assets constituting Collateral
owned by C&W Communications (including, without limitation, the shares of CWC
Cayman Finance Limited), and (iv) the entry into additional Collateral Documents
by such direct Holding Company of the New Intermediate Holdco in respect of any
Subordinated Shareholder Loans owing to such Holding Company, and shares of the
New Intermediate Holdco). For any amendments, modifications or replacements of
any Collateral Documents not contemplated in clause (1) to (7) above, the
Company or any Permitted Affiliate Parent shall, contemporaneously deliver to
the Administrative Agent, either (A) a solvency opinion, in form and substance
reasonably satisfactory to the Trustee from an Independent Financial Advisor
confirming the solvency of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries, taken as a whole, after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, (B) a certificate from the responsible
financial or accounting officer of the relevant Grantor (acting in good faith)
which confirms the solvency of the person granting such Lien after giving effect
to any transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, or (C) an Opinion of Counsel, in form
and substance reasonably satisfactory to the Trustee, confirming that, after
giving effect to any transactions related to such amendment, extension, renewal,
restatement, supplement, modification or replacement, the Lien or Liens created
under the Collateral Documents, as applicable, so amended, extended, renewed,
restated, supplemented, modified or replaced, are valid Liens not otherwise
subject to any limitation, imperfection or new hardening period, in equity or at
law, that such Lien or Liens were not otherwise subject to immediately prior to
such amendment, extension, renewal, restatement, supplement, modification or
replacement. In the event that the Company complies with the requirements of
this Section 4.17, the Administrative Agent and/or the Security Trustee shall
(subject to customary protections and indemnifications) consent to any such
amendment, extension, renewal, restatement, supplement, modification or
replacement without the need for instructions from the Lenders.
Section 4.18    [Reserved]
Section 4.19    Suspension of Covenants on Achievement of Investment Grade
Status
If, during any period after the First Amendment Effective Date, the Loans have
achieved and continue to maintain Investment Grade Status and no Event of
Default has occurred and is continuing (such period hereinafter referred to as
an “Investment Grade Status Period”), then the Company will notify the Trustee
of this fact and beginning on the date such status was achieved, the provisions
of Sections 4.07, 4.08, 4.09, 4.10, 4.11 and 5.01(a)(3) and any related default
provisions of this Agreement will be suspended and will not, during such
Investment Grade Status Period, be applicable to the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries. No action taken during an
Investment Grade Status Period or prior to an Investment Grade Status Period in
compliance with the covenants then applicable will require reversal or
constitute a Default under this Agreement in the event that suspended covenants
are subsequently reinstated or suspended, as the case may be. An Investment
Grade Status Period will terminate immediately upon the failure of the Loans to
maintain Investment Grade Status (the “Reinstatement Date”). The Company will
promptly notify the Administrative Agent in writing of any failure of the Loans
to maintain Investment Grade Status and the Reinstatement Date.
Section 4.20    [Reserved]
Section 4.21    [Reserved]


65

--------------------------------------------------------------------------------





Section 4.22    [Reserved]
Section 4.23    Intercreditor Agreements
(a)    Each of the Administrative Agent and the Lenders shall become a party to
the Existing Intercreditor Agreement by executing an accession agreement, in the
form required by the Existing Intercreditor Agreement, on or prior to the
Amendment Effective Date or such other date as such Lender becomes a party this
Agreement (by way of assignment, transfer, accession, joinder or otherwise).
(b)    At the request of the Company or a Permitted Affiliate Parent, in
connection with the Incurrence by a Loan Party of any Indebtedness that is
permitted to share in the Collateral pursuant to the definition of “Permitted
Collateral Lien”, the Loan Parties, the Lenders, the Administrative Agent and
the Security Trustee shall enter into with the holders of such Indebtedness (or
their duly authorized Representative) an intercreditor agreement, including a
restatement, amendment or other modification of the Existing Intercreditor
Agreement (an “Additional Intercreditor Agreement”), on substantially the same
terms as the applicable Intercreditor Agreement (or on terms not materially less
favorable to the Finance Parties), including, with respect to the subordination,
payment blockage, limitation on enforcement, and release of the Guaranty,
priority and release of any Liens in respect of Collateral or other terms which
become customary for similar agreements. For the avoidance of doubt, subject to
the foregoing and the succeeding paragraph, any such Additional Intercreditor
Agreement may provide for pari passu or subordinated Lien in respect of any such
Indebtedness (to the extent such Indebtedness is permitted to share the
Collateral pursuant to the definition of Permitted Collateral Lien).
(c)    At the direction of the Company or a Permitted Affiliate Parent and
without the consent of the Lenders, the Administrative Agent will upon direction
of the Company or a Permitted Affiliate Parent from time to time enter into one
or more amendments to the applicable Intercreditor Agreement to: (1) cure any
ambiguity, omission, manifest error, defect or inconsistency therein; (2) add
other parties (such as representatives of new issuances of Indebtedness)
thereto; (3) further secure the Obligations and the Guaranty; (4) make provision
for equal and ratable grants of Liens on the Collateral to secure Additional
Facilities or implement any Permitted Collateral Liens; (5) make any other
change to the applicable Intercreditor Agreement to provide for additional
Indebtedness constituting Subordinated Obligations or any other additional
Indebtedness (in either case, including with respect to the applicable
Intercreditor Agreement, the addition of provisions relating to new Indebtedness
ranking junior in right of payment to the Facilities) or other obligations that
are permitted by the terms of this Agreement to be Incurred and secured by a
Lien on the Collateral on a senior, pari passu or junior basis with the Liens
securing the Facilities, (6) add Restricted Subsidiaries to the applicable
Intercreditor Agreement, (7) amend the applicable Intercreditor Agreement in
accordance with the terms thereof or; (8) make any change necessary or
desirable, in the good faith determination of the Board of Directors or senior
management of the Company, in order to implement any transaction that is subject
to Section 5.01; (9) implement any transaction in connection with the renewal,
extension, refinancing, replacement or increase of any Indebtedness that is
secured by the Collateral and that is not prohibited by this Agreement; or (10)
make any other change thereto that does not adversely affect the rights of the
Finance Parties in any material respect; provided that no such changes shall be
permitted to the extent they affect the ranking of the Facilities or the release
of any Guaranty in a manner than would adversely affect the rights of the
Finance Parties in any material respect except as otherwise permitted by this
Agreement, or the applicable Intercreditor Agreement, immediately prior to such
change. The Company will not otherwise direct the Administrative Agent to enter
into any amendment to the applicable Intercreditor Agreement without the consent
of the Required Lenders, except as otherwise permitted pursuant to Section 10.01
(Amendments, Etc.) of this Agreement.
(d)    In relation to any applicable Intercreditor Agreement, the Administrative
Agent shall consent on behalf of the Lenders to the payment, repayment,
purchase, repurchase, defeasance, acquisition, retirement or redemption of any
obligations subordinated to the Facilities thereby; provided, however, that such
transaction would comply with Section 4.07.
Section 4.24    [Reserved]
Section 4.25    Limited Condition Transaction
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or


66

--------------------------------------------------------------------------------





Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Company or a Permitted Affiliate Parent, be deemed satisfied, so long as no
Default or Event of Default, as applicable, exists on the date the definitive
agreement (or other relevant definitive documentation) for such Limited
Condition Transaction is entered into. For the avoidance of doubt, if the
Company or a Permitted Affiliate Parent has exercised its option under the first
sentence of this Section 4.25(a), and any Default or Event of Default occurs
following the date such definitive agreement for a Limited Condition Transaction
is entered into and prior to the consummation of such Limited Condition
Transaction, any such Default or Event of Default shall be deemed to not have
occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Transaction is permitted
hereunder.
(b)    In connection with any action being taken in connection with a Limited
Condition Transaction for purposes of:
(1)
determining compliance with any provision of the Agreement which requires the
calculation of any financial ratio or test, including the Consolidated Net
Leverage Ratio or the Consolidated Senior Secured Net Leverage Ratio; or

(2)
testing baskets set forth in this Agreement (including baskets measured as a
percentage or multiple, as applicable, of Total Assets, Pro forma EBITDA or Pro
forma Non-Controlling Interest EBITDA);

in each case, at the option of the Company or a Permitted Affiliate Parent (the
Company’s or a Permitted Affiliate Parent’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreement (or other relevant definitive
documentation) for such Limited Condition Transaction is entered into (the “LCT
Test Date”); provided, however, that the Company or a Permitted Affiliate Parent
shall be entitled to subsequently elect, in its sole discretion, the date of
consummation of such Limited Condition Transaction instead of the LCT Test Date
as the applicable date of determination, and if, after giving pro forma effect
to the Limited Condition Transaction and the other transactions to be entered
into in connection therewith (including any Incurrence of Indebtedness and the
use of proceeds thereof), as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Pro forma EBITDA”,
“Consolidated Net Leverage Ratio”, and the “Consolidated Senior Secured Net
Leverage Ratio”, the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary could have taken such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with.
(c)    If the Company or a Permitted Affiliate Parent has made an LCT Election
and any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in Pro forma EBITDA or
Total Assets, of the Company , any Permitted Affiliate Parent and the Restricted
Subsidiaries or the Person or assets subject to the Limited Condition
Transaction (as at each reference to the “Company” or a “Permitted Affiliate
Parent” in such definition was to such Person or assets) at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Company or a Permitted Affiliate Parent has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio, test or basket availability under this Agreement (including with respect
to the Incurrence of Indebtedness or Liens, or the making of Asset Dispositions,
acquisitions, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or the designation of an Unrestricted Subsidiary) on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio, test
or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.


ARTICLE 5
Section 5.01    Merger and Consolidation


67

--------------------------------------------------------------------------------





(a)    No Borrower will consolidate with, or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless:
(1)    the resulting, surviving or transferee Person (the “Successor Company”)
will be a corporation, partnership, trust or limited liability company organized
and existing under the laws of an Approved Jurisdiction and the Successor
Company (if not such Borrower) will expressly assume, by executing and
delivering an joinder agreement in the form contemplated by Section 10.21(c)
(Additional Parties) of this Agreement, to the Administrative Agent, in form
satisfactory to the Administrative Agent, all the obligations of such Borrower
under the Loan Documents to which it is a party, provided that, in the case of
the Original Co-Borrower, it shall remain, or the Successor Company shall be, in
all cases organized and existing under the laws of the United States or the
District of Columbia;
(2)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;
(3)    either (A) immediately after giving effect to such transaction, the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries, or such
Successor Company would be able to Incur at least an additional $1.00 of
Indebtedness pursuant to Section 4.09(a)(1) or (B) the Consolidated Net Leverage
Ratio of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries (including such Successor Company) or such Successor Company would
be no greater than that of the Company and any Permitted Affiliate Parent
immediately prior to giving effect to such transaction; and
(4)    the Company shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer complies with this Agreement; provided that in giving such
opinion, such counsel may rely on an Officer’s Certificate as to compliance with
Section 5.01(a)(2) and Section 5.01(a)(3) above and as to any matters of fact.
(b)    No Loan Party (other than a Borrower) will consolidate with, or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person, other than another Loan Party (other than in connection with a
transaction that does not constitute an Asset Disposition or a transaction that
is permitted by Section 4.10), unless:
(1)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing; and
(2)    either:
(A)    the Successor Company expressly assumes all the obligations of that Loan
Party under the Loan Documents to which such Loan Party is a party, by executing
and delivering a joinder agreement in the form contemplated by Section 10.21(c)
(Additional Parties) of this Agreement; provided that, in the case of the New
Intermediate Holdco, it shall remain, or the Successor Company shall be, in all
cases organized and existing under the laws of an Approved Key Jurisdiction; or
(B)    the Net Cash Proceeds of such transaction are applied in accordance with
the applicable provisions of this Agreement.
(c)    For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer, or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of a Loan Party which
properties and assets, if held by such Loan Party instead of such Subsidiaries,
would constitute all or substantially all of the properties and assets of such
Loan Party on a Consolidated basis, shall be deemed to be the transfer of all or
substantially all of the properties and assets of such Loan Party.
(d)    The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the relevant Loan Party under the Loan
Documents, and upon such substitution, the predecessor to such Loan Party will
be released from its obligations under the Loan Documents, but, in the case of a
lease of all


68

--------------------------------------------------------------------------------





or substantially all its assets, the predecessor to such Loan Party will not be
released from the obligation to pay the principal of and interest on the
Facilities.
(e)    The provisions set forth in this Section 5.01 shall not restrict (and
shall not apply to): (1) any Restricted Subsidiary that is not a Loan Party from
consolidating with, merging or liquidating into or transferring all or
substantially all of its properties and assets to a Loan Party or any Restricted
Subsidiary that is not a Loan Party; (2) any Guarantor from merging or
liquidating into or transferring all or part of its properties and assets to
another Loan Party; (3) any consolidation or merger of a Borrower into any Loan
Party, provided that, for the purposes of this Section 5.01(e)(3), if a Borrower
is not the surviving entity of such merger or consolidation, the relevant
Guarantor will assume the obligations of such Borrower under the Loan Documents
and Section 5.01(a)(1) and Section 5.01(a)(4) shall apply to such transaction;
(4) any consolidation or merger effected as part of the 2016 Transactions, the
Post-Closing Reorganization, the Group Refinancing Transactions or the CWC Group
Assumption; (5) any Solvent Liquidation; and (6) a Loan Party consolidating into
or merging or combining with an Affiliate incorporated or organized for the
purpose of changing the legal domicile of such entity, reincorporating such
entity in another jurisdiction, or changing the legal form of such entity,
provided that, for the purposes of this Section 5.01(e)(6), (A) Section
5.01(a)(1), Section 5.01(a)(2) and Section 5.01(a)(4) or (B) Section 5.01(b)(1)
and Section 5.01(b)(2), as the case may be, shall apply to any such transaction.






69